          Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 1 of 149



 1                                      UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                         SAN FRANCISCO DIVISION
 4

 5   COLIN SCHOLL and LISA STRAWN, on                    Case No. 3:20-cv-5309-CRB
     behalf of themselves and all others similarly
 6   situated.
                                                         DECLARATION OF KELLY M.
 7                        Plaintiffs,                    DERMODY IN SUPPORT OF
                                                         PLAINTIFFS’ MOTION FOR:
 8   v.                                                  (1) PRELIMINARY INJUNCTION;
                                                         (2) CLASS CERTIFICATION; AND
 9   STEVEN MNUCHIN, in his official                     (3) APPOINTMENT OF CLASS COUNSEL
     capacity as the Secretary of the U.S.
10   Department of Treasury; CHARLES
     RETTIG, in his official capacity as U.S.
11   Commissioner of Internal Revenue; U.S.
     DEPARTMENT OF THE TREASURY; the
12   U.S. INTERNAL REVENUE SERVICE;
     and, the UNITED STATES OF AMERICA.
13
                          Defendants.
14

15            I, Kelly M. Dermody, declare as follows:
16            1.     I am a member in good standing of the bar of the State of California and a partner
17   with the law firm Lieff Cabraser Heimann & Bernstein, LLP (“LCHB”), one of the counsel of
18   record representing Plaintiffs Colin Scholl and Lisa Strawn, on behalf of themselves and a
19   Proposed Class, in this case. I make these statements based on personal knowledge and would so
20   testify if called as a witness at trial.
21            2.     In Section I of this Declaration, I describe my own and my colleagues’ experience
22   and expertise relevant to this case, particularly our experience prosecuting class action lawsuits
23   advancing civil and human rights, and complex class actions as lead counsel. In Section II of this
24   Declaration, I describe the work that we have performed prosecuting this case thus far.
25   I.       Qualifications
26            3.     LCHB is an international law firm with offices in San Francisco, New York,
27   Nashville, and Munich. LCHB’s practice focuses on complex and class action litigation
28


                     DECLARATION OF KELLY M. DERMODY ISO PLS.’ MOTION FOR CLASS CERTIFICATION
       Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 2 of 149



 1   involving civil rights, employment, sexual abuse and gender violence, whistleblower, consumer,
 2   digital privacy, financial and securities fraud, antitrust, mass tort, and product liability matters.
 3           4.      Attached hereto as Exhibit A is a true and correct copy of LCHB’s current firm
 4   resume.
 5           5.      In addition to this case, LCHB is currently prosecuting many civil and human
 6   rights cases on behalf of party organizations and plaintiffs, or amici, including: Mi Familia Vota
 7   et al v. Abbott et al, Case 5:20-cv-00830-JKP (W.D. Tex.) (LCHB representing Mi Familia Vota
 8   and Texas NAACP, among others, in case challenging allegedly racially discriminatory voting
 9   conditions in Texas); State of Louisiana v. Yutico Briley, Case No. 514-608 (Criminal Court,
10   Orleans Parish) (LCHB representing incarcerated 19-year old African American man in post-
11   conviction and innocent proceedings to challenge his 60-year sentence for allegedly stealing
12   $102); In re California Bail Bond Antitrust Litig., 3:19-cv-00717-JST (N.D. Cal.) (LCHB
13   represents class of economically-vulnerable purchasers of bail bonds subjected to alleged
14   conspiracy to inflate bail bond prices); Chattopadhyay et al. v. BBVA USA and Simple Finance
15   Technology Corp., Case No. 19-cv-01541-JST (N.D. Cal.) (LCHB represents plaintiffs and
16   proposed class of non-U.S. citizens in a case challenging citizenship discrimination in the ability
17   to open online bank accounts); Hamood Ali Nagi v. Pompeo, No. 5:19-cv-1176 (C.D. Cal.)
18   (LCHB represents Yemeni-American man pro bono in APA challenge to allegedly unlawful
19   revocation and withholding of U.S. Passport); Oakley v. DeVos, 20-cv-3215-YGR (N.D.Cal.)
20   (LCHB represents nine California community college amici who successfully urged the court to
21   issue an injunction due to the irreparable harm arising from DOE’s unlawful limitation of CARES
22   Act funding from undocumented students); June Medical Services L.L.C., et al., v. Gee, No. 18-
23   1323 (S. Ct.) (LCHB represents scholars describing the disproportionate burdens on access to
24   reproductive justice for Louisiana’s Black women).
25           6.      LCHB has also prosecuted numerous significant and/or groundbreaking civil and
26   human rights cases over the last 25 years, including Cruz v. U.S., Estados Unidos Mexicanos,
27   Wells Fargo Bank, et al., No. 01-0892-CRB (N.D. Cal.) (LCHB represented Mexican workers
28   and laborers, known as “Braceros”, who worked on American farms and industries hurt by
                                                       -2-
                    DECLARATION OF KELLY M. DERMODY ISO PLS.’ MOTION FOR CLASS CERTIFICATION
       Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 3 of 149



 1   employee shortages during World War II but were never paid a portion of their earned wages); In
 2   re Holocaust Victim Assets Litig., Nos. 96 Civ. 4849 (ERK) (MDG), 99 Civ. 5161 and 97 Civ.
 3   461 (E.D. N.Y.) (LCHB represented Holocaust survivors and their heirs against Swiss banks in
 4   case resulting in $1.25 billion for the theft of assets of Jews and other minority groups persecuted
 5   by the Nazi Regime during the Second World War era); In re: Cincinnati Radiation Litigation,
 6   Case No. C-1-94-126 (S.D. Ohio) (LCHB represented hundreds of African American “charity
 7   patients” who believed they were receiving cancer treatments but unbeknownst to them were
 8   given full body radiation in undisclosed Defense Department experiments to mimic what soldiers
 9   in a nuclear battlefield might receive); Craft v. Vanderbilt University, Civ. No. 3-94-0090 (M.D.
10   Tenn.) (LCHB represented class of over 800 pregnant women and their children who were subject
11   to an undisclosed experiment by which they received radioactive iron isotopes while receiving
12   prenatal care); Blood Factor VIII And Factor IX Litigation, MDL No. 986 (N.D. Il.) (LCHB
13   represented over 1,500 hemophiliacs worldwide who contracted HIV and/or Hepatitis C (HCV)
14   and Americans with hemophilia who contracted HCV, from contaminated blood factor products
15   produced by American drug companies and knowingly dumped on the market); Jane Doe et al. v.
16   George Tyndall and the University of Southern California, Case No. 2:18-cv-05010 (C.D. Cal.)
17   (LCHB represented class of women in securing $215 million settlement for the sexual abuse and
18   harassment to which they were subjected by USC gynecologist George Tyndall, M.D., while they
19   were students); Satchell v. FedEx Express, No. C 03-2659 SI; C 03-2878 SI (N.D. Cal.) (LCHB
20   represented class of African American and Latino employees who secured $54.9 million
21   settlement of race discrimination claims); Gonzalez v. Abercrombie & Fitch Stores, No. C03-
22   2817 SI (N.D. Cal.) (LCHB and represented class of Latino, African American, Asian American,
23   and female applicants and employees in securing $50 million settlement for race and gender
24   discrimination; co-counsel included the Mexican American Legal Defense and Education Fund,
25   Asian Pacific American Legal Center, and NAACP Legal Defense and Educational Fund, Inc.);
26   Catholic Healthcare West Cases, JCCP No. 4453 (Cal. Supr. Ct.) (LCHB represented
27   economically-vulnerable uninsured patients in securing $423 million settlement for being charged
28   for treatment and services at rates far higher than the rates charged to patients with private
                                                     -3-
                    DECLARATION OF KELLY M. DERMODY ISO PLS.’ MOTION FOR CLASS CERTIFICATION
       Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 4 of 149



 1   insurance or on Medicare); City of Philadelphia v. Wells Fargo & Co., et al., Case No. 2:17-CV-
 2   02203-AB (E.D. Pa.) (LCHB represented Philadelphia in race discrimination litigation under the
 3   Fair Housing Act, resulting in cash settlement and grants to low-income lending, mortgage
 4   foreclosure prevention, and land care); Trotter v. Perdue Farms, No. C 99-893-RRM (JJF) (MPT)
 5   (D. Del.) (LCHB represented economically-vulnerable class of chicken processing employees
 6   who were forced to work without pay while putting on, taking off, and cleaning protective and
 7   sanitary equipment); Vedachalam v. Tata Consultancy Services, C 06-0963 CW (N.D. Cal.)
 8   (LCHB represented over 12,000 Indian foreign nationals sent to work in the U.S. but forced to
 9   sign over their federal and state tax refund checks to Tata); Lusardi v. McHugh, Secretary of the
10   Army, No. 0120133395 (U.S. EEOC) (LCHB and the Transgender Law Center represented pro
11   bono Tamara Lusardi, a transgender civilian software specialist who secured the first ever
12   decision determining that denial of bathroom access consistent with an employee’s gender
13   identity is sex discrimination in violation of Title VII of the Civil Rights Act of 1964); Medina v.
14   Expeditors Int’l of Wa. Inc., No. cv-19-9501-JSC (N.D. Cal.) (LCHB successfully represented
15   pro bono a Latino-American man alleging hostile environment on the basis of perceived sexual
16   orientation).
17          7.       In addition to the cases described above, LCHB has also been appointed Class
18   Counsel in many significant, complex cases, including in this District: In re Volkswagen ‘Clean
19   Diesel’ Marketing, Sales Practices, and Products Liability Litigation, MDL No. 2672 CRB (N.D.
20   Cal.) (LCHB served as court-appointed Lead Class Counsel in “lightning speed” multidistrict
21   litigation resulting in settlements worth nearly $16 billion for hundreds of thousands of
22   consumers); In re Bextra/Celebrex Marketing Sales Practices and Products Liability Litigation,
23   MDL No. 1699 CRB (N.D. Cal.) (LCHB served as court-appointed Plaintiffs’ Liaison Counsel in
24   sprawling consumer and personal injury case arising out of the marketing of COX-2 inhibitors
25   Bextra and Celebrex and which resulted in global resolution of over $800 million to claimants);
26   In re TFT-LCD (Flat Panel) Antitrust Litigation, MDL No. 1827 SI (N.D. Cal.) (LCHB served as
27   court-appointed Co-Lead Counsel for direct purchasers in litigation resulting in settlements
28   totaling $470 million from leading manufacturers of Liquid Crystal Displays arising from alleged
                                                      -4-
                     DECLARATION OF KELLY M. DERMODY ISO PLS.’ MOTION FOR CLASS CERTIFICATION
       Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 5 of 149



 1   price fixing); In re High-Tech Employee Antitrust Litigation, No. 11 CV 2509 LHK (N.D. Cal.)
 2   (LCHB served as court-appointed Co-Lead Class Counsel in certified class action resulting in
 3   settlements totaling $435 million for workers subject to agreements among leading Silicon Valley
 4   companies not to poach each other’s employees thereby suppressing wages); In re Wells Fargo &
 5   Company Shareholder Derivative Litigation, No. 3:16-cv-05541 JST (N.D. Cal.) (LCHB served
 6   as court-appointed Co-Lead Counsel in shareholder derivative action resulting in largest insurer-
 7   funded cash settlement of $240 million, arising from claims that Board and executive
 8   management knew or consciously disregarded that Wells Fargo employees were illicitly creating
 9   millions of deposit and credit card accounts for their customers); Gutierrez v. Wells Fargo Bank,
10   No. C 07-05923 WHA (N.D. Cal.) (LCHB represented certified class of consumers whose checks
11   had been deducted in a fashion designed to incur overdraft fees and achieved a trial verdict of
12   $203 million).
13          8.        LCHB’s Employment Practice Group, which prosecutes race and gender
14   discrimination and other civil rights litigation, has received multiple national accolades. For
15   2013, U.S. News and Best Lawyers selected LCHB as a national “Law Firm of the Year” in the
16   category of Employment Law – Individuals. U.S. News and Best Lawyers ranked firms nationally
17   in 80 different practice areas based on extensive client feedback and evaluations from 70,000
18   lawyers nationwide. Only one law firm in the U.S. in each practice area receives the “Law Firm
19   of the Year” designation. In 2015, the Recorder named LCHB’s Employment Practice Group as
20   a Litigation Department of the Year in the category of California Labor and Employment Law.
21   The Litigation Department of the Year awards recognize “California litigation practices that
22   deliver standout results on their clients’ most critical matters.” The Recorder editors consider the
23   degree of difficulty, dollar value and importance of each matter to the client; the depth and
24   breadth of the practice; and the use of innovative approaches. Benchmark Plaintiff, a guide to the
25   nation’s leading plaintiffs’ firms, has given Lieff Cabraser’s Employment Practice Group a Tier 1
26   national ranking, its highest rating. The Legal 500 guide to the U.S. legal profession has also
27   recognized LCHB as having one of the leading plaintiffs’ employment practices in the nation.
28
                                                       -5-
                      DECLARATION OF KELLY M. DERMODY ISO PLS.’ MOTION FOR CLASS CERTIFICATION
       Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 6 of 149



 1          9.      LCHB prides itself on its strong commitment to civil rights and social justice, and
 2   supports its lawyers in participating in or leading numerous activities, non-profit boards, or Bar
 3   committees dedicated to human rights, including the rights of incarcerated people, communities
 4   historically targeted for surveillance or policing, and/or those who are economically
 5   disadvantaged and often underserved. Consistent with this commitment, LCHB has devoted
 6   substantial efforts to consult with advocates for incarcerated people and their families, as well as
 7   those coming home, to ensure that the interests of class members are centered in this litigation.
 8          10.     Brief backgrounds of the key personnel staffing this litigation from my firm are set
 9   forth below.
10                  a.      Kelly M. Dermody
11                          i.      I am the Managing Partner of LCHB’s San Francisco office. I chair
12   LCHB’s Employment Practice Group and have litigated plaintiff-side employment and civil
13   rights class actions for over twenty-five years. I am an AV-Preeminent rated attorney.
14                          ii.     In 2020, I was elected to be Chair-Elect of the American Bar
15   Association’s Labor and Employment Law Section, after serving in Section leadership roles as
16   co-chair of its Equal Employment Opportunity Committee and its Diversity in the Legal
17   Profession Committee, and completing an eight-year term on its Governing Council. In 2015, the
18   College of Labor and Employment Lawyers named me a Fellow. In 2012, I served as the
19   president of the Bar Association of San Francisco, and president of its non-profit charitable
20   organization, the Justice & Diversity Center (serving San Francisco’s vulnerable unhoused, those
21   at risk of eviction, undocumented residents, and racially diverse students in the academic
22   pipeline, among others).
23                          iii.    I have received several notable awards from Bar and community
24   groups. In 2019, I received the American Bar Association’s “Margaret Brent Women Lawyers of
25   Achievement Award,” which honors outstanding women lawyers who have achieved professional
26   excellence in their area of specialty. Also, I received the “Judge Learned Hand Award from the
27   American Jewish Committee (2019); “Gender Justice Honoree” from Equal Rights Advocates
28   (2017); “Distinguished Jurisprudence Award” from the Anti-Defamation League (2014);
                                                     -6-
                    DECLARATION OF KELLY M. DERMODY ISO PLS.’ MOTION FOR CLASS CERTIFICATION
       Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 7 of 149



 1   “Dolores Huerta Adelita Award” from California Rural Assistance (2013); “Women of
 2   Achievement Award” from Legal Momentum (formerly the NOW Legal Defense & Education
 3   Fund) (2011); “Florence K. Murray Award” from the National Association of Women Judges
 4   (2010); “Community Service Award” from Bay Area Lawyers for Individual Freedom (2008);
 5   “Community Justice Award” from Centro Legal de la Raza (2008); “Award of Merit” from the
 6   Bar Association of San Francisco (2007); and “Living the Dream Partner” from the Lawyers’
 7   Committee for Civil Rights of the San Francisco Bay Area (2005).
 8                          iv.    I have also received recognition for my work by various legal
 9   publications, including, being named an “Employment Law Trailblazer” by the National Law
10   Journal (2019); and “Lawyer of the Year for Labor and Employment Litigation” in the San
11   Francisco Bay Area by Best Lawyers (2017). In 2016, the Recorder honored me with their “Giant
12   Slayer” award for my work leading In re: High-Tech Employee Antitrust Litigation (referenced in
13   paragraph 7, above). I was also selected for inclusion by peers in The Best Lawyers in America in
14   the fields of “Employment Law-Individuals” and “Litigation-Labor and Employment” (2010-
15   2020); and repeatedly named to the Daily Journal’s lists of “Top 100 Lawyers in California,”
16   “Top California Women Litigator,” and “Top 75 Labor and Employment Attorneys in
17   California.” I have been named a Northern California Super Lawyer every year since 2004,
18   including being named a “Top 50 Female Lawyer,” a “Top 100 Lawyer,” and a “Top 10 Northern
19   California Lawyer.”
20                  b.      Yaman Salahi
21                          i.     Yaman Salahi is a Partner in LCHB’s San Francisco office and has
22   participated in numerous complex class action cases, including in this District. See, e.g., In re
23   California Bail Bond Antitrust Litig., 3:19-cv-00717-JST (N.D. Cal.) (representing vulnerable
24   purchasers of bail bonds); In re Generic Pharmaceuticals Antitrust Pricing Litig., No. 2:16-md-
25   02724, MDL No. 2724 (E.D. Pa.) (challenging alleged wide-ranging conspiracy to inflate prices
26   in generic drug industry); In re: Railway Indus. Emp. No-Poach Antitrust Litig., MDL No. 2850
27   (W.D. Pa.) (representing railway workers in alleged wage suppression scheme, with $48.95
28   million settlement pending final approval); Seaman v. Duke, 1:15-cv-00462 (M.D.N.C.)
                                                     -7-
                    DECLARATION OF KELLY M. DERMODY ISO PLS.’ MOTION FOR CLASS CERTIFICATION
       Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 8 of 149



 1   (representing medical faculty at Duke and UNC alleging scheme to limit mobility and suppress
 2   wages, resulting in $54.5 million settlement); Deslandes v. McDonald’s USA, LLC, et al., No.
 3   1:17-cv-04857 (N.D. Ill.) (representing putative nationwide class of McDonald’s restaurant
 4   workers alleging wage suppression scheme); Conrad v. Jimmy John’s Franchise, LLC, et al., No.
 5   18-cv-133-MJR-RJD (S.D. Ill.) (same re: Jimmy John’s restaurants); In re: Papa John’s Emp. &
 6   Franchisee Emp. Antitrust Litig., No. 3:18-c-00825-JHM-RSE (W.D. Ky.) (same re: Papa John’s
 7   restaurants); Arrington v. Burger King Worldwide, Inc., et al., No. 18-24128-CIV-MARTINEZ-
 8   OTAZO-REYES (S.D. Fla.) (same re: Burger King restaurants); Blanton v. Domino’s Pizza
 9   Franchising LLC, et al., No. 2:18-cv-13207 (E.D. Mich.) (same re: Domino’s restaurants).
10                          ii.     At LCHB and in prior legal positions, Mr. Salahi has also handled
11   cases involving alleged unlawful activities by government agencies, including claims under the
12   Administrative Procedure Act. See, e.g., Omar v. Kerry, Case No. 15-cv-01760-JSC (N.D. Cal.
13   2016) (challenging unlawful revocation of U.S. passport); Nagi v. Pompeo, et al., No. 5:19-cv-
14   01176-CAS-E (C.D. Cal. 2019) (same); Fazaga v. Federal Bureau of Investigation, No. 8:11-cv-
15   00301 (C.D. Cal. 2011) (challenging allegedly unlawful surveillance of Muslim-Americans); Nee
16   v. Los Angeles Sheriff’s Dept., No. 11-cv-08899-DDP (C.D. Cal. 2011) (challenging First and
17   Fourth Amendment violations by sheriff’s deputies who detained and questioned photographers);
18   Chacon v. East Haven Police Dept., No. 3:10-cv-01692 (D. Conn. 2010) (challenging pattern and
19   practice of racial discrimination against Latino residents).
20                          iii.    Mr. Salahi previously worked at the ACLU of Southern California
21   as an Arthur Liman Fellow, as a Staff Attorney in Asian Americans Advancing Justice—Asian
22   Law Caucus’s National Security and Civil Rights Program, and as a law clerk to the Honorable
23   Edward M. Chen in the Northern District of California. He received an award for “Outstanding
24   Private Practice Antitrust Achievement” from the American Antitrust Institute in 2017 and 2019,
25   and the Kathi Pugh Award for Exceptional Mentorship from U.C. Berkeley School of Law for his
26   supervision of law students in the Civil Rights Outreach Project. In addition, Mr. Salahi interned
27   as a law student for the Urban Justice Center’s Community Development Project in New York
28   City and Bay Area Legal Aid in Oakland, California.
                                                     -8-
                    DECLARATION OF KELLY M. DERMODY ISO PLS.’ MOTION FOR CLASS CERTIFICATION
       Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 9 of 149



 1                          iv.    Mr. Salahi has worked with coalitions of community and civil
 2   rights organizations to gather information about alleged government misconduct and then to
 3   advocate on behalf of affected persons, including co-leading a coalition of community
 4   organizations who successfully obtained a review by the U.S. State Department’s Office of
 5   Inspector General investigation of alleged misconduct by consular officials and fraud
 6   investigators at the U.S. Embassy in Sana’a, Yemen. See Office of Inspector General, Review of
 7   Allegations of Improper Passport Seizures at Embassy Sana’a, Yemen, ESP-19-01 (Oct. 2018).
 8                          v.     Mr. Salahi is also actively involved with non-profit organizations
 9   that provide legal assistance to diverse and vulnerable populations. He is presently on the Board
10   of Directors of Asian Americans Advancing Justice-Asian Law Caucus, which advocates, among
11   other things, for incarcerated populations and victims of government abuse. In 2018, Mr. Salahi
12   worked full-time as a volunteer attorney for five weeks with Centro de los Derechos del
13   Migrante, Inc., in Mexico City, a non-profit that advises Mexican migrant workers about their
14   rights under the H-2A, H-2B, and other temporary visa programs. He previously served as a
15   Commissioner on the City of Oakland’s Privacy Advisory Commission.
16                  c.      Jallé Dafa
17                          i.     Jallé Dafa is an Associate in LCHB’s San Francisco office and has
18   also participated in numerous complex class action cases, including in this District. See, e.g., In
19   re California Bail Bond Antitrust Litig., 3:19-cv-00717-JST (N.D. Cal.) (representing vulnerable
20   purchasers of bail bonds); Deslandes v. McDonald’s USA, LLC, et al., No. 1:17-cv-04857 (N.D.
21   Ill.) (representing putative nationwide class of McDonald’s restaurant workers challenging
22   alleged wage suppression scheme); Conrad v. Jimmy John’s Franchise, LLC, et al., No. 18-cv-
23   133-MJR-RJD (S.D. Ill.) (same re: Jimmy John’s restaurants); In re: Papa John’s Emp. &
24   Franchisee Emp. Antitrust Litig., No. 3:18-c-00825-JHM-RSE (W.D. Ky.) (same re: Papa John’s
25   restaurants); Binotti v. Duke, 1:20-cv-00470 (M.D.N.C.) (representing Duke faculty challenging
26   the University’s alleged policy to limit faculty mobility and suppress wages).
27                          ii.    Ms. Dafa previously worked at the Oakland, California, civil rights
28   firm Siegel & Yee, where she represented plaintiffs in employment discrimination, whistleblower
                                                     -9-
                    DECLARATION OF KELLY M. DERMODY ISO PLS.’ MOTION FOR CLASS CERTIFICATION
      Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 10 of 149



 1   retaliation, Title IX, and police misconduct matters, including at trial. Ms. Dafa also previously
 2   worked as a consultant to ColorOfChange.org, providing strategic support to its campaign
 3   regarding divestment from the private prison industry.
 4                          iii.   Prior to LCHB, Ms. Dafa served as a law clerk to the Honorable
 5   Jacqueline S. Corley in the Northern District of California, and to the Honorable Mary M.
 6   Schroeder of the Ninth Circuit Court of Appeals. Ms. Dafa remains actively involved in the
 7   Black alumni community of Berkeley Law school, and mentors Black law students applying to
 8   federal clerkships.
 9   II.    Active and Diligent Prosecution of this Action
10          11.     LCHB has been involved in all aspects of case investigation and prosecution since
11   the inception of the case in June 2020. The attorneys listed above have been responsible for the
12   detailed factual and legal investigations of the claims of Plaintiffs and the proposed Class;
13   drafting the pleadings; and collaborating with incarcerated people and their advocates, including
14   from non-profit and criminal justice agencies, to ensure the voices of incarcerated persons are
15   centered.
16          12.     LCHB is committed to dedicating the necessary resources and working together
17   with Equal Justice Society as Co-lead Counsel for the benefit of the Proposed Class.
18                                             *       *        *
19          I declare under penalty of perjury under the laws of the United States and the California
20   that the foregoing is true and correct to the best of my knowledge and that this declaration was
21   executed in San Francisco, California on August 4, 2020.
22

23                                                            Kelly M. Dermody
24

25

26

27

28
                                                     - 10 -
                    DECLARATION OF KELLY M. DERMODY ISO PLS.’ MOTION FOR CLASS CERTIFICATION
Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 11 of 149




            EXHIBIT A
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 12 of 149




            275 Battery Street, 29th Floor                  250 Hudson Street, 8th Floor
            San Francisco, CA 94111-3339                     New York, NY 10013-1413
              Telephone: 415.956.1000                        Telephone: 212.355.9500
              Facsimile: 415.956.1008                         Facsimile: 212.355.9592

        222 2nd Avenue South, Suite 1640                Nymphenburger Strasse 4, 5th Floor
               Nashville, TN 37201                          80335 Munich, GERMANY
            Telephone: 615.313.9000                       Telephone: 49.89.20.80.27.389
            Facsimile: 615.313.9965                       Facsimile: 49.89.20.80.27.450

                                     Email: mail@lchb.com
                                  Website: www.lieffcabraser.com


FIRM PROFILE:
        Lieff Cabraser Heimann & Bernstein, LLP, is a 100-plus attorney AV-rated law firm
founded in 1972 with offices in San Francisco, New York, Nashville, and Munich. We have a
diversified practice, successfully representing plaintiffs in the fields of employment law and civil
rights, personal injury and mass torts, securities and financial fraud, product defect, consumer
protection, antitrust, environmental and toxic exposures, False Claims Act, and digital privacy
and data security. Our clients include individuals, classes and groups of people, businesses, and
public and private entities.

        Lieff Cabraser has served as Court-appointed Plaintiffs’ Lead or Class Counsel in state
and federal coordinated, multi-district, and complex litigation throughout the United States.
With co-counsel, we have represented clients across the globe in cases filed in American courts.
Lieff Cabraser is among the largest firms in the United States that only represent plaintiffs.

        Described by The American Lawyer as “one of the nation’s premier plaintiffs’ firms,”
Lieff Cabraser enjoys a national reputation for professional integrity and the successful
prosecution of our clients’ claims. We possess sophisticated legal skills and the financial
resources necessary for the handling of large, complex cases, and for litigating against some of
the nation’s largest corporations. We take great pride in the leadership roles our firm plays in
many of this country’s major cases, including those resulting in landmark decisions and
precedent-setting rulings.




2016824.1
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 13 of 149




        Lieff Cabraser has litigated and resolved thousands of individual lawsuits and hundreds
of class and group actions, including some of the most important civil cases in the United States
over the past four decades. We have assisted our clients in recovering over $124 billion in
verdicts and settlements. Twenty-eight cases have been resolved for over $1 billion; another 55
have resulted in verdicts or settlements at or in excess of $100 million.

         The National Law Journal has recognized Lieff Cabraser as one of the nation’s top
plaintiffs’ law firms for fourteen years, and we are a member of its Plaintiffs’ Hot List Hall of
Fame, “representing the best qualities of the plaintiffs’ bar and demonstrating unusual
dedication and creativity.” The National Law Journal separately recognized Lieff Cabraser as
one of the “50 Leading Plaintiffs Firms in America.” In December 2019, The American Lawyer
included Lieff Cabraser in its "Top 50 Litigation Departments in the U.S.," the only all-plaintiff-
side litigation firm included among the firms recognized. In March of 2020, Benchmark
Litigation named Lieff Cabraser its “California Plaintiff Firm of the Year.”

         In September of 2019, Law360 named Lieff Cabraser a “California Powerhouse” for
litigation after naming our firm its “Class Action Firm of the Year” in January 2019. In July of
2019, Public Justice awarded Lieff Cabraser its “Trial Lawyer of the Year” award. In March 2019,
Benchmark Litigation selected Lieff Cabraser as its “California Plaintiff Firm of the Year” and
we were 2018 finalists for Benchmark’s “Plaintiff Law Firm of the Year.” Lieff Cabraser has 21
lawyers named to the “Best Lawyers in America” 2020 listing, and The National Law Journal
awarded our firm its 2019 “Elite Trial Lawyer” awards in the fields of Consumer Protection and
Cybersecurity/Data Breach. We had 38 firm lawyers named to the 2019 Super Lawyers “Super
Lawyer” and “Rising Star” lists, and were named the Daily Journal’s “California Lawyers of the
Year 2018” as well as having eight lawyers named to Benchmark’s “40 and Under Hot List
2018.”

        U.S. News and Best Lawyers has selected Lieff Cabraser as a national “Law Firm of the
Year” six times in the last nine years, in categories including Mass Torts Litigation/Class Actions
– Plaintiffs and Employment Law – Individuals. In 2017, Lieff Cabraser’s Digital Privacy and
Data Security practice group was named “Privacy Group of the Year” by Law360, and the firm's
Consumer Protection practice group was named “Consumer Protection Group of the Year” by
the publication as well.
        In 2016, Benchmark Litigation named Lieff Cabraser to its “Top 10 Plaintiff Firms in
America” list, The National Law Journal chose our firm as one of nine “Elite Trial Lawyers”
nationwide, and Law360 selected Lieff Cabraser as one of the “Top 50 Law Firms Nationwide
for Litigation.” The publication separately noted that our firm “persists as a formidable agency
of change, producing world class legal work against some of the most powerful corporate players
in the world today.”




2016824.1                                      -2-
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 14 of 149



CASE PROFILES:

I.      Employment, Civil & Human Rights Cases

        B.       Current Cases

                 1.    Mi Familia Vota et al v. Abbott et al, Case 5:20-cv-00830-JKP
                       (W.D. Tex.). Lieff Cabraser represents Mi Familia Vota and Texas NAACP,
                       among others, in case challenging allegedly racially discriminatory voting
                       conditions due to COVID-19 in Texas. The case was filed on July 16,
                       2020.

                 2.    Chattopadhyay et al. v. BBVA USA and Simple Finance
                       Technology Corp., Case No. 19-cv-01541-JST (N.D. Cal.). Lieff
                       Cabraser represents plaintiffs and proposed class of non-U.S. citizens in a
                       case challenging citizenship discrimination in the ability to open online
                       bank accounts. Defendant’s motion to dismiss is pending.

                 3.    In re California Bail Bond Antitrust Litig., 3:19-cv-00717-JST
                       (N.D. Cal.). Lieff Cabraser represents class of economically-vulnerable
                       purchasers of bail bonds subjected to alleged conspiracy to inflate bail
                       bond prices.

                 4.    State of Louisiana v. Yutico Briley, Case No. 514-608 (Criminal
                       Court, Orleans Parish). Lieff Cabraser representing pro bono incarcerated
                       19-year old African American man in post-conviction and innocent
                       proceedings to challenge his 60-year sentence for allegedly stealing $102).

                 5.    Hamood Ali Nagi v. Pompeo, No. 5:19-cv-1176 (C.D. Cal.). Lieff
                       Cabraser represents pro bono Yemeni-American man in APA challenge to
                       allegedly unlawful revocation and withholding of U.S. Passport.

                 6.    Oakley v. DeVos, 20-cv-3215-YGR (N.D.Cal.). Lieff Cabraser represents
                       pro bono nine California community college amici who successfully urged
                       the court to issue an injunction due to the irreparable harm arising from
                       DOE’s unlawful limitation of CARES Act funding from undocumented
                       students.

                 7.    June Medical Services L.L.C., et al. v. Gee, No. 18-1323 (S. Ct.).
                       Lieff Cabraser represents pro bono reproductive justice scholars
                       describing the disproportionate burdens on access to reproductive justice
                       for Louisiana’s Black women; Order issued on June 29, 2020 holding that
                       Louisiana law is unconstitutional.

                 8.    John Doe v. University of Michigan and The Regents of the
                       University of Michigan, Case No. 2:20-cv-10629 (E.D. Mich.). Lieff
                       Cabraser serves as Plaintiffs’ Interim Co-Class Counsel in the sexual abuse
                       litigation against the University of Michigan and Dr. Robert E. Anderson

2016824.1                                      -3-
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 15 of 149




                       pending in the U.S. District Court for the Eastern District of Michigan.
                       The lawsuit, brought on behalf of former student-patients, alleges that
                       Anderson abused his position to repeatedly and regularly sexually assault
                       University students in the guise of providing medical care, and that the
                       University of Michigan and its Regents allowed and enabled that abuse
                       during his employment at the University from 1968 through 2003. A
                       University of Michigan press release notes that the sexual abuse
                       allegations against Anderson are said to be “disturbing and very serious,”
                       and include claims of unnecessary and intimate exams by a doctor with
                       unrestricted access to male college athletes over a period extending over
                       three decades.

                 9.    Chen-Oster v. Goldman Sachs, No. 10-6950 (S.D.N.Y.). Lieff
                       Cabraser serves as court-appointed Co-Lead Class Counsel for plaintiffs in
                       a certified gender discrimination class action lawsuit against Goldman
                       Sachs alleging Goldman Sachs has engaged in systemic and pervasive
                       discrimination against female associates and vice-presidents in violation
                       of Title VII of the Civil Rights Act of 1964 and New York City Human
                       Rights Law. Plaintiffs allege that, among other things, Goldman Sachs
                       uses a 360-review and forced ranking performance evaluation process
                       which disadvantages women, pays women less than similarly situated
                       males, and disproportionately promotes men over equally or more
                       qualified women. On March 30, 2018, Analisa Judge Torres issued an
                       order certifying the plaintiffs’ damages class under Federal Rule of Civil
                       Procedure Rule 23(b)(3). Judge Torres certified claims for both disparate
                       impact and disparate treatment discrimination, relying on statistical
                       evidence of discrimination in pay, promotions, and performance
                       evaluations, as well as anecdotal evidence of Goldman’s hostile work
                       environment. In so ruling, the court also granted plaintiffs’ motion to
                       exclude portions of Goldman’s expert evidence as unreliable, and denied
                       all of Goldman’s motions to exclude plaintiffs’ expert evidence. The
                       merits discovery deadline in the case is November 20, 2020.

                 10.   Kassman v. KPMG, LLP, Case No. 11-03743 (S.D.N.Y.). Lieff Cabraser
                       serves as Co-Lead Counsel for plaintiffs in a gender discrimination lawsuit
                       on behalf of over 450 professional women from KPMG’s Advisory and Tax
                       functions who allege denial of equal pay. The parties are currently
                       briefing the adequacy of allegations filed by the women.

                 11.   Strauch v. Computer Sciences Corporation, No. 2:14-cv-00956 (D.
                       Conn.). In 2005, Computer Sciences Corporation (“CSC”) settled for $24
                       million a nationwide class and collective action lawsuit alleging that CSC
                       misclassified thousands of its information technology support workers as
                       exempt from overtime pay in violation of in violation of the federal Fair
                       Labor Standards Act (“FLSA”) and state law. Notwithstanding that
                       settlement, a complaint filed on behalf of current and former CSC IT


2016824.1                                      -4-
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 16 of 149




                       workers in 2014 by Lieff Cabraser and co-counsel alleges that CSC
                       misclassifies many information technology support workers as exempt
                       even though they perform primarily nonexempt work. Plaintiffs are
                       current and former CSC System Administrators assigned the primary duty
                       of the installation, maintenance, and/or support of computer software
                       and/or hardware for CSC clients. The Court granted both conditional
                       certification of a FLSA collective action and certification of Rule 23 classes
                       for System Administrators in California and Connecticut.

                       On December 20, 2017, a jury in federal court in Connecticut ruled that
                       Computer Sciences Corporation (CSC), which recently merged with
                       Hewlett Packard Enterprise Services to form DXC Technology (NYSE:
                       DXC), wrongly and willfully denied overtime pay to approximately 1,000
                       current and former technology support workers around the country. After
                       deliberating over two days, the Connecticut jury unanimously rejected
                       CSC’s claim that its System Administrators in the “Associate Professional”
                       and “Professional” job titles are exempt under federal, Connecticut and
                       California law, ruling instead that the workers should have been classified
                       as nonexempt and paid overtime. The jury found CSC’s violations to be
                       willful, triggering additional damages. The misclassifications were made
                       despite the fact that, in 2005, CSC paid $24 million to settle similar
                       claims from a previous group of technical support workers. Following the
                       issuance of a Report and Recommendation from a Court-appointed
                       special master, the Court entered judgment ordering CSC to pay damages
                       totaling $18,755,016.46 to class members. That judgment is currently on
                       appeal to the Second Circuit Court of Appeals.

                 12.   Senne v. Major League Baseball, No. 14-cv-00608-JCS (N.D. Cal.).
                       Lieff Cabraser represents current and former Minor League Baseball
                       players employed under uniform player contracts in a class and collective
                       action seeking unpaid overtime and minimum wages under the Fair Labor
                       Standards Act and state laws. The complaint alleges that Major League
                       Baseball (“MLB”), the MLB franchises, and other defendants paid minor
                       league players a uniform monthly fixed salary that, in light of the hours
                       worked, amounts to less than the minimum wage and an unlawful denial
                       of overtime pay. In August 2019, the Ninth Circuit Court of Appeals
                       upheld certification of a California Class, overturned the denial of
                       certification of the Arizona and Florida Classes, and affirmed the
                       certification of an FLSA collective action. The defendants have petitioned
                       the Supreme Court for a writ of certiorari.

        C.       Successes

                 1.    Cruz v. U.S., Estados Unidos Mexicanos, Wells Fargo Bank, et al.,
                       No. 01-0892-CRB (N.D. Cal.). Lieff Cabraser represented Mexican
                       workers and laborers, known as “Braceros”, who worked on American


2016824.1                                       -5-
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 17 of 149




                       farms and industries hurt by employee shortages during World War II but
                       were never paid a portion of their earned wages. Despite significant
                       obstacles including the aging and passing away of many Braceros, statutes
                       of limitation hurdles, and strong defenses to claims under contract and
                       international law, plaintiffs prevailed in a settlement in February 2009.
                       Under the settlement, the Mexican government provided a payment to
                       Braceros, or their surviving spouses or children, in the amount of
                       approximately $3,500 (USD). In approving the settlement on
                       February 23, 2009, U.S. District Court Judge Charles Breyer stated:

                       “I’ve never seen such litigation in eleven years on the bench that was more
                       difficult than this one. It was enormously challenging. . . . It had all sorts
                       of issues . . . that complicated it: foreign law, constitutional law, contract
                       law, [and] statute of limitations. . . . Notwithstanding all of these issues
                       that kept surfacing . . . over the years, the plaintiffs persisted. I actually
                       expected, to tell you the truth, at some point that the plaintiffs would just
                       give up because it was so hard, but they never did. They never did. And,
                       in fact, they achieved a settlement of the case, which I find remarkable
                       under all of these circumstances.”

                 2.    In re Holocaust Victim Assets Litig., Nos. 96 Civ. 4849 (ERK)
                       (MDG), 99 Civ. 5161 and 97 Civ. 461 (E.D. N.Y.). Lieff Cabraser
                       represented Holocaust survivors and their heirs against Swiss banks in
                       case resulting in $1.25 billion for the theft of assets of Jews and other
                       minority groups persecuted by the Nazi Regime during the Second World
                       War era. And relatedly, Lieff Cabraser served as co-lead counsel in the
                       litigation against private German corporations, entitled In re Holocaust
                       Era German Industry, Bank & Insurance Litigation (MDL No. 1337). The
                       court overseeing this litigation, U.S. District Court Judge William G.
                       Bassler, stated on November 13, 2002:

                              Up until this litigation, as far as I can tell, perhaps with
                              some minor exceptions, the claims of slave and forced
                              labor fell on deaf ears. You can say what you want to say
                              about class actions and about attorneys, but the fact of the
                              matter is, there was no attention to this very, very large
                              group of people by Germany, or by German industry until
                              these cases were filed. . . . What has been accomplished
                              here with the efforts of the plaintiffs’ attorneys and defense
                              counsel is quite incredible. . . . I want to thank counsel for
                              the assistance in bringing us to where we are today. Cases
                              don’t get settled just by litigants. It can only be settled by
                              competent, patient attorneys.

                 3.    In re: Cincinnati Radiation Litigation, Case No. C-1-94-126 (S.D.
                       Ohio). Lieff Cabraser represented hundreds of African American “charity


2016824.1                                       -6-
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 18 of 149




                       patients” who believed they were receiving cancer treatments but
                       unbeknownst to them were given full body radiation in undisclosed
                       Defense Department experiments to mimic what soldiers in a nuclear
                       battlefield might receive.

                 4.    Craft v. Vanderbilt University, Civ. No. 3-94-0090 (M.D. Tenn.).
                       Lieff Cabraser represented class of over 800 pregnant women and their
                       children who were subject to an undisclosed experiment by which they
                       received radioactive iron isotopes while receiving prenatal care.

                 5.    Blood Factor VIII And Factor IX Litigation, MDL No. 986 (N.D.
                       Il.). Lieff Cabraser represented over 1,500 hemophiliacs worldwide who
                       contracted HIV and/or Hepatitis C (HCV) and Americans with
                       hemophilia who contracted HCV, from contaminated blood factor
                       products produced by American drug companies and knowingly dumped
                       on the market.

                 6.    Jane Doe et al. v. George Tyndall and the University of
                       Southern California, Case No. 2:18-cv-05010 (C.D. Cal.). Lieff
                       Cabraser represented class of women in securing $215 million settlement
                       for the sexual abuse and harassment to which they were subjected by USC
                       gynecologist George Tyndall, M.D., while they were students.

                 7.    City of Philadelphia v. Wells Fargo & Co., et al., Case No. 2:17-
                       CV-02203-AB (E.D. Pa.). Lieff Cabraser represented Philadelphia in race
                       discrimination litigation under the Fair Housing Act, resulting in cash
                       settlement and grants to low-income lending, mortgage foreclosure
                       prevention, and land care); Trotter v. Perdue Farms, No. C 99-893-RRM
                       (JJF) (MPT) (D. Del.). Lieff Cabraser represented economically-
                       vulnerable class of chicken processing employees who were forced to work
                       without pay while putting on, taking off, and cleaning protective and
                       sanitary equipment.

                 8.    Satchell v. FedEx Express, No. C 03-2659 SI; C 03-2878 SI (N.D.
                       Cal.). Lieff Cabraser represented class of African American and Latino
                       employees who secured $54.9 million settlement of race discrimination
                       claims.

                 9.    Gonzalez v. Abercrombie & Fitch Stores, No. C03-2817 SI (N.D.
                       Cal.). Lieff Cabraser represented class of Latino, African American, Asian
                       American, and female applicants and employees in securing $50 million
                       settlement for race and gender discrimination; co-counsel included the
                       Mexican American Legal Defense and Education Fund, Asian Pacific
                       American Legal Center, and NAACP Legal Defense and Educational Fund,
                       Inc.




2016824.1                                      -7-
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 19 of 149




                 10.   Catholic Healthcare West Cases, JCCP No. 4453 (Cal. Supr. Ct.).
                       Lieff Cabraser represented economically-vulnerable uninsured patients in
                       securing $423 million settlement for being charged for treatment and
                       services at rates far higher than the rates charged to patients with private
                       insurance or on Medicare.

                 11.   Sutter Health Uninsured Pricing Cases, JCCP No. 4388 (Cal. Supr.
                       Ct.). Lieff Cabraser represented economically vulnerable uninsured
                       patients treated at Sutter hospitals who were charged substantially more
                       than patients with private or public insurance, and many times above the
                       cost of providing their treatment. In December 2006, the Court granted
                       final approval to a comprehensive and groundbreaking settlement of the
                       action. As part of the settlement, Class members were entitled to make a
                       claim for refunds or deductions of between 25% to 45% from their prior
                       hospital bills, at an estimated total value of $276 million.

                 12.   R.M. Galicia v. Franklin; Franklin v. Scripps Health, No. IC
                       859468 (San Diego Supr. Ct., Cal.). Lieff Cabraser served as Lead Class
                       Counsel in a certified class action lawsuit on behalf of 60,750
                       economically vulnerable uninsured patients treated at Scripps Health who
                       alleged that the Scripps imposed excessive fees and charges for medical
                       treatment. The case resolved in a class settlement that provided $73
                       million in refunds or bill discounts and required Scripps Health to modify
                       its pricing and collections practices.

                 13.   In re John Muir Uninsured Healthcare Cases, JCCP No. 4494
                       (Cal. Supr. Ct.). Lieff Cabraser represented nearly 53,000 econinically
                       vulnerable uninsured patients who received care through John Muir and
                       alleged they were charged inflated prices and then subject to overly
                       aggressive collection practices. The case resolved in a class settlement that
                       provided $115 million in refunds or bill discounts and required Scripps
                       Health to modify its pricing and collections practices.

                 14.   Cincotta v. California Emergency Physicians Medical Group,
                       No. 07359096 (Cal. Supr. Ct.). Lieff Cabraser served as class counsel for
                       nearly 100,000 economically vulnerable uninsured patients that alleged
                       they were charged excessive and unfair rates for emergency room service
                       across 55 hospitals throughout California. The case resolved in a class
                       settlement that provided $27 million in bill cancellations as well as related
                       debt relief.

                 15.   Vedachalam v. Tata Consultancy Services, C 06-0963 CW (N.D.
                       Cal.). Lieff Cabraser represented over 12,000 Indian foreign nationals
                       sent to work in the U.S. but forced to sign over their federal and state tax
                       refund checks to Tata. Case settled for $29.75 million.




2016824.1                                       -8-
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 20 of 149




                 16.   Lusardi v. McHugh, Secretary of the Army, No. 0120133395 (U.S.
                       EEOC). Lieff Cabraser and the Transgender Law Center represented pro
                       bono Tamara Lusardi, a transgender civilian software specialist who
                       secured the first ever decision determining that denial of bathroom access
                       consistent with an employee’s gender identity is sex discrimination in
                       violation of Title VII of the Civil Rights Act of 1964.

                 17.   Medina v. Expeditors Int’l of Wa. Inc., No. cv-19-9501-JSC (N.D.
                       Cal.). Lieff Cabraser successfully represented pro bono a Latino-American
                       man alleging hostile environment on the basis of perceived sexual
                       orientation.

                 18.   Kalodimos v. Meredith Corporation d/b/a Wsmv Channel 4,
                       No. 3:18-cv-01321 (M.D. Tenn.). Lieff Cabraser represented Demetria
                       Kalodimos, the longest running anchor in the history of Middle
                       Tennessee’s Channel 4 news network, in sex and age discrimination
                       claims against the network. Ms. Kalodimos was the longest running
                       anchor in the history of Channel 4, known within the community as the
                       “face of Channel 4,” and had received both local and national accolades
                       for journalistic excellence when she was terminated in 2017. On behalf of
                       Ms. Kalodimos, Lieff Cabraser litigated claims for violation of Title VII of
                       the Civil Rights Act, the Age Discrimination in Employment Act, the
                       Tennessee Human Rights Act, and the common law. The parties resolved
                       these disputes in 2019, following a private mediation.

                 19.   Butler v. Home Depot, No. C94-4335 SI (N.D. Cal.). Lieff Cabraser
                       represented a class of approximately 25,000 female employees and
                       applicants for employment with Home Depot’s West Coast Division who
                       alleged gender discrimination in connection with hiring, promotions, pay,
                       job assignment, and other terms and conditions of employment. The
                       class was certified in January 1995. In January 1998, the Court approved
                       a $87.5 million settlement of the action that included comprehensive
                       injunctive relief over the term of a five-year Consent Decree. Under the
                       terms of the settlement, Home Depot modified its hiring, promotion, and
                       compensation practices to ensure that interested and qualified women
                       were hired for, and promoted to, sales and management positions.

                       On January 14, 1998, U.S. District Judge Susan Illston commented that
                       the settlement provides “a very significant monetary payment to the class
                       members for which I think they should be grateful to their counsel. . . .
                       Even more significant is the injunctive relief that’s provided for . . .” By
                       2003, the injunctive relief had created thousands of new job opportunities
                       in sales and management positions at Home Depot, generating the
                       equivalent of over approximately $100 million per year in wages for
                       female employees.




2016824.1                                      -9-
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 21 of 149




                       In 2002, Judge Illston stated that the injunctive relief has been a
                       “win/win . . . for everyone, because . . . the way the Decree has been
                       implemented has been very successful and it is good for the company as
                       well as the company’s employees.”

                 20.   Rosenburg v. IBM, No. C 06-0430 PJH (N.D. Cal.). Lieff Cabraser
                       represented computer professionals who alleged that IBM misclassified
                       them as “exempt” from the overtime pay requirements of federal and state
                       labor laws. The case settled for $65 million.

                 21.   Giles v. Allstate, JCCP Nos. 2984 and 2985. Lieff Cabraser represented
                       a class of Allstate insurance agents seeking reimbursement of out-of-
                       pocket costs. The action settled for approximately $40 million.

                 22.   Calibuso v. Bank of America Corporation, Merrill Lynch & Co.,
                       No. CV10-1413 (E.D. N.Y.). Lieff Cabraser served as Co-Lead Counsel for
                       female Financial Advisors who alleged that Bank of America and Merrill
                       Lynch engaged in a pattern and practice of gender discrimination with
                       respect to business opportunities and compensation. The complaint
                       charged that these violations were systemic, based upon company-wide
                       policies and practices. In December 2013, the Court approved a $39
                       million settlement. The settlement included three years of programmatic
                       relief, overseen by an independent monitor, regarding teaming and
                       partnership agreements, business generation, account distributions,
                       manager evaluations, promotions, training, and complaint processing and
                       procedures, among other things. An independent consultant also
                       conducted an internal study of the bank’s Financial Advisors’ teaming
                       practices.

                 23.   Frank v. United Airlines, No. C-92-0692 MJJ (N.D. Cal.). Lieff
                       Cabraser represented a class of female flight attendants who were
                       required to weigh less than comparable male flight attendants. The case
                       settled for $36.5 million. Former U.S. District Court Judge Charles B.
                       Renfrew (ret.), who served as a mediator in the case, stated, “As a
                       participant in the settlement negotiations, I am familiar with and know
                       the reputation, experience and skills of lawyers involved. They are
                       dedicated, hardworking and able counsel who have represented their
                       clients very effectively.” U.S. District Judge Martin J. Jenkins, in granting
                       final approval to the settlement, found “that the results achieved here
                       could be nothing less than described as exceptional,” and that the
                       settlement “was obtained through the efforts of outstanding counsel.”

                 24.   Barnett v. Wal-Mart, No. 01-2-24553-SNKT (Wash.). Lieff Cabraser
                       represented Washington state Wal-Mart and Sam’s Club workers who
                       alleged they were deprived of meal and rest breaks and forced to work off-
                       the-clock. The case settled for $35 million and required Wal-Mart to



2016824.1                                      - 10 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 22 of 149




                       undertake measures to prevent wage and hour violations at its 50 stores
                       and clubs in Washington.

                 25.   Amochaev. v. Citigroup Global Markets, d/b/a Smith Barney,
                       No. C 05-1298 PJH (N.D. Cal.). Lieff Cabraser represented Female
                       Financial Advisors who charged that Smith Barney, the retail brokerage
                       unit of Citigroup, discriminated against them in account distributions,
                       business leads, referral business, partnership opportunities, and other
                       terms of employment. The case settled for $33 million and
                       comprehensive injunctive relief for four years designed to increase
                       business opportunities and promote equality in compensation for female
                       brokers.

                 26.   Giannetto v. Computer Sciences Corporation, No. 03-CV-8201
                       (C.D. Cal.). Lieff Cabraser represented computer professionals alleging
                       they were denied overtime compensation. The case settled for
                       $24 million.

                 27.   Curtis-Bauer v. Morgan Stanley & Co., Case No. C-06-3903 (TEH).
                       Lieff Cabraser represented African-American and Latino Financial
                       Advisors and Registered Financial Advisor Trainees in the Global Wealth
                       Management Group of Morgan Stanley alleging race discrimination in
                       compensation and business opportunities. The case settled for $16
                       million and comprehensive injunctive relief regarding account
                       distributions, partnership arrangements, branch manager promotions,
                       hiring, retention, diversity training, and complaint processing. The
                       settlement also provided for the appointment of an independent Diversity
                       Monitor and an independent Industrial Psychologist to effectuate the
                       terms of the agreement.

                 28.   Church v. Consolidated Freightways, No. C90-2290 DLJ (N.D.
                       Cal.). Lieff Cabraser was the Lead Court-appointed Class Counsel in this
                       class action on behalf of the exempt employees of Emery Air Freight, a
                       freight forwarding company acquired by Consolidated Freightways in
                       1989. On behalf of the employee class, Lieff Cabraser prosecuted claims
                       for violation of the Employee Retirement Income Security Act, the
                       securities laws, and the Age Discrimination in Employment Act. The case
                       settled for $13.5 million.

                 29.   Gerlach v. Wells Fargo & Co., No. C 05-0585 CW (N.D. Cal.). Lieff
                       Cabraser represented business systems employees who alleged that they
                       were misclassified and denied overtime pay. The case settled for $12.8
                       million.

                 30.   Buccellato v. AT&T Operations, No. C10-00463-LHK (N.D. Cal.).
                       Lieff Cabraser represented AT&T technical support workers who alleged



2016824.1                                     - 11 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 23 of 149




                       that AT&T misclassified them as exempt and failed to pay them for
                       overtime. The case settled for $12.5 million.

                 31.   Buttram v. UPS, No. C-97-01590 MJJ (N.D. Cal.). Lieff Cabraser
                       represented a class of African-American part-time hourly employees of
                       UPS’s Pacific and Northwest Regions alleging race discrimination in
                       promotions and job advancement. The case settled for $12.14 million and
                       injunctive relief regarding the promotions of African-American part-time
                       hourly employees to part-time supervisor and full-time package car
                       drivers.

                 32.   Goddard, et al. v. Longs Drug Stores Corporation, et al.,
                       No. RG04141291 (Cal. Supr. Ct.). Lieff Cabraser represented Store
                       managers and assistant store managers of Longs Drugs charged alleging
                       that the company misclassified them as exempt from overtime wages.The
                       case settled for $11 million.

                 33.   Trotter v. Perdue Farms, No. C 99-893-RRM (JJF) (MPT) (D. Del.).
                       Lieff Cabraser represented a class of chicken processing employees of
                       Perdue Farms, Inc., one of the nation’s largest poultry processors, for
                       wage and hour violations. The suit challenged Perdue’s failure to
                       compensate its assembly line employees for putting on, taking off, and
                       cleaning protective and sanitary equipment in violation of the Fair Labor
                       Standards Act, various state wage and hour laws, and the Employee
                       Retirement Income Security Act. Under a settlement approved by the
                       Court in 2002, Perdue paid $10 million for wages lost by its chicken
                       processing employees and attorneys’ fees and costs. The settlement was
                       in addition to a $10 million settlement of a suit brought by the
                       Department of Labor in the wake of Lieff Cabraser’s lawsuit.

                 34.   Gottlieb v. SBC Communications, No. CV-00-04139 AHM (MANx)
                       (C.D. Cal.). Lieff Cabraser represented current and former employees of
                       SBC and Pacific Telesis Group (“PTG”) who participated in AirTouch
                       Stock Funds, which were at one time part of PTG’s salaried and non-
                       salaried savings plans. After acquiring PTG, SBC sold AirTouch, which
                       PTG had owned, and caused the AirTouch Stock Funds that were included
                       in the PTG employees’ savings plans to be liquidated. Plaintiffs alleged
                       that in eliminating the AirTouch Stock Funds, and in allegedly failing to
                       adequately communicate with employees about the liquidation, SBC
                       breached its duties to 401k plan participants under the Employee
                       Retirement Income Security Act. The case settled for $10 million.

                 35.   Ellis v. Costco Wholesale Corp., No. 04-03341-EMC (N.D. Cal.).
                       Lieff Cabraser served as Co-Lead Counsel for current and former female
                       employees who charged that Costco discriminated against women
                       in promotion to management positions. In January 2007, the Court
                       certified a class consisting of over 750 current and former female Costco

2016824.1                                     - 12 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 24 of 149




                       employees nationwide who were denied promotion to General Manager or
                       Assistant Manager since January 3, 2002. Costco appealed. In
                       September 2011, the U.S. Court of Appeals for the Ninth Circuit remanded
                       the case to the District Court to make class certification findings
                       consistent with the U.S. Supreme Court’s ruling in Wal-Mart v. Dukes,
                       131 S.Ct. 2541 (2011). In September 2012, U.S. District Court Judge
                       Edward M. Chen granted plaintiffs’ renewed motion for class certification
                       and certified two classes of over 1,250 current and former female Costco
                       employees, one for injunctive relief and the other for monetary relief. On
                       May 27, 2014, the Court approved an $8 million settlement.

                 36.   In Re Farmers Insurance Exchange Claims Representatives’
                       Overtime Pay Litigation, MDL No. 1439 (D. Or.). Lieff Cabraser
                       represented claims representatives of Farmers’ Insurance Exchange
                       seeking unpaid overtime. Lieff Cabraser won a liability phase trial on a
                       classwide basis, and then litigated damages on an individual basis before
                       a special master. The judgment was partially upheld on appeal. In
                       August 2010, the Court approved an $8 million settlement.

                 37.   Zuckman v. Allied Group, No. 02-5800 SI (N.D. Cal.). Lieff Cabraser
                       represented claims representatives of Allied / Nationwide alleged that the
                       company misclassified them as exempt and failed to pay them for
                       overtime. The case settled for $8 million. In approving the settlement,
                       U.S. District Court Judge Susan Illston commended counsel for their
                       “really good lawyering” and stated that they did “a splendid job on this”
                       case.

                 38.   Thomas v. California State Automobile Association, No.
                       CH217752 (Cal. Supr. Ct.). Lieff Cabraser represented 1,200 current and
                       former field claims adjusters who worked for the California State
                       Automobile Association (“CSAA”) who alleged that CSAA improperly
                       classified their employees as exempt and denied them overtime pay. The
                       case settled for $8 million.

                 39.   Higazi v. Cadence Design Systems, No. C 07-2813 JW (N.D. Cal.).
                       Lieff Cabraser represented computer professionals who alleged that
                       Cadence misclassified them as exempt and denied them overtime pay.
                       The case settled for $7.6 million.

                 40.   Zaborowski v. MHN Government Services, No. 12-CV-05109-SI
                       (N.D. Cal.) Lieff Cabraser represented current and former Military and
                       Family Life Consultants (“MFLCs”) who alleged that they were
                       misclassified as independent contractors and denied overtime pay. While
                       the matter was pending before the Supreme Court on an arbitration
                       decision, the case settled for approximately $7.4 million.




2016824.1                                     - 13 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 25 of 149




                 41.   Sandoval v. Mountain Center, Inc., et al., No. 03CC00280 (Cal.
                       Supr. Ct.). Lieff Cabraser represented cable installers in California who
                       alleged that they were denied meal and rest breaks and reimbursement
                       for expenses incurred on the job. The case settled for $7.2 million.

                 42.   Martin v. Bohemian Club, No. SCV-258731 (Cal. Supr. Ct.). Lieff
                       Cabraser represented a class of approximately 659 individuals who
                       worked seasonally as camp valets for the Bohemian Club. Plaintiffs
                       alleged that they had been misclassified as independent contractors, and
                       thus were not paid for overtime or meal-and-rest breaks as required
                       under California law. The case settled for $7 million.

                 43.   Lewis v. Wells Fargo, No. 08-cv-2670 CW (N.D. Cal.). Lieff Cabraser
                       represented approximately 330 computer professionals who alleged that
                       Wells Fargo misclassified them as exempt and failed to pay them for
                       overtime work. The case settled for $6.7 million.

                 44.   Kahn v. Denny’s, No. BC177254 (Cal. Supr. Ct.). Lieff Cabraser
                       represented Denny’s General Managers and Managers who worked at
                       company-owned restaurants in California and alleged denial of overtime
                       pay. The case settled for $4 million.

                 45.   Wynne v. McCormick & Schmick’s Seafood Restaurants, No. C
                       06-3153 CW (N.D. Cal.). Lieff Cabraser represented African American
                       restaurant-level hourly employees who alleged that they were
                       discriminated against on the basis of race in connection with staffing,
                       promotions, and complaints. The case settled for $2.1 million and
                       substantial injunctive relief, including hiring benchmarks to increase the
                       number of African Americans employed in front of the house jobs (e.g.,
                       server, bartender, host/hostess, waiter/waitress, and cocktail server), a
                       registration of interest program to minimize discrimination in
                       promotions, improved complaint procedures, and monitoring and
                       enforcement mechanisms.

       Lieff Cabraser attorneys have had experience representing employees in additional cases,
including cases involving False Claims Act (whistleblower) claims and, as described in the
Antitrust section of this resume, in various hybrid Labor-Antitrust cases challenging the actions
of employers to collude with competitors to restrict employee mobility and suppress wages.

        In 2015, The Recorder named Lieff Cabraser’s employment group as a Litigation
Department of the Year in the category of California Labor and Employment Law. The
Litigation Department of the Year awards recognize “California litigation practices that deliver
standout results on their clients’ most critical matters.” The Recorder editors consider the
degree of difficulty, dollar value and importance of each matter to the client; the depth and
breadth of the practice; and the use of innovative approaches.




2016824.1                                      - 14 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 26 of 149




        U.S. News and Best Lawyers selected Lieff Cabraser as a 2013 national “Law Firm of the
Year” in the category of Employment Law – Individuals. U.S. News and Best Lawyers ranked
firms nationally in 80 different practice areas based on extensive client feedback and
evaluations from 70,000 lawyers nationwide. Only one law firm in the U.S. in each practice area
receives the “Law Firm of the Year” designation.

        Benchmark Plaintiff, a guide to the nation’s leading plaintiffs’ firms, has given Lieff
Cabraser’s employment practice group a Tier 1 national ranking, its highest rating. The Legal
500 guide to the U.S. legal profession has recognized Lieff Cabraser as having one of the leading
plaintiffs’ employment practices in the nation for the past four years.

II.     Personal Injury and Products Liability Litigation

        A.       Current Cases

                 1.    Southern California Fire Cases (California Thomas Wildfire &
                       Mudslide Litigation), JCCP No. 4965 (Cal. Supr. Ct.). Lieff Cabraser
                       serves as Co-Lead Counsel in consolidated individual and class action
                       lawsuits against Southern California Edison over the role of the utility's
                       equipment in starting the devastating Thomas Fire that ravaged Southern
                       California in December 2017 and the resulting subsequent mudslides in
                       Montecito that killed 21 people. The action seeks restitution for personal
                       and business losses alleged to have occurred as a result of Southern
                       California Edison's failure to properly and safely maintain its electrical
                       infrastructure in Santa Barbara and Ventura Counties. The fire burned a
                       total of 281,893 acres, destroying 1,063 structures and resulting in one
                       civilian and one firefighter fatality.

                       2017 California North Bay Fire Cases, JCCP No. 4955 (Cal. Supr.
                       Ct.). Lieff Cabraser serves as Chair of the Class Action Committee and on
                       the Individual Plaintiffs Executive Committee in the consolidated lawsuits
                       against Pacific Gas & Electric relating to losses from the 2017 San
                       Francisco Bay Wine Country Fires. In the wake of the devastating fires
                       that burned throughout northern California in October of 2017, more than
                       50 separate lawsuits were filed in multiple courts seeking to hold PG&E
                       liable. Cal Fire has determined that of the 21 major fires in Northern
                       California, at least 17 were caused by power lines, poles and other
                       equipment owned by Pacific Gas and Electric Company. In May 2018, the
                       Court issued an order overruling PG&E's demurrers and directing PG&E
                       to answer plaintiffs’ pending complaints. In June of 2018, PG&E
                       announced that it expected to be held liable for damage from most if not
                       all of the deadly and widespread fires that coursed through the North San
                       Francisco Bay Area in October of 2017, recording so far a $2.5 billion
                       charge to cover losses. PG&E noted that the $2.5 billion charge represents
                       the low end of its anticipated potential losses.




2016824.1                                     - 15 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 27 of 149




                 2.    Camp Fire Cases, JCCP No. 4995 (Cal. Supr. Court). Lieff Cabraser
                       represents the family of Ernest Francis “Ernie” Foss, beloved father and
                       musician, who was killed in the November 2018 Camp Fire, the deadliest
                       and most destructive wildfire in modern California history. The fire broke
                       out in Northern California near Chico in early November 2018 and
                       quickly grew to massive size, affecting over 140,000 acres and killing at
                       least 80 people, destroying nearly 14,000 homes and nearly obliterating
                       the town of Paradise, and causing the evacuation of over 50,000 area
                       residents.

                       In addition, Lieff Cabraser represents plaintiffs in a class action lawsuit as
                       well as hundreds of individual suits filed against PG&E for the devastating
                       property damage, economic losses, and disruption to homes, businesses,
                       and livelihoods caused by the Camp wildfire. The lawsuits allege the
                       Camp Fire was started by unsafe electrical infrastructure owned,
                       operated, and improperly maintained by PG&E. The plaintiffs further
                       claim that despite PG&E’s knowledge that electrical infrastructure was
                       aging, unsafe, and vulnerable to environmental conditions, PG&E failed to
                       take action that could have prevented the deadliest and most destructive
                       wildfire in California’s history.

                 3.    In re PG&E Corporation, Case No. 19-30088 and In re Pacific Gas
                       and Electric Company, Case No. 19-30089 (U.S. Bankruptcy Court, N.D.
                       Cal. – San Francisco Division). In January of 2019, in the face of
                       overwhelming liability from pending wildfire litigation, including the
                       North Bay and Camp Fire JCCPs, PG&E Corporation and Pacific Gas and
                       Electric Company filed voluntary petitions for relief under Chapter 11 of
                       the federal Bankruptcy Code. As a result of the bankruptcy filing, the
                       Camp Fire and North Bay Fires proceedings in state court have been
                       stayed. In February 2019, Andrew R. Vara, the Acting United States
                       Trustee for Region 3, appointed an official committee of tort claimants to
                       represent the interests and act on behalf of all persons with tort claims
                       against PG&E, including wildfire victims, in the bankruptcy proceedings.
                       Lieff Cabraser represents Angela Foss Loo as a member of the Official
                       Committee of Tort Claimants.

                 4.    Woolsey Fire Cases, JCCP No. 5000 (Cal Supr. Ct.). Lieff Cabraser
                       serves as Co-Lead Counsel for Individual Plaintiffs in the coordinated
                       Woolsey Fire Cases against Southern California Edison relating to the
                       devastating 2018 fire that burned more than 1000 homes and 96,000
                       acres in Los Angeles and Ventura Counties. The action includes claims for
                       negligence, trespass, inverse condemnation, and violation of the
                       California Public Utilities and Health and Safety codes, and seeks
                       damages for the fires victims’ losses.




2016824.1                                      - 16 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 28 of 149




                 5.    In re Toyota Motor Corp. Unintended Acceleration Marketing,
                       Sales Practices, and Products Liability Litigation, MDL No. 2151
                       (C.D. Cal.). Lieff Cabraser serves as Co-Lead Counsel for the plaintiffs in
                       the Toyota injury cases in federal court representing individuals injured,
                       and families of loved ones who died, in Toyota unintended acceleration
                       accidents. The complaints charge that Toyota took no action despite years
                       of complaints that its vehicles accelerated suddenly and could not be
                       stopped by proper application of the brake pedal. The complaints further
                       allege that Toyota breached its duty to manufacture and sell safe
                       automobiles by failing to incorporate a brake override system and other
                       readily available safeguards that could have prevented unintended
                       acceleration.

                       In December 2013, Toyota announced its intention to begin to settle the
                       cases. In 2014, Lieff Cabraser played a key role in turning Toyota’s
                       intention into a reality through assisting in the creation of an innovative
                       resolution process that has settled scores of cases in streamlined,
                       individual conferences. The settlements are confidential. Before Toyota
                       agreed to settle the litigation, plaintiffs’ counsel overcame significant
                       hurdles in the challenging litigation. In addition to defeating Toyota’s
                       motion to dismiss the litigation, Lieff Cabraser and co-counsel
                       demonstrated that the highly-publicized government studies that denied
                       unintended acceleration, or attributed it to mechanical flaws and driver
                       error, were flawed and erroneous.

                 6.    Individual General Motors Ignition Switch Defect Injury
                       Lawsuits, MDL No. 2543 (S.D.N.Y.). Lieff Cabraser represents over 100
                       persons injured nationwide, and families of loved ones who died, in
                       accidents involving GM vehicles sold with a defective ignition switch.
                       Without warning, the defect can cause the car’s engine and electrical
                       system to shut off, disabling the air bags. For over a decade GM was
                       aware of this defect and failed to inform government safety regulators and
                       public. The defect has been has been implicated in the deaths of over 300
                       people in crashes where the front air bags did not deploy. On August 15,
                       2014, U.S. District Court Judge Jesse M. Furman appointed Elizabeth J.
                       Cabraser as Co-Lead Plaintiffs’ Counsel in the GM ignition switch
                       litigation in federal court.

                 7.    Retrievable Inferior Vena Cava Blood Filter Injuries, In re
                       Bard IVC Filters Prods. Liab. Litig., MDL No. 2641 (D. Ariz.).
                       Inferior Vena Cava blood filters or IVC filters are small, basket-like
                       medical devices that are inserted into the inferior vena cava, the main
                       blood vessel that returns blood from the lower half of the body to the
                       heart. Tens of thousands of patients in the U.S. are implanted with IVC
                       filters in order to provide temporary protection from pulmonary
                       embolisms. However, these devices have resulted in multiple


2016824.1                                      - 17 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 29 of 149




                       complications including device fracture, device migration, perforation of
                       various organs, and an increased risk for venous thrombosis. Due to
                       these complications, patients may have to undergo invasive device
                       removal surgery or suffer heart attacks, hemorrhages, or other major
                       injuries. Lieff Cabraser represents injured patients and their families in
                       individual personal injury and wrongful death lawsuits against IVC filter
                       manufacturers, and on the Plaintiffs Executive Committee in the IVC
                       Filter cases in the federal multidistrict litigation.

                 8.    Injury and Death Lawsuits Involving Wrongful Driver
                       Conduct and Defective Tires, Transmissions, Cars and/or
                       Vehicle Parts (Seat Belts, Roof Crush, Defective seats, and
                       Other Defects). Lieff Cabraser has an active practice prosecuting
                       claims for clients injured, or the families of loved ones who have died, by
                       wrongful driver conduct and by unsafe and defective vehicles,
                       tires, restraint systems, seats, and other automotive equipment. The firm
                       also represent clients in actions involving fatalities and serious
                       injuries from tire and transmission failures as well as rollover accidents
                       (and defective roofs, belts, seat back and other parts) as well as defective
                       transmissions and/or shifter gates that cause vehicles to self-shift from
                       park or false park into reverse. Our attorneys have received awards and
                       recognition from California Lawyer magazine (Lawyer of the Year
                       Award), the Consumer Attorneys of California, and the San Francisco
                       Trial Lawyers Association for their dedication to their clients and
                       outstanding success in vehicle injury cases.

                 9.    In Re: Abilify (Aripiprazole) Products Liability Litigation, MDL
                       No. 2734 (N.D. Fla.). Lieff Cabraser represents clients who have incurred
                       crippling financial losses and pain and suffering from compulsive
                       gambling caused by the drug Abilify. In May 2016 the FDA warned that
                       Abilify can lead to damaging compulsive behaviors, including
                       uncontrollable gambling. The gambling additions can be so severe that
                       patients lose their homes, livelihoods, and marriages. The $6+ billion a
                       year-earning drug was prescribed for nearly 9 million patients in 2014
                       alone. In December 2016, Lieff Cabraser was appointed by the court
                       overseeing the nationwide Abilify gambling injuries MDL litigation to the
                       Plaintiffs Executive Committee. Discovery in the case is ongoing.

                 10.   In re Engle Cases, No. 3:09-cv-10000-J-32 JBT (M.D. Fl.). Lieff
                       Cabraser represents Florida smokers, and the spouses and families of
                       loved ones who died, in litigation against the tobacco companies for their
                       50-year conspiracy to conceal the hazards of smoking and the addictive
                       nature of cigarettes.

                       On February 25th, 2015, a settlement was announced of more than 400
                       Florida smoker lawsuits against the major cigarette companies Philip


2016824.1                                      - 18 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 30 of 149




                       Morris USA Inc., R.J. Reynolds Tobacco Company, and Lorillard Tobacco
                       Company. As a part of the settlement, the companies will collectively pay
                       $100 million to injured smokers or their families. This was the first
                       settlement ever by the cigarette companies of smoker cases on a group
                       basis.

                       Lieff Cabraser attorneys tried over 20 cases in Florida federal court
                       against the tobacco industry on behalf of individual smokers or their
                       estates, and with co-counsel obtained over $105 million in judgments for
                       our clients. Two of the jury verdicts Lieff Cabraser attorneys obtained in
                       the litigation were ranked by The National Law Journal as among the
                       Top 100 Verdicts of 2014.

                 11.   In re Takata Airbag Litigation, MDL No. 2599 (S.D. Fl.). Lieff
                       Cabraser serves on the Plaintiffs Steering Committee in the national
                       litigation related to Takata Corporation’s defective and dangerous airbags
                       manufactured by Japan-based Takata Corporation. Nearly 42 million
                       vehicles have been recalled worldwide, making this the largest automotive
                       recall in U.S. history.

                       The airbags contain an unstable propellant that can cause the airbag to
                       explode upon impact in an accident, shooting metal casing debris towards
                       drivers and passengers. Close to 300 injuries, including 23 deaths, have
                       been linked to the airbags. The complaints charge that the company knew
                       of defects in its airbags a decade ago after conducting secret tests of the
                       products that showed dangerous flaws. Rather than alert federal safety
                       regulators to these risks, Takata allegedly ordered its engineers to delete
                       the test data. The complaints also allege that the vehicle manufacturers
                       who used these airbags ignored numerous warning signs that they were
                       not safe.

                       To date, Lieff Cabraser and our co-counsel have secured over $1.5 billion
                       in settlements from Honda, Toyota, Ford, Nissan, BMW, Subaru, and
                       Mazda. Litigation continues against Volkswagen, Mercedes, Fiat Chrysler,
                       and General Motors.

                 12.   Stryker Metal Hip Implant Litigation, MDL No. 2441 (D. Minn.).
                       Lieff Cabraser represents over 60 hip replacement patients nationwide
                       who received the recalled Stryker Rejuvenate and ABG II modular hip
                       implant systems. Wendy Fleishman serves on the Plaintiffs’ Lead Counsel
                       Committee of the multidistrict litigation cases. These patients have
                       suffered tissue damage and have high metal particle levels in their blood
                       stream. For many patients, the Stryker hip implant failed necessitating
                       painful revision surgery to extract and replace the artificial hip.

                       On November 3, 2014, a settlement was announced in the litigation
                       against Stryker Corporation for the recall of its Rejuvenate and ABG II

2016824.1                                     - 19 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 31 of 149




                       artificial hip implants. Under the settlement, Stryker will provide a base
                       payment of $300,000 to patients that received the Rejuvenate or ABG II
                       hip systems and underwent revision surgery by November 3, 2014, to
                       remove and replace the devices. Stryker’s liability is not capped. It is
                       expected that the total amount of payments under the settlement will far
                       exceed $1 billion dollars. Payments under the settlement program are
                       projected for disbursement at the end of 2015.

                 13.   DePuy Metal Hip Implants Litigation, MDL No. 2244 (N.D. Tex.).
                       Lieff Cabraser represents nearly 200 patients nationwide who received
                       the ASR XL Acetabular and ASR Hip Resurfacing systems manufactured
                       by DePuy Orthopedics, a unit of Johnson & Johnson. In 2010, DePuy
                       Orthopedics announced the recall of its all-metal ASR hip implants, which
                       were implanted in approximately 40,000 U.S. patients from 2006
                       through August 2010. The complaints allege that DePuy Orthopedics was
                       aware its ASR hip implants were failing at a high rate, yet continued to
                       manufacture and sell the device. In January 2011, in In re DePuy
                       Orthopaedics, Inc. ASR Hip Implant Products, MDL No. 2197, the Court
                       overseeing all DePuy recall lawsuits in federal court appointed Lieff
                       Cabraser partner Wendy R. Fleishman to the Plaintiffs’ Steering
                       Committee for the organization and coordination of the litigation. In July
                       2011, in the coordinated proceedings in California state court, the Court
                       appointed Lieff Cabraser partner Robert J. Nelson to serve on the
                       Plaintiffs’ Steering Committee.

                       In 2013, Johnson & Johnson announced its agreement to pay at least $2.5
                       billion to resolve thousands of defective DePuy ASR hip implant lawsuits.
                       Under the settlement, J&J offers to pay a base award of $250,000 to U.S.
                       citizens and residents who are more than 180 days from their hip
                       replacement surgery, and prior to August 31, 2013, had to undergo
                       revision surgery to remove and replace their faulty DePuy hip ASR XL or
                       ASR resurfacing hip. The $250,000 base award payment will be adjusted
                       upward or downward depending on medical factors specific to each
                       patient. Lieff Cabraser also represents nearly 100 patients whose DePuy
                       Pinnacle artificial hips containing a metal insert called the Ultamet metal
                       liner have prematurely failed.

                 14.   Mirena Litigation. A widely-used, plastic intrauterine device (IUD)
                       that releases a hormone into the uterus to prevent pregnancy, Mirena is
                       manufactured by Bayer Healthcare Pharmaceuticals. Lieff Cabraser
                       represents patients who have suffered serious injuries linked to the IUD.
                       These injuries include uterine perforation (the IUD tears through the
                       cervix or the wall of the uterus), ectopic pregnancy (when the embryo
                       implants outside the uterine cavity), pelvic infections and pelvic
                       inflammatory disease, and thrombosis (blood clots).



2016824.1                                     - 20 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 32 of 149




                 15.   Birth Defects Litigation. Lieff Cabraser represents children and their
                       parents who have suffered birth defects as a result of problematic
                       pregnancies and improper medical care, improper prenatal genetic
                       screening, ingestion by the mother of prescription drugs during
                       pregnancy which had devastating effects on their babies. These birth
                       defects range from heart defects, physical malformations, and severe
                       brain damage associated with complex emotional and developmental
                       delays. Taking of antidepressants during pregnancy has been linked to
                       multiple types of birth defects, neonatal abstinence syndrome from
                       experiencing withdrawal of the drug, and persistent pulmonary
                       hypertension of the newborn (PPHN).

                 16.   Vaginal Surgical Mesh Litigation. Lieff Cabraser represents more
                       than 300 women nationwide who have been seriously injured as a result
                       of polypropylene vaginal surgical mesh implantation as a treatment for
                       pelvic organ prolapse or stress urinary incontinence. Manufactured by
                       Johnson & Johnson, Boston Scientific, AMS, Bard, Caldera, Coloplast,
                       and others, these products have been linked to serious side effects
                       including erosion into the vaginal wall or other organs, infection, internal
                       organ damage, and urinary problems. As of early 2016, the firm is in all
                       phases of litigation and settlement on these cases.

                 17.   Xarelto Litigation. Lieff Cabraser represents patients prescribed
                       Xarelto sold in the U.S. by Janssen Pharmaceuticals, a subsidiary of
                       Johnson & Johnson. The complaints charge that Xarelto, approved to
                       prevent blood clots, is a dangerous and defective drug because it triggers
                       in certain patients uncontrolled bleeding and other life-threatening
                       complications. Unlike Coumadin, an anti-clotting drug approved over 50
                       years ago, the concentration of Xarelto in a patient’s blood cannot be
                       reversed in the case of overdose or other serious complications. If a
                       Xarelto patient has an emergency bleeding event -- such as from a severe
                       injury or major brain or GI tract bleeding -- the results can be fatal.

                 18.   Benicar Litigation, MDL No. 2606 (D. N.J.). Lieff Cabraser represents
                       patients prescribed the high blood pressure medication Benicar who have
                       experienced chronic diarrhea with substantial weight loss, severe
                       gastrointestinal problems, and the life-threatening conditions of sprue-
                       like enteropathy and villous atrophy in litigation against Japan-based
                       Daiichi Sankyo, Benicar’s manufacturer, and Forest Laboratories, which
                       marketed Benicar in the U.S.

                       The complaints allege that Benicar was insufficiently tested and not
                       accompanied by adequate instructions and warnings to apprise
                       consumers of the full risks and side effects associated with its use. Lieff
                       Cabraser attorney Lexi J. Hazam serves on the Plaintiffs’ Steering
                       Committee for the nationwide Benicar MDL litigation and was appointed


2016824.1                                      - 21 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 33 of 149




                       Co-Chair of the Benicar MDL Plaintiffs’ Science and Experts Committee.
                       Plaintiffs recently filed motions to compel defense to produce additional
                       discovery. The judge ruled with plaintiffs in the fall of 2015. In August
                       2017, a settlement with Daiichi Sankyo Inc. and Forest Laboratories Inc.
                       valued at $300 million covering approximately 2,300 Benicar injury cases
                       in both state and federal courts was announced.

                 19.   Risperdal Litigation. In 2013, Johnson & Johnson and its subsidiary
                       Janssen Pharmaceuticals, the manufacture of the antipsychotic
                       prescription drugs Risperdal and Invega, entered into a $2.2 billion
                       settlement with the U.S. Department of Justice for over promoting the
                       drugs. The government alleged that J&J and Janssen knew Risperdal
                       triggered the production of prolactin, a hormone that stimulates breast
                       development (gynecomastia) and milk production.

                       Lieff Cabraser represents parents whose sons developed abnormally large
                       breasts while prescribed Risperdal and Invega in lawsuits charging that
                       Risperdal is a defective and dangerous prescription drug and seeking
                       monetary damages for the mental anguish and physical injuries the young
                       men suffered.

                 20.   Power Morcellators Litigation, MDL No. 2652 (D. Kan.). Lieff
                       Cabraser represents women who underwent a hysterectomy (the removal
                       of the uterus) or myomectomy (the removal of uterine fibroids) in which a
                       laparoscopic power morcellator was used. In November 2014, the FDA
                       warned surgeons that they should avoid the use of laparoscopic power
                       morcellators for removing uterine tissue in the vast majority of cases due
                       to the risk of the devices spreading unsuspected cancer. Based on current
                       data, the FDA estimates that 1 in 350 women undergoing hysterectomy or
                       myomectomy for the treatment of fibroids have an unsuspected uterine
                       sarcoma, a type of uterine cancer that includes leiomyosarcoma.

                 21.   In re New England Compounding Pharmacy Inc. Products
                       Liability Litigation, MDL No. 2419 (D. Mass.). Lieff Cabraser
                       represents patients injured or killed by a nationwide fungal meningitis
                       outbreak in 2012. More than 14,000 patients across the U.S. were injected
                       with a contaminated medication that caused the outbreak. The New
                       England Compounding Center (“NECC”) in Framingham, Massachusetts,
                       manufactured and sold the drug – an epidural steroid treatment designed
                       to relieve back pain. The contaminated steroid was sold to patients at a
                       number of pain clinics. Nearly 800 patients developed fungal meningitis,
                       and more than 70 patients died.

                       Lieff Cabraser is a member of the Plaintiffs’ Steering Committee in the
                       multi-district litigation, and our attorneys act as federal-state liaison
                       counsel. In May 2015, the U.S. Bankruptcy Court approved a $200 million
                       partial settlement for victims of the outbreak. Bellwether trials against

2016824.1                                     - 22 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 34 of 149




                       remaining defendants commenced in 2016. Lieff Cabraser is expected to
                       play a lead role in the bellwether trials.

        B.       Successes

                 1.    Multi-State Tobacco Litigation. Lieff Cabraser represented the
                       Attorneys General of Massachusetts, Louisiana and Illinois, several
                       additional states, and 21 cities and counties in California, in litigation
                       against Philip Morris, R.J. Reynolds and other cigarette manufacturers.
                       The suits were part of the landmark $206 billion settlement announced in
                       November 1998 between the tobacco industry and the states’ attorneys
                       general. The states, cities and counties sought both to recover the public
                       costs of treating smoking-related diseases and require the tobacco
                       industry to undertake extensive modifications of its marketing and
                       promotion activities in order to reduce teenage smoking. In California
                       alone, Lieff Cabraser’s clients were awarded an estimated $12.5 billion to
                       be paid through 2025.

                 2.    In re Vioxx Products Liability Litigation, MDL No. 1657 (E.D. La.).
                       Lieff Cabraser represented patients who suffered heart attacks or strokes,
                       and the families of loved ones who died, after having been prescribed the
                       arthritis and pain medication Vioxx. In individual personal injury lawsuits
                       against Merck, the manufacturer of Vioxx, our clients allege that Merck
                       falsely promoted the safety of Vioxx and failed to disclose the full range of
                       the drug’s dangerous side effects. In April 2005, in the federal
                       multidistrict litigation, the Court appointed Elizabeth J. Cabraser to the
                       Plaintiffs’ Steering Committee, which has the responsibility of conducting
                       all pretrial discovery of Vioxx cases in federal court and pursuing all
                       settlement options with Merck. In August 2006, Lieff Cabraser was co-
                       counsel in Barnett v. Merck, which was tried in the federal court in New
                       Orleans. Lieff Cabraser attorneys Don Arbitblit and Jennifer Gross
                       participated in the trial, working closely with attorneys Mark Robinson
                       and Andy Birchfield. The jury reached a verdict in favor of Mr. Barnett,
                       finding that Vioxx caused his heart attack, and that Merck’s conduct
                       justified an award of punitive damages. In November 2007, Merck
                       announced it had entered into an agreement with the executive
                       committee of the Plaintiffs’ Steering Committee as well as representatives
                       of plaintiffs’ counsel in state coordinated proceedings. Merck paid
                       $4.85 billion into a settlement fund for qualifying claims.

                 3.    In re Silicone Gel Breast Implants Products Liability
                       Litigation, MDL No. 926 (N.D. Ala.). Lieff Cabraser served on the
                       Plaintiffs’ Steering Committee and was one of five members of the
                       negotiating committee which achieved a $4.25 billion global settlement
                       with certain defendants of the action. This was renegotiated in 1995, and
                       is referred to as the Revised Settlement Program (“RSP”). Over 100,000


2016824.1                                      - 23 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 35 of 149




                       recipients have received initial payments, reimbursement for the
                       explanation expenses and/or long term benefits.

                 4.    Fen-Phen (“Diet Drugs”) Litigation. Since the recall was
                       announced in 1997, Lieff Cabraser has represented individuals who
                       suffered injuries from the “Fen-Phen” diet drugs fenfluramine (sold as
                       Pondimin) and/or dexfenfluramine (sold as Redux). The firm served as
                       counsel for the plaintiff who filed the first nationwide class action lawsuit
                       against the diet drug manufacturers alleging that they had failed to
                       adequately warn physicians and consumers of the risks associated with
                       the drugs. In In re Diet Drugs (Phentermine / Fenfluramine /
                       Dexfenfluramine) Products Liability Litigation, MDL No. 1203 (E.D.
                       Pa.), the Court appointed Elizabeth J. Cabraser to the Plaintiffs’
                       Management Committee which organized and directed the Fen-Phen diet
                       drugs litigation in federal court. In August 2000, the Court approved a
                       $4.75 billion settlement offering both medical monitoring relief for
                       persons exposed to the drug and compensation for persons with
                       qualifying damage. Lieff Cabraser represented over 2,000 persons that
                       suffered valvular heart disease, pulmonary hypertension or other
                       problems (such as needing echocardiogram screening for damage) due
                       to and/or following exposure to Fen-Phen and obtained more than $350
                       million in total for clients in individual cases and/or claims.

                 5.    In re Actos (Pioglitazone) Products Liability Litigation, MDL
                       No. 2299 (W.D. La.). Lieff Cabraser represents 90 diabetes patients who
                       developed bladder cancer after exposure to the prescription drug
                       pioglitazone, sold as Actos by Japan-based Takeda Pharmaceutical
                       Company and its American marketing partner, Eli Lilly.

                       Lieff Cabraser is a member of the Plaintiffs’ Steering Committee in the
                       Actos MDL. In 2014, Lieff Cabraser served on the trial team in the case of
                       Allen v. Takeda, working closely with lead trial counsel in federal court in
                       Louisiana. The jury awarded $9 billion in punitive damages, finding that
                       Takeda and Lilly failed to adequately warn about the bladder cancer risks
                       of Actos and had acted with wanton and reckless disregard for patient
                       safety. The trial judge reduced the punitive damage award but upheld the
                       jury’s findings of misconduct, and ruled that a multiplier of 25 to 1 for
                       punitive damages was justified.

                       In April 2015, Takeda agreed to settle all bladder cancer claims brought
                       by Type 2 diabetes patients who took Actos prior to December 1, 2011 and
                       who were diagnosed with bladder cancer on or before April 28, 2015 and
                       were represented by counsel by May 1, 2015. The settlement amount is
                       $2.4 billion. Average payments of about $250,000 per person will be
                       increased for more severe injuries.




2016824.1                                      - 24 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 36 of 149




                 6.    Yaz and Yasmin Litigation. Lieff Cabraser represented women
                       prescribed Yasmin and Yaz oral contraceptives who suffered blood clots,
                       deep vein thrombosis, strokes, and heart attacks, as well as the families of
                       loved ones who died suddenly while taking these medications. The
                       complaints alleged that Bayer, the manufacturer of Yaz and Yasmin, failed
                       to adequately warn patients and physicians of the increased risk of serious
                       adverse effects from Yasmin and Yaz. The complaints also charged that
                       these oral contraceptives posed a greater risk of serious side effects than
                       other widely available birth control drugs. To date, Bayer has announced
                       settlements of 7,660 claims – totaling $1.6 billion – in the Yaz birth
                       control lawsuits.

                 7.    Sulzer Hip and Knee Prosthesis Liability Litigation. In
                       December 2000, Sulzer Orthopedics, Inc., announced the recall of
                       approximately 30,000 units of its Inter-Op Acetabular Shell Hip Implant,
                       followed in May 2001 with a notification of failures of its Natural Knee II
                       Tibial Baseplate Knee Implant. In coordinated litigation in California
                       state court, In re Hip Replacement Cases, JCCP 4165, Lieff Cabraser
                       served as Court-appointed Plaintiffs’ Liaison Counsel and Co-Lead
                       Counsel. In the federal litigation, In re Sulzer Hip Prosthesis and Knee
                       Prosthesis Liability Litigation, MDL No. 1410, Lieff Cabraser played a
                       significant role in negotiating a revised global settlement of the litigation
                       valued at more than $1 billion. The revised settlement, approved by the
                       Court in May 2002, provided patients with defective implants almost
                       twice the cash payment as under an initial settlement. On behalf of our
                       clients, Lieff Cabraser objected to the initial settlement.

                 8.    In re Bextra/Celebrex Marketing Sales Practices and Products
                       Liability Litigation, MDL No. 1699 (N.D. Cal.). Lieff Cabraser served
                       as Plaintiffs’ Liaison Counsel and Elizabeth J. Cabraser chaired the
                       Plaintiffs’ Steering Committee (PSC) charged with overseeing all personal
                       injury and consumer litigation in federal courts nationwide arising out of
                       the sale and marketing of the COX-2 inhibitors Bextra and Celebrex,
                       manufactured by Pfizer, Inc. and its predecessor companies Pharmacia
                       Corporation and G.D. Searle, Inc.

                       Under the global resolution of the multidistrict tort and consumer
                       litigation announced in October 2008, Pfizer paid over $800 million to
                       claimants, including over $750 million to resolve death and injury claims.

                       In a report adopted by the Court on common benefit work performed by
                       the PSC, the Special Master stated:

                              [L]eading counsel from both sides, and the attorneys from
                              the PSC who actively participated in this litigation,
                              demonstrated the utmost skill and professionalism in
                              dealing with numerous complex legal and factual

2016824.1                                      - 25 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 37 of 149




                              issues. The briefing presented to the Special Master, and
                              also to the Court, and the development of evidence by both
                              sides was exemplary. The Special Master particularly
                              wishes to recognize that leading counsel for both sides
                              worked extremely hard to minimize disputes, and when
                              they arose, to make sure that they were raised with a
                              minimum of rancor and a maximum of candor before the
                              Special Master and Court.

                 9.    In re Guidant Implantable Defibrillators Products Liability
                       Litigation, MDL No. 1708 (D. Minn.). Lieff Cabraser served as
                       Plaintiffs’ Co-Lead Counsel in litigation in federal court arising out of the
                       recall of Guidant cardiac defibrillators implanted in patients because of
                       potential malfunctions in the devices. At the time of the recall, Guidant
                       admitted it was aware of 43 reports of device failures, and two patient
                       deaths. Guidant subsequently acknowledged that the actual rate of failure
                       may be higher than the reported rate and that the number of associated
                       deaths may be underreported since implantable cardio-defibrillators are
                       not routinely evaluated after death. In January 2008, the parties reached
                       a global settlement of the action. Guidant’s settlements of defibrillator-
                       related claims will total $240 million.

                 10.   In re Copley Pharmaceutical, Inc., “Albuterol” Products
                       Liability Litigation, MDL No. 1013 (D. Wyo.). Lieff Cabraser served
                       on the Plaintiffs’ Steering Committee in a class action lawsuit against
                       Copley Pharmaceutical, which manufactured Albuterol, a bronchodilator
                       prescription pharmaceutical. Albuterol was the subject of a nationwide
                       recall in January 1994 after a microorganism was found to have
                       contaminated the solution, allegedly causing numerous injuries including
                       bronchial infections, pneumonia, respiratory distress and, in some cases,
                       death. In October 1994, the District Court certified a nationwide class on
                       liability issues. In re Copley Pharmaceutical, 161 F.R.D. 456 (D. Wyo.
                       1995). In November 1995, the District Court approved a $150 million
                       settlement of the litigation.

                 11.   In re Telectronics Pacing Systems Inc., Accufix Atrial “J”
                       Leads Products Liability Litigation, MDL No. 1057 (S.D. Ohio).
                       Lieff Cabraser served on the Court-appointed Plaintiffs’ Steering
                       Committee in a nationwide products liability action alleging that
                       defendants placed into the stream of commerce defective pacemaker
                       leads. In April 1997, the District Court re-certified a nationwide class of
                       “J” Lead implantees with subclasses for the claims of medical monitoring,
                       negligence and strict product liability. A summary jury trial, utilizing jury
                       instructions and interrogatories designed by Lieff Cabraser, occurred in
                       February 1998. A partial settlement was approved thereafter by the
                       District Court but reversed by the Court of Appeals. In March 2001, the


2016824.1                                      - 26 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 38 of 149




                       District Court approved a renewed settlement that included a $58 million
                       fund to satisfy all past, present and future claims by patients for their
                       medical care, injuries, or damages arising from the lead.

                 12.   Mraz v. DaimlerChrysler, No. BC 332487 (Cal. Supr. Ct.). In March
                       2007, the jury returned a $54.4 million verdict, including $50 million in
                       punitive damages, against DaimlerChrysler for intentionally failing to
                       cure a known defect in millions of its vehicles that led to the death of
                       Richard Mraz, a young father. Mr. Mraz suffered fatal head injuries when
                       the 1992 Dodge Dakota pickup truck he had been driving at his work site
                       ran him over after he exited the vehicle believing it was in park. The jury
                       found that a defect in the Dodge Dakota’s automatic transmission, called
                       a park-to-reverse defect, played a substantial factor in Mr. Mraz’s death
                       and that DaimlerChrysler was negligent in the design of the vehicle for
                       failing to warn of the defect and then for failing to adequately recall or
                       retrofit the vehicle.

                       For their outstanding service to their clients in Mraz and advancing the
                       rights of all persons injured by defective products, Lieff Cabraser partner
                       Robert J. Nelson, the lead trial counsel, received the 2008 California
                       Lawyer of the Year (CLAY) Award in the field of personal injury law, and
                       was also selected as finalists for Attorney of the Year by the Consumer
                       Attorneys of California and the San Francisco Trial Lawyers Association.

                       In March 2008, a Louisiana-state jury found DaimlerChrysler liable for
                       the death of infant Collin Guillot and injuries to his parents Juli and
                       August Guillot and their then 3-year-old daughter, Madison. The jury
                       returned a unanimous verdict of $5,080,000 in compensatory damages.
                       The jury found that a defect in the Jeep Grand Cherokee’s transmission,
                       called a park-to-reverse defect, played a substantial factor in Collin
                       Guillot’s death and the severe injuries suffered by Mr. and Mrs. Guillot
                       and their daughter. Lieff Cabraser served as co-counsel in the trial.

                 13.   Simply Thick Litigation. Lieff Cabraser represented parents whose
                       infants died or suffered gave injuries linked to Simply Thick, a thickening
                       agent for adults that was promoted to parents, caregivers, and health
                       professional for use by infants to assist with swallowing. The individual
                       lawsuits alleged that Simply Thick when fed to infants caused necrotizing
                       enterocolitis (NEC), a life-threatening condition characterized by the
                       inflammation and death of intestinal tissue. In 2014, the litigation was
                       resolved on confidential terms.

                 14.   Medtronic Infuse Litigation. Lieff Cabraser represented patients
                       who suffered serious injuries from the off-label use of the Infuse bone
                       graft, manufactured by Medtronic Inc. The FDA approved Infuse for only
                       one type of spine surgery, the anterior lumbar fusion. Many patients,
                       however, received an off-label use of Infuse and were never informed of

2016824.1                                      - 27 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 39 of 149




                       the off-label nature of the surgery. Serious complications associated with
                       Infuse included uncontrolled bone growth and chronic pain from nerve
                       injuries. In 2014, the litigation was settled on confidential terms.

                 15.   Wright Medical Hip Litigation. The Profemur-Z system
                       manufactured by Wright Medical Technology consisted of three separate
                       components: a femoral head, a modular neck, and a femoral stem. Prior
                       to 2009, Profemur-Z hip system included a titanium modular neck
                       adapter and stem which was implanted in 10,000 patients. Lieff Cabraser
                       represented patients whose Profemur-Z hip implant fractured, requiring a
                       revision surgery. In 2013 and 2014, the litigation was resolved on
                       confidential terms.

                 16.   In re Zimmer Durom Cup Product Liability Litigation, MDL No.
                       2158 (D. N.J.). Lieff Cabraser served as Co-Liaison Counsel for patients
                       nationwide injured by the defective Durom Cup manufactured by Zimmer
                       Holdings. First sold in the U.S. in 2006, Zimmer marketed its ‘metal-on-
                       metal’ Durom Cup implant as providing a greater range of motion and
                       less wear than traditional hip replacement components. In July 2008,
                       Zimmer announced the suspension of Durom sales. The complaints
                       charged that the Durom cup was defective and led to the premature
                       failure of the implant. In 2011 and 2012, the patients represented by Lieff
                       Cabraser settled their cases with Zimmer on favorable, confidential terms.

                 17.   Luisi v. Medtronic, No. 07 CV 4250 (D. Minn.). Lieff Cabraser
                       represented over seven hundred heart patients nationwide who were
                       implanted with recalled Sprint Fidelis defibrillator leads manufactured by
                       Medtronic Inc. Plaintiffs charge that Medtronic has misrepresented the
                       safety of the Sprint Fidelis leads and a defect in the device triggered their
                       receiving massive, unnecessary electrical shocks. A settlement of the
                       litigation was announced in October 2010.

                 18.   In Re Yamaha Motor Corp. Rhino ATV Products Liability
                       Litigation, MDL No. 2016 (W.D. Ky.) Lieff Cabraser served as Plaintiffs’
                       Lead Counsel in the litigation in federal court and Co-Lead Counsel in
                       coordinated California state court litigation arising out of serious injuries
                       and deaths in rollover accidents involving the Yamaha Rhino. The
                       complaints charged that the Yamaha Rhino contained numerous design
                       flaws, including the failure to equip the vehicles with side doors, which
                       resulted in repeated broken or crushed legs, ankles or feet for riders.
                       Plaintiffs alleged also that the Yamaha Rhino was unstable due to a
                       narrow track width and high center of gravity leading to rollover accidents
                       that killed and/or injured scores of persons across the nation.

                       On behalf of victims and families of victims and along with the Center for
                       Auto Safety, and the San Francisco Trauma Foundation, Lieff Cabraser
                       advocated for numerous safety changes to the Rhino in reports submitted

2016824.1                                      - 28 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 40 of 149




                       to the U.S. Consumer Product Safety Commission (CPSC). On March 31,
                       2009, the CPSC, in cooperation with Yamaha Motor Corp. U.S.A.,
                       announced a free repair program for all Rhino 450, 660, and 700 models
                       to improve safety, including the addition of spacers and removal of a rear
                       only anti-sway bar.

                 19.   Advanced Medical Optics Complete MoisturePlus Litigation.
                       Lieff Cabraser represented consumers nationwide in personal injury
                       lawsuits filed against Advanced Medical Optics arising out of the May
                       2007 recall of AMO’s Complete MoisturePlus Multi-Purpose Contact Lens
                       Solution. The product was recalled due to reports of a link between a
                       rare, but serious eye infection, Acanthamoeba keratitis, caused by a
                       parasite and use of AMO’s contact lens solution. Though AMO promoted
                       Complete MoisturePlus Multi-Purpose as “effective against the
                       introduction of common ocular microorganisms,” the complaints charged
                       that AMO’s lens solution was ineffective and vastly inferior to other
                       multipurpose solutions on the market. In many cases, patients were
                       forced to undergo painful corneal transplant surgery to save their vision
                       and some have lost all or part of their vision permanently. The patients
                       represented by Lieff Cabraser resolved their cases with AMO on favorable,
                       confidential terms.

                 20.   Gol Airlines Flight 1907 Amazon Crash. Lieff Cabraser served as
                       Plaintiffs’ Liaison Counsel and represents over twenty families whose
                       loved ones died in the Gol Airlines Flight 1907 crash. On September 29,
                       2006, a brand-new Boeing 737-800 operated by Brazilian air carrier Gol
                       plunged into the Amazon jungle after colliding with a smaller plane
                       owned by the American company ExcelAire Service, Inc. None of the 149
                       passengers and six crew members on board the Gol flight survived the
                       accident.

                       The complaint charged that the pilots of the ExcelAire jet were flying at an
                       incorrect altitude at the time of the collision, failed to operate the jet's
                       transponder and radio equipment properly, and failed to maintain
                       communication with Brazilian air traffic control in violation of
                       international civil aviation standards. If the pilots of the ExcelAire
                       aircraft had followed these standards, the complaint charged that the
                       collision would not have occurred.

                       At the time of the collision, the ExcelAire aircraft’s transponder,
                       manufactured by Honeywell, was not functioning. A transponder
                       transmits a plane’s altitude and operates its automatic anti-collision
                       system. The complaint charged that Honeywell shares responsibility for
                       the tragedy because it defectively designed the transponder on the
                       ExcelAire jet, and failed to warn of dangers resulting from foreseeable




2016824.1                                     - 29 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 41 of 149




                       uses of the transponder. The cases settled after they were sent to Brazil
                       for prosecution.

                 21.   Comair CRJ-100 Commuter Flight Crash in Lexington,
                       Kentucky. A Bombardier CRJ-100 commuter plane operated by
                       Comair, Inc., a subsidiary of Delta Air Lines, crashed on August 27, 2006
                       shortly after takeoff at Blue Grass Airport in Lexington, Kentucky, killing
                       47 passengers and two crew members. The aircraft attempted to take off
                       from the wrong runway. The families represented by Lieff Cabraser
                       obtained substantial economic recoveries in a settlement of the case.

                 22.   In re ReNu With MoistureLoc Contact Lens Solution Products
                       Liability Litigation, MDL No. 1785 (D. S.C.). Lieff Cabraser served on
                       the Plaintiffs’ Executive Committee in federal court litigation arising out
                       of Bausch & Lomb’s 2006 recall of its ReNu with MoistureLoc contact
                       lens solution. Consumers who developed Fusarium keratitis, a rare and
                       dangerous fungal eye infection, as well as other serious eye infections,
                       alleged the lens solution was defective. Some consumers were forced to
                       undergo painful corneal transplant surgery to save their vision; others lost
                       all or part of their vision permanently. The litigation was resolved under
                       favorable, confidential settlements with Bausch & Lomb.

                 23.   Helios Airways Flight 522 Athens, Greece Crash. On August 14,
                       2005, a Boeing 737 operating as Helios Airways flight 522 crashed north
                       of Athens, Greece, resulting in the deaths of all passengers and crew. The
                       aircraft was heading from Larnaca, Cyprus to Athens International
                       Airport when ground controllers lost contact with the pilots, who had
                       radioed in to report problems with the air conditioning system. Press
                       reports about the official investigation indicate that a single switch for the
                       pressurization system on the plane was not properly set by the pilots, and
                       eventually both were rendered unconscious, along with most of the
                       passengers and cabin crew.

                       Lieff Cabraser represented the families of several victims, and filed
                       complaints alleging that a series of design defects in the Boeing 737-300
                       contributed to the pilots’ failure to understand the nature of the problems
                       they were facing. Foremost among those defects was a confusing
                       pressurization warning “horn” which uses the same sound that alerts
                       pilots to improper takeoff and landing configurations. The families
                       represented by Lieff Cabraser obtained substantial economic recoveries in
                       a settlement of the case.

                 24.   Legend Single Engine “Turbine Legend” Kit Plane Crash. On
                       November 19, 2005, a single engine “Turbine Legend” kit plane operated
                       by its owner crashed shortly after takeoff from a private airstrip in
                       Tucson, Arizona, killing both the owner/pilot and a passenger. Witnesses
                       report that the aircraft left the narrow runway during the takeoff roll and

2016824.1                                      - 30 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 42 of 149




                       although the pilot managed to get the plane airborne, it rolled to the left
                       and crashed.

                       Lieff Cabraser investigated the liability of the pilot and others, including
                       the manufacturer of the kit and the operator of the airport from which the
                       plane took off. The runway was 16 feet narrower than the minimum width
                       recommended by the Federal Aviation Administration. Lieff Cabraser
                       represented the widow of the passenger, and the case was settled on
                       favorable, confidential terms.

                 25.   Manhattan Tourist Helicopter Crash. On June 14, 2005, a Bell 206
                       helicopter operated by Helicopter Flight Services, Inc. fell into the East
                       River shortly after taking off for a tourist flight over New York City. The
                       pilot and six passengers were immersed upside-down in the water as the
                       helicopter overturned. Lieff Cabraser represented a passenger on the
                       helicopter and the case was settled on favorable, confidential terms.

                 26.   U.S. Army Blackhawk Helicopter Tower Collision. Lieff Cabraser
                       represented the family of a pilot who died in the November 29, 2004
                       crash of a U.S. Army Black Hawk Helicopter. The Black Hawk was flying
                       during the early morning hours at an altitude of approximately 500 feet
                       when it hit cables supporting a 1,700 foot-tall television tower, and
                       subsequently crashed 30 miles south of Waco, Texas, killing both pilots
                       and five passengers, all in active Army service. The tower warning lights
                       required by government regulations were inoperative. The case was
                       resolved through a successful, confidential settlement.

                 27.   Air Algerie Boeing 737 Crash. Together with French co-counsel, Lieff
                       Cabraser represented the families of several passengers who died in the
                       March 6, 2003 crash of a Boeing 737 airplane operated by Air Algerie. The
                       aircraft crashed soon after takeoff from the Algerian city of Tamanrasset,
                       after one of the engines failed. All but one of the 97 passengers were
                       killed, along with six crew members. The families represented by Lieff
                       Cabraser obtained economic recoveries in a settlement of the case.

                 28.   In re Baycol Products Litigation, MDL No. 1431 (D. Minn.). Baycol
                       was one of a group of drugs called statins, intended to reduce cholesterol.
                       In August 2001, Bayer A.G. and Bayer Corporation, the manufacturers of
                       Baycol, withdrew the drug from the worldwide market based upon reports
                       that Baycol was associated with serious side effects and linked to the
                       deaths of over 100 patients worldwide. In the federal multidistrict
                       litigation, Lieff Cabraser served as a member of the Plaintiffs’ Steering
                       Committee (PSC) and the Executive Committee of the PSC. In addition,
                       Lieff Cabraser represented approximately 200 Baycol patients who
                       suffered injuries or family members of patients who died allegedly as a
                       result of ingesting Baycol. In these cases, our clients reached confidential
                       favorable settlements with Bayer.

2016824.1                                      - 31 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 43 of 149




                 29.   United Airlines Boeing 747 Disaster. Lieff Cabraser served as
                       Plaintiffs’ Liaison Counsel on behalf of the passengers and families of
                       passengers injured and killed in the United Airlines Boeing 747 cargo
                       door catastrophe near Honolulu, Hawaii on February 24, 1989. Lieff
                       Cabraser organized the litigation of the case, which included claims
                       brought against United Airlines and The Boeing Company.

                       Among other work, Lieff Cabraser developed a statistical system for
                       settling the passengers' and families’ damages claims with certain
                       defendants, and coordinated the prosecution of successful individual
                       damages trials for wrongful death against the non-settling defendants.

                 30.   Aeroflot-Russian International Airlines Airbus Disaster. Lieff
                       Cabraser represented the families of passengers who were on Aeroflot-
                       Russian International Airlines Flight SU593 that crashed in Siberia on
                       March 23, 1994. The plane was en route from Moscow to Hong Kong. All
                       passengers on board died.

                       According to a transcript of the cockpit voice recorder, the pilot’s two
                       children entered the cockpit during the flight and took turns flying the
                       plane. The autopilot apparently was inadvertently turned off during this
                       time, and the pilot was unable to remove his son from the captain’s seat in
                       time to avert the plane’s fatal dive.

                       Lieff Cabraser, alongside French co-counsel, filed suit in France, where
                       Airbus, the plane’s manufacturer, was headquartered. The families Lieff
                       Cabraser represented obtained substantial economic recoveries in
                       settlement of the action.

                 31.   Lockheed F-104 Fighter Crashes. In the late 1960s and extending
                       into the early 1970s, the United States sold F-104 Star Fighter jets to the
                       German Air Force that were manufactured by Lockheed Aircraft
                       Corporation in California. Although the F-104 Star Fighter was designed
                       for high-altitude fighter combat, it was used in Germany and other
                       European countries for low-level bombing and attack training missions.

                       Consequently, the aircraft had an extremely high crash rate, with over
                       300 pilots killed. Commencing in 1971, the law firm of Belli Ashe Ellison
                       Choulos & Lieff filed hundreds of lawsuits for wrongful death and other
                       claims on behalf of the widows and surviving children of the pilots.

                       Robert Lieff continued to prosecute the cases after the formation of our
                       firm. In 1974, the lawsuits were settled with Lockheed on terms favorable
                       to the plaintiffs. This litigation helped establish the principle that citizens
                       of foreign countries could assert claims in United States courts and obtain
                       substantial recoveries against an American manufacturer, based upon
                       airplane accidents or crashes occurring outside the United States.


2016824.1                                      - 32 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 44 of 149



III.    Securities and Financial Fraud

        A.       Current Cases

                 1.    BlackRock Global Allocation Fund, Inc., et al. v. Valeant
                       Pharmaceuticals International, Inc., et al., No. 3:18-cv-00343
                       (D.N.J.); Senzar Healthcare Master Fund, LP, et al. v. Valeant
                       Pharmaceuticals International, Inc., et al., No. 3:18-cv-02286-
                       MAS-LHG (D.N.J.) (collectively, “Valeant”). Lieff Cabraser represents
                       certain funds and accounts of institutional investors BlackRock and
                       Senzar in these recently-filed individual actions against Valeant
                       Pharmaceuticals International, Inc. and certain of Valeant’s senior
                       officers and directors for violations of the Securities Act of 1933 and/or
                       the Securities Exchange Act of 1934 arising from Defendants’ scheme to
                       generate revenues through massive price increases for Valeant-branded
                       drugs while concealing from investors the truth regarding the Company’s
                       business operations, financial results, and other material facts. In
                       September 2018, the court denied defendants’ partial motions to dismiss
                       in both action, and BlackRock plaintiffs filed an amended complaint. The
                       parties are currently engaged in discovery.

                 2.    Houston Municipal Employees Pension System v. BofI
                       Holding, Inc., et al., No. 3:15-cv-02324-GPC-KSC (S.D. Cal.). Lieff
                       Cabraser serves as lead counsel for court-appointed lead plaintiff,
                       Houston Municipal Employees Pension System (“HMEPS”), in this
                       securities fraud class action against BofI Holding, Inc. and certain of its
                       senior officers. The action charges defendants with issuing materially
                       false and misleading statements and failing to disclose material adverse
                       facts about BofI’s business, operations, and performance. On March 21,
                       2018, the court issued an order and entered judgment dismissing the
                       third amended complaint, which HMEPS appealed to the Ninth Circuit.
                       The appellate court heard oral argument in January 2020 and the parties
                       await the court’s ruling.

                 3.    Steinhoff International Holdings N.V. Securities Class
                       Litigation. Lieff Cabraser, together with co-counsel, is currently funding
                       a vehicle for investor recovery against Steinhoff International Holdings
                       N.V. (“Steinhoff”), a Dutch corporation based in South Africa that sells
                       retail brands of furniture and household goods throughout the world. The
                       vehicle, called the Stichting Steinhoff Investors Losses Foundation, is a
                       Dutch legal entity governed by an independent board of directors. It
                       seeks recovery of investor losses caused by the massive, multi-year
                       accounting fraud at Steinhoff that has wiped out billions of dollars in
                       shareholder value. The litigation is ongoing.

                 4.    The Boeing Company Shareholder Derivative Litigation. Lieff
                       Cabraser represents the New York State Common Retirement Fund, and


2016824.1                                     - 33 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 45 of 149




                       the Fire and Police Pension Association of Colorado, shareholders of The
                       Boeing Company (“Boeing”), in a shareholder derivative action alleging
                       breach of fiduciary duty against Boeing’s current and former officers and
                       directors relating to development of the 737 MAX airplane and two 737
                       MAX airplane crashes in October 2018 and March 2019. The complaint,
                       which follows document and records requests pursuant to Section 220 of
                       the General Corporation Law of the State of Delaware (“s.220 request”),
                       was filed June 12, 2020.

                 5.    Perrigo Company plc Securities Class Litigation. Lieff Cabraser
                       represents certain funds and accounts of BlackRock in an individual
                       securities fraud action against Perrigo Company plc (“Perrigo”) and
                       certain of Perrigo’s former senior executives for violations of the
                       Securities Exchange Act of 1934. The action charges defendants with
                       misrepresenting and failing to disclose to investors that Perrigo was
                       engaged in a generic drugs price-fixing scheme, that Perrigo was insulated
                       from pricing pressures in the generic pharmaceuticals industry, and that
                       Perrigo had successfully integrated Omega Pharma NV, the company’s
                       largest acquisition.

                 6.    Danske Bank A/S Securities Class Litigation. Lieff Cabraser,
                       together with co-counsel, represents a large coalition of institutional
                       investors, including state and government pension and treasury systems,
                       in litigation pending in Denmark against Danske Bank A/S (“Danske”).
                       The litigation arises from Danske’s failure to disclose that its reported
                       financial performance was inflated by illegal sources of income and that it
                       was subject to significant risks as a result of such business activities. The
                       litigation is ongoing.

        B.       Successes

                 1.    In re Wells Fargo & Company Shareholder Derivative
                       Litigation, No. 3:16-cv-05541 (N.D. Cal.). Lieff Cabraser was appointed
                       as Co-Lead Counsel for Lead Plaintiffs FPPACO and The City of
                       Birmingham Retirement and Relief System in this consolidated
                       shareholder derivative action alleging that, since at least 2011, the Board
                       and executive management of Wells Fargo knew or consciously
                       disregarded that Wells Fargo employees were illicitly creating millions of
                       deposit and credit card accounts for their customers, without those
                       customers’ consent, as part of Wells Fargo’s intense effort to drive up its
                       “cross-selling” statistics. Revelations regarding the scheme, and the
                       defendants’ knowledge or blatant disregard of it, have deeply damaged
                       Wells Fargo’s reputation and cost it millions of dollars in regulatory fines
                       and lost business. In May and October 2017, the court largely denied
                       Wells Fargo’s and the Director and Officer Defendants’ motions to dismiss
                       Lead Plaintiffs’ amended complaint. In April 2020, U.S. District Judge


2016824.1                                      - 34 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 46 of 149




                       Jon S. Tigar granted final approval to a settlement of $240 million cash
                       payment, the largest insurer-funded cash settlement of a shareholder
                       derivative action, and corporate governance reforms.

                 2.    Arkansas Teacher Retirement System v. State Street Corp.,
                       Case No. 11cv10230 (MLW) (D. Mass.). Lieff Cabraser served as co-
                       counsel for a nationwide class of institutional custodial clients of State
                       Street, including public pension funds and ERISA plans, who allege that
                       defendants deceptively charged class members on FX trades done in
                       connection with the purchase and sale of foreign securities. The
                       complaint charged that between 1999 and 2009, State Street consistently
                       incorporated hidden and excessive mark-ups or mark-downs relative to
                       the actual FX rates applicable at the times of the trades conducted for
                       State Street’s custodial FX clients.

                       State Street allegedly kept for itself, as an unlawful profit, the “spread”
                       between the prices for foreign currency available to it in the FX
                       marketplace and the rates it charged to its customers. Plaintiffs sought
                       recovery under Massachusetts’ Consumer Protection Law and common
                       law tort and contract theories. On November 2, 2016, U.S. District Senior
                       Judge Mark L. Wolf granted final approval to a $300 million settlement of
                       the litigation.

                 3.    Janus Overseas Fund, et al. v. Petróleo Brasileiro S.A. -
                       Petrobras, et al., No. 1:15-cv-10086-JSR (S.D.N.Y.); Dodge & Cox
                       Global Stock Fund, et al. v. Petróleo Brasileiro S.A. -
                       Petrobras, et al., No. 1:15-cv-10111-JSR (S.D.N.Y.). Lieff Cabraser
                       represented certain Janus and Dodge & Cox funds and investment
                       managers in these individual actions against Petróleo Brasileiro S.A. –
                       Petrobras (“Petrobras”), related Petrobras entities, and certain of
                       Petrobras’s senior officers and directors for misrepresenting and failing to
                       disclose a pervasive and long-running scheme of bribery and corruption
                       at Petrobras. As a result of the misconduct, Petrobras overstated the
                       value of its assets by billions of dollars and materially misstated its
                       financial results during the relevant period. The actions charged
                       defendants with violations of the Securities Act of 1933 (the “Securities
                       Act”) and/or the Securities Exchange Act of 1934 (“Exchange Act”). The
                       action recently settled on confidential terms favorable to plaintiffs.

                 4.    Normand, et al. v. Bank of New York Mellon Corp., No. 1:16-cv-
                       00212-LAK-JLC (S.D.N.Y.). Lieff Cabraser, together with co-counsel,
                       represented a proposed class of holders of American Depositary Receipts
                       (“ADRs”) (negotiable U.S. securities representing ownership of publicly
                       traded shares in a non-U.S. corporation), for which BNY Mellon served as
                       the depositary bank. Plaintiffs alleged that under the contractual
                       agreements underlying the ADRs, BNY Mellon was responsible for


2016824.1                                      - 35 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 47 of 149




                       “promptly” converting cash distributions (such as dividends) received for
                       ADRs into U.S. dollars for the benefit of ADR holders, and was required to
                       act without bad faith. Plaintiffs alleged that, instead, when doing the ADR
                       cash conversions, BNY Mellon used the range of exchange rates available
                       during the trading session in a manner that was unfavorable for ADR
                       holders, and in doing so, improperly skimmed profits from distributions
                       owed and payable to the class. In 2019, the court granted final approval
                       to a $72.5 million settlement of the action.

                 5.    In re Facebook, Inc. IPO Securities and Derivative Litigation,
                       MDL No. 12-2389 (RWS) (S.D.N.Y.). Lieff Cabraser is counsel for two
                       individual investor class representatives in the securities class litigation
                       arising under the Private Securities Litigation Reform Act of 1995 (the
                       “PSLRA”) concerning Facebook’s initial public offering in May 2012. In
                       2018, the court granted plaintiffs’ motion for final approval of a
                       settlement of the litigation.

                 6.    The Regents of the University of California v. American
                       International Group, No. 1:14-cv-01270-LTS-DCF (S.D.N.Y.). Lieff
                       Cabraser represented The Regents of the University of California in this
                       individual action against American International Group, Inc. (“AIG”) and
                       certain of its officers and directors for misrepresenting and omitting
                       material information about AIG’s financial condition and the extent of its
                       exposure to the subprime mortgage market. The complaint charged
                       defendants with violations of the Exchange Act, as well as common law
                       fraud and unjust enrichment. The litigation settled in 2015.

                 7.    Biotechnology Value Fund, L.P. v. Celera Corp., 3:13-cv-03248-
                       WHA (N.D. Cal.). Lieff Cabraser represented a group of affiliated funds
                       investing in biotechnology companies in this individual action arising
                       from misconduct in connection with Quest Diagnostics Inc.’s 2011
                       acquisition of Celera Corporation. Celera, Celera’s individual directors,
                       and Credit Suisse were charged with violations of Sections 14(e) and 20(a)
                       of the Exchange Act and breach of fiduciary duty. In February 2014, the
                       Court denied in large part defendants’ motion to dismiss the second
                       amended complaint. In September 2014, the plaintiffs settled with Credit
                       Suisse for a confidential amount. After the completion of fact and expert
                       discovery, and prior to a ruling on defendants’ motion for summary
                       judgment, the plaintiffs settled with the Celera defendants in January
                       2015 for a confidential amount.

                 8.    The Charles Schwab Corp. v. BNP Paribas Sec. Corp., No. CGC-
                       10-501610 (Cal. Super. Ct.); The Charles Schwab Corp. v. J.P.
                       Morgan Sec., Inc., No. CGC-10-503206 (Cal. Super. Ct.); The Charles
                       Schwab Corp. v. J.P. Morgan Sec., Inc., No. CGC-10-503207 (Cal.
                       Super. Ct.); and The Charles Schwab Corp. v. Banc of America


2016824.1                                      - 36 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 48 of 149




                       Sec. LLC, No. CGC-10-501151 (Cal. Super. Ct.). Lieff Cabraser, along
                       with co-counsel, represents Charles Schwab in four separate individual
                       securities actions against certain issuers and sellers of mortgage-backed
                       securities (“MBS”) for materially misrepresenting the quality of the loans
                       underlying the securities in violation of California state law. Charles
                       Schwab Bank, N.A., a subsidiary of Charles Schwab, suffered significant
                       damages by purchasing the securities in reliance on defendants’
                       misstatements. The court largely overruled defendants’ demurrers in
                       January 2012. Settlements have been reached with dozens of defendants
                       for confidential amounts.

                 9.    Honeywell International Inc. Defined Contribution Plans
                       Master Savings Trust. v. Merck & Co., No. 14-cv 2523-SRC-CLW
                       (S.D.N.Y.); Janus Balanced Fund v. Merck & Co., No. 14-cv-3019-
                       SRC-CLW (S.D.N.Y.); Lord Abbett Affiliated Fund v. Merck & Co.,
                       No. 14-cv-2027-SRC-CLW (S.D.N.Y.); Nuveen Dividend Value Fund
                       (f/k/a Nuveen Equity Income Fund), on its own behalf and as
                       successor in interest to Nuveen Large Cap Value Fund (f/k/a
                       First American Large Cap Value Fund) v. Merck & Co., No. 14-
                       cv-1709-SRC-CLW (S.D.N.Y.). Lieff Cabraser represented certain
                       Nuveen, Lord Abbett, and Janus funds, and two Honeywell International
                       trusts in these individual actions against Merck & Co., Inc. (“Merck”) and
                       certain of its senior officers and directors for misrepresenting the
                       cardiovascular safety profile and commercial viability of Merck’s
                       purported “blockbuster” drug, VIOXX. The actions charged defendants
                       with violations of the Exchange Act. The action settled on confidential
                       terms.

                 10.   In re First Capital Holdings Corp. Financial Products
                       Securities Litigation, MDL No. 901 (C.D. Cal.). Lieff Cabraser served
                       as Co-Lead Counsel in a class action brought to recover damages
                       sustained by policyholders of First Capital Life Insurance Company and
                       Fidelity Bankers Life Insurance Company policyholders resulting from the
                       insurance companies’ allegedly fraudulent or reckless investment and
                       financial practices, and the manipulation of the companies’ financial
                       statements. This policyholder settlement generated over $1 billion in
                       restored life insurance policies. The settlement was approved by both
                       federal and state courts in parallel proceedings and then affirmed by the
                       Ninth Circuit on appeal.

                 11.   In re Bank of New York Mellon Corp. Foreign Exchange
                       Transactions Litigation, MDL 2335 (S.D.N.Y.). Lieff Cabraser served
                       as co-lead class counsel for a proposed nationwide class of institutional
                       custodial customers of The Bank of New York Mellon Corporation (“BNY
                       Mellon”). The litigation stemmed from alleged deceptive overcharges
                       imposed by BNY Mellon on foreign currency exchanges (FX) that were


2016824.1                                     - 37 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 49 of 149




                       done in connection with custodial customers’ purchases or sales of foreign
                       securities. Plaintiffs alleged that for more than a decade, BNY Mellon
                       consistently charged its custodial customers hidden and excessive mark-
                       ups on exchange rates for FX trades done pursuant to “standing
                       instructions,” using “range of the day” pricing, rather than the rates
                       readily available when the trades were actually executed.

                       In addition to serving as co-lead counsel for a nationwide class of affected
                       custodial customers, which included public pension funds, ERISA funds,
                       and other public and private institutions, Lieff Cabraser was one of three
                       firms on Plaintiffs’ Executive Committee tasked with managing all
                       activities on the plaintiffs’ side in the multidistrict consolidated litigation.
                       Prior to the cases being transferred and consolidated in the Southern
                       District of New York, Lieff Cabraser defeated, in its entirety, BNY Mellon’s
                       motion to dismiss claims brought on behalf of ERISA and other funds
                       under California’s and New York’s consumer protection laws.

                       The firm’s clients and class representatives in the consolidated litigation
                       included the Ohio Police & Fire Pension Fund, the School Employees
                       Retirement System of Ohio, and the International Union of Operating
                       Engineers, Stationary Engineers Local 39 Pension Trust Fund.

                       In March 2015, a global resolution of the private and governmental
                       enforcement actions against BNY Mellon was announced, in which $504
                       million will be paid back to BNY Mellon customers ($335 million of which
                       is directly attributable to the class litigation).

                       On September 24, 2015, U.S. District Court Judge Lewis A. Kaplan
                       granted final approval to the settlement. Commenting on the work of
                       plaintiffs’ counsel, Judge Kaplan stated, “This really was an extraordinary
                       case in which plaintiff’s counsel performed, at no small risk, an
                       extraordinary service. They did a wonderful job in this case, and I’ve seen
                       a lot of wonderful lawyers over the years. This was a great performance.
                       They were fought tooth and nail at every step of the road. It undoubtedly
                       vastly expanded the costs of the case, but it’s an adversary system, and
                       sometimes you meet adversaries who are heavily armed and well
                       financed, and if you’re going to win, you have to fight them and it costs
                       money. This was an outrageous wrong committed by the Bank of New
                       York Mellon, and plaintiffs’ counsel deserve a world of credit for taking it
                       on, for running the risk, for financing it and doing a great job.”

                 12.   In re Broadcom Corporation Derivative Litigation, No. CV 06-
                       3252-R (C.D. Cal.). Lieff Cabraser served as Court-appointed Lead
                       Counsel in a shareholders derivative action arising out of stock options
                       backdating in Broadcom securities. The complaint alleged that
                       defendants intentionally manipulated their stock option grant dates
                       between 1998 and 2003 at the expense of Broadcom and Broadcom

2016824.1                                       - 38 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 50 of 149




                       shareholders. By making it seem as if stock option grants occurred on
                       dates when Broadcom stock was trading at a comparatively low per share
                       price, stock option grant recipients were able to exercise their stock option
                       grants at exercise prices that were lower than the fair market value of
                       Broadcom stock on the day the options were actually granted. In
                       December 2009, U.S. District Judge Manuel L. Real granted final
                       approval to a partial settlement in which Broadcom Corporation’s
                       insurance carriers paid $118 million to Broadcom. The settlement
                       released certain individual director and officer defendants covered by
                       Broadcom’s directors’ and officers’ policy.

                       Plaintiffs’ counsel continued to pursue claims against William J. Ruehle,
                       Broadcom’s former Chief Financial Officer, Henry T. Nicholas, III,
                       Broadcom’s co-founder and former Chief Executive Officer, and Henry
                       Samueli, Broadcom’s co-founder and former Chief Technology Officer. In
                       May 2011, the Court approved a settlement with these defendants. The
                       settlement provided substantial consideration to Broadcom, consisting of
                       the receipt of cash and cancelled options from Dr. Nicholas and Dr.
                       Samueli totaling $53 million in value, plus the release of a claim by Mr.
                       Ruehle, which sought damages in excess of $26 million.

                       Coupled with the earlier $118 million partial settlement, the total recovery
                       in the derivative action was $197 million, which constitutes the third-
                       largest settlement ever in a derivative action involving stock options
                       backdating.

                 13.   In re Scorpion Technologies Securities Litigation I, No. C-93-
                       20333-EAI (N.D. Cal.); Dietrich v. Bauer, No. C-95-7051-RWS
                       (S.D.N.Y.); Claghorn v. Edsaco, No. 98-3039-SI (N.D. Cal.). Lieff
                       Cabraser served as Lead Counsel in class action suits arising out of an
                       alleged fraudulent scheme by Scorpion Technologies, Inc., certain of its
                       officers, accountants, underwriters and business affiliates to inflate the
                       company’s earnings through reporting fictitious sales. In Scorpion I, the
                       Court found plaintiffs had presented sufficient evidence of liability under
                       Federal securities acts against the accounting firm Grant Thornton for the
                       case to proceed to trial. In re Scorpion Techs., 1996 U.S. Dist. LEXIS
                       22294 (N.D. Cal. Mar. 27, 1996). In 1988, the Court approved a
                       $5.5 million settlement with Grant Thornton. In 2000, the Court
                       approved a $950,000 settlement with Credit Suisse First Boston
                       Corporation. In April 2002, a federal jury in San Francisco, California
                       returned a $170.7 million verdict against Edsaco Ltd. The jury found that
                       Edsaco aided Scorpion in setting up phony European companies as part of
                       a scheme in which Scorpion reported fictitious sales of its software to
                       these companies, thereby inflating its earnings. Included in the jury
                       verdict, one of the largest verdicts in the U.S. in 2002, was $165 million in
                       punitive damages. Richard M. Heimann conducted the trial for plaintiffs.


2016824.1                                      - 39 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 51 of 149




                       On June 14, 2002, U.S. District Court Judge Susan Illston commented on
                       Lieff Cabraser’s representation: “[C]ounsel for the plaintiffs did a very
                       good job in a very tough situation of achieving an excellent recovery for
                       the class here. You were opposed by extremely capable lawyers. It was an
                       uphill battle. There were some complicated questions, and then there was
                       the tricky issue of actually collecting anything in the end. I think based on
                       the efforts that were made here that it was an excellent result for the
                       class. . . [T]he recovery that was achieved for the class in this second trial
                       is remarkable, almost a hundred percent.”

                 14.   In re Diamond Foods, Inc., Securities Litigation, No. 11-cv-
                       05386-WHA (N.D. Cal.). Lieff Cabraser served as local counsel for Lead
                       Plaintiff Public Employees’ Retirement System of Mississippi
                       (“MissPERS”) and the class of investors it represented in this securities
                       class action lawsuit arising under the PSLRA. The complaint charged
                       Diamond Foods and certain senior executives of the company with
                       violations of the Exchange Act for knowingly understating the cost of
                       walnuts Diamond Foods purchased in order to inflate the price of
                       Diamond Foods’ common stock. In January 2014, the Court granted final
                       approval of a settlement of the action requiring Diamond Foods to pay $11
                       million in cash and issue 4.45 million common shares worth $116.3
                       million on the date of final approval based on the stock’s closing price on
                       that date.

                 15.   Merrill Lynch Fundamental Growth Fund and Merrill Lynch
                       Global Value Fund v. McKesson HBOC, No. 02-405792 (Cal. Supr.
                       Ct.). Lieff Cabraser served as counsel for two Merrill Lynch sponsored
                       mutual funds in a private lawsuit alleging that a massive accounting fraud
                       occurred at HBOC & Company (“HBOC”) before and following its 1999
                       acquisition by McKesson Corporation (“McKesson”). The funds charged
                       that defendants, including the former CFO of McKesson HBOC, the name
                       McKesson adopted after acquiring HBOC, artificially inflated the price of
                       securities in McKesson HBOC, through misrepresentations and omissions
                       concerning the financial condition of HBOC, resulting in approximately
                       $135 million in losses for plaintiffs. In a significant discovery ruling in
                       2004, the California Court of Appeal held that defendants waived the
                       attorney-client and work product privileges in regard to an audit
                       committee report and interview memoranda prepared in anticipation of
                       shareholder lawsuits by disclosing the information to the U.S. Attorney
                       and SEC. McKesson HBOC, Inc. v. Supr. Court, 115 Cal. App. 4th 1229
                       (2004). Lieff Cabraser’s clients recovered approximately $145 million,
                       representing nearly 104% of damages suffered by the funds. This amount
                       was approximately $115-120 million more than the Merrill Lynch funds
                       would have recovered had they participated in the federal class action
                       settlement.



2016824.1                                      - 40 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 52 of 149




                 16.   Informix/Illustra Securities Litigation, No. C-97-1289-CRB (N.D.
                       Cal.). Lieff Cabraser represented Richard H. Williams, the former Chief
                       Executive Officer and President of Illustra Information Technologies, Inc.
                       (“Illustra”), and a class of Illustra shareholders in a class action suit on
                       behalf of all former Illustra securities holders who tendered their Illustra
                       preferred or common stock, stock warrants or stock options in exchange
                       for securities of Informix Corporation (“Informix”) in connection with
                       Informix’s 1996 purchase of Illustra. Pursuant to that acquisition, Illustra
                       stockholders received Informix securities representing approximately 10%
                       of the value of the combined company. The complaint alleged claims for
                       common law fraud and violations of Federal securities law arising out of
                       the acquisition. In October 1999, U.S. District Judge Charles E. Breyer
                       approved a global settlement of the litigation for $136 million,
                       constituting one of the largest settlements ever involving a high
                       technology company alleged to have committed securities fraud. Our
                       clients, the Illustra shareholders, received approximately 30% of the net
                       settlement fund.

                 17.   In re Qwest Communications International Securities and
                       “ERISA” Litigation (No. II), No. 06-cv-17880-REB-PAC (MDL
                       No. 1788) (D. Colo.). Lieff Cabraser represented the New York State
                       Common Retirement Fund, Fire and Police Pension Association of
                       Colorado, Denver Employees’ Retirement Plan, San Francisco Employees’
                       Retirement System, and over thirty BlackRock managed mutual funds in
                       individual securities fraud actions (“opt out” cases) against Qwest
                       Communications International, Inc., Philip F. Anschutz, former co-
                       chairman of the Qwest board of directors, and other senior executives at
                       Qwest. In each action, the plaintiffs charged defendants with massively
                       overstating Qwest’s publicly-reported growth, revenues, earnings, and
                       earnings per share from 1999 through 2002. The cases were filed in the
                       wake of a $400 million settlement of a securities fraud class action
                       against Qwest that was announced in early 2006. The cases brought by
                       Lieff Cabraser’s clients settled in October 2007 for recoveries totaling
                       more than $85 million, or more than 13 times what the clients would have
                       received had they remained in the class.

                 18.   In re AXA Rosenberg Investor Litigation, No. CV 11-00536 JSW
                       (N.D. Cal). Lieff Cabraser served as Co-Lead Counsel for a class of
                       institutional investors, ERISA-covered plans, and other investors in
                       quantitative funds managed by AXA Rosenberg Group, LLC and its
                       affiliates (“AXA”). Plaintiffs alleged that AXA breached its fiduciary duties
                       and violated ERISA by failing to discover a material computer error that
                       existed in its system for years, and then failing to remedy it for months
                       after its eventual discovery in 2009. By the time AXA disclosed the error
                       in 2010, investors had suffered losses and paid substantial investment
                       management fees to AXA. After briefing motions to dismiss and working


2016824.1                                      - 41 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 53 of 149




                       with experts to analyze data obtained from AXA relating to the impact of
                       the error, Lieff Cabraser reached a $65 million settlement with AXA that
                       the Court approved in April 2012.

                 19.   In re National Century Financial Enterprises, Inc. Investment
                       Litigation, MDL No. 1565 (S.D. Ohio). Lieff Cabraser served as outside
                       counsel for the New York City Employees’ Retirement System, Teachers’
                       Retirement System for the City of New York, New York City Police
                       Pension Fund, and New York City Fire Department Pension Fund in this
                       multidistrict litigation arising from fraud in connection with NCFE’s
                       issuance of notes backed by healthcare receivables. The New York City
                       Pension Funds recovered more than 70% of their $89 million in losses,
                       primarily through settlements achieved in the federal litigation and
                       another NCFE-matter brought on their behalf by Lieff Cabraser.

                 20.   BlackRock Global Allocation Fund v. Tyco International Ltd.,
                       et al., No. 2:08-cv-519 (D. N.J.); Nuveen Balanced Municipal and
                       Stock Fund v. Tyco International Ltd., et al., No. 2:08-cv-518 (D.
                       N.J.). Lieff Cabraser represented multiple funds of the investment firms
                       BlackRock Inc. and Nuveen Asset Management in separate, direct
                       securities fraud actions against Tyco International Ltd., Tyco Electronics
                       Ltd., Covidien Ltd, Covidien (U.S.), L. Dennis Kozlowski, Mark H. Swartz,
                       and Frank E. Walsh, Jr. Plaintiffs alleged that defendants engaged in a
                       massive criminal enterprise that combined the theft of corporate assets
                       with fraudulent accounting entries that concealed Tyco’s financial
                       condition from investors. As a result, plaintiffs purchased Tyco common
                       stock and other Tyco securities at artificially inflated prices and suffered
                       losses upon disclosures revealing Tyco’s true financial condition and
                       defendants’ misconduct. In 2009, the parties settled the claims against
                       the corporate defendants (Tyco International Ltd., Tyco Electronics Ltd.,
                       Covidien Ltd., and Covidien (U.S.). The litigation concluded in 2010. The
                       total settlement proceeds paid by all defendants were in excess of $57
                       million.

                 21.   Kofuku Bank and Namihaya Bank v. Republic New York
                       Securities Corp., No. 00 CIV 3298 (S.D.N.Y.); and Kita Hyogo Shinyo-
                       Kumiai v. Republic New York Securities Corp., No. 00 CIV 4114
                       (S.D.N.Y.). Lieff Cabraser represented Kofuku Bank, Namihaya Bank and
                       Kita Hyogo Shinyo-Kumiai (a credit union) in individual lawsuits against,
                       among others, Martin A. Armstrong and HSBC, Inc., the successor-in-
                       interest to Republic New York Corporation, Republic New York Bank and
                       Republic New York Securities Corporation for alleged violations of federal
                       securities and racketeering laws. Through a group of interconnected
                       companies owned and controlled by Armstrong—the Princeton
                       Companies—Armstrong and the Republic Companies promoted and sold
                       promissory notes, known as the “Princeton Notes,” to more than eighty of


2016824.1                                     - 42 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 54 of 149




                       the largest companies and financial institutions in Japan. Lieff Cabraser’s
                       lawsuits, as well as the lawsuits of dozens of other Princeton Note
                       investors, alleged that the Princeton and Republic Companies made
                       fraudulent misrepresentations and non-disclosures in connection with the
                       promotion and sale of Princeton Notes, and that investors’ monies were
                       commingled and misused to the benefit of Armstrong, the Princeton
                       Companies and the Republic Companies. In December 2001, the claims
                       of our clients and those of the other Princeton Note investors were settled.
                       As part of the settlement, our clients recovered more than $50 million,
                       which represented 100% of the value of their principal investments less
                       money they received in interest or other payments.

                 22.   Alaska State Department of Revenue v. America Online,
                       No. 1JU-04-503 (Alaska Supr. Ct.). In December 2006, a $50 million
                       settlement was reached in a securities fraud action brought by the Alaska
                       State Department of Revenue, Alaska State Pension Investment Board
                       and Alaska Permanent Fund Corporation against defendants America
                       Online, Inc. (“AOL”), Time Warner Inc. (formerly known as AOL Time
                       Warner (“AOLTW”)), Historic TW Inc. When the action was filed, the
                       Alaska Attorney General estimated total losses at $70 million. The
                       recovery on behalf of Alaska was approximately 50 times what the state
                       would have received as a member of the class in the federal securities
                       class action settlement. The lawsuit, filed in 2004 in Alaska State Court,
                       alleged that defendants misrepresented advertising revenues and growth
                       of AOL and AOLTW along with the number of AOL subscribers, which
                       artificially inflated the stock price of AOL and AOLTW to the detriment of
                       Alaska State funds.

                       The Alaska Department of Law retained Lieff Cabraser to lead the
                       litigation efforts under its direction. “We appreciate the diligence and
                       expertise of our counsel in achieving an outstanding resolution of the
                       case,” said Mark Morones, spokesperson for the Department of Law,
                       following announcement of the settlement.

                 23.   Allocco v. Gardner, No. GIC 806450 (Cal. Supr. Ct.). Lieff Cabraser
                       represented Lawrence L. Garlick, the co-founder and former Chief
                       Executive Officer of Remedy Corporation and 24 other former senior
                       executives and directors of Remedy Corporation in a private (non-class)
                       securities fraud lawsuit against Stephen P. Gardner, the former Chief
                       Executive Officer of Peregrine Systems, Inc., John J. Moores, Peregrine’s
                       former Chairman of the Board, Matthew C. Gless, Peregrine’s former
                       Chief Financial Officer, Peregrine’s accounting firm Arthur Andersen and
                       certain entities that entered into fraudulent transactions with Peregrine.
                       The lawsuit, filed in California state court, arose out of Peregrine’s August
                       2001 acquisition of Remedy. Plaintiffs charged that they were induced to
                       exchange their Remedy stock for Peregrine stock on the basis of false and


2016824.1                                      - 43 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 55 of 149




                       misleading representations made by defendants. Within months of the
                       Remedy acquisition, Peregrine began to reveal to the public that it had
                       grossly overstated its revenue during the years 2000-2002, and
                       eventually restated more than $500 million in revenues.

                       After successfully defeating demurrers brought by defendants, including
                       third parties who were customers of Peregrine who aided and abetted
                       Peregrine’s accounting fraud under California common law, plaintiffs
                       reached a series of settlements. The settling defendants included Arthur
                       Andersen, all of the director defendants, three officer defendants and the
                       third party customer defendants KPMG, British Telecom, Fujitsu,
                       Software Spectrum and Bindview. The total amount received in
                       settlements was approximately $45 million.

                 24.   In re Cablevision Systems Corp. Shareholder Derivative
                       Litigation, No. 06-cv-4130-DGT-AKT (E.D.N.Y.). Lieff Cabraser served
                       as Co-Lead Counsel in a shareholders’ derivative action against the board
                       of directors and numerous officers of Cablevision. The suit alleged that
                       defendants intentionally manipulated stock option grant dates to
                       Cablevision employees between 1997 and 2002 in order to enrich certain
                       officer and director defendants at the expense of Cablevision and
                       Cablevision shareholders. According to the complaint, Defendants made
                       it appear as if stock options were granted earlier than they actually were
                       in order to maximize the value of the grants. In September 2008, the
                       Court granted final approval to a $34.4 million settlement of the action.
                       Over $24 million of the settlement was contributed directly by individual
                       defendants who either received backdated options or participated in the
                       backdating activity.

                 25.   In re Media Vision Technology Securities Litigation, No. CV-94-
                       1015 (N.D. Cal.). Lieff Cabraser served as Co-Lead Counsel in a class
                       action lawsuit which alleged that certain Media Vision’s officers, outside
                       directors, accountants and underwriters engaged in a fraudulent scheme
                       to inflate the company’s earnings and issued false and misleading public
                       statements about the company’s finances, earnings and profits. By 1998,
                       the Court had approved several partial settlements with many of Media
                       Vision’s officers and directors, accountants and underwriters which
                       totaled $31 million. The settlement proceeds have been distributed to
                       eligible class members. The evidence that Lieff Cabraser developed in the
                       civil case led prosecutors to commence an investigation and ultimately file
                       criminal charges against Media Vision’s former Chief Executive Officer
                       and Chief Financial Officer. The civil action against Media Vision’s CEO
                       and CFO was stayed pending the criminal proceedings against them. In
                       the criminal proceedings, the CEO pled guilty on several counts, and the
                       CFO was convicted at trial. In October 2003, the Court granted Plaintiffs’



2016824.1                                     - 44 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 56 of 149




                       motions for summary judgment and entered a judgment in favor of the
                       class against the two defendants in the amount of $188 million.

                 26.   In re California Micro Devices Securities Litigation, No. C-94-
                       2817-VRW (N.D. Cal.). Lieff Cabraser served as Liaison Counsel for the
                       Colorado Public Employees’ Retirement Association and the California
                       State Teachers’ Retirement System, and the class they represented. Prior
                       to 2001, the Court approved $19 million in settlements. In May 2001, the
                       Court approved an additional settlement of $12 million, which, combined
                       with the earlier settlements, provided class members an almost complete
                       return on their losses. The settlement with the company included multi-
                       million dollar contributions by the former Chairman of the Board and
                       Chief Executive Officer.

                       Commenting in 2001 on Lieff Cabraser’s work in Cal Micro Devices, U.S.
                       District Court Judge Vaughn R. Walker stated, “It is highly unusual for a
                       class action in the securities area to recover anywhere close to the
                       percentage of loss that has been recovered here, and counsel and the lead
                       plaintiffs have done an admirable job in bringing about this most
                       satisfactory conclusion of the litigation.” One year later, in a related
                       proceeding and in response to the statement that the class had received
                       nearly a 100% recovery, Judge Walker observed, “That’s pretty
                       remarkable. In these cases, 25 cents on the dollar is considered to be a
                       magnificent recovery, and this is [almost] a hundred percent.”

                 27.   In re Network Associates, Inc. Securities Litigation, No. C-99-
                       1729-WHA (N.D. Cal.). Following a competitive bidding process, the
                       Court appointed Lieff Cabraser as Lead Counsel for the Lead Plaintiff and
                       the class of investors. The complaint alleged that Network Associates
                       improperly accounted for acquisitions in order to inflate its stock price.
                       In May 2001, the Court granted approval to a $30 million settlement.

                       In reviewing the Network Associates settlement, U.S. District Court
                       Judge William H. Alsup observed, “[T]he class was well served at a good
                       price by excellent counsel . . . We have class counsel who’s one of the
                       foremost law firms in the country in both securities law and class actions.
                       And they have a very excellent reputation for the conduct of these kinds of
                       cases . . .”

                 28.   In re FPI/Agretech Securities Litigation, MDL No. 763 (D. Haw.,
                       Real, J.). Lieff Cabraser served as Lead Class Counsel for investors
                       defrauded in a “Ponzi-like” limited partnership investment scheme. The
                       Court approved $15 million in partial, pretrial settlements. At trial, the
                       jury returned a $24 million verdict, which included $10 million in
                       punitive damages, against non-settling defendant Arthur Young & Co. for
                       its knowing complicity and active and substantial assistance in the
                       marketing and sale of the worthless limited partnership offerings. The

2016824.1                                     - 45 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 57 of 149




                       Appellate Court affirmed the compensatory damages award and
                       remanded the case for a retrial on punitive damages. In 1994, the Court
                       approved a $17 million settlement with Ernst & Young, the successor to
                       Arthur Young & Co.

                 29.   Nguyen v. FundAmerica, No. C-90-2090 MHP (N.D. Cal., Patel, J.),
                       1990 Fed. Sec. L. Rep. (CCH) ¶¶ 95,497, 95,498 (N.D. Cal. 1990). Lieff
                       Cabraser served as Plaintiffs’ Class Counsel in this securities/RICO/tort
                       action seeking an injunction against alleged unfair “pyramid” marketing
                       practices and compensation to participants. The District Court certified a
                       nationwide class for injunctive relief and damages on a mandatory basis
                       and enjoined fraudulent overseas transfers of assets. The Bankruptcy
                       Court permitted class proof of claims. Lieff Cabraser obtained dual
                       District Court and Bankruptcy Court approval of settlements distributing
                       over $13 million in FundAmerica assets to class members.

                 30.   In re Brooks Automation, Inc. Securities Litigation, No. 06 CA
                       11068 (D. Mass.). Lieff Cabraser served as Court-Appointed Lead Counsel
                       for Lead Plaintiff the Los Angeles County Employees Retirement
                       Association and co-plaintiff Sacramento County Employees’ Retirement
                       System in a class action lawsuit on behalf of purchasers of Brooks
                       Automation securities. Plaintiffs charged that Brooks Automation, its
                       senior corporate officers and directors violated federal securities laws by
                       backdating company stock options over a six-year period, and failed to
                       disclose the scheme in publicly filed financial statements. Subsequent to
                       Lieff Cabraser’s filing of a consolidated amended complaint in this action,
                       both the Securities and Exchange Commission and the United States
                       Department of Justice filed complaints against the Company’s former
                       C.E.O., Robert Therrien, related to the same alleged practices. In October
                       2008, the Court approved a $7.75 million settlement of the action.

                 31.   In re A-Power Energy Generation Systems, Ltd. Securities
                       Litigation, No. 2:11-ml-2302-GW- (CWx) (C.D. Cal.). Lieff Cabraser
                       served as Court-appointed Lead Counsel for Lead Plaintiff in this
                       securities class action that charged defendants with materially
                       misrepresenting A-Power Energy Generation Systems, Ltd.’s financial
                       results and business prospects in violation of the antifraud provisions of
                       the Securities Exchange Act of 1934. The Court approved a $3.675 million
                       settlement in August 2013.

                 32.   Bank of America-Merrill Lynch Merger Securities Cases. In two
                       cases—DiNapoli, et al. v. Bank of America Corp., No. 10 CV 5563
                       (S.D.N.Y.) and Schwab S&P 500 Index Fund, et al. v. Bank of America
                       Corp., et al., No. 11-cv- 07779 PKC (S.D.N.Y.). Lieff Cabraser sought
                       recovery on a direct, non-class basis for losses that a number of public
                       pension funds and mutual funds incurred as a result of Bank of America’s


2016824.1                                     - 46 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 58 of 149




                       alleged misrepresentations and concealment of material facts in
                       connection with its acquisition of Merrill Lynch & Co., Inc. Lieff Cabraser
                       represented the New York State Common Retirement Fund, the New York
                       State Teachers’ Retirement System, the Public Employees’ Retirement
                       Association of Colorado, and fourteen mutual funds managed by Charles
                       Schwab Investment Management. Both cases settled in 2013 on
                       confidential terms favorable for our clients.

                 33.   Albert v. Alex. Brown Management Services; Baker v. Alex.
                       Brown Management Services (Del. Ch. Ct.). In May 2004, on behalf
                       of investors in two investment funds controlled, managed and operated by
                       Deutsche Bank and advised by DC Investment Partners, Lieff Cabraser
                       filed lawsuits for alleged fraudulent conduct that resulted in an aggregate
                       loss of hundreds of millions of dollars. The suits named as defendants
                       Deutsche Bank and its subsidiaries Alex. Brown Management Services
                       and Deutsche Bank Securities, members of the funds’ management
                       committee, as well as DC Investments Partners and two of its principals.
                       Among the plaintiff-investors were 70 high net worth individuals. In the
                       fall of 2006, the cases settled by confidential agreement.


IV.     Consumer Protection

        A.       Current Cases

                 1.    In re Arizona Theranos, Inc. Litigation, No. 2:16-cv-2138-HRH (D.
                       Ariz.). This class action alleges that Walgreens and startup company
                       Theranos Inc. (along with its two top executives) committed fraud and
                       battery by prematurely marketing to consumers blood testing services
                       that were still in-development, not ready-for-market, and dangerously
                       unreliable. Hundreds of thousands of consumers in Arizona and
                       California submitted to these “testing” services and blood draws under
                       false pretenses. Consumers also made major health decisions (including
                       taking actions and medication, and refraining from taking actions and
                       medications) in reliance on these unreliable tests. Plaintiffs allege that
                       Walgreens’ and Theranos’ conduct violates Arizona and California
                       consumer protection statutes and common law.

                 2.    Fiat Chrysler Dodge Jeep Ecodiesel Litigation, 17-MD-02777-
                       EMC. Lieff Cabraser represents owners and lessors of affected Fiat
                       Chrysler vehicles in litigation accusing Fiat Chrysler of using secret
                       software to allow excess emissions in violation of the law for at least
                       104,000 2014-2016 model year diesel vehicles, including Jeep Grand
                       Cherokees and Dodge Ram 1500 trucks with 3-liter diesel engines sold in
                       the United States from late 2013 through 2016 (model years 2014, 2015,
                       and 2016). In June 2017, Judge Edward M. Chen of the Northern District
                       of California named Elizabeth Cabraser sole Lead Counsel for Plaintiffs


2016824.1                                     - 47 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 59 of 149




                       and Chair of the Plaintiffs’ Steering Committee for consolidated litigation
                       of the case.

                       In May 2019, Judge Chen granted final approval to a $307.5 million
                       settlement of the case, which will provide eligible owners and lessees with
                       substantial cash payments and an extended warranty following the
                       completion of a government-mandated emissions modification to affected
                       vehicles.

                       Under the agreement between consumers and FCA and Bosch,
                       approximately 100,000 owners and lessees of Ram 1500 and Jeep Grand
                       Cherokee 3.0-liter diesel vehicles from model years 2014 to 2016 are
                       eligible to file claims and receive the settlement’s benefits. Most owners
                       will receive $3,075 once the repair – a software reflash – is completed.
                       Current owners and lessees have until February 3, 2021 to submit a claim,
                       and until May 3, 2021 to complete the repair and receive compensation.

                 3.    In Re: General Motors Corp. Air Conditioning Marketing and
                       Sales Practices Litigation, MDL No. 2818 (E.D. Mich.). Lieff
                       Cabraser serves as Co-Lead Plaintiffs’ Counsel in a consumer fraud class
                       action MDL against General Motors Company consolidated in Michigan
                       federal court on behalf of all persons who purchased or leased certain GM
                       vehicles equipped with an allegedly defective air conditioning systems.
                       The lawsuit claims the vehicles have a serious defect that causes the air
                       conditioning systems to crack and leak refrigerant, lose pressure, and fail
                       to function properly to provide cooled air into the vehicles. These failures
                       lead owners and lessees to incur significant costs for repair, often
                       successive repairs as the repaired parts prove defective as well. The
                       complaint lists causes of action for violations of various states’ Consumer
                       Protection Acts, fraudulent concealment, breach of warranty, and unjust
                       enrichment, and seeks declaratory and injunctive relief, including an
                       order requiring GM to permanently repair the affected vehicles within a
                       reasonable time period, as well as compensatory, exemplary, and
                       statutory damages.

                 4.    In re Checking Account Overdraft Litigation, MDL No. 2036 (S.D.
                       Fl.). Lieff Cabraser serves on the Plaintiffs’ Executive Committee (“PEC”)
                       in Multi-District Litigation against 35 banks, including Bank of America,
                       Chase, Citizens, PNC, Union Bank, and U.S. Bank. The complaints
                       alleged that the banks entered debit card transactions from the “largest to
                       the smallest” to draw down available balances more rapidly and maximize
                       overdraft fees. In March 2010, the Court denied defendants’ motions to
                       dismiss the complaints. The Court has approved nearly $1 billion in
                       settlements with the banks.

                       In November 2011, the Court granted final approval to a $410 million
                       settlement of the case against Bank of America. Lieff Cabraser was the

2016824.1                                      - 48 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 60 of 149




                       lead plaintiffs’ law firm on the PEC that prosecuted the case against Bank
                       of America. In approving the settlement with Bank of America, U.S.
                       District Court Judge James Lawrence King stated, “This is a marvelous
                       result for the members of the class.” Judge King added, “[B]ut for the
                       high level of dedication, ability and massive and incredible hard work by
                       the Class attorneys . . . I do not believe the Class would have ever seen . . .
                       a penny.”

                       In September 2012, the Court granted final approval to a $35 million of
                       the case against Union Bank. In approving the settlement, Judge King
                       again complimented plaintiffs’ counsel for their outstanding work and
                       effort in resolving the case: “The description of plaintiffs’ counsel, which
                       is a necessary part of the settlement, is, if anything, understated. In my
                       observation of the diligence and professional activity, it’s superb. I know
                       of no other class action case anywhere in the country in the last couple of
                       decades that’s been handled as efficiently as this one has, which is a
                       tribute to the lawyers.”

                 5.    Hale, et al. v. State Farm Mut. Auto. Ins. Co., et al., Case No.
                       3:12-cv-00660-DRH-SCW. In 1997, Lieff Cabraser and co-counsel filed a
                       class action in Illinois state court, accusing State Farm of approving the
                       use of lower-quality non-original equipment manufacturer (non-OEM)
                       automotive parts for repairs to the vehicles of more than 4 million State
                       Farm policyholders, contrary to the company’s policy language. Plaintiffs
                       won a verdict of more than nearly $1.2 billion that included $600 million
                       in punitive damages. The state appeals court affirmed the judgment, but
                       reduced it slightly to $1.05 billion. State Farm appealed to the Illinois
                       Supreme Court in May 2013.

                       A two-plus-year delay in that Court’s decision led to a vacancy in the
                       Illinois Supreme Court. Plaintiffs alleged that State Farm recruited a
                       little-known trial judge, Judge Lloyd A. Karmeier, to run for the vacant
                       Supreme Court seat, and then managed his campaign behind the scenes,
                       and secretly funded it to the tune of almost $4 million. Then, after Justice
                       Karmeier was elected, State Farm hid its involvement in his campaign to
                       ensure that Justice Karmeier could participate in the pending appeal of
                       the $1.05 billion judgment. State Farm’s scheme was successful: Justice
                       Karmeier joined the otherwise “deadlocked” deliberations and voted to
                       decertify the class and overturn the judgment.

                       In a 2012 lawsuit filed in federal court, Plaintiffs alleged that this secretive
                       scheme to seat a sympathetic justice—and then to lie about it, so as secure
                       that justice’s participation in the pending appeal—violated the Racketeer
                       Influenced and Corrupt Organization Act (“RICO”), and deprived
                       Plaintiffs of their interest in the billion-dollar judgment. Judge David R.
                       Herndon certified the class in October 2016, and the Seventh Circuit


2016824.1                                       - 49 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 61 of 149




                       denied State Farm’s petition to appeal the ruling in December 2016 and
                       again in May 2017. On August 21, 2018, Judge David R. Herndon issued
                       two new Orders favorable to plaintiffs relating to evidence and testimony
                       to be included in the trial. On September 4, 2018, the day the trial was to
                       begin, Judge Herndon gave preliminary approval to a $250 million
                       settlement of the case, and on December 13, 2018, Judge Herndon gave
                       the settlement final approval.

                 6.    Dover v. British Airways, Case No. 1:12-cv-05567 (E.D.N.Y.). Lieff
                       Cabraser represents participants in British Airways’ (“BA”) frequent flyer
                       program, known as the Executive Club, in a breach of contract class action
                       lawsuit. BA imposes a very high “fuel surcharge,” often in excess of $500,
                       on Executive Club reward tickets. Plaintiffs alleged that the “fuel
                       surcharge” was not based upon the price of fuel, and that it therefore
                       violated the terms of the contract. The case was heavily litigated for five
                       years, and settled on the verge of trial for a $42.5 million common fund.
                       Class members have the choice of a cash refund or additional flyer miles
                       based on the number of tickets redeemed during the class period. If all
                       class members claim the miles instead of the cash, the total settlement
                       value will be up to $63 million. U.S. Magistrate Judge Cheryl Pollak
                       signed off on the settlement on May 30, 2018: “In light of the court’s
                       experience throughout the course of this litigation — and particularly in
                       light of the contentiousness of earlier proceedings, the inability of the
                       parties to settle during previous mediation attempts and the parties’
                       initial positions when they appeared for the settlement conferences with
                       the court — the significant benefit that the settlement will provide to class
                       members is remarkable.”

                 7.    Telephone Consumer Protection Act Litigation. Lieff Cabraser
                       serves as a leader in nationwide Telephone Consumer Protection Act
                       (“TCPA”) class actions challenging abusing and harassing automated
                       calls. Based on Lieff Cabraser’s experience and expertise in these cases,
                       courts have appointed Lieff Cabraser as co-lead counsel in certified TCPA
                       class actions against DIRECTV. Brown v. DirecTV, LLC, No. CV 13-
                       1170 DMG (EX), 2019 WL 1434669 (C.D. Cal. Mar. 29, 2019); Cordoba
                       v. DirecTV, LLC, 320 F.R.D. 582 (N.D. Ga. 2017). Lieff Cabraser also
                       maintains leadership roles in ongoing nationwide class actions against
                       several other companies that make automated debt-collection or
                       telemarketing calls, including National Grid (Jenkins v. National Grid
                       USA, et al., Case No. 2:15-cv-01219-JS-GRB (E.D.N.Y.).

                 8.    Rushing v. The Walt Disney Company, et al., Case No. 3:17-cv-
                       4419 (N.D. Cal.); Rushing v. Viacom, Inc., et al., Case No. 3:17-cv-
                       4492 (N.D. Cal.); McDonald, et al. v. Kiloo Aps, et al., Case No.
                       3:17-cv-4344 (N.D. Cal.). Lieff Cabraser represents parents, on behalf of
                       their children, in federal class action litigation against numerous online


2016824.1                                      - 50 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 62 of 149




                       game and app producers including Disney, Viacom, and the makers of the
                       vastly popular Subway Surfers game (Kiloo and Sybo), over allegations
                       the companies unlawfully collected, used, and disseminated the personal
                       information of children who played the gaming apps on smart phones,
                       tablets, and other mobile device. The actions are proceeding under time-
                       honored laws protecting privacy: a California common law invasion of
                       privacy claim, a California Constitution right of privacy claim, a California
                       unfair competition claim, a New York General Business Law claim, a
                       Massachusetts Unfair and Deceptive Trade Practices claim, and a
                       Massachusetts statutory right to privacy claim.

                 9.    The People of the State of California v. J.C. Penny Corporation,
                       Inc., Case No. BC643036 (Los Angeles County Sup. Ct); The People of
                       the State of California v. Kohl's Department Stores, Inc., Case
                       No. BC643037 (Los Angeles County Sup. Ct); The People of the State
                       of California v. Macy's, Inc., Case No. BC643040 (Los Angeles
                       County Sup. Ct); The People of the State of California v. Sears,
                       Roebuck and Co., et al., Case No. BC643039 (Los Angeles County Sup.
                       Ct). Working with the office of the Los Angeles City Attorney, Lieff
                       Cabraser and co-counsel represent the People of California in consumer
                       fraud and false advertising civil enforcement actions against national
                       retailers J.C. Penney, Kohl’s, Macy’s, and Sears alleging that each of these
                       companies has pervasively used “false reference pricing” schemes —
                       whereby the companies advertise products at a purported “discount” from
                       false “original” or “regular” prices — to mislead customers into believing
                       they are receiving bargains. Because such practices are misleading — and
                       effective — California law prohibits them. The suits seek civil penalties
                       and injunctive relief. The cases are ongoing.

                 10.   Cody v. SoulCycle, Inc., Case No. 2:15-cv-06457 (C.D. Cal.). Lieff
                       Cabraser represents consumers in a class action lawsuit alleging that
                       indoor cycling fitness company SoulCycle sells illegally expiring gift
                       certificates. The suit alleges that SoulCycle defrauded customers by
                       forcing them to buy gift certificates with short enrollment windows and
                       keeping the expired certificates' unused balances in violation of the U.S.
                       Electronic Funds Transfer Act and California’s Unfair Competition Law,
                       and seeks reinstatement of expired classes or customer reimbursements
                       as well as policy changes. In October of 2017, U.S. District Judge Michael
                       W. Fitzgerald granted final approval to a settlement of the litigation
                       valued between $6.9 million and $9.2 million that provides significant
                       economic consideration to settlement class members as well as
                       meaningful changes to SoulCycle's business practices.

                 11.   Moore v. Verizon Communications, No. 09-cv-01823-SBA (N.D.
                       Cal.); Nwabueze v. AT&T, No. 09-cv-1529 SI (N.D. Cal.); Terry v.
                       Pacific Bell Telephone Co., No. RG 09 488326 (Alameda County Sup.


2016824.1                                      - 51 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 63 of 149




                       Ct.). Lieff Cabraser, with co-counsel, represents nationwide classes of
                       landline telephone customers subjected to the deceptive business practice
                       known as “cramming.” In this practice, a telephone company bills
                       customers for unauthorized third-party charges assessed by billing
                       aggregators on behalf of third-party providers. A U.S. Senate committee
                       has estimated that Verizon, AT&T, and Qwest place 300 million such
                       charges on customer bills each year (amounting to $2 billion in charges),
                       many of which are unauthorized. Various sources estimate that 90-99%
                       of third-party charges are unauthorized. Both Courts have granted
                       preliminary approval of settlements that allow customers to receive 100%
                       refunds for all unauthorized charges from 2005 to the present, plus
                       extensive injunctive relief to prevent cramming in the future. The
                       Nwabueze and Terry cases are ongoing.

                 12.   James v. UMG Recordings, Inc., No. CV-11-1613 (N.D. Cal);
                       Zombie v. UMG Recordings, Inc., No. CV-11-2431 (N.D. Cal). Lieff
                       Cabraser and its co-counsel represent music recording artists in
                       a proposed class action against Universal Music Group. Plaintiffs allege
                       that Universal failed to pay the recording artists full royalty
                       income earned from customers’ purchases of digitally downloaded music
                       from vendors such as Apple iTunes. The complaint alleges that Universal
                       licenses plaintiffs’ music to digital download providers, but in its
                       accounting of the royalties plaintiffs have earned, treats such licenses as
                       “records sold” because royalty rate for “records sold” is lower than the
                       royalty rate for licenses. Plaintiffs legal claims include breach of contract
                       and violation of California unfair competition laws. In November 2011
                       the Court denied defendant’s motion to dismiss plaintiffs’ unfair
                       competition law claims.

                 13.   White v. Experian Information Solutions, No. 05-CV-1070 DOC
                       (C.D. Cal.). In 2005, plaintiffs filed nationwide class action lawsuits on
                       behalf of 750,000 claimants against the nation’s three largest repositories
                       of consumer credit information, Experian Information Solutions, Inc.,
                       Trans Union, LLC, and Equifax Information Services, LLC. The
                       complaints charged that defendants violated the Fair Credit Reporting Act
                       (“FCRA”) by recklessly failing to follow reasonable procedures to ensure
                       the accurate reporting of debts discharged in bankruptcy and by refusing
                       to adequately investigate consumer disputes regarding the status of
                       discharged accounts. In April 2008, the District Court approved a partial
                       settlement of the action that established an historic injunction. This
                       settlement required defendants comply with detailed procedures for the
                       retroactive correction and updating of consumers’ credit file information
                       concerning discharged debt (affecting one million consumers who had
                       filed for bankruptcy dating back to 2003), as well as new procedures to
                       ensure that debts subject to future discharge orders will be similarly
                       treated. As noted by the District Court, “Prior to the injunctive relief


2016824.1                                      - 52 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 64 of 149




                       order entered in the instant case, however, no verdict or reported decision
                       had ever required Defendants to implement procedures to cross-check
                       data between their furnishers and their public record providers.” In 2011,
                       the District Court approved a $45 million settlement of the class claims
                       for monetary relief. In April 2013, the Court of Appeals for the Ninth
                       Circuit reversed the order approving the monetary settlement and
                       remanded the case for further proceedings.

                 14.   Healy v. Chesapeake Appalachia, No. 1:10cv00023 (W.D. Va.);
                       Hale v. CNX Gas, No. 1:10cv00059 (W.D. Va.); Estate of Holman v.
                       Noble Energy, No. 03 CV 9 (Dist. Ct., Co.); Droegemueller v.
                       Petroleum Development Corporation, No. 07 CV 2508 JLK (D.
                       Co.); Anderson v. Merit Energy Co., No. 07 CV 00916 LTB (D. Co.);
                       Holman v. Petro-Canada Resources (USA), No. 07 CV 416 (Dist.
                       Ct., Co.). Lieff Cabraser serves as Co-Lead Counsel in several cases
                       pending in federal court in Virginia, in which plaintiffs allege that certain
                       natural gas companies improperly underpaid gas royalties to the owners
                       of the gas. In one case that recently settled, the plaintiffs recovered
                       approximately 95% of the damages they suffered. Lieff Cabraser also
                       achieved settlements on behalf of natural gas royalty owners in five other
                       class actions outside Virginia. Those settlements -- in which class
                       members recovered between 70% and 100% of their damages, excluding
                       interest -- were valued at more than $160 million.

                 15.   Marcus A. Roberts et al. v. AT&T Mobility LLC, No. 3:15-cv-3418
                       (N.D. Cal.). Lieff Cabraser represents consumers in a proposed class
                       action lawsuit against AT&T claiming that AT&T falsely advertised that its
                       “unlimited” mobile phone plans provide “unlimited” data, while
                       purposefully failing to disclose that it regularly “throttles” (i.e.,
                       intentionally slows) customers’ data speed once they reach certain data
                       usage thresholds. The lawsuit also challenges AT&T’s attempts to force
                       consumers into non-class arbitration, claiming that AT&T’s arbitration
                       clause in its Wireless Customer Agreement violates consumers’
                       fundamental constitutional First Amendment right to petition courts for a
                       redress of grievances.




2016824.1                                      - 53 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 65 of 149



        B.       Successes

                 1.    In re Volkswagen ‘Clean Diesel’ Marketing, Sales Practices,
                       and Products Liability Litigation, MDL No. 2672 (N.D. Cal.). In
                       September of 2015, the U.S. Environmental Protection Agency issued a
                       Notice of Violation to Volkswagen relating to 475,000 diesel-powered cars
                       in the United States sold since 2008 under the VW and Audi brands on
                       which VW installed “cheat device” software that intentionally changed the
                       vehicles’ emissions production during official testing. Only when the
                       programming detected that the vehicles were undergoing official
                       emissions testing did the cars turn on their full emission control systems.
                       The controls were turned off during actual road use, producing up to 40x
                       more pollutants than the testing amounts in an extraordinary violation of
                       U.S. clean air laws.

                       Private vehicle owners, state governments, agencies, and attorneys
                       general, as well as federal agencies, all sought compensation and relief
                       from VW through litigation in U.S. courts. More than 1,000 individual
                       civil cases and numerous accompanying government claims were
                       consolidated in federal court in Northern California, and U.S. District
                       Judge Charles R. Breyer appointed Lieff Cabraser founding partner
                       Elizabeth Cabraser as Lead Counsel and Chair of the 22-member Plaintiffs
                       Steering Committee in February of 2016.

                       After nine months of intensive negotiation and extraordinary
                       coordination led on the class plaintiffs’ side by Elizabeth Cabraser, a set of
                       interrelated settlements totaling $14.7 billion were given final approval by
                       Judge Breyer on October 25, 2016. The settlements offer owners and
                       lessees of Volkswagen and Audi 2.0-liter diesel vehicles substantial
                       compensation through buybacks and lease terminations, government-
                       approved emissions modifications, and cash payments, while fixing or
                       removing these polluting vehicles from the road. On May 11, 2017, a
                       further settlement with a value of at least $1.2 billion relating to VW’s 3.0-
                       liter engine vehicles received final approval. This deal offers a
                       combination of a projected emissions modification or buybacks for older
                       3.0-liter models. If a government-approved modification can’t be found,
                       VW will have to buy back all the vehicles, which could increase its costs
                       for the 3.0-liter model settlement to as much as $4 billion.

                       The consumer class settlements have garnered overwhelming approval
                       and response. Over 380,000 diesel owners have already signed up for the
                       settlement, most doing so even before final approval was granted by
                       Judge Breyer, who is overseeing all federal “clean diesel” litigation.

                       The Volkswagen emissions settlement is one of the largest payments in
                       American history and the largest known consumer class settlement. It
                       exemplifies the best of the American judicial system, illustrating the

2016824.1                                      - 54 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 66 of 149




                       resolution of a significant portion of one of the most massive multidistrict
                       class actions at what Law360 referred to as “lightning speed.” The
                       settlements are unprecedented also for their scope and complexity,
                       involving the Department of Justice, Environmental Protection Agency
                       (EPA), California Air Resources Board (CARB) and California Attorney
                       General, the Federal Trade Commission (FTC) and private plaintiffs.

                 2.    Williamson v. McAfee, Inc., No. 14-cv-00158-EJD (N.D. Cal.). This
                       nationwide class action alleged that McAfee falsely represented the prices
                       of its computer anti-virus software to customers enrolled in its “auto-
                       renewal” program. Plaintiffs alleged that McAfee: (a) offers non-auto-
                       renewal subscriptions at stated “discounts” from a “regular” sales price;
                       however, the stated discounts are false because McAfee does not ever sell
                       subscriptions at the stated “regular” price to non-auto-renewal customers;
                       and (b) charges the auto-renewal customers the amount of the false
                       “regular” sales price, claiming it to be the “current” regular price even
                       though it does not sell subscriptions at that price to any other
                       customer. Plaintiffs alleged that McAfee’s false reference price scheme
                       violated California’s and New York’s unfair competition and false
                       advertising laws. In 2017, a class settlement was approved that included
                       monetary payments to claimants and practice changes.

                 3.    Hansell v. TracFone Wireless, No. 13-cv-3440-EMC (N.D. Cal.);
                       Blaqmoor v. TracFone Wireless, No. 13-cv-05295-EMC (N.D. Cal.);
                       Gandhi v. TracFone Wireless, No. 13-cv-05296-EMC (N.D. Cal.). In
                       January 2015, Michael W. Sobol, the chair of Lieff Cabraser’s consumer
                       protection practice group, announced that consumers nationwide who
                       purchased service plans with “unlimited data” from TracFone Wireless,
                       Inc., were eligible to receive payments under a $40 million settlement of a
                       series of class action lawsuits. One of the nation’s largest wireless
                       carriers, TracFone uses the brands Straight Talk, Net10, Telcel America,
                       and Simple Mobile to sell mobile phones with prepaid wireless plans at
                       Walmart and other retail stores nationwide. The class action alleged that
                       TracFone falsely advertised its wireless mobile phone plans as providing
                       “unlimited data,” while actually maintaining monthly data usage limits
                       that were not disclosed to customers. It further alleged that TracFone
                       regularly throttled (i.e. significantly reduces the speed of) or terminated
                       customers’ data plans pursuant to the secret limits. Approved by the
                       Court in July 2015, the settlement permanently enjoins TracFone from
                       making any advertisement or other representation about amount of data
                       its cell phone plans offer without disclosing clearly and conspicuously all
                       material restrictions on the amount and speed of the data plan. Further,
                       TracFone and its brands may not state in their advertisements and
                       marketing materials that any plan provides “unlimited data” unless there
                       is also clear, prominent, and adjoining disclosure of any applicable
                       throttling caps or limits. The litigation is notable in part because,


2016824.1                                      - 55 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 67 of 149




                       following two years of litigation by class counsel, the Federal Trade
                       Commission joined the litigation and filed a Consent Order with TracFone
                       in the same federal court where the class action litigation is pending. All
                       compensation to consumers will be provided through the class action
                       settlement.

                 4.    Gutierrez v. Wells Fargo Bank, No. C 07-05923 WHA (N.D. Cal.).
                       Following a two week bench class action trial, U.S. District Court Judge
                       William Alsup in August 2010 issued a 90-page opinion holding that
                       Wells Fargo violated California law by improperly and illegally assessing
                       overdraft fees on its California customers and ordered $203 million in
                       restitution to the certified class. Instead of posting each transaction
                       chronologically, the evidence presented at trial showed that Wells Fargo
                       deducted the largest charges first, drawing down available balances more
                       rapidly and triggering a higher volume of overdraft fees.

                       Wells Fargo appealed. In December 2012, the Appellate Court issued an
                       opinion upholding and reversing portions of Judge Alsup’s order, and
                       remanded the case to the District Court for further proceedings. In May
                       2013, Judge Alsup reinstated the $203 million judgment against Wells
                       Fargo and imposed post-judgment interest bringing the total award to
                       nearly $250 million. On October 29, 2014, the Appellate Court affirmed
                       the Judge Alsup’s order reinstating the judgment.

                       For his outstanding work as Lead Trial Counsel and the significance of the
                       case, California Lawyer magazine recognized Richard M. Heimann with a
                       California Lawyer Attorney of the Year (CLAY) Award. In addition, the
                       Consumer Attorneys of California selected Mr. Heimann and Michael W.
                       Sobol as Finalists for the Consumer Attorney of the Year Award for their
                       success in the case.

                       In reviewing counsel’s request for attorneys’ fees, Judge Alsup stated on
                       May 21, 2015: “Lieff, Cabraser, on the other hand, entered as class
                       counsel and pulled victory from the jaws of defeat. They bravely
                       confronted several obstacles including the possibility of claim preclusion
                       based on a class release entered in state court (by other counsel), federal
                       preemption, hard-fought dispositive motions, and voluminous discovery.
                       They rescued the case [counsel that originally filed] had botched and
                       secured a full recovery of $203 million in restitution plus injunctive
                       relief. Notably, Attorney Richard Heimann’s trial performance ranks as
                       one of the best this judge has seen in sixteen years on the bench. Lieff,
                       Cabraser then twice defended the class on appeal. At oral argument on the
                       present motion, in addition to the cash restitution, Wells Fargo
                       acknowledged that since 2010, its posting practices changed nationwide,
                       in part, because of the injunction. Accordingly, this order allows a
                       multiplier of 5.5 mainly on account of the fine results achieved on behalf


2016824.1                                     - 56 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 68 of 149




                       of the class, the risk of non-payment they accepted, the superior quality of
                       their efforts, and the delay in payment.”

                 5.    Kline v. The Progressive Corporation, Circuit No. 02-L-6 (Circuit
                       Court of the First Judicial Circuit, Johnson County, Illinois). Lieff
                       Cabraser served as settlement class counsel in a nationwide consumer
                       class action challenging Progressive Corporation’s private passenger
                       automobile insurance sales practices. Plaintiffs alleged that the
                       Progressive Corporation wrongfully concealed from class members the
                       availability of lower priced insurance for which they qualified. In 2002,
                       the Court approved a settlement valued at approximately $450 million,
                       which included both cash and equitable relief. The claims program,
                       implemented upon a nationwide mail and publication notice program,
                       was completed in 2003.

                 6.    In re Neurontin Marketing and Sales Practices Litigation, MDL
                       No. 1629 (D. Mass.). Lieff Cabraser served on the Plaintiffs’ Steering
                       Committee in multidistrict litigation arising out of the sale and marketing
                       of the prescription drug Neurontin, manufactured by Parke-Davis, a
                       division of Warner-Lambert Company, which was later acquired by Pfizer,
                       Inc. Lieff Cabraser served as co-counsel to Kaiser Foundation Health
                       Plan, Inc. and Kaiser Foundation Hospitals (“Kaiser”) in Kaiser’s trial
                       against Pfizer in the litigation. On March 25, 2010, a federal court jury
                       determined that Pfizer violated a federal antiracketeering law by
                       promoting its drug Neurontin for unapproved uses and found Pfizer must
                       pay Kaiser damages up to $142 million. At trial, Kaiser presented
                       evidence that Pfizer knowingly marketed Neurontin for unapproved uses
                       without proof that it was effective. Kaiser said it was misled into believing
                       neuropathic pain, migraines, and bipolar disorder were among the
                       conditions that could be treated effectively with Neurontin, which was
                       approved by the FDA as an adjunctive therapy to treat epilepsy and later
                       for post-herpetic neuralgia, a specific type of neuropathic pain. In
                       November 2010, the Court issued Findings of Fact and Conclusions of
                       Law on Kaiser’s claims arising under the California Unfair Competition
                       Law, finding Pfizer liable and ordering that it pay restitution to Kaiser of
                       approximately $95 million. In April 2013, the First Circuit Court of
                       Appeals affirmed both the jury’s and the District Court’s verdicts. In
                       November 2014, the Court approved a $325 million settlement on behalf
                       of a nationwide class of third party payors.

                 7.    Citigroup Loan Cases, JCCP No. 4197 (San Francisco Supr. Ct., Cal.).
                       In 2003, the Court approved a settlement that provided approximately
                       $240 million in relief to former Associates’ customers across America.
                       Prior to its acquisition in November 2000, Associates First Financial,
                       referred to as The Associates, was one of the nation’s largest “subprime”
                       lenders. Lieff Cabraser represented former customers of The Associates


2016824.1                                      - 57 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 69 of 149




                       charging that the company added unwanted and unnecessary insurance
                       products onto mortgage loans and engaged in improper loan refinancing
                       practices. Lieff Cabraser served as nationwide Plaintiffs’ Co-Liaison
                       Counsel.

                 8.    Telephone Consumer Protection Act Litigation. Lieff Cabraser
                       has spearheaded a series of groundbreaking class actions under the
                       Telephone Consumer Protection Act (“TCPA”), which prohibits abusive
                       telephone practices by lenders and marketers, and places strict limits on
                       the use of autodialers to call or send texts to cell phones. The settlements
                       in these cases have collectively put a stop to millions of harassing calls by
                       debt collectors and others and resulted in the recovery by consumers
                       across America of over $380 million.

                       In 2012, Lieff Cabraser achieved a $24.15 million class settlement with
                       Sallie Mae – the then-largest settlement in the history of the TCPA. See
                       Arthur v. Sallie Mae, Inc., No. C10-0198 JLR, 2012 U.S. Dist. LEXIS
                       132413 (W.D. Wash. Sept. 17, 2012). In subsequent cases, Lieff Cabraser
                       and co-counsel eclipsed this record, including a $32,083,905 settlement
                       with Bank of America (Duke v. Bank of America, No. 5:12-cv-04009-
                       EJD (N.D. Cal.)), a $39,975,000 settlement with HSBC (Wilkins v.
                       HSBC Bank Nev., N.A., Case No. 14-cv-190 (N.D. Ill.)), a
                       $75,455,098.74 settlement with Capital One (In re Capital One
                       Telephone Consumer Protection Act Litigation, Master Docket
                       No. 1:12-cv-10064 (N.D. Ill.)), and six settlements with Wells Fargo
                       totaling over $95 million (Dunn v. Wells Fargo Bank, N.A., Case:
                       1:17-cv-00481 (N.D. Ill.)). In the HSBC matter, Judge James F.
                       Holderman commented on “the excellent work” and “professionalism” of
                       Lieff Cabraser and its co-counsel. As noted above, Lieff Cabraser’s class
                       settlements in TCPA cases have collectively resulted in the recovery by
                       consumers to date of over $380 million.

                 9.    Thompson v. WFS Financial, No. 3-02-0570 (M.D. Tenn.);
                       Pakeman v. American Honda Finance Corporation, No. 3-02-
                       0490 (M.D. Tenn.); Herra v. Toyota Motor Credit Corporation,
                       No. CGC 03-419 230 (San Francisco Supr. Ct.). Lieff Cabraser with co-
                       counsel litigated against several of the largest automobile finance
                       companies in the country to compensate victims of—and stop future
                       instances of—racial discrimination in the setting of interest rates in
                       automobile finance contracts. The litigation led to substantial changes in
                       the way Toyota Motor Credit Corporation (“TMCC”), American Honda
                       Finance Corporation (“American Honda”) and WFS Financial, Inc. sell
                       automobile finance contracts, limiting the discrimination that can occur.
                       In approving the settlement in Thompson v. WFS Financial, the Court
                       recognized the “innovative” and “remarkable settlement” achieved on
                       behalf of the nationwide class. In 2006 in Herra v. Toyota Motor Credit


2016824.1                                      - 58 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 70 of 149




                       Corporation, the Court granted final approval to a nationwide class action
                       settlement on behalf of all African-American and Hispanic customers of
                       TMCC who entered into retail installment contracts that were assigned to
                       TMCC from 1999 to 2006. The monetary benefit to the class was
                       estimated to be between $159-$174 million.

                 10.   Providian Credit Card Cases, JCCP No. 4085 (San Francisco Supr.
                       Ct.). Lieff Cabraser served as Co-Lead Counsel for a certified national
                       Settlement Class of Providian credit cardholders who alleged that
                       Providian had engaged in widespread misconduct by charging
                       cardholders unlawful, excessive interest and late charges, and by
                       promoting and selling to cardholders “add-on products” promising
                       illusory benefits and services. In November 2001, the Court granted final
                       approval to a $105 million settlement of the case, which also required
                       Providian to implement substantial changes in its business practices. The
                       $105 million settlement, combined with an earlier settlement by
                       Providian with Federal and state agencies, represents the largest
                       settlement ever by a U.S. credit card company in a consumer protection
                       case.

                 11.   In re Chase Bank USA, N.A. “Check Loan” Contract Litigation,
                       MDL No. 2032 (N.D. Cal.). Lieff Cabraser served as Plaintiffs’ Liaison
                       Counsel and on the Plaintiffs’ Executive Committee in Multi-District
                       Litigation (“MDL”) charging that Chase Bank violated the implied
                       covenant of good faith and fair dealing by unilaterally modifying the
                       terms of fixed rate loans. The MDL was established in 2009 to coordinate
                       more than two dozen cases that were filed in the wake of the conduct at
                       issue. The nationwide, certified class consisted of more than 1 million
                       Chase cardholders who, in 2008 and 2009, had their monthly minimum
                       payment requirements unilaterally increased by Chase by more than
                       150%. Plaintiffs alleged that Chase made this change, in part, to induce
                       cardholders to give up their promised fixed APRs in order to avoid the
                       unprecedented minimum payment hike. In November 2012, the Court
                       approved a $100 million settlement of the case.

                 12.   In re Synthroid Marketing Litigation, MDL No. 1182 (N.D. Ill.).
                       Lieff Cabraser served as Co-Lead Counsel for the purchasers of the
                       thyroid medication Synthroid in litigation against Knoll Pharmaceutical,
                       the manufacturer of Synthroid. The lawsuits charged that Knoll misled
                       physicians and patients into keeping patients on Synthroid despite
                       knowing that less costly, but equally effective drugs, were available. In
                       2000, the District Court gave final approval to a $87.4 million settlement
                       with Knoll and its parent company, BASF Corporation, on behalf of a class
                       of all consumers who purchased Synthroid at any time from 1990 to 1999.
                       In 2001, the Court of Appeals upheld the order approving the settlement



2016824.1                                     - 59 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 71 of 149




                       and remanded the case for further proceedings. 264 F.3d 712 (7th Cir.
                       2001). The settlement proceeds were distributed in 2003.

                 13.   In re Lawn Mower Engine Horsepower Marketing and Sales
                       Practices Litigation, MDL No. 1999 (E.D. Wis.). Lieff Cabraser served
                       as co-counsel for consumers who alleged manufacturers of certain
                       gasoline-powered lawn mowers misrepresented, and significantly
                       overstated, the horsepower of the product. As the price for lawn mowers is
                       linked to the horsepower of the engine -- the higher the horsepower, the
                       more expensive the lawn mower -- defendants’ alleged misconduct caused
                       consumers to purchase expensive lawn mowers that provided lower
                       horsepower than advertised. In August 2010, the Court approved a $65
                       million settlement of the action.

                 14.   Strugano v. Nextel Communications, No. BC 288359 (Los Angeles
                       Supr. Ct). In May 2006, the Los Angeles Superior Court granted final
                       approval to a class action settlement on behalf of all California customers
                       of Nextel from January 1, 1999 through December 31, 2002, for
                       compensation for the harm caused by Nextel’s alleged unilateral
                       (1) addition of a $1.15 monthly service fee and/or (2) change from second-
                       by-second billing to minute-by-minute billing, which caused “overage”
                       charges (i.e., for exceeding their allotted cellular plan minutes). The total
                       benefit conferred by the Settlement directly to Class Members was
                       between approximately $13.5 million and $55.5 million, depending on
                       which benefit Class Members selected.

                 15.   Curry v. Fairbanks Capital Corporation, No. 03-10895-DPW (D.
                       Mass.). In 2004, the Court approved a $55 million settlement of a class
                       action lawsuit against Fairbanks Capital Corporation arising out of
                       charges against Fairbanks of misconduct in servicing its customers’
                       mortgage loans. The settlement also required substantial changes in
                       Fairbanks’ business practices and established a default resolution
                       program to limit the imposition of fees and foreclosure proceedings
                       against Fairbanks’ customers. Lieff Cabraser served as nationwide Co-
                       Lead Counsel for the homeowners.

                 16.   Payment Protection Credit Card Litigation. Lieff Cabraser
                       represented consumers in litigation in federal court against some of the
                       nation’s largest credit card issuers, challenging the imposition of charges
                       for so-called “payment protection” or “credit protection” programs. The
                       complaints charged that the credit card companies imposed payment
                       protection without the consent of the consumer and/or deceptively
                       marketed the service, and further that the credit card companies unfairly
                       administered their payment protection programs to the detriment of
                       consumers. In 2012 and 2013, the Courts approved monetary settlements
                       with HSBC ($23.5 million), Bank of America ($20 million), and Discover


2016824.1                                      - 60 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 72 of 149




                       ($10 million) that also required changes in the marketing and sale of
                       payment protection to consumers.

                 17.   California Title Insurance Industry Litigation. Lieff Cabraser, in
                       coordination with parallel litigation brought by the Attorney General,
                       reached settlements in 2003 and 2004 with the leading title insurance
                       companies in California, resulting in historic industry-wide changes to the
                       practice of providing escrow services in real estate closings. The
                       settlements brought a total of $50 million in restitution to California
                       consumers, including cash payments. In the lawsuits, plaintiffs alleged,
                       among other things, that the title companies received interest payments
                       on customer escrow funds that were never reimbursed to their customers.
                       The defendant companies include Lawyers’ Title, Commonwealth Land
                       Title, Stewart Title of California, First American Title, Fidelity National
                       Title, and Chicago Title.

                 18.   Vytorin/Zetia Marketing, Sales Practices & Products Liability
                       Litigation, MDL No. 1938 (D. N.J.). Lieff Cabraser served on the
                       Executive Committee of the Plaintiffs’ Steering Committee representing
                       plaintiffs alleging that Merck/Schering-Plough Pharmaceuticals falsely
                       marketed anti-cholesterol drugs Vytorin and Zetia as being more effective
                       than other anti-cholesterol drugs. Plaintiffs further alleged that
                       Merck/Schering-Plough Pharmaceuticals sold Vytorin and Zetia at higher
                       prices than other anti-cholesterol medication when they were no more
                       effective than other drugs. In 2010, the Court approved a $41.5 million
                       settlement for consumers who bought Vytorin or Zetia between November
                       2002 and February 2010.

                 19.   Morris v. AT&T Wireless Services, No. C-04-1997-MJP (W.D.
                       Wash.). Lieff Cabraser served as class counsel for a nationwide settlement
                       class of cell phone customers subjected to an end-of-billing cycle
                       cancellation policy implemented by AT&T Wireless in 2003 and alleged to
                       have breached customers’ service agreements. In May 2006, the New
                       Jersey Superior Court granted final approval to a class settlement that
                       guarantees delivery to the class of $40 million in benefits. Class members
                       received cash-equivalent calling cards automatically, and had the option
                       of redeeming them for cash. Lieff Cabraser had been prosecuting the
                       class claims in the Western District of Washington when a settlement in
                       New Jersey state court was announced. Lieff Cabraser objected to that
                       settlement as inadequate because it would have only provided $1.5 million
                       in benefits without a cash option, and the Court agreed, declining to
                       approve it. Thereafter, Lieff Cabraser negotiated the new settlement
                       providing $40 million to the class, and the settlement was approved.

                 20.   Berger v. Property I.D. Corporation, No. CV 05-5373-GHK (C.D.
                       Cal.). In January 2009, the Court granted final approval to a


2016824.1                                     - 61 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 73 of 149




                       $39.4 million settlement with several of the nation’s largest real estate
                       brokerages, including companies doing business as Coldwell Banker,
                       Century 21, and ERA Real Estate, and California franchisors for
                       RE/MAX and Prudential California Realty, in an action under the Real
                       Estate Settlement Procedures Act on behalf of California
                       home sellers. Plaintiffs charged that the brokers and Property I.D.
                       Corporation set up straw companies as a way to disguise kickbacks for
                       referring their California clients’ natural hazard disclosure report business
                       to Property I.D. (the report is required to sell a home in California).
                       Under the settlement, hundreds of thousands of California home sellers
                       were eligible to receive a full refund of the cost of their report, typically
                       about $100.

                 21.   In re Tri-State Crematory Litigation, MDL No. 1467 (N.D. Ga.). In
                       March 2004, Lieff Cabraser delivered opening statements and began
                       testimony in a class action by families whose loved ones were improperly
                       cremated and desecrated by Tri-State Crematory in Noble, Georgia. The
                       families also asserted claims against the funeral homes that delivered the
                       decedents to Tri-State Crematory for failing to ensure that the crematory
                       performed cremations in the manner required under the law and by
                       human decency. One week into trial, settlements with the remaining
                       funeral home defendants were reached and brought the settlement total
                       to approximately $37 million. Trial on the class members’ claims against
                       the operators of crematory began in August 2004. Soon thereafter, these
                       defendants entered into a $80 million settlement with plaintiffs. As part
                       of the settlement, all buildings on the Tri-State property were razed. The
                       property will remain in a trust so that it will be preserved in peace and
                       dignity as a secluded memorial to those whose remains were mistreated,
                       and to prevent crematory operations or other inappropriate activities
                       from ever taking place there. Earlier in the litigation, the Court granted
                       plaintiffs’ motion for class certification in a published order. 215 F.R.D.
                       660 (2003).

                 22.   In re American Family Enterprises, MDL No. 1235 (D. N.J.). Lieff
                       Cabraser served as Co-Lead Counsel for a nationwide class of persons who
                       received any sweepstakes materials sent under the name “American
                       Family Publishers.” The class action lawsuit alleged that defendants
                       deceived consumers into purchasing magazine subscriptions and
                       merchandise in the belief that such purchases were necessary to win an
                       American Family Publishers’ sweepstakes prize or enhanced their chances
                       of winning a sweepstakes prize. In September 2000, the Court granted
                       final approval of a $33 million settlement of the class action. In April
                       2001, over 63,000 class members received refunds averaging over
                       $500 each, representing 92% of their eligible purchases. In addition,
                       American Family Publishers agreed to make significant changes to the
                       way it conducts the sweepstakes.


2016824.1                                      - 62 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 74 of 149




                 23.   Walsh v. Kindred Healthcare Inc., No. 3:11-cv-00050 (N.D.
                       Cal.). Lieff Cabraser and co-counsel represented a class of 54,000 current
                       and former residents, and families of residents, of skilled nursing care
                       facilities in a class action against Kindred Healthcare for failing to
                       adequately staff its nursing facilities in California. Since January 1, 2000,
                       skilled nursing facilities in California have been required to provide at
                       least 3.2 hours of direct nursing hours per patient day (NHPPD), which
                       represented the minimum staffing required for patients at skilled nursing
                       facilities.

                       The complaint alleged a pervasive and intentional failure by Kindred
                       Healthcare to comply with California’s required minimum standard for
                       qualified nurse staffing at its facilities. Understaffing is uniformly viewed
                       as one of the primary causes of the inadequate care and often unsafe
                       conditions in skilled nursing facilities. Studies have repeatedly shown a
                       direct correlation between inadequate skilled nursing care and serious
                       health problems, including a greater likelihood of falls, pressure sores,
                       significant weight loss, incontinence, and premature death. The
                       complaint further charged that Kindred Healthcare collected millions of
                       dollars in payments from residents and their family members, under the
                       false pretense that it was in compliance with California staffing laws and
                       would continue to do so.

                       In December 2013, the Court approved a $8.25 million settlement which
                       included cash payments to class members and an injunction requiring
                       Kindred Healthcare to consistently utilize staffing practices which would
                       ensure they complied with applicable California law. The injunction,
                       subject to a third party monitor, was valued at between $6 to $20 million.

                 24.   In re Ameriquest Mortgage Co. Mortgage Lending Practices
                       Litigation, MDL No. 1715. Lieff Cabraser served as Co-Lead Counsel for
                       borrowers who alleged that Ameriquest engaged in a predatory lending
                       scheme based on the sale of loans with illegal and undisclosed fees and
                       terms. In August 2010, the Court approved a $22 million settlement.

                 25.   ING Bank Rate Renew Cases, Case No. 11-154-LPS (D. Del.). Lieff
                       Cabraser represented borrowers in class action lawsuits charging that
                       ING Direct breached its promise to allow them to refinance their
                       mortgages for a flat fee. From October 2005 through April 2009, ING
                       promoted a $500 or $750 flat-rate refinancing fee called “Rate Renew” as
                       a benefit of choosing ING for mortgages over competitors. Beginning in
                       May 2009, however, ING began charging a higher fee of a full monthly
                       mortgage payment for refinancing using “Rate Renew,” despite ING’s
                       earlier and lower advertised price. As a result, the complaint alleged that
                       many borrowers paid more to refinance their loans using “Rate Renew”
                       than they should have, or were denied the opportunity to refinance their


2016824.1                                      - 63 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 75 of 149




                       loan even though the borrowers met the terms and conditions of ING’s
                       original “Rate Renew” offer. In August 2012, the Court certified a class of
                       consumers in ten states who purchased or retained an ING mortgage from
                       October 2005 through April 2009. A second case on behalf of California
                       consumers was filed in December 2012. In October 2014, the Court
                       approved a $20.35 million nationwide settlement of the litigation. The
                       settlement provided an average payment of $175 to the nearly 100,000
                       class members, transmitted to their accounts automatically and without
                       any need to file a claim form.

                 26.   Yarrington v. Solvay Pharmaceuticals, No. 09-CV-2261 (D.
                       Minn.). In March 2010, the Court granted final approval to a
                       $16.5 million settlement with Solvay Pharmaceuticals, one of the
                       country’s leading pharmaceutical companies. Lieff Cabraser served as Co-
                       Lead Counsel, representing a class of persons who purchased Estratest—a
                       hormone replacement drug. The class action lawsuit alleged that Solvay
                       deceptively marketed and advertised Estratest as an FDA-approved drug
                       when in fact Estratest was not FDA-approved for any use. Under the
                       settlement, consumers obtained partial refunds for up to 30% of the
                       purchase price paid of Estratest. In addition, $8.9 million of the
                       settlement was allocated to fund programs and activities devoted to
                       promoting women’s health and well-being at health organizations,
                       medical schools, and charities throughout the nation.

                 27.   Reverse Mortgage Cases, JCCP No. 4061 (San Mateo County Supr.
                       Ct., Cal.). Transamerica Corporation, through its subsidiary
                       Transamerica Homefirst, Inc., sold “reverse mortgages” marketed under
                       the trade name “Lifetime.” The Lifetime reverse mortgages were sold
                       exclusively to seniors, i.e., persons 65 years or older. Lieff Cabraser, with
                       co-counsel, filed suit on behalf of seniors alleging that the terms of the
                       reverse mortgages were unfair, and that borrowers were misled as to the
                       loan terms, including the existence and amount of certain charges and
                       fees. In 2003, the Court granted final approval to an $8 million
                       settlement of the action.

                 28.   Brazil v. Dell, No. C-07-01700 RMW (N.D. Cal.). Lieff Cabraser served
                       as Class Counsel representing a certified class of online consumers in
                       California who purchased certain Dell computers based on the
                       advertisement of an instant-off (or “slash-through”) discount. The
                       complaint challenged Dell’s pervasive use of “slash-through” reference
                       prices in its online marketing. Plaintiffs alleged that these “slash-
                       through” reference prices were interpreted by consumers as representing
                       Dell’s former or regular sales prices, and that such reference prices (and
                       corresponding representations of “savings”) were false because Dell
                       rarely, if ever, sold its products at such prices. In October 2011, the Court
                       approved a settlement that provided a $50 payment to each class member


2016824.1                                      - 64 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 76 of 149




                       who submitted a timely and valid claim. In addition, in response to the
                       lawsuit, Dell changed its methodology for consumer online advertising,
                       eliminating the use of “slash-through” references prices.

                 29.   Hepting v. AT&T Corp., Case No. C-06-0672-VRW (N.D.
                       Cal.). Plaintiffs alleged that AT&T collaborated with the National Security
                       Agency in a massive warrantless surveillance program that illegally
                       tracked the domestic and foreign communications and communications
                       records of millions of Americans in violation of the U.S. Constitution,
                       Electronic Communications Privacy Act, and other statutes. The case was
                       filed on January 2006. The U.S. government quickly intervened and
                       sought dismissal of the case. By the Spring of 2006, over 50 other
                       lawsuits were filed against various telecommunications companies, in
                       response to a USA Today article confirming the surveillance of
                       communications and communications records. The cases were combined
                       into a multi-district litigation proceeding entitled In re National Security
                       Agency Telecommunications Record Litigation, MDL No. 06-1791. In
                       June of 2006, the District Court rejected both the government’s attempt
                       to dismiss the case on the grounds of the state secret privilege and AT&T’s
                       arguments in favor of dismissal. The government and AT&T appealed the
                       decision and the U.S. Court of Appeals for the Ninth Circuit heard
                       argument one year later. No decision was issued. In July 2008, Congress
                       granted the government and AT&T “retroactive immunity” for liability for
                       their wiretapping program under amendments to the Foreign Intelligence
                       Surveillance Act that were drafted in response to this litigation. Signed
                       into law by President Bush in 2008, the amendments effectively
                       terminated the litigation. Lieff Cabraser played a leading role in the
                       litigation working closely with co-counsel from the Electronic Frontier
                       Foundation.

                 30.   In Re Apple and AT&T iPad Unlimited Data Plan Litigation, No.
                       5:10-cv-02553 RMW (N.D. Cal.). Lieff Cabraser served as class counsel in
                       an action against Apple and AT&T charging that Apple and AT&T
                       misrepresented that consumers purchasing an iPad with 3G capability
                       could choose an unlimited data plan for a fixed monthly rate and switch in
                       and out of the unlimited plan on a monthly basis as they wished. Less
                       than six weeks after its introduction to the U.S. market, AT&T and Apple
                       discontinued their unlimited data plan for any iPad 3G customers not
                       currently enrolled and prohibited current unlimited data plan customers
                       from switching back and forth from a less expensive, limited data plan. In
                       March 2014, Apple agreed to compensate all class members $40 and
                       approximately 60,000 claims were paid. In addition, sub-class members
                       who had not yet entered into an agreement with AT&T were offered a data
                       plan.




2016824.1                                      - 65 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 77 of 149



V.      Economic Injury Product Defects

        A.       Current Cases

                 1.    Front-Loading Washer Products Liability Litigation. Lieff
                       Cabraser represents consumers in multiple states who have filed separate
                       class action lawsuits against Whirlpool, Sears and LG Corporations. The
                       complaints charge that certain front-loading automatic washers
                       manufactured by these companies are defectively designed and that the
                       design defects create foul odors from mold and mildew that permeate
                       washing machines and customers’ homes. Many class members have
                       spent money for repairs and on other purported remedies. As the
                       complaints allege, none of these remedies eliminates the problem.

                 2.    In Re General Motors LLC Ignition Switch Litigation, MDL No.
                       2543 (S.D.N.Y.). Lieff Cabraser represents proposed nationwide classes
                       of GM vehicle owners and lessees whose cars include defective ignition
                       switches in litigation focusing on economic loss claims. On August 15,
                       2014, U.S. District Court Judge Jesse M. Furman appointed Elizabeth J.
                       Cabraser as Co-Lead Plaintiffs’ Counsel in the litigation, which seeks
                       compensation on behalf of consumers who purchased or leased GM
                       vehicles containing a defective ignition switch, over 500,000 of which
                       have now been recalled. The consumer complaints allege that the ignition
                       switches in these vehicles share a common, uniform, and defective
                       design. As a result, these cars are of a lesser quality than GM represented,
                       and class members overpaid for the cars. Further, GM’s public disclosure
                       of the ignition switch defect has caused the value of these cars to
                       materially diminish. The complaints seek monetary relief for the
                       diminished value of the class members’ cars.

                 3.    Honda Window Defective Window Litigation. Case No. 2:21-cv-
                       01142-SVW-PLA (C.D. Cal.). Lieff Cabraser represents consumers in a
                       class action lawsuit filed against Honda Motor Company, Inc. for
                       manufacturing and selling vehicles with allegedly defective window
                       regulator mechanisms. Windows in these vehicles allegedly can, without
                       warning, drop into the door frame and break or become permanently
                       stuck in the fully-open position.

                       The experience of one Honda Element owner, as set forth in the
                       complaint, exemplifies the problem: The driver’s side window in his
                       vehicle slid down suddenly while he was driving on a smooth road. A few
                       months later, the window on the passenger side of the vehicle also slid
                       down into the door and would not move back up. The owner incurred
                       more than $300 in repair costs, which Honda refused to pay for.
                       Discovery in the action is ongoing.




2016824.1                                     - 66 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 78 of 149




                 4.    Moore, et al. v. Samsung Electronics America and Samsung
                       Electronics Co., Ltd., Case No. 2:16-cv-4966 (D.N.J.). Lieff Cabraser
                       represents consumers in federal court in New Jersey in cases focusing on
                       complaints about Samsung top-loading washing machines that explode in
                       the home, causing damage to walls, doors, and other equipment and
                       presenting significant injury risks. Owners report Samsung top-load
                       washers exploding as early as the day of installation, while others have
                       seen their machines explode months or even more than a year after
                       purchase. The lawsuit seeks injunctive relief as well as remedial and
                       restitutionary actions and damages.

                 5.    In re Chinese-Manufactured Drywall Products Liability
                       Litigation, No. 10-30568 (E.D. La.). Lieff Cabraser with co-counsel
                       represents a proposed class of builders who suffered economic losses as a
                       result of the presence of Chinese-manufactured drywall in homes and
                       other buildings they constructed. From 2005 to 2008, hundreds-of-
                       millions of square feet of gypsum wallboard manufactured in China were
                       exported to the U.S., primarily to the Gulf Coast states, and installed in
                       newly-constructed and reconstructed properties. After installation of this
                       drywall, owners and occupants of the properties began noticing unusual
                       odors, blackening of silver and copper items and components, and the
                       failure of appliances, including microwaves, refrigerators, and air-
                       conditioning units. Some residents of the affected homes also experienced
                       health problems, such as skin and eye irritation, respiratory issues, and
                       headaches.

                       Lieff Cabraser’s client, Mitchell Company, Inc., was the first to perfect
                       service on Chinese defendant Taishan Gypsum Co. Ltd. (“TG”), and
                       thereafter secured a default judgment against TG. Lieff Cabraser
                       participated in briefing that led to the District Court’s denial of TG’s
                       motion to dismiss the class action complaint for lack of personal
                       jurisdiction. On May 21, 2014, the U.S. Court of Appeals for the Fifth
                       Court affirmed the District Court’s default judgment against TG, finding
                       jurisdiction based on ties of the company and its agent with state
                       distributors. 753 F.3d 521 (5th Cir. 2014).

        B.       Successes

                 1.    In re Navistar MaxxForce Engines Marketing, Sales Practices
                       and Products Liability Litigation, Case No. 1:14-cv-10318 (N.D.
                       Ill.). On January 3, 2020, Judge Joan B. Gottschall of the United States
                       District Court for the Northern District of Illinois issued an Order
                       granting final approval to the proposed $135m settlement of multidistrict
                       litigation brought by Lieff Cabraser and co-counsel on behalf of plaintiff
                       truck owners and lessees alleging that Navistar, Inc. and Navistar
                       International, Inc. sold or leased 2011-2014 model year vehicles equipped


2016824.1                                     - 67 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 79 of 149




                       with certain MaxxForce 11- or 13-liter diesel engines equipped with a
                       defective EGR emissions system. Judge Gottschall ruled that the proposed
                       class action settlement which had been submitted to the Court on May 28,
                       2019, was fair, reasonable, and adequate in addressing plaintiffs’ claims.
                       Owners and lessees of the affected trucks have until May 11, 2020 to file
                       their settlement claims at the official website.

                       The $135 million settlement provides class members with up to $2,500
                       per truck or up to $10,000 rebate off a new truck depending on months of
                       ownership or lease, or the option to seek up to $15,000 per truck in out-
                       of-pocket damages caused by the alleged defect.

                 2.    Allagas v. BP Solar, No. 3:14-cv-00560-SI (N.D. Cal.). Lieff Cabraser
                       and co-counsel represented California consumers in a class action lawsuit
                       against BP Solar and Home Depot charging the companies sold solar
                       panels with defective junction boxes that caused premature failures and
                       fire risks. In January 2017, Judge Susan Illston granted final approval to a
                       consumer settlement valued at more than $67 million that extends relief
                       to a nationwide class as well as eliminating the serious fire risks.

                 3.    In re Mercedes-Benz Tele-Aid Contract Litigation, MDL No. 1914
                       (D. N.J.). Lieff Cabraser represented owners and lessees of Mercedes-
                       Benz cars and SUVs equipped with the Tele-Aid system, an emergency
                       response system which links subscribers to road-side assistance operators
                       by using a combination of global positioning and cellular technology. In
                       2002, the Federal Communications Commission issued a rule, effective
                       2008, eliminating the requirement that wireless phone carriers provide
                       analog-based networks. The Tele-Aid system offered by Mercedes-Benz
                       relied on analog signals. Plaintiffs charged that Mercedes-Benz
                       committed fraud in promoting and selling the Tele-Aid system without
                       disclosing to buyers of certain model years that the Tele-Aid system as
                       installed would become obsolete in 2008.

                       In an April 2009 published order, the Court certified a nationwide class of
                       all persons or entities in the U.S. who purchased or leased a Mercedes-
                       Benz vehicle equipped with an analog-only Tele Aid system after
                       August 8, 2002, and (1) subscribed to Tele Aid service until being
                       informed that such service would be discontinued at the end of 2007, or
                       (2) purchased an upgrade to digital equipment. In September 2011, the
                       Court approved a settlement that provided class members between a $650
                       check or a $750 to $1,300 certificate toward the purchase or lease of new
                       Mercedes-Benz vehicle, depending upon whether or not they paid for an
                       upgrade of the analog Tele Aid system and whether they still owned their
                       vehicle. In approving the settlement, U.S. District Court Judge Dickinson
                       R. Debevoise stated, “I want to thank counsel for the . . . very effective and




2016824.1                                      - 68 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 80 of 149




                       good work . . . . It was carried out with vigor, integrity and aggressiveness
                       with never going beyond the maxims of the Court.”

                 4.    McLennan v. LG Electronics USA, No. 2:10-cv-03604 (D.
                       N.J.). Lieff Cabraser represented consumers who alleged several LG
                       refrigerator models had a faulty design that caused the interior lights to
                       remain on even when the refrigerator doors were closed (identified as the
                       “light issue”), resulting in overheating and food spoilage. In March 2012,
                       the Court granted final approval to a settlement of the nationwide class
                       action lawsuit. The settlement provides that LG reimburse class members
                       for all out-of-pocket costs (parts and labor) to repair the light issue prior
                       to the mailing of the class notice and extends the warranty with respect to
                       the light issue for 10 years from the date of the original retail purchase of
                       the refrigerator. The extended warranty covers in-home refrigerator
                       repair performed by LG and, in some cases, the cost of a replacement
                       refrigerator. In approving the settlement, U.S. District Court Judge
                       William J. Martini stated, “The Settlement in this case provides for both
                       the complete reimbursement of out-of-pocket expenses for repairs fixing
                       the Light Issue, as well as a warranty for ten years from the date of
                       refrigerator purchase. It would be hard to imagine a better recovery for
                       the Class had the litigation gone to trial. Because Class members will
                       essentially receive all of the relief to which they would have been entitled
                       after a successful trial, this factor weighs heavily in favor of settlement.”

                 5.    Grays Harbor Adventist Christian School v. Carrier
                       Corporation, No. 05-05437 (W.D. Wash.). In April 2008, the Court
                       approved a nationwide settlement for current and past owners of high-
                       efficiency furnaces manufactured and sold by Carrier Corporation and
                       equipped with polypropylene-laminated condensing heat exchangers
                       (“CHXs”). Carrier sold the furnaces under the Carrier, Bryant, Day &
                       Night and Payne brand-names. Plaintiffs alleged that starting in 1989
                       Carrier began manufacturing and selling high efficiency condensing
                       furnaces manufactured with a secondary CHX made of inferior materials.
                       Plaintiffs alleged that as a result, the CHXs, which Carrier warranted and
                       consumers expected to last for 20 years, failed prematurely. The
                       settlement provides an enhanced 20-year warranty of free service and free
                       parts for consumers whose furnaces have not yet failed. The settlement
                       also offers a cash reimbursement for consumers who already paid to
                       repair or replace the CHX in their high-efficiency Carrier furnaces.

                       An estimated three million or more consumers in the U.S. and Canada
                       purchased the furnaces covered under the settlement. Plaintiffs valued
                       the settlement to consumers at over $300 million based upon the
                       combined value of the cash reimbursement and the estimated cost of an
                       enhanced warranty of this nature.



2016824.1                                      - 69 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 81 of 149




                 6.    Carideo v. Dell, No. C06-1772 JLR (W.D. Wash.). Lieff Cabraser
                       represented consumers who owned Dell Inspiron notebook computer
                       model numbers 1150, 5100, or 5160. The class action lawsuit complaint
                       charged that the notebooks suffered premature failure of their cooling
                       system, power supply system, and/or motherboards. In December 2010,
                       the Court approved a settlement which provided class members that paid
                       Dell for certain repairs to their Inspiron notebook computer a
                       reimbursement of all or a portion of the cost of the repairs.

                 7.    Cartwright v. Viking Industries, No. 2:07-cv-2159 FCD (E.D. Cal.)
                       Lieff Cabraser represented California homeowners in a class action
                       lawsuit which alleged that over one million Series 3000 windows
                       produced and distributed by Viking between 1989 and 1999 were
                       defective. The plaintiffs charged that the windows were not watertight
                       and allowed for water to penetrate the surrounding sheetrock, drywall,
                       paint or wallpaper. Under the terms of a settlement approved by the
                       Court in August 2010, all class members who submitted valid claims were
                       entitled to receive as much as $500 per affected property.

                 8.    Pelletz v. Advanced Environmental Recycling Technologies
                       (W.D. Wash.). Lieff Cabraser served as Co-Lead Counsel in a case alleging
                       that ChoiceDek decking materials, manufactured by AERT, developed
                       persistent and untreatable mold spotting throughout their surface. In a
                       published opinion in January 2009, the Court approved a settlement that
                       provided affected consumers with free and discounted deck treatments,
                       mold inhibitor applications, and product replacement and
                       reimbursement.

                 9.    Create-A-Card v. Intuit, No. C07-6452 WHA (N.D. Cal.). Lieff
                       Cabraser, with co-counsel, represented business users of QuickBooks Pro
                       for accounting that lost their QuickBooks data and other files due to faulty
                       software code sent by Intuit, the producer of QuickBooks. In September
                       2009, the Court granted final approval to a settlement that provided all
                       class members who filed a valid claim with a free software upgrade and
                       compensation for certain data-recovery costs. Commenting on the
                       settlement and the work of Lieff Cabraser on September 17, 2009, U.S.
                       District Court Judge William H. Alsup stated, “I want to come back to
                       something that I observed in this case firsthand for a long time now. I
                       think you’ve done an excellent job in the case as class counsel and the
                       class has been well represented having you and your firm in the case.”

                 10.   Weekend Warrior Trailer Cases, JCCP No. 4455 (Cal. Supr. Ct.).
                       Lieff Cabraser, with co-counsel, represented owners of Weekend Warrior
                       trailers manufactured between 1998 and 2006 that were equipped with
                       frames manufactured, assembled, or supplied by Zieman Manufacturing
                       Company. The trailers, commonly referred to as “toy haulers,” were used


2016824.1                                     - 70 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 82 of 149




                       to transport outdoor recreational equipment such as motorcycles and all-
                       terrain vehicles. Plaintiffs charged that Weekend Warrior and Zieman
                       knew of design and performance problems, including bent frames,
                       detached siding, and warped forward cargo areas, with the trailers, and
                       concealed the defects from consumers. In February 2008, the Court
                       approved a $5.5 million settlement of the action that provided for the
                       repair and/or reimbursement of the trailers. In approving the settlement,
                       California Superior Court Judge Thierry P. Colaw stated that class counsel
                       were “some of the best” and “there was an overwhelming positive reaction
                       to the settlement” among class members.

                 11.   Lundell v. Dell, No. C05-03970 (N.D. Cal.). Lieff Cabraser served as
                       Lead Class Counsel for consumers who experienced power problems with
                       the Dell Inspiron 5150 notebook. In December 2006, the Court granted
                       final approval to a settlement of the class action which extended the one-
                       year limited warranty on the notebook for a set of repairs related to the
                       power system. In addition, class members that paid Dell or a third party
                       for repair of the power system of their notebook were entitled to a 100%
                       cash refund from Dell.

                 12.   Kan v. Toshiba American Information Systems, No. BC327273
                       (Los Angeles Super. Ct.). Lieff Cabraser served as Co-Lead Counsel for a
                       class of all end-user persons or entities who purchased or otherwise
                       acquired in the United States, for their own use and not for resale, a new
                       Toshiba Satellite Pro 6100 Series notebook. Consumers alleged a series of
                       defects were present in the notebook. In 2006, the Court approved a
                       settlement that extended the warranty for all Satellite Pro 6100
                       notebooks, provided cash compensation for certain repairs, and
                       reimbursed class members for certain out-of-warranty repair expenses.

                 13.   Foothill/DeAnza Community College District v. Northwest
                       Pipe Company, No. C-00-20749 (N.D. Cal.). In June 2004, the Court
                       approved the creation of a settlement fund of up to $14.5 million for
                       property owners nationwide with Poz-Lok fire sprinkler piping that fails.
                       Since 1990, Poz-Lok pipes and pipe fittings were sold in the U.S. as part of
                       fire suppression systems for use in residential and commercial buildings.
                       After leaks in Poz-Lok pipes caused damage to its DeAnza Campus Center
                       building, Foothill/DeAnza Community College District in California
                       retained Lieff Cabraser to file a class action lawsuit against the
                       manufacturers of Poz-Lok. The college district charged that Poz-Lok pipe
                       had manufacturing and design defects that resulted in the premature
                       corrosion and failure of the product. Under the settlement, owners whose
                       Poz-Lok pipes are leaking today, or over the next 15 years, may file a claim
                       for compensation.




2016824.1                                      - 71 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 83 of 149




                 14.   Toshiba Laptop Screen Flicker Settlement. Lieff Cabraser
                       negotiated a settlement with Toshiba America Information Systems, Inc.
                       (“TAIS”) to provide relief for owners of certain Toshiba Satellite 1800
                       Series, Satellite Pro 4600 and Tecra 8100 personal notebook computers
                       whose screens flickered, dimmed or went blank due to an issue with the
                       FL Inverter Board component. In 2004 under the terms of the
                       Settlement, owners of affected computers who paid to have the FL
                       Inverter issue repaired by either TAIS or an authorized TAIS service
                       provider recovered the cost of that repair, up to $300 for the Satellite
                       1800 Series and the Satellite Pro 4600 personal computers, or $400 for
                       the Tecra 8100 personal computers. TAIS also agreed to extend the
                       affected computers’ warranties for the FL Inverter issue by 18 months.

                 15.   McManus v. Fleetwood Enterprises, Inc., No. SA-99-CA-464-FB
                       (W.D. Tex.). Lieff Cabraser served as Class Counsel on behalf of original
                       owners of 1994-2000 model year Fleetwood Class A and Class C motor
                       homes. In 2003, the Court approved a settlement that resolved lawsuits
                       pending in Texas and California about braking while towing with 1994
                       Fleetwood Class A and Class C motor homes. The lawsuits alleged that
                       Fleetwood misrepresented the towing capabilities of new motor homes it
                       sold, and claimed that Fleetwood should have told buyers that a
                       supplemental braking system is needed to stop safely while towing heavy
                       items, such as a vehicle or trailer. The settlement paid $250 to people
                       who bought a supplemental braking system for Fleetwood motor homes
                       that they bought new. Earlier, the appellate court found that common
                       questions predominated under purchasers’ breach of implied warranty of
                       merchantability claim. 320 F.3d 545 (5th Cir. 2003).

                 16.   Richison v. American Cemwood Corp., No. 005532 (San Joaquin
                       Supr. Ct., Cal.). Lieff Cabraser served as Co-Lead Class Counsel for an
                       estimated nationwide class of 30,000 owners of homes and other
                       structures on which defective Cemwood Shakes were installed. In
                       November 2003, the Court granted final approval to a $75 million Phase 2
                       settlement in the American Cemwood roofing shakes national class action
                       litigation. This amount was in addition to a $65 million partial settlement
                       approved by the Court in May 2000, and brought the litigation to a
                       conclusion.

                 17.   ABS Pipe Litigation, JCCP No. 3126 (Contra Costa County Supr. Ct.,
                       Cal.). Lieff Cabraser served as Lead Class Counsel on behalf of property
                       owners whose ABS plumbing pipe was allegedly defective and caused
                       property damage by leaking. Six separate class actions were filed in
                       California against five different ABS pipe manufacturers, numerous
                       developers of homes containing the ABS pipe, as well as the resin supplier
                       and the entity charged with ensuring the integrity of the product.
                       Between 1998 and 2001, Lieff Cabraser achieved 12 separate settlements


2016824.1                                     - 72 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 84 of 149




                       in the class actions and related individual lawsuits for approximately
                       $78 million.

                       Commenting on the work of Lieff Cabraser and co-counsel in the case,
                       California Superior Court (now appellate) Judge Mark B. Simons stated
                       on May 14, 1998: “The attorneys who were involved in the resolution of
                       the case certainly entered the case with impressive reputations and did
                       nothing in the course of their work on this case to diminish these
                       reputations, but underlined, in my opinion, how well deserved those
                       reputations are.”

                 18.   Williams v. Weyerhaeuser, No. 995787 (San Francisco Supr. Ct.).
                       Lieff Cabraser served as Class Counsel on behalf of a nationwide class of
                       hundreds of thousands or millions of owners of homes and other
                       structures with defective Weyerhaeuser hardboard siding. A California-
                       wide class was certified for all purposes in February 1999, and withstood
                       writ review by both the California Court of Appeals and Supreme Court of
                       California. In 2000, the Court granted final approval to a nationwide
                       settlement of the case which provides class members with compensation
                       for their damaged siding, based on the cost of replacing or, in some
                       instances, repairing, damaged siding. The settlement has no cap, and
                       requires Weyerhaeuser to pay all timely, qualified claims over a nine year
                       period.

                 19.   Naef v. Masonite, No. CV-94-4033 (Mobile County Circuit Ct., Ala.).
                       Lieff Cabraser served as Co-Lead Class Counsel on behalf of a nationwide
                       Class of an estimated 4 million homeowners with allegedly defective
                       hardboard siding manufactured and sold by Masonite Corporation, a
                       subsidiary of International Paper, installed on their homes. The Court
                       certified the class in November 1995, and the Alabama Supreme Court
                       twice denied extraordinary writs seeking to decertify the Class, including
                       in Ex Parte Masonite, 681 So. 2d 1068 (Ala. 1996). A month-long jury
                       trial in 1996 established the factual predicate that Masonite hardboard
                       siding was defective under the laws of most states. The case settled on the
                       eve of a second class-wide trial, and in 1998, the Court approved a
                       settlement. Under a claims program established by the settlement that
                       ran through 2008, class members with failing Masonite hardboard siding
                       installed and incorporated in their property between January 1, 1980 and
                       January 15, 1998 were entitled to make claims, have their homes
                       evaluated by independent inspectors, and receive cash payments for
                       damaged siding. Combined with settlements involving other alleged
                       defective home building products sold by Masonite, the total cash paid to
                       homeowners exceeded $1 billion.

                 20.   In re General Motors Corp. Pick-Up Fuel Tank Products
                       Liability Litigation, MDL No. 961 (E.D. Pa.). Lieff Cabraser served as


2016824.1                                     - 73 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 85 of 149




                       Court-appointed Co-Lead Counsel representing a class of 4.7 million
                       plaintiffs who owned 1973-1987 GM C/K pickup trucks with allegedly
                       defective gas tanks. The Consolidated Complaint asserted claims under
                       the Lanham Act, the Magnuson-Moss Act, state consumer protection
                       statutes, and common law. In 1995, the Third Circuit vacated the District
                       Court settlement approval order and remanded the matter to the District
                       Court for further proceedings. In July 1996, a new nationwide class
                       action was certified for purposes of an enhanced settlement program
                       valued at a minimum of $600 million, plus funding for independent fuel
                       system safety research projects. The Court granted final approval of the
                       settlement in November 1996.

                 21.   In re Louisiana-Pacific Inner-Seal Siding Litigation, No. C-95-
                       879-JO (D. Or.). Lieff Cabraser served as Co-Lead Class Counsel on
                       behalf of a nationwide class of homeowners with defective exterior siding
                       on their homes. Plaintiffs asserted claims for breach of warranty, fraud,
                       negligence, and violation of consumer protection statutes. In 1996, U.S.
                       District Judge Robert E. Jones entered an Order, Final Judgment and
                       Decree granting final approval to a nationwide settlement requiring
                       Louisiana-Pacific to provide funding up to $475 million to pay for
                       inspection of homes and repair and replacement of failing siding over the
                       next seven years.

                 22.   In re Intel Pentium Processor Litigation, No. CV 745729 (Santa
                       Clara Supr. Ct., Cal.). Lieff Cabraser served as one of two Court-
                       appointed Co-Lead Class Counsel, and negotiated a settlement, approved
                       by the Court in June 1995, involving both injunctive relief and damages
                       having an economic value of approximately $1 billion.

                 23.   Cox v. Shell, No. 18,844 (Obion County Chancery Ct., Tenn.). Lieff
                       Cabraser served as Class Counsel on behalf of a nationwide class of
                       approximately 6 million owners of property equipped with defective
                       polybutylene plumbing systems and yard service lines. In November
                       1995, the Court approved a settlement involving an initial commitment by
                       Defendants of $950 million in compensation for past and future expenses
                       incurred as a result of pipe leaks, and to provide replacement pipes to
                       eligible claimants. The deadline for filing claims expired in 2009.

                 24.   Hanlon v. Chrysler Corp., No. C-95-2010-CAL (N.D. Cal.). In 1995,
                       the District Court approved a $200+ million settlement enforcing
                       Chrysler’s comprehensive minivan rear latch replacement program, and
                       to correct alleged safety problems with Chrysler’s pre-1995 designs. As
                       part of the settlement, Chrysler agreed to replace the rear latches with
                       redesigned latches. The settlement was affirmed on appeal by the Ninth
                       Circuit in Hanlon v. Chrysler Corp., 150 F.3d 1011 (1998).




2016824.1                                     - 74 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 86 of 149




                 25.   Gross v. Mobil, No. C 95-1237-SI (N.D. Cal.). Lieff Cabraser served as
                       Plaintiffs’ Class Counsel in this nationwide action involving an estimated
                       2,500 aircraft engine owners whose engines were affected by Mobil AV-1,
                       an aircraft engine oil. Plaintiffs alleged claims for strict liability,
                       negligence, misrepresentation, violation of consumer protection statutes,
                       and for injunctive relief. Plaintiffs obtained a preliminary injunction
                       requiring Defendant Mobil Corporation to provide notice to all potential
                       class members of the risks associated with past use of Defendants’ aircraft
                       engine oil. In addition, Plaintiffs negotiated a proposed Settlement,
                       granted final approval by the Court in November 1995, valued at over
                       $12.5 million, under which all Class Members were eligible to participate
                       in an engine inspection and repair program, and receive compensation for
                       past repairs and for the loss of use of their aircraft associated with damage
                       caused by Mobil AV-1.

VI.     Antitrust/Trade Regulation/Intellectual Property

        A.       Current Cases

                 1.    In Re: Railway Industry Employee No-Poach Antitrust
                       Litigation, MDL No. 2850 (W.D. Pa.). In late 2018, Lieff Cabraser was
                       selected as interim Co-Lead Counsel for plaintiffs in the consolidated “no-
                       poach” employee antitrust litigation against rail equipment companies
                       Knorr-Bremse and Wabtec, the world’s dominant rail equipment
                       suppliers. The complaint charged that the companies entered into
                       unlawful agreements with one another not to compete for each other’s
                       employees. Plaintiffs alleged that these agreements spanned several
                       years, were monitored and enforced by Defendants’ senior executives, and
                       achieved their desired goal of suppressing employee compensation and
                       mobility below competitive levels. Plaintiffs’ vigorous prosecution of the
                       case led to settlements with both defendants of $48.95 million, which is
                       pending approval.

                 2.    Schwab Short-Term Bond Market Fund, et al. v. Bank of
                       America Corp., et al., No. 11 CV 6409 (S.D.N.Y.); Charles Schwab
                       Bank, N.A., et al. v. Bank of America Corp., et al., No. 11 CV 6411
                       (S.D.N.Y.); Schwab Money Market Fund, et al. v. Bank of
                       America Corp., et al., No. 11 CV 6412 (S.D.N.Y.); The Charles
                       Schwab Corp., et al. v. Bank of America Corp., et al., No. 13 CV
                       7005 (S.D.N.Y.); and Bay Area Toll Authority v. Bank of America
                       Corp., et al., No. 14 CV 3094 (S.D.N.Y.) (collectively, “LIBOR”). Lieff
                       Cabraser serves as counsel for The Bay Area Toll Authority (“BATA”), as
                       well as The Charles Schwab Corporation (“Charles Schwab”), its affiliates
                       Charles Schwab Bank, N.A., and Charles Schwab & Co., Inc., which
                       manages the investments of the Charles Schwab Bank, N.A. (collectively
                       “Schwab”), several series of The Charles Schwab Family of Funds, Schwab
                       Investments, and Charles Schwab Worldwide Funds plc (“Schwab Fund

2016824.1                                      - 75 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 87 of 149




                       Series”), in individual lawsuits against Bank of America Corporation,
                       Credit Suisse Group AG, JPMorgan Chase & Co., Citibank, Inc., and
                       additional banks for allegedly manipulating the London Interbank
                       Offered Rate (“LIBOR”). The complaints allege that beginning in 2007,
                       the defendants conspired to understate their true costs of borrowing,
                       causing the calculation of LIBOR to be set artificially low. As a result,
                       Schwab, the Schwab Fund Series, and BATA received less than their
                       rightful rates of return on their LIBOR-based investments. The
                       complaints assert claims under federal antitrust laws, the federal
                       Racketeer Influenced and Corrupt Organizations Act (“RICO”), and the
                       statutory and common law of California. The actions were transferred to
                       the Southern District of New York for consolidated or coordinated
                       proceedings with the LIBOR multidistrict litigation pending there.

                 3.    In Re: Generic Pharmaceuticals Pricing Antitrust Litigation,
                       MDL No. 2724 (E.D. Pa.). Beginning in February 2015, Lieff Cabraser
                       conducted an extensive investigation into dramatic price increases of
                       certain generic prescription drugs. Lieff Cabraser worked alongside
                       economists and industry experts and interviewed industry participants to
                       evaluate possible misconduct. In December of 2016, Lieff Cabraser, with
                       co-counsel, filed the first case alleging price-fixing of Levothyroxine, the
                       primary treatment for hypothyroidism, among the most widely prescribed
                       drugs in the world. Lieff Cabraser also played a significant role in similar
                       litigation over the drug Propranolol, and the drug Clomipramine. These
                       cases, and other similar cases, were consolidated and transferred to the
                       Eastern District of Pennsylvania as In Re: Generic Pharmaceuticals
                       Pricing Antitrust Litigation, MDL No. 2724. Lieff Cabraser is a member
                       of the End-Payer Plaintiffs’ Steering Committee.

                 4.    In re Lithium-Ion Batteries Antitrust Litigation, MDL No. 2420
                       (N.D. Cal.). Lieff Cabraser serves as Interim Co-Lead Counsel
                       representing indirect purchasers in a class action filed against LG, GS
                       Yuasa, NEC, Sony, Sanyo, Panasonic, Hitachi, LG Chem, Samsung,
                       Toshiba, and Sanyo for allegedly conspiring from 2002 to 2011 to fix and
                       raise the prices of lithium-ion rechargeable batteries. The defendants are
                       the world’s leading manufacturers of lithium-ion rechargeable batteries,
                       which provide power for a wide variety of consumer electronic products.
                       As a result of the defendants' alleged anticompetitive and unlawful
                       conduct, consumers across the U.S. paid artificially inflated prices for
                       lithium-ion rechargeable batteries. Lieff Cabraser and co-counsel have
                       reached settlements totaling $113.45 million with all defendants.
                       Approval is pending.

                 5.    In Re: Restasis Antitrust Litigation, MDL No. 2819 (E.D.N.Y.). Lieff
                       Cabraser serves as interim co-lead counsel for indirect purchasers (i.e.,
                       third-party payors and consumers) of Restasis, a blockbuster drug used to


2016824.1                                      - 76 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 88 of 149




                       treat dry-eye disease, in multidistrict litigation alleging a broad-based and
                       ongoing anticompetitive scheme by pharmaceutical giant Allergan, Inc.
                       (“Allergan”). The goal of the alleged scheme was and is to maintain
                       Allergan’s monopoly.

                       Lieff Cabraser, together with co-counsel, filed the first two class actions
                       on behalf of indirect purchasers. The complaints allege that Allergan (1)
                       fraudulently procured patents it knew were invalid, (2) caused those
                       invalid patents to be listed in the FDA’s “Orange Book” as being
                       applicable to Restasis, (3) used the improper Orange Book listings as
                       grounds for filing baseless patent-infringement litigation, (4) abused the
                       FDA’s “citizen petition” process, and (5) used a “sham” transfer of the
                       invalid patents to the Saint Regis Mohawk Tribe to obtain tribal sovereign
                       immunity and protect the patents from challenge. This alleged scheme of
                       government petitioning delayed competition from generic equivalents to
                       Restasis that would have been just as safe and cheaper for consumers. The
                       complaints assert claims under federal and state law, including the
                       Sherman Act and the statutory and common law of numerous states.

                       In late 2018, plaintiffs successfully defeated defendants’ motion to
                       dismiss the case. The litigation is ongoing. In May of 2020, the Court
                       granted plaintiffs’ class certification motion and plaintiffs’ motion to
                       exclude two of the defendants’ experts. The litigation is ongoing.

                 6.    International Antitrust Cases. Lieff Cabraser has significant
                       experience and expertise in antitrust litigation in Europe. Lieff Cabraser
                       partner, Dr. Katharina Kolb, head of the firm’s Munich office, has
                       experience in all aspects of German and European competition law,
                       particularly antitrust litigation matters following anti-competitive
                       behavior established by European competition authorities including
                       German Federal Cartel Office and the European Commission.

                       Currently, one of the firm’s major international antitrust cases involves
                       the European truck cartel, which the European Commission fined more
                       than €3.8 billion for colluding on prices and emission technologies for
                       more than 14 years. Lieff Cabraser is working with a range of funders to
                       prosecute the claims of persons damaged by the European truck cartel,
                       including many municipalities in Europe which purchased trucks for
                       street cleaning, fire brigades, waste disposal, and other purposes.

                       Lieff Cabraser is also prosecuting other cartel damages cases in the EU,
                       including the German quarto steel cartel, the German plant pesticides
                       cartel and the French meal voucher cartel, each of which have likely
                       caused significant damages to customers.

                 7.    In re Capacitors Antitrust Litigation, No. 3:14-cv-03264 (N.D.
                       Cal.). Lieff Cabraser is a member of the Plaintiffs’ Steering Committee

2016824.1                                      - 77 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 89 of 149




                       representing indirect purchasers in an electrolytic and film price-fixing
                       class action lawsuit filed against the world's largest manufacturers of
                       capacitors, used to store and regulate current in electronic circuits and
                       computers, phones, appliances, and cameras worldwide. The defendants
                       include Panasonic Corp., Elna Co. Ltd., Hitachi Chemical Co., Ltd.,
                       Nitsuko Electronics Corp., NEC Tokin Corp., SANYO Electric Co., Ltd.,
                       Matsuo Electric Co., Okaya Electric Industries Co., Nippon Chemi-con
                       Corp., Nichicon Corp., Rubycon Corp., Taitsu Corp., and Toshin Kogyo
                       Co., Ltd. Lieff Cabraser has played a central role in discovery efforts, and
                       assisted in opposing Defendants’ motions to dismiss and in opposing
                       Defendants’ motions for summary judgment.

                       Settlements with defendants NEC Tokin Corp., Nitsuko Electronics Corp.,
                       and Okaya Electric Industries Co., Ltd. have received final approval, and a
                       settlement with Hitachi Chemical and Soshin Electric Co., Ltd. has
                       received preliminary approval. Discovery continues with respect to the
                       remaining defendants.

                 8.    In re Disposable Contact Lens Antitrust Litigation, MDL No.
                       2626 (M.D. Fla.). Lieff Cabraser represents consumers who purchased
                       disposable contact lenses manufactured by Alcon Laboratories, Inc.,
                       Johnson & Johnson Vision Care, Inc., Bausch + Lomb, and Cooper Vision,
                       Inc. The complaint challenges the use by contact lens manufacturers of
                       minimum resale price maintenance agreements with independent eye
                       care professionals (including optometrists and ophthalmologists) and
                       wholesalers. These agreements, the complaint alleges, operate to raise
                       retail prices and eliminate price competition and discounts on contact
                       lenses, including from “big box” retail stores, discount buying clubs, and
                       online retailers. As a result, the consumers across the United States have
                       paid artificially inflated prices.

                 9.    In re Domestic Airline Travel Antitrust Litigation, 1:15-mc-
                       01404 (District of Columbia). Lieff Cabraser represents consumers in a
                       class action lawsuit against the four largest U.S. airline carriers:
                       American Airlines, Delta Air, Southwest, and United. These airlines
                       collectively account for over 80 percent of all domestic airline travel. The
                       complaint alleges that for years the airlines colluded to restrain capacity,
                       eliminate competition in the market, and increase the price of domestic
                       airline airfares in violation of U.S. antitrust law. The proposed class
                       consists of all persons and entities who purchased domestic airline tickets
                       directly from one or more defendants from July 2, 2011 to the present. In
                       February 2016, Judge Kollar-Kotelly appointed Lieff Cabraser to the
                       three-member Plaintiffs’ Executive Committee overseeing this
                       multidistrict airline price-fixing litigation. Defendants filed a motion to
                       dismiss, which was denied in October 2016. Subsequently, a settlement



2016824.1                                      - 78 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 90 of 149




                       with Southwest Airlines was granted preliminary approval. Discovery as
                       to the remaining defendants is underway.

        B.       Successes

                 1.    Nashville General v. Momenta Pharmaceuticals, et al., No. 3:15-
                       cv-01100 (M.D. Tenn.). Lieff Cabraser represents AFCSME DC 37 and the
                       Nashville General Hospital (the Hospital Authority of Metropolitan
                       Government of Nashville) in a class-action antitrust case against
                       defendants Momenta Pharmaceuticals and Sandoz, Inc., for their alleged
                       monopolization of enoxaparin, the generic version of the anti-coagulant
                       blood clotting drug Lovenox. Lovenox, developed by Sanofi-Aventis, is a
                       highly profitable drug with annual sales of more than $1 billion. The drug
                       entered the market in 1995 and its patent was invalidated by the federal
                       government in 2008, making generic production possible. The complaint
                       alleged that defendants colluded to secretly bring the official batch-release
                       testing standard for generics within the ambit of their patent, delaying the
                       entry of the second generic competitor—a never-before-tried theory of
                       liability. In 2019, the court certified a class of hospitals, third-party
                       payors, and uninsured persons in 29 states and DC, appointing Lieff
                       Cabraser sole lead counsel. In 2019, the parties agreed to a proposed
                       settlement totaling $120 million, the second largest indirect-purchaser
                       antitrust pharmaceutical settlement fund in history, after Cipro. On May
                       29, 2020, the Court granted final approval to the settlement.

                 2.    Seaman v. Duke University, No. 1:15-cv-00462 (M.D. N.C.). Lieff
                       Cabraser represented Dr. Danielle M. Seaman and a certified class of over
                       5,000 academic doctors at Duke and UNC in a class action lawsuit against
                       Duke University and Duke University Health System. The complaint
                       charged that Duke and UNC entered into an express, secret agreement not
                       to compete for each other’s faculty. The lawsuit sought to recover
                       damages and obtain injunctive relief, including treble damages, for
                       defendants’ alleged violations of federal and North Carolina antitrust law.

                       On February 1, 2018, U.S. District Court Judge Catherine C. Eagles issued
                       an order certifying a faculty class.

                       On September 24, 2019, Judge Eagles granted final approval to the
                       proposed settlement of the case, valued at $54.5 million.

                       The settlement includes an unprecedented role for the United States
                       Department of Justice to monitor and enforce extensive injunctive relief,
                       which will ensure that neither Duke nor UNC will enter into or enforce
                       any unlawful no-hire agreements or similar restraints on competition.
                       Assistant Attorney General Delrahim remarked: “Permitting the United
                       States to become part of this settlement agreement in this private
                       antitrust case, and thereby to obtain all of the relief and protections it


2016824.1                                      - 79 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 91 of 149




                       likely would have sought after a lengthy investigation, demonstrates the
                       benefits that can be obtained efficiently for the American worker when
                       public and private enforcement work in tandem.”

                 3.    In re High-Tech Employee Antitrust Litigation, No. 11 CV 2509
                       (N.D. Cal.). Lieff Cabraser served as Co-Lead Class Counsel in a
                       consolidated class action charging that Adobe Systems Inc., Apple Inc.,
                       Google Inc., Intel Corporation, Intuit Inc., Lucasfilm Ltd., and Pixar
                       violated antitrust laws by conspiring to suppress the pay of technical,
                       creative, and other salaried employees. The complaint alleged that the
                       conspiracy among defendants restricted recruiting of each other’s
                       employees. On October 24, 2013, U.S. District Court Judge Lucy H. Koh
                       certified a class of approximately 64,000 persons who worked in
                       Defendants’ technical, creative, and/or research and development jobs
                       from 2005-2009. On September 2, 2015, the Court approved a $415
                       million settlement with Apple, Google, Intel, and Adobe. Earlier, on May
                       15, 2014, the Court approved partial settlements totaling $20 million
                       resolving claims against Intuit, Lucasfilm, and Pixar. The Daily Journal
                       described the case as the “most significant antitrust employment case in
                       recent history,” adding that it “has been widely recognized as a legal and
                       public policy breakthrough.”

                 4.    Cipro Cases I and II, JCCP Nos. 4154 and 4220 (Cal. Supr. Ct.). Lieff
                       Cabraser represented California consumers and third party payors in a
                       class action lawsuit filed in California state court charging that Bayer
                       Corporation, Barr Laboratories, and other generic prescription drug
                       manufacturers conspired to restrain competition in the sale of Bayer’s
                       blockbuster antibiotic drug Ciprofloxacin, sold as Cipro. Between 1997
                       and 2003, Bayer paid its would-be generic drug competitors nearly $400
                       million to refrain from selling more affordable versions of Cipro. As a
                       result, consumers were forced to pay inflated prices for the drug --
                       frequently prescribed to treat urinary tract, prostate, abdominal, and
                       other infections.

                       The trial court granted defendants’ motion for summary judgment, which
                       the California Court of Appeal affirmed in October 2011. Plaintiffs sought
                       review before the California Supreme Court. Following briefing, the case
                       was stayed pending the U.S. Supreme Court’s decision in FTC v. Actavis.
                       After the U.S. Supreme Court in Actavis overturned lower federal court
                       precedent that pay-for-delay deals in the pharmaceutical industry are
                       generally legal, plaintiffs and Bayer entered into settlement negotiations.
                       In November 2013, the Trial Court approved a $74 million settlement
                       with Bayer.

                       On May 7, 2015, the California Supreme Court reversed the grant of
                       summary judgment to Defendants and resoundingly endorsed the rights


2016824.1                                     - 80 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 92 of 149




                       of consumers to challenge pharmaceutical pay-for-delay settlements
                       under California competition law. Working to the brink of trial, the
                       plaintiffs reached additional settlements with the remaining defendants,
                       bringing the total recovery to $399 million (exceeding plaintiffs’ damages
                       estimate by approximately $68 million), a result the trial court described
                       as “extraordinary.” The trial court granted final approval on April 21,
                       2017, adding that it was “not aware of any case” that “has taken roughly 17
                       years,” where, net of fees, end-payor “claimants will get basically 100
                       cents on the dollar[.]”

                       In 2017, the American Antitrust Institute honored Lieff Cabraser’s Cipro
                       team with its Outstanding Private Practice Antitrust Achievement Award
                       for their extraordinary work on the Cipro price-fixing and exclusionary
                       drug-pricing agreements case. In addition, their work on the Cipro case
                       led Lieff Cabraser partners Eric B. Fastiff, Brendan P. Glackin, and Dean
                       M. Harvey to recognition by California Lawyer and the Daily Journal with
                       a 2016 California Lawyer of the Year Award.

                 5.    In re Municipal Derivatives Litigation, MDL No. 1950 (S.D.N.Y.).
                       Lieff Cabraser represented the City of Oakland, the County of Alameda,
                       City of Fresno, Fresno County Financing Authority, along with East Bay
                       Delta Housing and Finance Agency, in a class action lawsuit brought on
                       behalf of themselves and other California entities that purchased
                       guaranteed investment contracts, swaps, and other municipal derivatives
                       products from Bank of America, N.A., JP Morgan Chase & Co., Piper
                       Jaffray & Co., Societe Generale SA, UBS AG, and other banks, brokers and
                       financial institutions. The complaint charged that defendants conspired to
                       give cities, counties, school districts, and other governmental agencies
                       artificially low bids for guaranteed investment contracts, swaps, and other
                       municipal derivatives products, which are used by public entities to earn
                       interest on bond proceeds.

                       The complaint further charged that defendants met secretly to discuss
                       prices, customers, and markets for municipal derivatives sold in the U.S.
                       and elsewhere; intentionally created the false appearance of competition
                       by engaging in sham auctions in which the results were pre-determined or
                       agreed not to bid on contracts; and covertly shared their unjust profits
                       with losing bidders to maintain the conspiracy.

                 6.    Natural Gas Antitrust Cases, JCCP Nos. 4221, 4224, 4226 & 4228
                       (Cal. Supr. Ct.). In 2003, the Court approved a landmark of $1.1 billion
                       settlement in class action litigation against El Paso Natural Gas Co. for
                       manipulating the market for natural gas pipeline transmission capacity
                       into California. Lieff Cabraser served as Plaintiffs’ Co-Lead Counsel and
                       Co-Liaison Counsel in the Natural Gas Antitrust Cases I-IV. In June
                       2007, the Court granted final approval to a $67.39 million settlement of a


2016824.1                                     - 81 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 93 of 149




                       series of class action lawsuits brought by California business and
                       residential consumers of natural gas against a group of natural gas
                       suppliers, Reliant Energy Services, Inc., Duke Energy Trading and
                       Marketing LLC, CMS Energy Resources Management Company, and
                       Aquila Merchant Services, Inc. Plaintiffs charged defendants with
                       manipulating the price of natural gas in California during the California
                       energy crisis of 2000-2001 by a variety of means, including falsely
                       reporting the prices and quantities of natural gas transactions to trade
                       publications, which compiled daily and monthly natural gas price indices;
                       prearranged wash trading; and, in the case of Reliant, “churning” on the
                       Enron Online electronic trading platform, which was facilitated by a
                       secret netting agreement between Reliant and Enron. The 2007
                       settlement followed a settlement reached in 2006 for $92 million partial
                       settlement with Coral Energy Resources, L.P.; Dynegy Inc. and affiliates;
                       EnCana Corporation; WD Energy Services, Inc.; and The Williams
                       Companies, Inc. and affiliates.

                 7.    In the Matter of the Arbitration between CopyTele and AU
                       Optronics, Case No. 50 117 T 009883 13 (Internat’l Centre for Dispute
                       Resolution). Lieff Cabraser successfully represented CopyTele, Inc. in a
                       commercial dispute involving intellectual property. In 2011, CopyTele
                       entered into an agreement with AU Optronics (“AUO”) under which both
                       companies would jointly develop two groups of products incorporating
                       CopyTele’s patented display technologies. CopyTele charged that AUO
                       never had any intention of jointly developing the CopyTele technologies,
                       and instead used the agreements to fraudulently obtain and transfer
                       licenses of CopyTele’s patented technologies. The case required the
                       review of thousands of pages of documents in Chinese and in English
                       culminating in a two week arbitration hearing. In December 2014, after
                       the hearing, the parties resolved the matter, with CopyTele receiving $9
                       million.

                 8.    Wholesale Electricity Antitrust Cases I & II, JCCP Nos. 4204 &
                       4205 (Cal. Supr. Ct.). Lieff Cabraser served as Co-Lead Counsel in the
                       private class action litigation against Duke Energy Trading & Marketing,
                       Reliant Energy, and The Williams Companies for claims that the
                       companies manipulated California’s wholesale electricity markets during
                       the California energy crisis of 2000-2001. Extending the landmark
                       victories for California residential and business consumers of electricity,
                       in September 2004, plaintiffs reached a $206 million settlement with
                       Duke Energy Trading & Marketing, and in August 2005, plaintiffs reached
                       a $460 million settlement with Reliant Energy, settling claims that the
                       companies manipulated California’s wholesale electricity markets during
                       the California energy crisis of 2000-01. Lieff Cabraser earlier entered into
                       a settlement for over $400 million with The Williams Companies.



2016824.1                                     - 82 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 94 of 149




                 9.    In re TFT-LCD (Flat Panel) Antitrust Litigation, MDL No. 1827
                       (N.D. Cal.). Lieff Cabraser served as Court-appointed Co-Lead Counsel for
                       direct purchasers in litigation against the world’s leading manufacturers
                       of Thin Film Transistor Liquid Crystal Displays. TFT-LCDs are used in
                       flat-panel televisions as well as computer monitors, laptop computers,
                       mobile phones, personal digital assistants, and other devices. Plaintiffs
                       charged that defendants conspired to raise and fix the prices of TFT-LCD
                       panels and certain products containing those panels for over a decade,
                       resulting in overcharges to purchasers of those panels and products. In
                       March 2010, the Court certified two nationwide classes of persons and
                       entities that directly purchased TFT-LCDs from January 1, 1999 through
                       December 31, 2006, one class of panel purchasers, and one class of buyers
                       of laptop computers, computer monitors, and televisions that contained
                       TFT-LCDs. Over the course of the litigation, the classes reached
                       settlements with all defendants except Toshiba. The case against Toshiba
                       proceeded to trial. In July 2012, the jury found that Toshiba participated
                       in the price-fixing conspiracy. The case was subsequently settled, bringing
                       the total settlements in the litigation to over $470 million. For his
                       outstanding work in the precedent-setting litigation, California Lawyer
                       recognized Richard Heimann with a 2013 California Lawyer of the Year
                       award.

                 10.   Sullivan v. DB Investments, No. 04-02819 (D. N.J.). Lieff Cabraser
                       served as Class Counsel for consumers who purchased diamonds from
                       1994 through March 31, 2006, in a class action lawsuit against the De
                       Beers group of companies. Plaintiffs charged that De Beers conspired to
                       monopolize the sale of rough diamonds in the U.S. In May 2008, the
                       District Court approved a $295 million settlement for purchasers of
                       diamonds and diamond jewelry, including $130 million to consumers.
                       The settlement also barred De Beers from continuing its illegal business
                       practices and required De Beers to submit to the jurisdiction of the Court
                       to enforce the settlement. In December 2011, the Third Circuit Court of
                       Appeals affirmed the District Court’s order approving the settlement. 667
                       F.3d 273 (3rd Cir. 2011). The hard-fought litigation spanned several years
                       and nations. Despite the tremendous resources available to the U.S.
                       Department of Justice and state attorney generals, it was only through the
                       determination of plaintiffs’ counsel that De Beers was finally brought to
                       justice and the rights of consumers were vindicated. Lieff Cabraser
                       attorneys played key roles in negotiating the settlement and defending it
                       on appeal. Discussing the DeBeers case, The National Law Journal noted
                       that Lieff Cabraser was “among the plaintiffs’ firms that weren’t afraid to
                       take on one of the business world’s great white whales.”

                 11.   Haley Paint Co. v. E.I. Dupont De Nemours and Co. et al., No.
                       10-cv-00318-RDB (D. Md.). Lieff Cabraser served as Co-Lead Counsel for
                       direct purchasers of titanium dioxide in a nationwide class action lawsuit


2016824.1                                     - 83 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 95 of 149




                       against Defendants E.I. Dupont De Nemours and Co., Huntsman
                       International LLC, Kronos Worldwide Inc., and Cristal Global (fka
                       Millennium Inorganic Chemicals, Inc.), alleging these corporations
                       participated in a global cartel to fix the price of titanium dioxide.
                       Titanium dioxide, a dry chemical powder, is the world’s most widely used
                       pigment for providing whiteness and brightness in paints, paper, plastics,
                       and other products. Plaintiffs charged that defendants coordinated
                       increases in the prices for titanium dioxide despite declining demand,
                       decreasing raw material costs, and industry overcapacity.

                       Unlike some antitrust class actions, Plaintiffs proceeded without the
                       benefit of any government investigation or proceeding. Plaintiffs
                       overcame attacks on the pleadings, discovery obstacles, a rigorous class
                       certification process that required two full rounds of briefing and expert
                       analysis, and multiple summary judgment motions. In August 2012, the
                       Court certified the class. Plaintiffs prepared fully for trial and achieved a
                       settlement with the final defendant on the last business day before
                       trial. In December 2013, the Court approved a series of settlements with
                       defendants totaling $163 million.

                 12.   In re Lupron Marketing and Sales Practices Litigation, MDL
                       No. 1430 (D. Mass.). In May 2005, the Court granted final approval to a
                       settlement of a class action lawsuit by patients, insurance companies and
                       health and welfare benefit plans that paid for Lupron, a prescription drug
                       used to treat prostate cancer, endometriosis and precocious puberty. The
                       settlement requires the defendants, Abbott Laboratories, Takeda
                       Pharmaceutical Company Limited, and TAP Pharmaceuticals, to pay
                       $150 million, inclusive of costs and fees, to persons or entities who paid
                       for Lupron from January 1, 1985 through March 31, 2005. Plaintiffs
                       charged that the defendants conspired to overstate the drug’s average
                       wholesale price (“AWP”), which resulted in plaintiffs paying more for
                       Lupron than they should have paid. Lieff Cabraser served as Co-Lead
                       Plaintiffs’ Counsel.

                 13.   Marchbanks Truck Service v. Comdata Network, No. 07-cv-
                       01078 (E.D. Pa.). In July 2014, the Court approved a $130 million
                       settlement of a class action brought by truck stops and other retail fueling
                       facilities that paid percentage-based transaction fees to Comdata on
                       proprietary card transactions using Comdata’s over-the-road fleet card.
                       The complaint challenged arrangements among Comdata, its parent
                       company Ceridian LLC, and three national truck stop chains: defendants
                       TravelCenters of America LLC and its wholly owned subsidiaries, Pilot
                       Travel Centers LLC and its predecessor Pilot Corporation, and Love’s
                       Travel Stops & Country Stores, Inc. The alleged anticompetitive conduct
                       insulated Comdata from competition, enhanced its market power, and led
                       to independent truck stops’ paying artificially inflated transaction fees.


2016824.1                                      - 84 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 96 of 149




                       In addition to the $130 million payment, the settlement required
                       Comdata to change certain business practices that will promote
                       competition among payment cards used by over-the-road fleets and
                       truckers and lead to lower merchant fees for the independent truck stops.
                       Lieff Cabraser served as Co-Lead Class Counsel in the litigation.

                 14.   California Vitamins Cases, JCCP No. 4076 (Cal. Supr. Ct.). Lieff
                       Cabraser served as Co-Liaison Counsel and Co-Chairman of the Plaintiffs’
                       Executive Committee on behalf of a class of California indirect vitamin
                       purchasers in every level of the chain of distribution. In January 2002,
                       the Court granted final approval of a $96 million settlement with certain
                       vitamin manufacturers in a class action alleging that these and other
                       manufacturers engaged in price fixing of particular vitamins. In
                       December 2006, the Court granted final approval to over $8.8 million in
                       additional settlements.

                 15.   In re Buspirone Antitrust Litigation, MDL No. 1413 (S.D.N.Y.). In
                       November 2003, Lieff Cabraser obtained a $90 million cash settlement
                       for individual consumers, consumer organizations, and third party payers
                       that purchased BuSpar, a drug prescribed to alleviate symptoms of
                       anxiety. Plaintiffs alleged that Bristol-Myers Squibb Co. (BMS), Danbury
                       Pharmacal, Inc., Watson Pharmaceuticals, Inc. and Watson Pharma, Inc.
                       entered into an unlawful agreement in restraint of trade under which
                       BMS paid a potential generic manufacturer of BuSpar to drop its
                       challenge to BMS’ patent and refrain from entering the market. Lieff
                       Cabraser served as Plaintiffs’ Co-Lead Counsel.

                 16.   Meijer v. Abbott Laboratories, Case No. C 07-5985 CW (N.D. Cal.).
                       Lieff Cabraser served as co-counsel for the group of retailers charging that
                       Abbott Laboratories monopolized the market for AIDS medicines used in
                       conjunction with Abbott’s prescription drug Norvir. These drugs, known
                       as Protease Inhibitors, have enabled patients with HIV to fight off the
                       disease and live longer. In January 2011, the Court denied Abbott’s
                       motion for summary judgment on plaintiffs’ monopolization claim. Trial
                       commenced in February 2011. After opening statements and the
                       presentation of four witnesses and evidence to the jury, plaintiffs and
                       Abbott Laboratories entered into a $52 million settlement. The Court
                       granted final approval to the settlement in August 2011.

                 17.   In re Carpet Antitrust Litigation, MDL No. 1075 (N.D. Ga.). Lieff
                       Cabraser served as Class Counsel and a member of the trial team for a
                       class of direct purchasers of twenty-ounce level loop polypropylene
                       carpet. Plaintiffs, distributors of polypropylene carpet, alleged that
                       Defendants, seven manufacturers of polypropylene carpet, conspired to
                       fix the prices of polypropylene carpet by agreeing to eliminate discounts




2016824.1                                     - 85 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 97 of 149




                       and charge inflated prices on the carpet. In 2001, the Court approved a
                       $50 million settlement of the case.

                 18.   In re Lasik/PRK Antitrust Litigation, No. CV 772894 (Cal. Supr.
                       Ct.). Lieff Cabraser served as a member of Plaintiffs’ Executive
                       Committee in class actions brought on behalf of persons who underwent
                       Lasik/PRK eye surgery. Plaintiffs alleged that defendants, the
                       manufacturers of the laser system used for the laser vision correction
                       surgery, manipulated fees charged to ophthalmologists and others who
                       performed the surgery, and that the overcharges were passed onto
                       consumers who paid for laser vision correction surgery. In December
                       2001, the Court approved a $12.5 million settlement of the litigation.

                 19.   Methionine Cases I and II, JCCP Nos. 4090 & 4096 (Cal. Supr. Ct.).
                       Lieff Cabraser served as Co-Lead Counsel on behalf of indirect purchasers
                       of methionine, an amino acid used primarily as a poultry and swine feed
                       additive to enhance growth and production. Plaintiffs alleged that the
                       companies illegally conspired to raise methionine prices to super-
                       competitive levels. The case settled.

                 20.   In re Electrical Carbon Products Antitrust Litigation, MDL
                       No. 1514 (D.N.J.). Lieff Cabraser represented the City and County of San
                       Francisco and a class of direct purchasers of carbon brushes and carbon
                       collectors on claims that producers fixed the price of carbon brushes and
                       carbon collectors in violation of the Sherman Act.

VII.    Environmental and Toxic Exposures

        A.       Current Cases

                 1.    In Re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf
                       of Mexico, MDL No. 2179 (E.D. La.). Lieff Cabraser serves on the Court-
                       appointed Plaintiffs’ Steering Committee (“PSC”) and with co-counsel
                       represents fishermen, property owners, business owners, wage earners,
                       and other harmed parties in class action litigation against BP,
                       Transocean, Halliburton, and other defendants involved in the Deepwater
                       Horizon oil rig blowout and resulting oil spill in the Gulf of Mexico on
                       April 20, 2010. The Master Complaints allege that the defendants were
                       insouciant in addressing the operations of the well and the oil rig, ignored
                       warning signs of the impending disaster, and failed to employ and/or
                       follow proper safety measures, worker safety laws, and environmental
                       protection laws in favor of cost-cutting measures.

                       In 2012, the Court approved two class action settlements that will fully
                       compensate hundreds of thousands of victims of the tragedy. The
                       settlements resolve the majority of private economic loss, property
                       damage, and medical injury claims stemming from the Deepwater


2016824.1                                     - 86 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 98 of 149




                       Horizon Oil Spill, and hold BP fully accountable to individuals and
                       businesses harmed by the spill. Under the settlements, there is no dollar
                       limit on the amount BP will pay. In 2014, the U.S. Supreme Court denied
                       review of BP’s challenge to its own class action settlement. Approval of
                       that settlement is now final, and has so far delivered $11.2 billion to
                       compensate claimants’ losses. The medical settlement is also final, and an
                       additional $1 billion settlement has been reached with defendant
                       Halliburton.

                 2.    Andrews, et al. v. Plains All American Pipeline, et al., No. 2:15-
                       cv-04113-PSG-JEM (C.D. Cal.). Lieff Cabraser is Court-appointed Class
                       Counsel in this action arising from an oil spill in Santa Barbara County in
                       May 2015. A pipeline owned by Plains ruptured, and oil from the pipeline
                       flowed into the Pacific Ocean, soiling beaches and impacting local
                       fisheries. Lieff Cabraser represents homeowners who lost the use of the
                       beachfront amenity for which they pay a premium, local oil platform
                       workers who were laid off as a result of the spill and subsequent closure of
                       the pipeline, as well as fishers whose catch was impacted by the oil spill.
                       Plaintiffs allege that defendants did not follow basic safety protocols when
                       they installed the pipeline, failed to properly monitor and maintain the
                       pipeline, ignored clear signs that the pipeline was corroded and in danger
                       of bursting, and failed to promptly respond to the oil spill when the
                       inevitable rupture occurred.

                       The Federal District Court recently certified a plaintiff class composed of
                       fishers whose catch diminished as a result of the spill and fish industry
                       businesses that were affected as a result of the decimated fish population.
                       Lieff Cabraser has recently filed a motion to certify additional classes of
                       groups harmed by the spill, including private property owners and lessees
                       near the soiled shoreline, and oil industry workers and businesses that
                       suffered economic injuries associated with the closure of the pipeline.

                 3.    Southern California Gas Leak Cases, JCCP No. 4861. Lieff Cabraser
                       has been selected by the Los Angeles County Superior Court to help lead
                       two important class action cases on behalf of homeowners and businesses
                       that suffered economic injuries in the wake of the massive Porter Ranch
                       gas leak, which began in October of 2015 and lasted into February of
                       2016. During this time, huge quantities of natural gas spewed out of an
                       old well at Southern California Gas’s Aliso Canyon Facility and into the air
                       of Porter Ranch, a neighborhood located adjacent to the Facility and 25
                       miles northwest of Los Angeles.

                       This large-scale environmental disaster forced thousands of residents to
                       leave their homes for months on end while the leak continued and for
                       several months thereafter. It also caused local business to dry up during
                       the busy holiday season, as many residents had evacuated the


2016824.1                                     - 87 -
            Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 99 of 149




                       neighborhood and visitors avoided the area. Evidence suggests the leak
                       was caused by at least one old and malfunctioning well used to inject and
                       retrieve gas. Southern California Gas Company allegedly removed the
                       safety valve on the well that could have prevented the leak. As a result,
                       the gas leak has left a carbon footprint larger than the Deepwater Horizon
                       oil spill.

                       Together with other firms chosen to pursue class relief for these victims,
                       Lieff Cabraser filed two class action complaints − one on behalf of Porter
                       Ranch homeowners, and another on behalf of Porter Ranch businesses.
                       Southern California Gas argued in response that the injuries suffered by
                       homeowners and businesses cannot proceed as class actions. In May
                       2017, the Superior Court rejected these arguments. The class action cases
                       are proceeding with discovery into Southern California Gas Company’s
                       role in this disaster.

        B.       Successes

                 1.    In re Exxon Valdez Oil Spill Litigation, No. 3:89-cv-0095 HRH (D.
                       Al.). The Exxon Valdez ran aground on March 24, 1989, spilling
                       11 million gallons of oil into Prince William Sound. Lieff Cabraser served
                       as one of the Court-appointed Plaintiffs’ Class Counsel. The class
                       consisted of fisherman and others whose livelihoods were gravely affected
                       by the disaster. In addition, Lieff Cabraser served on the Class Trial Team
                       that tried the case before a jury in federal court in 1994. The jury
                       returned an award of $5 billion in punitive damages.

                       In 2001, the Ninth Circuit Court of Appeals ruled that the original
                       $5 billion punitive damages verdict was excessive. In 2002, U.S. District
                       Court Judge H. Russell Holland reinstated the award at $4 billion. Judge
                       Holland stated that, “Exxon officials knew that carrying huge volumes of
                       crude oil through Prince William sound was a dangerous business, yet
                       they knowingly permitted a relapsed alcoholic to direct the operation of
                       the Exxon Valdez through Prince William Sound.” In 2003, the Ninth
                       Circuit again directed Judge Holland to reconsider the punitive damages
                       award under United States Supreme Court punitive damages guidelines.
                       In January 2004, Judge Holland issued his order finding that Supreme
                       Court authority did not change the Court’s earlier analysis.

                       In December 2006, the Ninth Circuit Court of Appeals issued its ruling,
                       setting the punitive damages award at $2.5 billion. Subsequently, the
                       U.S. Supreme Court further reduced the punitive damages award to
                       $507.5 million, an amount equal to the compensatory damages. With
                       interest, the total award to the plaintiff class was $977 million.

                 2.    In re Imprelis Herbicide Marketing, Sales Practices and
                       Products Liability Litigation, MDL No. 2284 (E.D. Pa.). Lieff


2016824.1                                     - 88 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 100 of 149




                   Cabraser served as Co-Lead Counsel for homeowners, golf course
                   companies and other property owners in a nationwide class action lawsuit
                   against E.I. du Pont de Nemours & Company (“DuPont”), charging that its
                   herbicide Imprelis caused widespread death among trees and other non-
                   targeted vegetation across the country. DuPont marketed Imprelis as an
                   environmentally friendly alternative to the commonly used 2,4-D
                   herbicide. Just weeks after Imprelis’ introduction to the market in late
                   2010, however, complaints of tree damage began to surface. Property
                   owners reported curling needles, severe browning, and dieback in trees
                   near turf that had been treated with Imprelis. In August 2011, the U.S.
                   Environmental Protection Agency banned the sale of Imprelis.

                   The complaint charged that DuPont failed to disclose the risks Imprelis
                   posed to trees, even when applied as directed, and failed to provide
                   instructions for the safe application of Imprelis. In response to the
                   litigation, DuPont created a process for property owners to submit claims
                   for damages. Approximately $400 million was paid to approximately
                   25,000 claimants. In October 2013, the Court approved a settlement of
                   the class action that substantially enhanced the DuPont claims process,
                   including by adding an extended warranty, a more limited release of
                   claims, the right to appeal the denial of claim by DuPont to an
                   independent arborist, and publication of DuPont’s tree payment schedule.

             3.    In re GCC Richmond Works Cases, JCCP No. 2906 (Cal. Supr. Ct.).
                   Lieff Cabraser served as Co-Liaison Counsel and Lead Class Counsel in
                   coordinated litigation arising out of the release on July 26, 1993, of a
                   massive toxic sulfuric acid cloud which injured an estimated 50,000
                   residents of Richmond, California. The Coordination Trial Court granted
                   final approval to a $180 million class settlement for exposed residents.

             4.    In re Unocal Refinery Litigation, No. C 94-04141 (Cal. Supr. Ct.).
                   Lieff Cabraser served as one of two Co-Lead Class Counsel and on the
                   Plaintiffs’ Steering Committee in this action against Union Oil Company
                   of California (“Unocal”) arising from a series of toxic releases from
                   Unocal’s San Francisco refinery in Rodeo, California. The action was
                   settled in 1997 on behalf of approximately 10,000 individuals for
                   $80 million.

             5.    West v. G&H Seed Co., et al., No. 99-C-4984-A (La. State Ct.). With
                   co-counsel, Lieff Cabraser represented a certified class of 1,500 Louisiana
                   crawfish farmers who charged in a lawsuit that Fipronil, an insecticide
                   sold under the trade name ICON, damaged their pond-grown crawfish
                   crops. In Louisiana, rice and crawfish are often farmed together, either in
                   the same pond or in close proximity to one another.

                   After its introduction to the market in 1999, ICON was used extensively in
                   Louisiana to kill water weevils that attacked rice plants. The lawsuit

2016824.1                                 - 89 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 101 of 149




                   alleged that ICON also had a devastating effect on crawfish harvests with
                   some farmers losing their entire crawfish crop. In 2004, the Court
                   approved a $45 million settlement with Bayer CropScience, which during
                   the litigation purchased Aventis CropScience, the original manufacturer
                   of ICON. The settlement was reached after the parties had presented
                   nearly a month’s worth of evidence at trial and were on the verge of
                   making closing arguments to the jury.

             6.    Kingston, Tennessee TVA Coal Ash Spill Litigation, No. 3:09-cv-
                   09 (E.D. Tenn.). Lieff Cabraser represented hundreds of property owners
                   and businesses harmed by the largest coal ash spill in U.S. history. On
                   December 22, 2008, more than a billion gallons of coal ash slurry spilled
                   when a dike burst on a retention pond at the Kingston Fossil Plant
                   operated by the Tennessee Valley Authority (TVA) in Roane County,
                   Tennessee. A wall of coal ash slurry traveled across the Emory River,
                   polluting the river and nearby waterways, and covering nearly 300 acres
                   with toxic sludge, including 12 homes and damaging hundreds of
                   properties. In March 2010, the Court denied in large part TVA’s motion
                   to dismiss the litigation. In the Fall of 2011, the Court conducted a four
                   week bench trial on the question of whether TVA was liable for releasing
                   the coal ash into the river system. The issue of damages was reserved for
                   later proceedings. In August 2012, the Court found in favor of plaintiffs
                   on their claims of negligence, trespass, and private nuisance. In August
                   2014, the case came to a conclusion with TVA’s payment of $27.8 million
                   to settle the litigation.

             7.    In re Sacramento River Spill Cases I and II, JCCP Nos. 2617 &
                   2620 (Cal. Supr. Ct.). On July 14, 1991, a Southern Pacific train tanker car
                   derailed in northern California, spilling 19,000 gallons of a toxic
                   pesticide, metam sodium, into the Sacramento River near the town of
                   Dunsmir at a site along the rail lines known as the Cantara Loop. The
                   metam sodium mixed thoroughly with the river water and had a
                   devastating effect on the river and surrounding ecosystem. Within a
                   week, every fish, 1.1 million in total, and all other aquatic life in a 45-mile
                   stretch of the Sacramento River was killed. In addition, many residents
                   living along the river became ill with symptoms that included headaches,
                   shortness of breath, and vomiting. The spill considered the worst inland
                   ecological disaster in California history.

                   Lieff Cabraser served as Court-appointed Plaintiffs’ Liaison Counsel and
                   Lead Class Counsel, and chaired the Plaintiffs’ Litigation Committee in
                   coordinated proceedings that included all of the lawsuits arising out of
                   this toxic spill. Settlement proceeds of approximately $16 million were
                   distributed pursuant to Court approval of a plan of allocation to four
                   certified plaintiff classes: personal injury, business loss, property
                   damage/diminution, and evacuation.


2016824.1                                  - 90 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 102 of 149




               8.     Kentucky Coal Sludge Litigation, No. 00-CI-00245 (Cmmw. Ky.).
                      On October 11, 2000, near Inez, Kentucky, a coal waste storage facility
                      ruptured, spilling 1.25 million tons of coal sludge (a wet mixture produced
                      by the treatment and cleaning of coal) into waterways in the region and
                      contaminating hundreds of properties. This was one of the worst
                      environmental disasters in the Southeastern United States. With co-
                      counsel, Lieff Cabraser represented over 400 clients in property damage
                      claims, including claims for diminution in the value of their homes and
                      properties. In April 2003, the parties reached a confidential settlement
                      agreement on favorable terms to the plaintiffs.

               9.     Toms River Childhood Cancer Incidents, No. L-10445-01 MT (Sup.
                      Ct. NJ). With co-counsel, Lieff Cabraser represented 69 families in Toms
                      River, New Jersey, each with a child having cancer, that claimed the
                      cancers were caused by environmental contamination in the Toms River
                      area. Commencing in 1998, the parties—the 69 families, Ciba Specialty
                      Chemicals, Union Carbide and United Water Resources, Inc., a water
                      distributor in the area—participated in an unique alternative dispute
                      resolution process, which lead to a fair and efficient consideration of the
                      factual and scientific issues in the matter. In December 2001, under the
                      supervision of a mediator, a confidential settlement favorable to the
                      families was reached.

VIII. False Claims Act

        A.     Current Cases

                Lieff Cabraser represents whistleblowers in a wide range of False Claims Act
        cases, including Medicare kickback and healthcare fraud, defense contractor fraud, and
        securities and financial fraud. We have more than a dozen whistleblower cases currently
        under seal and investigation in federal and state jurisdictions across the U.S. For that
        reason, we do not list all of our current False Claims Act and qui tam cases in our
        resume.

               1.     United States ex rel. Matthew Cestra v. Cephalon, No. 14-01842
                      (E.D. Pa.); United States ex rel. Bruce Boise et al. v. Cephalon,
                      No. 08-287 (E.D. Pa.) Lieff Cabraser, with co-counsel, represents four
                      whistleblowers bringing claims on behalf of the U.S. Government and
                      various states under the federal and state False Claims Acts against
                      Cephalon, Inc., a pharmaceutical company. The complaints allege that
                      Cephalon has engaged in unlawful off-label marketing of certain of its
                      drugs, largely through misrepresentations, kickbacks, and other unlawful
                      or fraudulent means, causing the submission of hundreds of thousands of
                      false claims for reimbursement to federal and state health care programs.
                      The Boise case involves Provigil and its successor drug Nuvigil, limited-
                      indication wakefulness drugs that are unsafe and/or not efficacious for
                      the wide array of off-label psychiatric and neurological conditions for


2016824.1                                     - 91 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 103 of 149




                   which Cephalon has marketed them, according to the allegations. The
                   Cestra case involves an expensive oncological drug called Treanda, which
                   is approved only for second-line treatment of indolent non-Hodgkin’s
                   Lymphoma despite what the relators allege to be the company’s off-label
                   marketing of the drug for first-line treatment. Various motions are
                   pending.

        B.   Successes

             1.    United States ex rel. Mary Hendow and Julie Albertson v.
                   University of Phoenix, No. 2:03-cv-00457-GEB-DAD (E.D. Cal.).
                   Lieff Cabraser obtained a record whistleblower settlement against the
                   University of Phoenix that charged the university had violated the
                   incentive compensation ban of the Higher Education Act (HEA) by
                   providing improper incentive pay to its recruiters. The HEA prohibits
                   colleges and universities whose students receive federal financial aid from
                   paying their recruiters based on the number of students enrolled, which
                   creates a risk of encouraging recruitment of unqualified students who,
                   Congress has determined, are more likely to default on their loans. High
                   student loan default rates not only result in wasted federal funds, but the
                   students who receive these loans and default are burdened for years with
                   tremendous debt without the benefit of a college degree.

                   The complaint alleged that the University of Phoenix defrauded the U.S.
                   Department of Education by obtaining federal student loan and Pell Grant
                   monies from the federal government based on false statements of
                   compliance with HEA. In December 2009, the parties announced a
                   $78.5 million settlement. The settlement constitutes the second-largest
                   settlement ever in a False Claims Act case in which the federal
                   government declined to intervene in the action and largest settlement
                   ever involving the Department of Education. The University of Phoenix
                   case led to the Obama Administration passing new regulations that took
                   away the so-called “safe harbor” provisions that for-profit universities
                   relied on to justify their alleged recruitment misconduct. For his
                   outstanding work as Lead Counsel and the significance of the case,
                   California Lawyer magazine recognized Lieff Cabraser attorney Robert J.
                   Nelson with a California Lawyer of the Year (CLAY) Award.

             2.    State of California ex rel. Sherwin v. Office Depot, No. BC410135
                   (Cal. Supr. Ct.). In February 2015, the Court approved a $77.5 million
                   settlement with Office Depot to settle a whistleblower lawsuit brought
                   under the California False Claims Act. The whistleblower was a former
                   Office Depot account manager. The City of Los Angeles, County of Santa
                   Clara, Stockton Unified School District, and 16 additional California cities,
                   counties, and school districts intervened in the action to assert their
                   claims (including common-law fraud and breach of contract) against


2016824.1                                  - 92 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 104 of 149




                   Office Depot directly. The governmental entities purchased office
                   supplies from Office Depot under a nationwide supply contract known as
                   the U.S. Communities contract. Office Depot promised in the U.S.
                   Communities contract to sell office supplies at its best governmental
                   pricing nationwide. The complaint alleged that Office Depot repeatedly
                   failed to give most of its California governmental customers the lowest
                   price it was offering other governmental customers. Other pricing
                   misconduct was also alleged.

             3.    State of California ex rel. Rockville Recovery Associates v.
                   Multiplan, No. 34-2010-00079432 (Sacramento Supr. Ct., Cal.). In a
                   case that received widespread media coverage, Lieff Cabraser represented
                   whistleblower Rockville Recovery Associates in a qui tam suit for civil
                   penalties under the California Insurance Frauds Prevention Act (“IFPA”),
                   Cal. Insurance Code § 1871.7, against Sutter Health, one of California’s
                   largest healthcare providers, and obtained the largest penalty ever
                   imposed under the statute. The parties reached a $46 million settlement
                   that was announced in November 2013, shortly before trial was scheduled
                   to commence.

                   The complaint alleged that the 26 Sutter hospitals throughout California
                   submitted false, fraudulent, or misleading charges for anesthesia services
                   (separate from the anesthesiologist’s fees) during operating room
                   procedures that were already covered in the operating room bill.

                   After Lieff Cabraser defeated Sutter Health’s demurrer and motion to
                   compel arbitration, California Insurance Commissioner Dave Jones
                   intervened in the litigation in May 2011. Lieff Cabraser attorneys
                   continued to serve as lead counsel, and litigated the case for over two
                   more years. In all, plaintiffs defeated no less than 10 dispositive motions,
                   as well as three writ petitions to the Court of Appeals.

                   In addition to the monetary recovery, Sutter Health agreed to a
                   comprehensive series of billing and transparency reforms, which
                   California Insurance Commissioner Dave Jones called “a groundbreaking
                   step in opening up hospital billing to public scrutiny.” On the date the
                   settlement was announced, the California Hospital Association recognized
                   its significance by issuing a press release stating that the settlement
                   “compels industry-wide review of anesthesia billing.” Defendant
                   Multiplan, Inc., a large leased network Preferred Provider Organization,
                   separately paid a $925,000 civil penalty for its role in enabling Sutter’s
                   alleged false billing scheme.

             4.    United States ex rel. Dye v. ATK Launch Systems, No. 1:06-CV-
                   39-TS (D. Utah). Lieff Cabraser served as co-counsel for a whistleblower
                   who alleged that ATK Launch Systems knowingly sold defective and
                   potentially dangerous illumination flares to the United States military in

2016824.1                                 - 93 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 105 of 149




                    violation of the federal False Claims Act. The specialized flares were used
                    in nighttime combat, covert missions, and search and rescue operations.
                    A key design specification set by the Defense Department was that these
                    highly flammable and dangerous items ignite only under certain
                    conditions. The complaint alleged that the ATK flares at issue could ignite
                    when dropped from a height of less than 10 feet – and, according to ATK’s
                    own analysis, from as little as 11.6 inches – notwithstanding contractual
                    specifications that they be capable of withstanding such a drop. In April
                    2012, the parties reached a settlement valued at $37 million.

              5.    United States ex rel. Mauro Vosilla and Steven Rossow v.
                    Avaya, Inc., No. CV04-8763 PA JTLx (C.D. Cal.). Lieff Cabraser
                    represented a whistleblower in litigation alleging that defendants Avaya,
                    Lucent Technologies, and AT&T violated the Federal False Claims Act and
                    state false claims statutes. The complaint alleged that defendants charged
                    governmental agencies for the lease, rental, and post-warranty
                    maintenance of telephone communications systems and services that the
                    governmental agencies no longer possessed and/or were no longer
                    maintained by defendants. In November 2010, the parties entered into a
                    $21.75 million settlement of the litigation.

              6.    State of California ex rel. Associates Against FX Insider State
                    Street Corp., No. 34-2008-00008457 (Sacramento Supr. Ct., Cal.)
                    (“State Street I”). Lieff Cabraser served as co-counsel for the
                    whistleblowers in this action against State Street Corporation. The
                    Complaint alleged that State Street violated the California False Claims
                    Act with respect to certain foreign exchange transactions it executed with
                    two California public pension fund custodial clients. The California
                    Attorney General intervened in the case in October 2009.

IX.     Digital Privacy and Data Security

        A.    Current Cases

              1.    Balderas v. Tiny Lab Productions, et al., Case 6:18-cv-00854 (D.
                    New Mexico). Lieff Cabraser, with co-counsel, is working with the
                    Attorney General of the State of New Mexico to represent parents, on
                    behalf of their children, in a federal lawsuit seeking to protect children in
                    the state from a foreign developer of child-directed apps and its marketing
                    partners. The lawsuit alleges that the child-app developer Tiny Lab
                    Productions and its co-defendants (including Google, Twitter, and
                    AdMob) surreptitiously harvest children’s personal information for the
                    purpose of profiling and targeting children for commercial exploitation,
                    without adequate disclosures and verified parental consent. When
                    children play Tiny Lab’s gaming apps on their mobile devices, their
                    geolocation, demographic characteristics, online activity, and other
                    personal data, are exfiltrated to third-parties and their marketing


2016824.1                                   - 94 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 106 of 149




                   networks in order to target the children with advertisements. The apps at
                   issue, clearly and indisputably designed for children, include Fun Kid
                   Racing, Candy Land Racing, and GummyBear and Friends Speed Racing.
                   The action brings claims under the federal Children's Online Privacy
                   Protection Act, as well as New Mexico state laws.

             2.    In re Google Inc. Street View Electronic Communications
                   Litigation, No. 3:10-md-021784-CRB (N.D. Cal.). Lieff Cabraser
                   represents individuals whose right to privacy was violated when Google
                   intentionally equipped its Google Maps “Street View” vehicles with Wi-Fi
                   antennas and software that collected data transmitted by those persons’
                   Wi-Fi networks located in their nearby homes. Google collected not only
                   basic identifying information about individuals’ Wi-Fi networks, but also
                   personal, private data being transmitted over their Wi-Fi networks such
                   as emails, usernames, passwords, videos, and documents. Plaintiffs allege
                   that Google’s actions violated the federal Wiretap Act, as amended by the
                   Electronic Communications Privacy Act. On September 10, 2013, the
                   Ninth Circuit Court of Appeals held that Google’s actions are not exempt
                   from the Act.

                   On March 20, 2020, U.S. District Judge Charles R. Breyer granted final
                   approval to a $13 million settlement over Google’s illegal gathering of
                   network data via its Street View vehicle fleet. Given the difficulties of
                   assessing precise individual harms, the innovative settlement, which is
                   intended in part to disincentivize companies like Google from future
                   privacy violations, will distribute its monies to eight nonprofit
                   organizations with a history of addressing online consumer privacy issues.

             3.    Campbell v. Facebook, No. 4:13-cv-05996 (N.D. Cal.). Lieff Cabraser
                   serves as Co-Lead Counsel in a nationwide class action lawsuit alleging
                   that Facebook intercepts certain private data in users’ personal and
                   private messages on the social network and profits by sharing that
                   information with third parties. When a user composes a private Facebook
                   message and includes a link (a “URL”) to a third party website, Facebook
                   allegedly scans the content of the message, follows the URL, and searches
                   for information to profile the message-sender’s web activity. This enables
                   Facebook to data mine aspects of user data and profit from that data by
                   sharing it with advertisers, marketers, and other data aggregators. In
                   December 2014, the Court in large part denied Facebook’s motion to
                   dismiss. In rejecting one of Facebook’s core arguments, U.S. District
                   Court Judge Phyllis Hamilton stated: “An electronic communications
                   service provider cannot simply adopt any revenue-generating practice and
                   deem it ‘ordinary’ by its own subjective standard.” In August of 2017,
                   Judge Hamilton granted final approval to an injunctive relief settlement
                   of the action. As part of the settlement, Facebook has ceased the offending
                   practices and has made changes to its operative relevant user disclosures.


2016824.1                                 - 95 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 107 of 149




             4.    In re Carrier IQ Privacy Litigation, MDL No. 2330 (N.D. Cal.).
                   Lieff Cabraser represents a plaintiff in Multi-District Litigation against
                   Samsung, LG, Motorola, HTC, and Carrier IQ alleging that smartphone
                   manufacturers violated privacy laws by installing tracking software, called
                   IQ Agent, on millions of cell phones and other mobile devices that use the
                   Android operating system. Without notifying users or obtaining consent,
                   IQ Agent tracks users’ keystrokes, passwords, apps, text messages,
                   photos, videos, and other personal information and transmits this data to
                   cellular carriers. In a 96-page order issued in January 2015, U.S. District
                   Court Judge Edward Chen granted in part, and denied in part,
                   defendants’ motion to dismiss. Importantly, the Court permitted the core
                   Wiretap Act claim to proceed as well as the claims for violations of the
                   Magnuson-Moss Warranty Act and the California Unfair Competition Law
                   and breach of the common law duty of implied warranty. In 2016, the
                   Court granted final approval of a $9 million settlement plus injunctive
                   relief provisions.

             5.    Henson v. Turn, No. 3:15-CV-01497 (N.D. Cal.). Lieff Cabraser
                   represents plaintiffs in class action litigation alleging that internet
                   marketing company Turn, Inc. violates users’ digital privacy by installing
                   software tracking beacons on smartphones, tablets, and other mobile
                   computing devices. The complaint alleges that in an effort to thwart
                   standard privacy settings and features, Turn deploys so-called “zombie
                   cookies” that cannot be detected or deleted, and that track smartphone
                   activity across various browsers and applications. Turn uses the data
                   harvested by these cookies to build robust user profiles and sell targeted
                   and profitable advertising, all without the user’s knowledge or consent.
                   The complaint alleges that Turn’s conduct violates consumer protection
                   laws and amounts to trespass.

             6.    McDowell v. CGI Group, No. 1:15-cv-01157-GK (D.D.C.). Lieff
                   Cabraser represents individuals in class action litigation against CGI
                   Group, Inc. and CGI Federal, Inc. (collectively “CGI”) for allegedly
                   facilitating a data breach affecting more than 1,000 U.S. citizens. The
                   U.S. government contracts with CGI to manage all U.S. passport
                   application activities. Passport applicants must provide their name, date
                   of birth, city of birth, state of birth, country of birth, social security
                   number, sex, height, hair color, eye color, occupation, and evidence of
                   U.S. citizenship, such as a previously issued U.S. passport, or U.S. birth
                   certificate. Between 2010 and May 2, 2015, CGI employees allegedly stole
                   and sold personal information of passport applicants to cybercriminals.
                   The mass identity theft allowed cybercriminals to use stolen information
                   to buy cell phones and computers, and to obtain lines of credit. The
                   complaint alleges that CGI failed to fulfill its legal duty to protect
                   customers’ sensitive personal and financial information.



2016824.1                                 - 96 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 108 of 149



        B.   Successes

             1.    Fowles v. Anthem, No. 3:15-cv-2249 (N.D. Cal.). Lieff Cabraser
                   represents individuals in a class action lawsuit against Anthem for its
                   alleged failure to safeguard and secure the medical records and other
                   personally identifiable information of its members. The second largest
                   health insurer in the U.S., Anthem provides coverage for 37.5 million
                   Americans. Anthem’s customer database was allegedly attacked by
                   international hackers on December 10, 2014. Anthem says it discovered
                   the breach on January 27, 2015, and reported it about a week later on
                   February 4, 2015. California customers were informed around March 18,
                   2015. The theft included names, birth dates, social security numbers,
                   billing information, and highly confidential health information. The
                   complaint charged that Anthem violated its duty to safeguard and protect
                   consumers’ personal information, and violated its duty to disclose the
                   breach to consumers in a timely manner. In addition, the complaint
                   charged that Anthem was on notice about the weaknesses in its computer
                   security defenses for at least a year before the breach occurred.

                   In August 2018, Judge Lucy H. Koh of the U. S. District Court for the
                   Northern District of California granted final approval to a class action
                   settlement which required Anthem to undertake significant additional
                   cybersecurity measures to better safeguard information going forward,
                   and to pay $115 million into a settlement fund from which benefits to
                   settlement class members will be paid.

             2.    Matera v. Google Inc., No. 5:15-cv-04062 (N.D. Cal.). Lieff Cabraser
                   represented consumers in a digital privacy class action against Google Inc.
                   over claims the popular Gmail service conducted unauthorized scanning
                   of email messages to build marketing profiles and serve targeted ads. The
                   complaint alleged that Google routinely scanned email messages that
                   were sent by non-Gmail users to Gmail subscribers, analyzed the content
                   of those messages, and then shared that data with third parties in order to
                   target ads to Gmail users, an invasion of privacy that violated the
                   California Invasion of Privacy Act and the federal Electronic
                   Communications Privacy Act. In February 2018, the Court granted final
                   approval to a $2.2 million settlement of the action. Under the settlement,
                   Google made business-related changes to its Gmail service, as part of
                   which, Google will no longer scan the contents of emails sent to Gmail
                   accounts for advertising purposes, whether during the transmission
                   process or after the emails have been delivered to the Gmail user’s inbox.
                   The proposed changes, which will not apply to scanning performed to
                   prevent the spread of spam or malware, will run for at least three years.

             3.    Ebarle et al. v. LifeLock Inc., No. 3:15-cv-00258 (N.D. Cal.). Lieff
                   Cabraser represented consumers who subscribed to LifeLock’s identity


2016824.1                                 - 97 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 109 of 149




                   theft protection services in a nationwide class action fraud lawsuit. The
                   complaint alleged LifeLock did not protect the personal information of its
                   subscribers from hackers and criminals, and specifically that, contrary to
                   its advertisements and statements, LifeLock lacked a comprehensive
                   monitoring network, failed to provide “up-to-the-minute” alerts of
                   suspicious activity, and did an inferior job of providing the same theft
                   protection services that banks and credit card companies provide, often
                   for free. On September 21, 2016, U.S. District Judge Haywood Gilliam, Jr.
                   granted final approval to a $68 million settlement of the case.

             4.    Perkins v. LinkedIn, No. 13-CV-04303-LHK (N.D. Cal.). Lieff
                   Cabraser represented individuals who joined LinkedIn's network and,
                   without their consent or authorization, had their names and likenesses
                   used by LinkedIn to endorse LinkedIn's services and send repeated emails
                   to their contacts asking that they join LinkedIn. On February 16, 2016,
                   the Court granted final approval to a $13 million settlement, one of the
                   largest per-class member settlements ever in a digital privacy class action.
                   In addition to the monetary relief, LinkedIn agreed to make significant
                   changes to Add Connections disclosures and functionality. Specifically,
                   LinkedIn revised disclosures to real-time permission screens presented to
                   members using Add Connections, agreed to implement new functionality
                   allowing LinkedIn members to manage their contacts, including viewing
                   and deleting contacts and sending invitations, and to stop reminder
                   emails from being sent if users have sent connection invitations
                   inadvertently.

             5.    Corona v. Sony Pictures Entertainment, No. 2:14-CV-09660-RGK
                   (C.D. Cal.). Lieff Cabraser served as Plaintiffs’ Co-Lead Counsel in class
                   action litigation against Sony for failing to take reasonable measures to
                   secure the data of its employees from hacking and other attacks. As a
                   result, personally identifiable information of thousands of current and
                   former Sony employees and their families was obtained and published on
                   websites across the Internet. Among the staggering array of personally
                   identifiable information compromised were medical records, Social
                   Security Numbers, birth dates, personal emails, home addresses, salaries,
                   tax information, employee evaluations, disciplinary actions, criminal
                   background checks, severance packages, and family medical histories.
                   The complaint charged that Sony owed a duty to take reasonable steps to
                   secure the data of its employees from hacking. Sony allegedly breached
                   this duty by failing to properly invest in adequate IT security, despite
                   having already succumbed to one of the largest data breaches in history
                   only three years ago. In October 2015, an $8 million settlement was
                   reached under which Sony agreed to reimburse employees for losses and
                   harm.




2016824.1                                 - 98 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 110 of 149




               6.      In re Intuit Data Litigation, No. 5:15-CV-01778-EJD (N.D. Cal.).
                       Lieff Cabraser represented identity theft victims in a nationwide class
                       action lawsuit against Intuit for allegedly failing to protect consumers’
                       data from foreseeable and preventable breaches, and by facilitating the
                       filing of fraudulent tax returns through its TurboTax software program.
                       The complaint alleged that Intuit failed to protect data provided by
                       consumers who purchased TurboTax, used to file an estimated 30 million
                       tax returns for American taxpayers every year, from easy access by
                       hackers and other cybercriminals. The complaint further alleged that
                       Intuit was aware of the widespread use of TurboTax exclusively for the
                       filing of fraudulent tax returns. Yet, Intuit failed to adopt basic cyber
                       security policies to prevent this misuse of TurboTax. As a result,
                       fraudulent tax returns were filed in the names of the plaintiffs and
                       thousands of other individuals across America, including persons who
                       never purchased TurboTax. In May 2019, the Court granted final approval
                       to a settlement that provided all class members who filed a valid claim
                       with free credit monitoring and identity restoration services, and required
                       Intuit to commit to security changes for preventing future misuse of the
                       TurboTax platform.


FIRM BIOGRAPHY:

        PARTNERS

        ELIZABETH J. CABRASER, Admitted to practice in California, 1978; U.S. Supreme
Court, 1996; U.S. Tax Court, 1979; California Supreme Court, 1978; U.S. District Court,
Northern District of California, 1978; U.S. District Court, Eastern District of California, 1979;
U.S. District Court, Central District of California and Southern District of California, 1992; U.S.
District Court, Eastern District of Michigan, 2005; U.S. Court of Appeals, First Circuit, 2011;
U.S. Court of Appeals, Second Circuit, 2009; U.S. Court of Appeals, Third Circuit, 1994; U.S.
Court of Appeals, Fifth Circuit, 1992; U.S. Court of Appeals, Sixth Circuit, 1992; U.S. Court of
Appeals, Seventh Circuit, 2001; U.S. Court of Appeals, Ninth Circuit, 1979; U.S. Court of
Appeals, Tenth Circuit, 1992; U.S. Court of Appeals, Eleventh Circuit, 1992; U.S. District Court,
District of Hawaii, 1986; Fourth Circuit Court of Appeals, 2013. Education: University of
California, Berkeley, School of Law (Berkeley Law), Berkeley, California (J.D., 1978); University
of California at Berkeley (A.B., 1975). Awards and Honors: AV Preeminent Peer Review Rated,
Martindale-Hubbell; selected for inclusion by peers in The Best Lawyers in America in the fields
of “Mass Tort Litigation/Class Actions – Plaintiffs” and “Personal Injury Litigation – Plaintiffs,
Product Liability Litigation – Plaintiffs,” 2005-2020; “Lawdragon 500 Leading Plaintiff
Financial Lawyers in America,” Lawdragon, 2020; “Northern California Super Lawyer,” Super
Lawyers, 2004-2019; “Lawyer of the Year,” Best Lawyers, recognized in the category of Mass
Tort Litigation/Class Actions - Plaintiffs and Product Liability Litigation - Plaintiffs for San
Francisco, 2014, 2016, 2019; “Elite Women of the Plaintiffs Bar,” National Law Journal, 2018;
“Champion of Justice,” Public Justice, 2018; “Titan of the Plaintiffs’ Bar,” Law360, 2018; “Top
California Women Lawyers,” Daily Journal, 2007-2019; “National Trial Lawyers Hall of Fame,”


2016824.1                                      - 99 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 111 of 149




National Trial Lawyers Association, 2018; “Lifetime Achievement Award,” National Law
Journal, 2017; “Plaintiff Lawyer of the Year,” Benchmark Litigation, 2017; “Top 250 Women in
Litigation,” Benchmark Litigation, 2016-2018; “Top Plaintiff Lawyers,” Daily Journal, 2016-
2017, 2019; “Leader in the Field” for General Commercial Litigation (California); Product
Liability – Plaintiffs (Nationwide), Chambers USA, 2017; “Energy and Environmental Law
Trailblazer,” National Law Journal, 2017; “Top 10 Northern California Super Lawyers,” Super
Lawyers, 2011-2018; “Top 50 Women Northern California Super Lawyers,” Super Lawyers,
2005-2018; “Top 100 Northern California Super Lawyers,” Super Lawyers, 2005-2019;
“Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2017; “California
Litigation Star,” Benchmark Litigation, 2012-2017; “Litigator of the Week,” American Lawyer
Litigation Daily, October 28, 2016; “25 Most Influential Women in Securities Law,” Law360,
2016 ; “MVP for Class Action Law,” Law360, 2016; “Judge Learned Hand Award,” American
Jewish Committee, 2016; “Top 10 Female Litigators,” Benchmark Litigation, 2016-2017;
“Women Trailblazers in the Law,” Senior Lawyers Division, American Bar Association, 2015
“Top 100 Trial Lawyers in America,” Benchmark Litigation, 2015; “Top Trial Lawyer,”
Benchmark Litigation, 2016; “Top 100 Attorneys in California,” Daily Journal, 2002-2007,
2010-2016; “Lawdragon 500 Leading Lawyers in America,” Lawdragon, 2006-2019;
“Outstanding Women Lawyer,” National Law Journal, 2015; “Top 10 Northern California Super
Lawyer,” Super Lawyers, 2011-2018; “Recommended Lawyer,” The Legal 500 (U.S. edition,
2000-2014); “100 Most Influential Lawyers in America,” The National Law Journal, 1997,
2000, 2006, & 2013; “Lifetime Achievement Award,” American Association for Justice, 2012;
“Outstanding Achievement Award,” Chambers USA, 2012; “Margaret Brent Women Lawyers of
Achievement Award,” American Bar Association Commission on Women in the Profession,
2010; “Edward Pollock Award,” Consumer Attorneys of California, 2008; “Lawdragon 500
Leading Plaintiffs’ Lawyers,” Lawdragon, Winter 2007; “50 Most Influential Women Lawyers in
America,” The National Law Journal, 1998 & 2007; “Award For Public Interest Excellence,”
University of San Francisco School of Law Public Interest Law Foundation, 2007; “Top 75
Women Litigators,” Daily Journal, 2005-2006; “Lawdragon 500 Leading Litigators in
America,” Lawdragon, 2006; “Distinguished Leadership Award,” Legal Community Against
Violence, 2006; “Women of Achievement Award,” Legal Momentum (formerly the NOW Legal
Defense & Education Fund), 2006; “Top 30 Securities Litigator,” Daily Journal, 2005; “Top 50
Women Litigators,” Daily Journal, 2004; “Citation Award,” University of California, Berkeley,
School of Law (Berkeley Law), 2003; “Distinguished Jurisprudence Award,” Anti-Defamation
League, 2002; “Top 30 Women Litigators,” California Daily Journal, 2002; “Top Ten Women
Litigators,” The National Law Journal, 2001; “Matthew O. Tobriner Public Service Award,”
Legal Aid Society, 2000; “California Law Business Top 100 Lawyers,” California Daily Journal,
2000; “California Lawyer of the Year (CLAY),” California Lawyer, 1998; “Presidential Award of
Merit,” Consumer Attorneys of California, 1998; “Public Justice Achievement Award,” Public
Justice, 1997. Publications & Presentations: Editor-in-Chief, California Class Actions Practice
and Procedure, LexisNexis (updated annually); “Punitive Damages,” Proving and Defending
Damage Claims, Chapter 8, Aspen Publishers (updated annually); “Symposium: Enforcing the
Social Contract through Representative Litigation,” 33 Connecticut Law Review 1239 (Summer
2011); “Apportioning Due Process: Preserving The Right to Affordable Justice,” 87 Denver U.
L.Rev. 437 (2010); “Due Process Pre-Empted: Stealth Preemption As a Consequence of Agency
Capture” (2010); “When Worlds Collide: The Supreme Court Confronts Federal Agencies with
Federalism in Wyeth v. Levine,” 84 Tulane L. Rev. 1275 (2010); “Just Choose: The


2016824.1                                   - 100 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 112 of 149




Jurisprudential Necessity to Select a Single Governing Law for Mass Claims Arising from
Nationally Marketed Consumer Goods and Services,” Roger Williams University Law Review
(Winter 2009); “California Class Action Classics,” Consumer Attorneys of California
(January/February Forum 2009); Executive Editor, ABA Section of Litigation, Survey of State
Class Action Law, 2008-2010; Coordinating Editor, ABA Section of Litigation, Survey of State
Class Action Law, 2006-2007; “The Manageable Nationwide Class: A Choice-of-Law Legacy of
Phillips Petroleum Co. v. Shutts,” University of Missouri- Kansas City Law Review, Volume 74,
Number 3, Spring 2006; Co-Author with Fabrice N. Vincent, “Class Actions Fairness Act of
2005,” California Litigation, Vol. 18, No. 3 (2005); Co-Author with Joy A. Kruse, Bruce Leppla,
“Selective Waiver: Recent Developments in the Ninth Circuit and California,” (pts. 1 & 2),
Securities Litigation Report (West Legalworks May & June 2005); Editor-in-Chief, California
Class Actions Practice and Procedures (2003); “A Plaintiffs’ Perspective On The Effect of State
Farm v. Campbell On Punitive Damages in Mass Torts” (May 2003); Co-Author, “Decisions
Interpreting California’s Rules of Class Action Procedure,” Survey of State Class Action Law,
updated and re-published in 5 Newberg on Class Actions (ABA 2001-2004); Co-Author, “Mass
But Not (Necessarily) Class: Emerging Aggregation Alternatives Under the Federal Rules,” ABA
8th Annual National Institute on Class Actions, New York (Oct. 15, 2004), New Orleans (Oct.
29, 2004); Co-Author, “2004 ABA Toxicology Monograph-California State Law,” (January
2004); “Mass Tort Class Actions,” ATLA's Litigating Tort Cases, Vol. 1, Chapter 9 (June 2003);
“Human Rights Violations as Mass Torts: Compensation as a Proxy for Justice in the United
States Civil Litigation System”; Co-Author with Fabrice N. Vincent, “Ethics and Admissibility:
Failure to Disclose Conflicts of Interest in and/or Funding of Scientific Studies and/or Data May
Warrant Evidentiary Exclusions,” Mealey’s December Emerging Drugs Reporter (December
2002); Co-Author with Fabrice N. Vincent, “The Shareholder Strikes Back: Varied Approaches
to Civil Litigation Claims Are Available to Help Make Shareholders Whole,” Mealey’s Emerging
Securities Litigation Reporter (September 2002); Coordinating Editor and Co-Author of
California section of the ABA State Class Action Survey (2001-2002); “Unfinished Business:
Reaching the Due Process Limits of Punitive Damages in Tobacco Litigation Through Unitary
Classwide Adjudication,” 36 Wake Forest Law Review 979 (Winter 2001); “Symposium:
Enforcing the Social Contract through Representative Litigation,” 33 Connecticut Law Review
1239 (Summer 2001); “Equity for the Victims, Equity for the Transgressor: The Classwide
Treatment of Punitive Damages Claims,” 74 Tulane Law Review 2005 (June 2000); “Class
Action Trends and Developments After Amchem and Ortiz,” in Civil Practice and Litigation
Techniques in Federal and State Courts (ALI-ABA Course of Study 1999); Contributor/Editor,
Moore’s Federal Practice (1999); Co-Author, “Preliminary Issues Regarding Forum Selection,
Jurisdiction, and Choice of Law in Class Actions,” (December 1999); “Life After Amchem: The
Class Struggle Continues,” 31 Loyola Law Review 373 (1998); “Recent Developments in
Nationwide Products Liability Litigation: The Phenomenon of Non-Injury Products Cases, the
Impact of Amchem and the Trend Toward State Court Adjudication,” Products Liability (ABA
February 1998); Contributor/Editor, California Causes of Action (1998); “Beyond Bifurcation:
Multi-Phase Structure in Mass Tort Class Actions,” Class Actions & Derivative Suits (Spring
1997); “The Road Not Taken: Thoughts on the Fifth Circuit’s Decertification of the Castano
Class,” SB24 ALI-ABA 433 (1996); “Getting the Word Out: Pre-Certification Notice to Class
Members Under Rule 23(d)(2),” Class Actions & Derivative Suits Newsletter (October 1995);
“Mass Tort Class Action Settlements,” 24 CTLA Forum 11 (January-February 1994); “Do You
Know the Way from San Jose? The Evolution of Environmental and Toxic Nuisance Class


2016824.1                                    - 101 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 113 of 149




Actions,” Class Actions & Derivative Suits (Spring 1994); “An Oracle of Change? Realizing the
Potential of Emerging Fee Award Methodologies for Enhancing The Role and Control of
Investors in Derivative and Class Action Suits,” Principles of Corporate Governance (ALI
October 1994); “How To Streamline Complex Litigation: Tailor a Case Management Order to
Your Controversy,” 21 The Brief 12 (ABA/TIPS Summer 1992); “The Applicability of the Fraud-
On-The-Market Theory to Undeveloped Markets: When Fraud Creates the Market,” 12 Class
Action Reports 402 (1989); “Mandatory Certification of Settlement Classes,” 10 Class Action
Reports 151 (1987). Member: American Academy of Arts and Sciences (Fellow); American
Association for Justice (Fight for Justice Campaign; Women Trial Lawyers Caucus; California
State Liaison); American Bar Association (Committee on Mass Torts, Past Co-Chair; Committee
on Class Actions and Derivative Suits; Tort and Insurance Practice Section; Rules & Procedures
Committee, Past Vice-Chair; Civil Procedure & Evidence News Letter, Contributor; Business
Law Section); American Constitution Society, Board of Advisors; American Law Institute (1993 -
present; Council, 1999 - present; Adviser, the Restatement Third, Consumer Contracts project
and the Restatement Third, Torts: Liability for Economic Harm; Members Consultative Group,
the Restatement Third, Torts: Liability for Physical Harm; past Adviser, the Recognition &
Enforcement of Foreign Judgments project and the Principles of the Law of Aggregate Litigation
project); Association of Business Trial Lawyers; Bar Association of the Fifth Federal Circuit; Bar
Association of San Francisco (Past President, Securities Litigation Section; Board of Directors,
1997 - 1998; Judiciary Committee); Bay Area Lawyers for Individual Freedom; California
Constitution Revision Commission (1993 -1996); California Women Lawyers; Consumer
Attorneys of California; Federal Bar Association; Federal Bar Association (Northern District of
California Chapter); Federal Civil Rules Advisory Committee (Appointed by Supreme Court,
2011); Lawyers Club of San Francisco; National Center for State Courts (Board Member; Mass
Tort Conference Planning Committee); National Judicial College (Board of Trustees); Ninth
Circuit Judicial Conference (Lawyer Delegate, 1992 - 1995); Northern District of California Civil
Justice Reform Act (Advisory Committee; Advisory Committee on Professional Conduct);
Northern District of California Civil Justice Reform Act (CJRA) Advisory Committee; Public
Justice Foundation; Queen’s Bench; State Bar of California.

        RICHARD M. HEIMANN, Admitted to practice in Pennsylvania, 1972; District of
Columbia, 1974; California, 1975; New York, 2000; U.S. Supreme Court, 1980; U.S. Court of
Appeals, Second Circuit, 2013; U.S. Court of Appeals, Ninth Circuit, 1999; U.S. Court of Appeals,
Eleventh Circuit, 2015; U.S. Court of Appeals, D.C. Circuit, 1973; U.S. District Court, Central
District of California, 2001; U.S. District Court, Northern District of California, 1975; U.S.
District Court, Southern District of California, 2005; U.S. District Court, District of Hawaii,
1985;U.S. District Court, District of Colorado, 2006. Education: Georgetown University (J.D.,
1972); Georgetown Law Journal, 1971-72; University of Florida (B.S.B.A., with honors, 1969).
Prior Employment: Mr. Heimann served as Deputy District Attorney and Acting Assistant
District Attorney for Tulare County, California, 1974-75, and as an Assistant Public Defender in
Philadelphia, Pennsylvania, 1972-74. As a private civil law attorney, Mr. Heimann has tried over
30 civil jury cases, including complex cases such as the successful FPI/Agretech and Edsaco
securities class action trials. In April 2002 in the Edsaco case, a federal jury in San Francisco,
California returned a $170.7 million verdict against Edsaco Ltd., which included $165 million in
punitive damages. Awards & Honors: AV Preeminent Peer Review Rated, Martindale-Hubbell;
Selected for inclusion by peers in The Best Lawyers in America in fields of “Bet the Company


2016824.1                                    - 102 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 114 of 149




Litigation,” “Litigation – Antitrust,” “Litigation – Securities,” and “Mass Tort Litigation/Class
Actions – Plaintiffs,” 2007-2020; “Lawdragon 500 Leading Plaintiff Financial Lawyers in
America,” Lawdragon, 2020; “Lawdragon 500 Leading Lawyers in America,” Lawdragon, 2019;
“Northern California Super Lawyer,” Super Lawyers, 2004-2019; “Lawyer of the Year,” Best
Lawyers, Litigation-Securities for San Francisco, 2016-2017; “Top 100 Trial Lawyers in
America,” Benchmark Litigation, 2017; “Outstanding Private Practice Antitrust Achievement,”
American Antitrust Institute, 2017; “California Litigation Star,” Benchmark Litigation, 2013-
2016; “Trial Ace,” Law360 (one of 50 attorneys in the U.S. recognized by Law360 in 2015 as the
foremost trial lawyers in America); Legal 500 recommended lawyer, LegalEase, 2013; "Top 100
Northern California Super Lawyers," Super Lawyers, 2013; “Consumer Attorney of the Year
Finalist,” Consumer Attorneys of California, 2011; California Lawyer of the Year (CLAY) Award,
California Lawyer, 2011, 2013; “Lawdragon Finalist,” Lawdragon, 2009-2011; “Top 100
Attorneys in California,” Daily Journal, 2010-2011; “Top Attorneys In Securities Law,” Super
Lawyers Corporate Counsel Edition, 2010, 2012. Publications & Presentations: Securities Law
Roundtable, California Lawyer (March 2013); Securities Law Roundtable, California Lawyer
(September 2010); Securities Law Roundtable, California Lawyer (March 2009); Securities
Law Roundtable, California Lawyer (April 2008); Securities Law Roundtable, California
Lawyer (April 2007); Co-Author, “Preliminary Issues Regarding Forum Selection, Jurisdiction,
and Choice of Law in Class Actions” (December 1999). Member: State Bar of California; Bar
Association of San Francisco.

        DONALD C. ARBITBLIT, Admitted to practice in Vermont, 1979; California and U.S.
District Court, Northern District of California, 1986. Education: University of California,
Berkeley, School of Law (Berkeley Law) (J.D., 1979); Order of the Coif; Tufts University (B.S.,
magna cum laude, 1974). Awards and Honors: AV Preeminent Peer Review Rated,
Martindale-Hubbell; Selected for inclusion by peers in The Best Lawyers in America in fields of
“Mass Tort Litigation/Class Actions - Plaintiffs” and “Personal Injury Litigation – Plaintiffs,”
2012-2020; Northern California Super Lawyers,” Super Lawyers, 2004, 2006-2008, 2014-
2019; Legal 500 recommended lawyer, LegalEase, 2013; “Lawdragon Finalist,” Lawdragon,
2009-2011. Publications & Presentations: Co-Author with Wendy Fleishman, “The Risky
Business of Off-Label Use,” Trial (March 2005); “Comment on Joiner: Decision on the Daubert
Test of Admissibility of Expert Testimony,” 6 Mealey’s Emerging Toxic Torts, No. 18 (December
1997); Co-author with William Bernstein, “Effective Use of Class Action Procedures in California
Toxic Tort Litigation,” 3 Hastings West-Northwest Journal of Environmental Law and Policy,
No. 3 (Spring 1996); “The Plight of American Citizens Injured by Transboundary River
Pollution,” 8 Ecology Law Quarterly, No. 2 (1979). Appointments: Co-Chair, California JCCP
Yaz Science Committee, 2010-Present; Member of the Federal Court-appointed Science
Executive Committee, and Chair of the Epidemiology/Clinical Trials Subcommittee, In re Vioxx
Products Liability Litigation, MDL No. 1657 (E.D. La.); Member of the Federal Court-appointed
Science and Expert Witness Committees in In re Diet Drugs (Phentermine/Fenfluramine
/Dexfenfluramine) Products Liability Litigation, MDL No. 1203 (E.D. Pa.), In re Baycol
Products Litigation, MDL No. 1431 (D. Minn.) and Rezulin Products Liability Litigation, MDL
No. 1348 (S.D.N.Y.). Member: State Bar of California; Bar Association of San Francisco.

       STEVEN E. FINEMAN, Managing Partner. Admitted to practice in California, 1989;
U.S. District Court, Northern, Eastern and Central Districts of California and U.S. Court of


2016824.1                                    - 103 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 115 of 149




Appeals, Ninth Circuit, 1995; U.S. Court of Appeals, Fifth Circuit, 1996; New York, U.S. District
Court, Eastern and Southern Districts of New York, U.S. District Court, District of Colorado,
2006; U.S. Court of Appeals, Second Circuit and U.S. Supreme Court, 1997; U.S. District Court
for the District of Columbia, 1997. Education: University of California, Hastings College of the
Law (J.D., 1988); University of California, San Diego (B.A., 1985); Stirling University, Scotland
(English Literature and Political Science, 1983-84). Awards & Honors: Selected for inclusion by
peers in The Best Lawyers in America in the fields of “Mass Tort Litigation/Class Actions –
Plaintiffs,” 2006-2020; “Super Lawyer for New York Metro,” Super Lawyers, 2006-2019;
“Lawyer of the Year,” Best Lawyers, recognized in the category of Mass Tort Litigation/Class
Actions – Plaintiffs for New York City, 2016; "New York Litigation Star," Benchmark Litigation,
2013-2016; Member, Best Lawyers Advisory Board, a select group of U.S. and international law
firm leaders and general counsel, 2011-2012; “Lawdragon Finalist,” Lawdragon, 2009-present;
“Top Attorneys In Securities Law,” Super Lawyers Business Edition, 2008-present; Consultant
to the Office of Attorney General, State of New York, in connection with an industry-wide
investigation and settlement concerning health insurers’ use of the “Ingenix database” to
determine usual and customary rates for out-of-network services, April 2008-February 2009;
“100 Managing Partners You Need to Know,” Lawdragon, 2008; “40 Under 40,” selected as one
of the country’s most successful litigators under the age of 40, The National Law Journal, 2002.
Publications & Presentations: American Association for Justice, The Future of Class Actions:
Teamwork, Savvy Defense, and Smart Offense, Panel Member, “Going on Offense: Developing a
Proactive Plan” (May 11, 2017, Nashville, Tennessee); University of Haifa Faculty of Law,
Dispute Resolution of Consumer Mass Disputes, Panelist, “The Role of the Lead Lawyer in
Consumer Class Actions” (March 17, 2017, Haifa, Israel); Global Justice Forum, Presented by
Robert L. Lieff – Moderator of Financial Fraud Litigation Panel and Participant on Financing of
Litigation Panel (October 4, 2011, Columbia Law School, New York, New York); The Canadian
Institute, The 12th Annual Forum on Class Actions – Panel Member, Key U.S. and Cross-Border
Trends: Northbound Impacts and Must-Have Requirements (September 21, 2011, Toronto,
Ontario, Canada); Co-Author with Michael J. Miarmi, “The Basics of Obtaining Class
Certification in Securities Fraud Cases: U.S. Supreme Court Clarifies Standard, Rejecting Fifth
Circuit’s ‘Loss Causation’ Requirement,” Bloomberg Law Reports (July 5, 2011); Stanford
University Law School, Guest Lecturer for Professor Deborah Hensler’s course on Complex
Litigation, Representing Plaintiffs in Large-Scale Litigation (March 2, 2011, Stanford,
California); Stanford University Law School — Panel Member, Symposium on the Future of the
Legal Profession, (March 1, 2011, Stanford, California); Stanford University Law School,
Member, Advisory Forum, Center of the Legal Profession (2011-Present); 4th Annual
International Conference on the Globalization of Collective Litigation — Panel Member, Funding
Issues: Public versus Private Financing (December 10, 2010, Florida International University
College of Law, Miami, Florida); “Bill of Particulars, A Review of Developments in New York
State Trial Law,” Column, The Supreme Court’s Decisions in Iqbol and Twombly Threaten
Access to Federal Courts (Winter 2010); American Constitution Society for Law and Policy,
Access to Justice in Federal Courts — Panel Member, The Iqbal and Twombly Cases (January 21,
2010, New York, New York); American Bar Association, Section of Litigation, The 13th Annual
National Institute on Class Actions — Panel Member, Hydrogen Peroxide Will Clear It Up Right
Away: Developments in the Law of Class Certification (November 20, 2009, Washington, D.C.);
Global Justice Forum, Presented by Robert L. Lieff and Lieff, Cabraser, Heimann & Bernstein,
LLP — Conference Co-Host and Moderator of Mediation/Arbitration Panel (October 16, 2009,


2016824.1                                    - 104 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 116 of 149




Columbia Law School, New York, New York); Stanford University Law School, Guest Lecturer
for Professor Deborah Hensler’s course on Complex Litigation, Foreign Claimants in U.S.
Courts/U.S. Lawyers in Foreign Courts (April 6, 2009, Stanford, California); Consultant to the
Office of Attorney General, State of New York, in connection with an industry-wide investigation
and settlement concerning health insurers’ use of the “Ingenix database” to determine usual and
customary rates for out-of-network services, April 2008-February 2009; Stanford University
Law School, Guest Lecturer for Professor Deborah Hensler’s course on Complex Litigation,
Foreign Claimants in U.S. Courts/U.S. Lawyers in Foreign Courts (April 16, 2008, Stanford,
California); Benjamin N. Cardozo Law School, The American Constitution Society for Law &
Policy, and Public Justice, Co-Organizer of conference and Master of Ceremonies for conference,
Justice and the Role of Class Actions (March 28, 2008, New York, New York); Stanford
University Law School and The Centre for Socio-Legal Studies, Oxford University, Conference
on The Globalization of Class Actions, Panel Member, Resolution of Class and Mass Actions
(December 13 and 14, 2007, Oxford, England); Editorial Board and Columnist, “Federal Practice
for the State Court Practitioner,” New York State Trial Lawyers Association’s “Bill of
Particulars,” (2005-present); “Bill of Particulars, A Review of Developments in New York State
Trial Law,” Federal Multidistrict Litigation Practice (Fall 2007); “Bill of Particulars, A Review
of Developments in New York State Trial Law,” Pleading a Federal Court Complaint (Summer
2007); Stanford University Law School, Guest Lecturer for Professor Deborah Hensler’s course
on Complex Litigation, Foreign Claimants in U.S. Courts (April 17, 2007, Palo Alto, California);
“Bill of Particulars, A Review of Developments in New York State Law,” Initiating Litigation
and Electronic Filing in Federal Court (Spring 2007); “Bill of Particulars, A Review of
Developments in New York State Trial Law,” Column, Federal Court Jurisdiction: Getting to
Federal Court By Choice or Removal (Winter 2007); American Constitution Society for Law and
Policy, 2006 National Convention, Panel Member, Finding the Balance: Federal Preemption of
State Law (June 16, 2006, Washington, D.C.); Global Justice Forum, Presented by Lieff,
Cabraser, Heimann & Bernstein, LLP — Conference Moderator and Panel Member on Securities
Litigation (May 19, 2006, Paris, France); Stanford University Law School, Guest Lecturer for
Professor Deborah Hensler’s course on Complex Litigation, Foreign Claimants in U.S. Court
(April 25, 2006, Stanford, California); Global Justice Forum, Presented by Lieff, Cabraser,
Heimann & Bernstein, LLP — Conference Moderator and Speaker and Papers, The Basics of
Federal Multidistrict Litigation: How Disbursed Claims are Centralized in U.S. Practice and
Basic Principles of Securities Actions for Institutional Investors (May 20, 2005, London,
England); New York State Trial Lawyers Institute, Federal Practice for State Practitioners,
Speaker and Paper, Federal Multidistrict Litigation Practice, (March 30, 2005, New York, New
York), published in “Bill of Particulars, A Review of Developments in New York State Trial Law”
(Spring 2005); Stanford University Law School, The Stanford Center on Conflict and
Negotiation, Interdisciplinary Seminar on Conflict and Dispute Resolution, Guest Lecturer, In
Search of “Global Settlements”: Resolving Class Actions and Mass Torts with Finality (March 16,
2004, Stanford, California); Lexis/Nexis, Mealey’s Publications and Conferences Group, Wall
Street Forum: Mass Tort Litigation, Co-Chair of Event (July 15, 2003, New York, New York);
Northstar Conferences, The Class Action Litigation Summit, Panel Member on Class Actions in
the Securities Industry, and Paper, Practical Considerations for Investors’ Counsel - Getting the
Case (June 27, 2003, Washington, D.C.); The Manhattan Institute, Center for Legal Policy,
Forum Commentator on Presentation by John H. Beisner, Magnet Courts: If You Build Them,
Claims Will Come (April 22, 2003, New York, New York); Stanford University Law School,


2016824.1                                    - 105 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 117 of 149




Guest Lecturer for Professor Deborah Hensler’s Courses on Complex Litigation, Selecting The
Forum For a Complex Case — Strategic Choices Between Federal And State Jurisdictions, and
Alternative Dispute Resolution ADR In Mass Tort Litigation, (March 4, 2003, Stanford,
California); American Bar Association, Tort and Insurance Practice Section, Emerging Issues
Committee, Member of Focus Group on Emerging Issues in Tort and Insurance Practice
(coordinated event with New York University Law School and University of Connecticut Law
School, August 27, 2002, New York, New York); Duke University and University of Geneva,
“Debates Over Group Litigation in Comparative Perspective,” Panel Member on Mass Torts and
Products Liability (July 21-22, 2000, Geneva, Switzerland); New York Law Journal, Article,
Consumer Protection Class Actions Have Important Position, Applying New York’s Statutory
Scheme (November 23, 1998); Leader Publications, Litigation Strategist, “Fen-Phen,” Article,
The Admissibility of Scientific Evidence in Fen-Phen Litigation and Daubert Developments:
Something For Plaintiffs, Defense Counsel (June 1998, New York, New York); “Consumer
Protection Class Actions Have Important Position, Applying New York’s Statutory Scheme,”
New York Law Journal (November 23, 1998); The Defense Research Institute and Trial Lawyer
Association, Toxic Torts and Environmental Law Seminar, Article and Lecture, A Plaintiffs’
Counsels’ Perspective: What’s the Next Horizon? (April 30, 1998, New York, New York);
Lexis/Nexis, Mealey’s Publications and Conference Group, Mealey’s Tobacco Conference:
Settlement and Beyond 1998, Article and Lecture, The Expanding Litigation (February 21, 1998,
Washington, D.C.); New York State Bar Association, Expert Testimony in Federal Court After
Daubert and New Federal Rule 26, Article and Lecture, Breast Implant Litigation: Plaintiffs’
Perspective on the Daubert Principles (May 23, 1997, New York, New York); Plaintiff Toxic Tort
Advisory Council, Lexis/Nexis, Mealey’s Publications and Conferences Group (January 2002-
2005). Member: American Association for Justice; American Bar Association; American
Constitution Society (Board of Directors, 2016-present); Anti-Defamation League, National
Commission Member; Anti-Defamation League New York Region, Chair (2019); Association of
the Bar of the City of New York; Bar Association of the District of Columbia; Civil Justice
Foundation (Board of Trustees, 2004-present); Fight for Justice Campaign; Human Rights
First; National Association of Shareholder and Consumer Attorneys (Executive Committee,
2009-present); New York State Bar Association; New York State Trial Lawyers Association
(Board of Directors, 2001-2004); New York State Trial Lawyers Association’s “Bill of
Particulars” (Editorial Board and Columnist, “Federal Practice for the State Court Practitioner,”
2005-present); Plaintiff Toxic Tort Advisory Council (Lexis/Nexis, Mealey’s Publications and
Conferences Group, 2002-2005); Public Justice Foundation (President, 2011-2012; Executive
Committee, July 2006-present; Board of Directors, July 2002-present); Co-Chair, Major
Donors/Special Gifts Committee, July 2009-present; Class Action Preservation Project
Committee, July 2005-present); State Bar of California; Supreme Court Historical Society.

        ROBERT J. NELSON, Admitted to practice in California, 1987; California Supreme
Court; U.S. District Court, Central District of California, 1987; U.S. District Court, Northern
District of California, 1988; U.S. Court of Appeals, Ninth Circuit, 1988; U.S. Court of Appeals,
Sixth Circuit, 1995; U.S. Court of Appeals, Seventh Circuit, 2016; District of Columbia, 1998;
U.S. District Court, Eastern District of California, 2006; U.S. District Court, Northern District of
Ohio; U.S. District Court, Southern District of Ohio; U.S. District Court, Middle District of
Tennessee. Education: New York University School of Law (J.D., 1987): Order of the Coif,
Articles Editor, New York University Law Review; Root-Tilden-Kern Scholarship Program.


2016824.1                                     - 106 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 118 of 149




Cornell University (A.B., cum laude 1982): Member, Phi Beta Kappa; College Scholar Honors
Program. London School of Economics (General Course, 1980-81): Graded First. Prior
Employment: Judicial Clerk to Judge Stephen Reinhardt, U.S. Court of Appeals, Ninth Circuit,
1987-88; Assistant Federal Public Defender, Northern District of California, 1988-93; Legal
Research and Writing Instructor, University of California-Hastings College of the Law, 1989-91
(Part-time position). Awards & Honors: Selected for inclusion by peers in The Best Lawyers in
America in fields of “Personal Injury Litigation – Plaintiffs” and “Product Liability Litigation –
Plaintiffs,” 2012-2020; “Trial Lawyer of the Year,” 2019, Public Justice; “Northern California
Super Lawyer,” Super Lawyers, 2004-2019; “California Litigation Star,” Benchmark Litigation,
2013-2016; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2007,
2010, 2014-2015; Legal 500 recommended lawyer, LegalEase, 2013-Present; “Lawdragon
Finalist,” Lawdragon, 2009-2011; “California Lawyer Attorney of the Year (CLAY)” Award,
California Lawyer, 2008, 2010; “San Francisco Trial Lawyer of the Year Finalist,” San
Francisco Trial Lawyers’ Association, 2007. Publications: False Claims Roundtable, California
Lawyer (January 2013); False Claims Roundtable, California Lawyer (April 2012); False Claims
Roundtable, California Lawyer (June 2011); False Claims Roundtable, California Lawyer (June
2010); Product Liability Roundtable, California Lawyer (March 2010); Product Liability
Roundtable, California Lawyer (July 2009); “Class Action Treatment of Punitive Damages
Issues after Philip Morris v. Williams: We Can Get There from Here,” 2 Charleston Law Review
2 (Spring 2008) (with Elizabeth J. Cabraser); Product Liability Roundtable, California Lawyer
(December 2007); Contributing Author, California Class Actions Practice and Procedures
(Elizabeth J. Cabraser editor in chief, 2003); “The Importance of Privilege Logs,” The Practical
Litigator, Vol. II, No. 2 (March 2000) (ALI-ABA Publication); “To Infer or Not to Infer a
Discriminatory Purpose: Rethinking Equal Protection Doctrine,” 61 New York University Law
Review 334 (1986). Member: American Association for Justice, Fight for Justice Campaign;
American Bar Association; American Civil Liberties Union of Northern California; Bar
Association of San Francisco; Bar of the District of Columbia; Consumer Attorneys of California;
Human Rights Watch California Committee North; RE-volv, Board Member; San Francisco
Trial Lawyers Association; State Bar of California.

        KELLY M. DERMODY, Admitted to practice in California (1994); U.S. Supreme Court
(2013); U.S. Court of Appeals for the First Circuit (2012); U.S. Court of Appeals for the Second
Circuit (2010); U.S. Court of Appeals for the Third Circuit (2001); U.S. Court of Appeals for the
Fourth Circuit (2008); U.S. Court of Appeals for the Sixth Circuit (2008); U.S. Court of Appeals
for the Seventh Circuit (2006); U.S. Court of Appeals for the Ninth Circuit (2007); U.S. District
Court, Northern District of California (1995); U.S. District Court, Central District of California
(2005); U.S. District Court, Eastern District of California (2012); U.S. District Court of Colorado
(2007). Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D.
1993); Moot Court Executive Board (1992-1993); Articles Editor, Industrial Relations Law
Journal/Berkeley Journal of Employment and Labor Law (1991-1992); Harvard University
(A.B. magna cum laude, 1990), Senior Class Ames Memorial Public Service Award. Prior
Employment: Law Clerk to Chief Judge John T. Nixon, U.S. District Court, Middle District of
Tennessee, 1993-1994; Adjunct Professor of Law, Golden Gate University School of Law,
Employment Law (Spring 2001). Awards & Honors: AV Preeminent Peer Review Rated,
Martindale-Hubbell; “Margaret Brent Women Lawyers of Achievement Award,” American Bar
Association Commission on Women in the Profession, 2019; “Judge Learned Hand Award,”


2016824.1                                     - 107 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 119 of 149




2019, American Jewish Committee; Selected for inclusion by peers in The Best Lawyers in
America in fields of “Employment Law – Individuals” and “Litigation – Labor and
Employment,” 2010-2020; “Top Labor & Employment Lawyers," Daily Journal, 2018-2020;
“500 Leading Lawyers in America,” Lawdragon, 2010-2017, 2019; “Employment Law
Trailblazer, National Law Journal, 2019; “Northern California Super Lawyer,” Super Lawyers,
2004-2019; “Lawyer of the Year,” Best Lawyers, Employment Law-Individuals for San
Francisco, 2014, 2018; “Top 50 Women Northern California Super Lawyers,” Super Lawyers,
2007-2018; “Top 250 Women in Litigation,” Benchmark Litigation, 2016-2018; “Top California
Women Lawyers,” Daily Journal, 2007, 2010, 2012-2018; “Gender Justice Honoree,” Equal
Rights Advocates, 2017; “California Litigation Star,” Benchmark Litigation, 2013-2017; Fellow,
The College of Labor and Employment Lawyers, 2015; “Top 100 Attorneys in California, Daily
Journal, 2012-2015; “Top 75 Labor and Employment Attorneys in California,” Daily Journal,
2011-2015; “Top 50 Women Northern California Super Lawyers,” Super Lawyers, 2007-2018;
“Top 100 Northern California Super Lawyers,” Super Lawyers, 2007, 2009-2016; Distinguished
Jurisprudence Award, Anti-Defamation League, 2014; “Lawyer of the Year,” Best Lawyers,
recognized in the category of Employment Law – Individuals for San Francisco, 2014, 2018;
“Top 10 Northern California Super Lawyers, Super Lawyers, 2014; “Dolores Huerta Adelita
Award,” California Rural Assistance, 2013; “Recommended Lawyer,” The Legal 500 (U.S.
edition, 2013); “Women of Achievement Award,” Legal Momentum (formerly the NOW Legal
Defense & Education Fund), 2011; “Irish Legal 100” Finalist, The Irish Voice, 2010; “Florence K.
Murray Award,” National Association of Women Judges, 2010 (for influencing women to pursue
legal careers, opening doors for women attorneys, and advancing opportunities for women
within the legal profession); “Lawdragon Finalist,” Lawdragon, 2007-2009; “Community
Service Award,” Bay Area Lawyers for Individual Freedom, 2008; “Community Justice Award,”
Centro Legal de la Raza, 2008; “Award of Merit,” Bar Association of San Francisco, 2007;
“California Lawyer Attorney of the Year (CLAY) Award,” California Lawyer, 2007; “500
Leading Plaintiffs’ Lawyers in America,” Lawdragon, Winter 2007; “Trial Lawyer of the Year
Finalist,” Public Justice Foundation, 2007; “Consumer Attorney of the Year” Finalist, Consumer
Attorneys of California, 2006; “California’s Top 20 Lawyers Under 40,” Daily Journal, 2006;
“Living the Dream Partner,” Lawyers’ Committee for Civil Rights of the San Francisco Bay Area,
2005; “Top Bay Area Employment Attorney,” The Recorder, 2004. Member: American Law
Institute, Elected Member, 2019; American Bar Association, Labor and Employment Law
Section (Chair-Elect, 2020-present; Governing Council, 2009-2017; Co-Chair, Section
Conference, 2008-2009; Vice-Chair, Section Conference, 2007-2008; Co-Chair, Committee on
Equal Opportunity in the Legal Profession, 2006-2007); American Bar Association, Section of
Litigation (Attorney Client Privilege Task Force, 2017-2018); Bar Association of San Francisco
(Board of Directors, 2005-2012; President, 2011-2012; President-Elect, 2010-2011; Treasurer,
2009-2010; Secretary, 2008-2009; Litigation Section; Executive Committee, 2002-2005); Bay
Area Lawyers for Individual Freedom; Lawyers’ Committee for Civil Rights of the San Francisco
Bay Area (Board of Directors, 1998-2005; Secretary, 1999-2003; Co-Chair, 2003-2005;
Member, 1997-Present); Carver Healthy Environments and Response to Trauma in Schools
(Steering Committee, 2007); College of Labor and Employment Lawyers (Fellow, 2015);
Consumer Attorneys of California; Equal Rights Advocates (Litigation Committee, 2000-2002);
National Association of Women Judges (Independence of the Judiciary Co-Chair, 2011-2014;
Resource Board, Co-Chair, 2009-2011, Member, 2005-2014); National Center for Lesbian
Rights (Board of Directors, 2002-2008; Co-Chair, 2005-2006); National Employment Lawyers’


2016824.1                                   - 108 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 120 of 149




Association; Northern District of California Historical Society (Board of Directors, 2015-
Present); Northern District of California Lawyer Representative to the Ninth Circuit Judicial
Conference (2007-2010); Pride Law Fund (Board of Directors, 1995-2002; Secretary, 1995-
1997; Chairperson, 1997-2002); Public Justice Foundation; State Bar of California.

        JONATHAN D. SELBIN, Admitted to practice in California, 1994; District of
Columbia, 2000; New York, 2001; U.S. Supreme Court, 2012; U.S. Court of Appeals, Second
Circuit, 2016; U.S. Court of Appeals, Third Circuit, 2009; U.S. Court of Appeals, Fifth Circuit,
2002; U.S. Court of Appeals, Sixth Circuit, 2012; U.S. Court of Appeals, Ninth Circuit, 2007;
U.S. Court of Appeals, Tenth Circuit, 2014; U.S. District Court, Northern District of California,
1997; U.S. District Court, Central District of California, 1995; U.S. District Court, Northern
District of Florida, 2009; U.S. District Court Northern District of Illinois, 2010; U.S. District
Court, Southern District of New York, 2001; U.S. District Court, Eastern District of New York,
2008; U.S. District Court, Eastern District of Michigan, 2007; U.S. District Court, Eastern
District of Wisconsin, 2013. Education: Harvard Law School (J.D., magna cum laude, 1993);
University of Michigan (B.A., summa cum laude, 1989). Prior Employment: Law Clerk to
Judge Marilyn Hall Patel, U.S. District Court, Northern District of California, 1993-95.
Awards & Honors: Selected for inclusion by peers in The Best Lawyers in America in field of
“ Product Liability Litigation – Plaintiffs,” 2013-2020; “New York Super Lawyers,” Super
Lawyers, 2006-2018; Distinguished Service Award, American Association for Justice, 2016;
“New York Litigation Star,” Benchmark Litigation, 2013-2016; “Lawdragon Finalist,”
Lawdragon, 2009. Publications & Presentations: On Class Actions (2009); Contributing
Author, “Ninth Circuit Reshapes California Consumer-Protection Law,” American Bar
Association (July 2012); Contributing Author, California Class Actions Practice and Procedures
(Elizabeth J. Cabraser editor-in-chief, 2003); “Bashers Beware: The Continuing
Constitutionality of Hate Crimes Statutes After R.A.V.,” 72 Oregon Law Review 157 (Spring,
1993). Member: American Association for Justice; American Bar Association; District of
Columbia Bar Association; Equal Justice Works, Board of Counselors; New York Advisory
Board, Alliance for Justice; New York State Bar Association; New York State Trial Lawyers
Association; State Bar of California.

        MICHAEL W. SOBOL, Admitted to practice in Massachusetts, 1989; California, 1998;
United States District Court, District of Massachusetts, 1990; U.S. District Court, Northern
District of California, 2001; U.S. District Court, Central District of California, 2005; U.S. District
Court, Eastern District of California, 2011; U.S. District Court, Southern District of California,
2010; U.S. Court of Appeals for the Ninth Circuit (2009); U.S. Court of Appeals for the Eleventh
Circuit (2012). Education: Boston University (J.D., 1989); Hobart College (B.A., cum laude,
1983). Prior Employment: Lecturer in Law, Boston University School of Law, 1995-1997.
Awards & Honors: Selected for inclusion by peers in The Best Lawyers in America in fields of
“Mass Tort Litigation/Class Actions – Plaintiffs” and “Product Liability Litigation – Plaintiffs,”
2013-2020; “Super Lawyer for Northern California,” Super Lawyers, 2012 – 2019; “Top
Cyber/Artificial Intelligence Lawyer,” Daily Journal, 2018-2019; “MVP for Cybersecurity and
Privacy,” Law360, 2017; “Cybersecurity & Data Privacy Trailblazer,” The National Law Journal,
2017; California Litigation Star,” Benchmark Litigation, 2013-2015; “Top 100 Northern
California Super Lawyers,” Super Lawyers, 2013; “Top 100 Attorneys in California,” Daily
Journal, 2012-2013; “Trial Lawyer of the Year Finalist,” Public Justice, 2012; “Consumer


2016824.1                                      - 109 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 121 of 149




Attorney of the Year Finalist,” Consumer Attorneys of California, 2011; “Lawdragon Finalist,”
Lawdragon, 2009; “New York Litigation Star,”. Publications & Presentations: Panelist,
National Consumer Law Center’s 15th Annual Consumer Rights Litigation Conference, Class
Action Symposium; Panelist, Continuing Education of the Bar (C.E.B.) Seminar on Unfair
Business Practices—California’s Business and Professions Code Section 17200 and Beyond;
Columnist, On Class Actions, Association of Business Trial Lawyers, 2005 to present; The Fall of
Class Action Waivers (2005); The Rise of Issue Class Certification (2006); Proposition 64’s
Unintended Consequences (2007); The Reach of Statutory Damages (2008). Member: State
Bar of California; Bar Association of San Francisco; Consumer Attorneys of California, Board of
Governors, (2007-2008, 2009-2010); National Association of Consumer Advocates.

        FABRICE N. VINCENT, Admitted to practice in California, 1992; U.S. District Court,
Northern District of California, Central District of California, Eastern District of California,
Ninth Circuit Court of Appeals, 1992. Education: Cornell Law School (J.D., cum laude, 1992);
University of California at Berkeley (B.A., 1989). Awards & Honors: Selected for inclusion by
peers in The Best Lawyers in America in fields of “Mass Tort Litigation/Class Actions –
Plaintiffs,” “Product Liability Litigation – Plaintiffs,” and “Personal Injury Litigation –
Plaintiffs,” 2012-2020; “Titan of the Plaintiffs Bar,” Law360, 2020, “Super Lawyer for Northern
California,” Super Lawyers, 2006–2019; "Outstanding Subcommittee Chair for the Class
Actions & Derivative Suits," ABA Section of Litigation, 2013. Publications & Presentations:
Lead Author, Citizen Report on Utility Terrain Vehicle (UTV) Hazards and Urgent Need to
Improve Safety and Performance Standards; and Request for Urgent Efforts To Increase
Yamaha Rhino Safety and Avoid Needless New Catastrophic Injuries, Amputations and
Deaths, Lieff Cabraser Heimann & Bernstein, LLP (2009); Co-Author with Elizabeth J.
Cabraser, “Class Actions Fairness Act of 2005,” California Litigation, Vol. 18, No. 3 (2005); Co-
Editor, California Class Actions Practice and Procedures (2003-06); Co-Author, “Ethics and
Admissibility: Failure to Disclose Conflicts of Interest in and/or Funding of Scientific Studies
and/or Data May Warrant Evidentiary Exclusions,” Mealey’s December Emerging Drugs
Reporter (December 2002); Co-author, “The Shareholder Strikes Back: Varied Approaches to
Civil Litigation Claims Are Available to Help Make Shareholders Whole,” Mealey’s Emerging
Securities Litigation Reporter (September 2002); Co-Author, “Decisions Interpreting
California’s Rules of Class Action Procedure,” Survey of State Class Action Law (ABA 2000-09),
updated and re-published in 5 Newberg on Class Actions (2001-09); Coordinating Editor and
Co-Author of California section of the ABA State Class Action Survey (2001-06); Co-Editor-In-
Chief, Fen-Phen Litigation Strategist (Leader Publications 1998-2000); Author of “Off-Label
Drug Promotion Permitted” (Oct. 1999); Co-Author, “The Future of Prescription Drug Products
Liability Litigation in a Changing Marketplace,” and “Six Courts Certify Medical Monitoring
Claims for Class Treatment,” 29 Forum 4 (Consumer Attorneys of California 1999); Co-Author,
Class Certification of Medical Monitoring Claims in Mass Tort Product Liability Litigation
(ALI-ABA Course of Study 1999); Co-Author, “How Class Proofs of Claim in Bankruptcy Can
Help in Medical Monitoring Cases,” (Leader Publications 1999); Author, “AHP Loses Key
California Motion In Limine,” (February 2000); Co-Author, Introduction, “Sanctioning
Discovery Abuses in the Federal Court,” (LRP Publications 2000); “With Final Approval, Diet
Drug Class Action Settlement Avoids Problems That Doomed Asbestos Pact,” (Leader
Publications 2000); Author, “Special Master Rules Against SmithKline Beecham Privilege Log,”
(November 1999). Member: American Association for Justice; Association of Business Trial


2016824.1                                    - 110 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 122 of 149




Lawyers; State Bar of California; Bar Association of San Francisco; American Bar Association;
Fight for Justice Campaign; Association of Business Trial Lawyers; Society of Automotive
Engineers.

       DAVID S. STELLINGS, Admitted to practice in New York, 1994; New Jersey; 1994;
U.S. District Court, Southern District of New York, 1994. Education: New York University
School of Law (J.D., 1993); Editor, Journal of International Law and Politics; Cornell
University (B.A., cum laude, 1990). Awards & Honors: “Super Lawyer for New York Metro,”
Super Lawyers, 2012-2017; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of
California, 2017; “Trial Lawyer of the Year Finalist,” Public Justice, 2012; “Lawdragon Finalist,
Lawdragon, 2009. Member: New York State Bar Association; New Jersey State Association;
Bar Association of the City of New York; American Bar Association.

        ERIC B. FASTIFF, Admitted to practice in California, 1996; District of Columbia, 1997;
U.S. Courts of Appeals for the Third, Ninth and Federal Circuit; U.S. District Courts for the
Northern, Southern, Eastern, and Central Districts of California, District of Columbia; U.S.
District Court, Eastern District of Wisconsin; U.S. Court of Federal Claims. Education: Cornell
Law School (J.D., 1995); Editor-in-Chief, Cornell International Law Journal; London School of
Economics (M.Sc.(Econ.), 1991); Tufts University (B.A., cum laude, magno cum honore in thesi,
1990). Prior Employment: Law Clerk to Hon. James T. Turner, U.S. Court of Federal Claims,
1995-1996; International Trade Specialist, Eastern Europe Business Information Center, U.S.
Department of Commerce, 1992. Awards & Honors: Selected for inclusion by peers in The Best
Lawyers in America in the field of “Litigation - Antitrust,” 2013-2020; “Lawdragon 500 Leading
Plaintiff Financial Lawyers in America,” Lawdragon, 2020; “Lawdragon 500 Leading Lawyers in
America,” Lawdragon, 2019 ; “Northern California Super Lawyer,” Super Lawyers, 2010-2019;
“Top Plaintiff Lawyers,” Daily Journal, 2016-2017; “Plaintiffs’ Law Trailblazer,” National Law
Journal, 2018; “Leader in the Field” for Antitrust (California), Antitrust (National), Chambers
USA, 2017; “Outstanding Private Practice Antitrust Achievement,” American Antitrust Institute,
2017; “California Litigation Star,” Benchmark Litigation, 2013-2015; Legal 500 recommended
lawyer, LegalEase, 2013; ”Top 100 Lawyers in California,” Daily Journal, 2013; “Top Attorneys
in Business Law,” Super Lawyers Corporate Counsel Edition, 2012; “Lawdragon Finalist,”
Lawdragon, 2009. Publications & Presentations: General Editor, California Class Actions
Practice and Procedures, (2003-2009); Coordinating Editor and Co-Author of California
section of the ABA State Class Action Survey (2003-2008); Author, “US Generic Drug Litigation
Update,” 1 Journal of Generic Medicines 212 (2004); Author, “The Proposed Hague Convention
on the Recognition and Enforcement of Civil and Commercial Judgments: A Solution to Butch
Reynolds’s Jurisdiction and Enforcement Problems,” 28 Cornell International Law Journal
469 (1995). Member: American Antitrust Institute (Advisory Board, 2012-Present); Committee
to Support the Antitrust Laws, President, 2017; Bar Association of San Francisco; Children’s Day
School (Board of Trustees); District of Columbia Bar Association; Journal of Generic Medicines
(Editorial Board Member, 2003-Present); State Bar of California; U.S. Court of Federal Claims
Bar Association.

       WENDY R. FLEISHMAN, Admitted to practice in New York, 1992; Pennsylvania,
1977; U.S. Supreme Court, 2000; U.S. Court of Appeals 2nd Circuit, 1998; U.S. Court of Appeals
3rd Circuit, 2010; U.S. Court of Appeals 8th Circuit, 2009; U.S. Court of Appeals 9th Circuit,


2016824.1                                     - 111 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 123 of 149




2010; U.S. District Court, District of Arizona, 2013; U.S. District Court, Western District of New
York, 2012; U.S. District Court Eastern District of New York, 1999; U.S. District Court Northern
District of New York, 1999; U.S. District Court Southern District of New York, 1995; U.S. District
Court, Eastern District of Wisconsin, 2013; U.S. District Court, Eastern District of Pennsylvania,
1984; U.S. District Court, Western District of Pennsylvania, 2001; U.S. Court of Appeals 5th
Circuit, March 5, 2014. Education: University of Pennsylvania (Post-Baccalaureate Pre-Med,
1982); Temple University (J.D., 1977); Sarah Lawrence College (B.A., 1974). Prior Employment:
Skadden, Arps, Slate, Meagher & Flom LLP in New York (Counsel in the Mass Torts and
Complex Litigation Department), 1993-2001; Fox, Rothschild O’Brien & Frankel (partner),
1988-93 (tried more than thirty civil, criminal, employment and jury trials, and AAA
arbitrations, including toxic tort, medical malpractice and serious injury and wrongful death
cases); Ballard Spahr Andrews & Ingersoll (associate), 1984-88 (tried more than thirty jury
trials on behalf of the defense and the plaintiffs in civil personal injury and tort actions as well as
employment—and construction—related matters); Assistant District Attorney in Philadelphia,
PA, 1977-84 (in charge of and tried major homicide and sex crime cases). Awards and Honors:
Life Fellow, American Bar Foundation; AV Preeminent Peer Review Rated, Martindale-Hubbell;
“Top 100 Trial Lawyers,” The National Trial Lawyers; Selected for inclusion by peers in The Best
Lawyers in America in the field of “Mass Tort Litigation/Class Actions – Plaintiffs,” 2019, 2020;
“New York Super Lawyers,” Super Lawyers, 2006-2018; “New York Litigation Star,” Benchmark
Litigation, 2013-2016; Legal 500 recommended lawyer, LegalEase, 2013; Officer of New York
State Trial Lawyers Association, 2010-present; New York State Academy of Trial Lawyers, 2011;
“Lawdragon Finalist,” Lawdragon, 2009. Publications & Presentations: Moderator,
“Jurisdiction: Defining State Courts’ Authority,” Pound Civil Justice Institute Judges Forum;
Boston, MA, July 2017; Speaker, “Diversity in Mass Torts,” AAJ Education Programs, Boston,
MA, July 2017; Speaker, “Mass Torts & Criminality,” JAMS Mass Torts Judicial Forum, New
York, NY, April 2017; Speaker, “Settling Strategies for MDLs,” JAMS Mass Torts Judicial
Forum, New York, NY, April 2016; Moderator & Chair, “Toxic, Environmental & Pharmaceutical
Torts,” American Association for Justice Annual Convention, Baltimore, MD, July 2014; "Where
Do You Want To Be? Don't Get Left Behind, Creating a Vision for Your Practice," Minority
Caucus and Women Trial Lawyers Caucus (July 22, 2013); Editor, Brown & Fleishman, “Proving
and Defending Damage Claims: A Fifty-State Guide” (2007-2010); Co-Author with Donald
Arbitblit, “The Risky Business of Off-Label Use,” Trial (March 2005); Co-Author, “From the
Defense Perspective,” Scientific Evidence, Chapter 6, Aspen Law Pub (1999); Editor, Trial
Techniques Newsletter, Tort and Insurance Practices Section, American Bar Association (1995-
1996; 1993-1994); “How to Find, Understand, and Litigate Mass Torts,” NYSTLA Mass Torts
Seminar (April 2009); “Ethics of Fee Agreements in Mass Torts,” AAJ Education Programs (July
2009). Appointments: Plaintiffs’ Executive Committee, IVC Filters Litigation; Lead Counsel,
Joint Coordinated California Litigation, Amo Lens Solution Litigation; Co-Liaison, In re
Zimmer Durom Cup Hip Implant Litigation; Plaintiffs’ Steering Committee, DePuy ASR Hip
Implant Litigation; Liaison, NJ Ortho Evra Patch Product Liability Litigation; Co-Liaison, NJ
Reglan Mass Tort Litigation; Co-Chair, Mealey’s Drug & Medical Device Litigation Conference
(2007); Executive Committee, In re ReNu MoistureLoc Product Liability Litigation, MDL;
Discovery Chair, In re Guidant Products Liability Litigation; Co-Chair Science Committee, In re
Baycol MDL Litigation; Pricing Committee, In re Vioxx MDL Litigation. Member: New York
State Trial Lawyers Association (Treasurer, 2010-present; Board of Directors, 2004-Present);
Association of the Bar of the City of New York (Product Liability Committee, 2007-present;


2016824.1                                       - 112 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 124 of 149




Judiciary Committee, 2004-Present); American Bar Association (Annual Meeting, Torts &
Insurance Practices Section, NYC, Affair Chair, 1997; Trial Techniques Committee, Torts and
Insurance Practices, Chair-Elect, 1996); American Association for Justice (Board of Governors);
American Association for Justice (Board of Governors, Women Trial Lawyers’ Caucus);
Pennsylvania Bar Association (Committee on Legal Ethics and Professionalism, 1993-Present;
Committee on Attorney Advertising, 1993-Present; Vice-Chair, Task Force on Attorney
Advertising, 1991-92); State Bar of New York; Federal Bar Association; Member, Gender and
Race Bias Task Force of the Second Circuit, 1994-present; Deputy Counsel, Governor Cuomo’s
Screening Committee for New York State Judicial Candidates, 1993-94; New York Women’s Bar
Association; New York County Lawyers; Fight for Justice Campaign; PATLA; Philadelphia Bar
Association (Member of Committee on Professionalism 1991-92).

        RACHEL GEMAN, Admitted to practice in New York, 1998; Southern and Eastern
Districts of New York, 1999; U.S. District Court, Eastern District of Michigan, 2005; U.S.
District Court of Colorado, 2007; U.S. Supreme Court, 2013. Education: Columbia University
School of Law (J.D. 1997); Stone Scholar; Equal Justice America Fellow; Human Rights Fellow;
Editor, Columbia Journal of Law and Social Problems; Harvard University (A.B. cum laude
1993). Prior Employment: Adjunct Professor, New York Law School; Special Advisor, United
States Mission to the United Nations, 2000; Law Clerk to Judge Constance Baker Motley, U.S.
District Court, Southern District of New York, 1997-98. Awards & Honors: AV Preeminent Peer
Review Rated, Martindale-Hubbell; Selected for inclusion by peers in The Best Lawyers in
America in field of “Employment Law – Individuals,” 2012-2020; “Lawyer of the Year,” Best
Lawyers, recognized in the category of Employment Law – Individuals for New York City, 2014-
2019; "Super Lawyer for New York Metro," Super Lawyers, 2011, 2013-2018; Legal 500
recommended lawyer, LegalEase, 2013; “Rising Star for New York Metro,” Super Lawyers,
2011; Distinguished Honor Award, United States Department of State, 2001. Publications &
Presentations: Speaker and Moderator, “Statistics for Lawyers - Even Those Who Hate Math,”
National Employment Lawyers Association Annual Convention (2015); Speaker, “Gender Pay
Disparities: Enforcement, Litigation, and Remedies,” New York City Conference on
Representing Employees (2015); Speaker, “Protecting Pay: Representing Workers With Wage
and Hour Claims,” National Employment Lawyers Association (2015); Speaker and Author,
“What Employment Lawyers Need to Know About Non-Employment Class Actions,” ABA
Section of Labor and Employment Law Conference (2014); Moderator, “Dodd-Frank and
Sarbanes-Oxley Whistleblower Issues,” National Employment Lawyers Association/New York
(2014); Author, “Whistleblower Under Pressure,” Trial Magazine (April 2013); Panelist, “Class
Certification Strategies: Dukes in the Rear View Mirror,” Impact Fund Class Action Conference
(2013); Author & Panelist, “Who is an Employer Under the FLSA?” National Employment
Lawyers Association Conference (2013); Panelist, “Fraud and Consumer Protection: Plaintiff
and Defense Strategies,” Current Issues in Pharmaceutical and Medical Device Litigation, ABA
Section of Litigation (2012); Participant and Moderator, “Ask the EEOC: Current Insights on
Enforcement and Litigation,” ABA Section of Labor and Employment Law (2011); Panelist,
“Drafting Class Action Complaints,” New York State Bar Association (2011); Participant and
Moderator, “Ask the EEOC: Current Insights on Enforcement and Litigation,” ABA Section of
Labor and Employment Law (2011); The New York Employee Advocate, Co-Editor (2005-
2009), Regular Contributor (2008-present); Moderator, “Hot Topics in Wage and Hour Class
and Collective Actions,” American Association for Justice Tele-Seminar (2010); Author &


2016824.1                                   - 113 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 125 of 149




Panelist, “Class Action Considerations: Certification, Settlement, and More,” American
Conference Institute Advanced Forum (2009); Panelist, “Rights Without Remedies,” American
Constitutional Society National Convention, Revitalizing Our Democracy: Progress and
Possibilities (2008); Panelist, Fair Measure: Toward Effective Attorney Evaluations, American
Bar Association Annual Meeting (2008); Panelist, “Getting to Know You: Use and Misuse of
Selection Devices for Hiring and Promotion,” ABA Labor & Employment Section Annual
Meeting (2008); Author, “’Don’t I Think I Know You Already?’: Excessive Subjective Decision-
Making as an Improper Tool for Hiring and Promotion,” ABA Labor & Employment Section
Annual Meeting (2008); Author & Panelist, “Ethical Issues in Representing Workers in Wage &
Hour Actions,” Representing Workers in Individuals & Collective Actions under the FLSA
(2007); Author & Panelist, “Evidence and Jury Instructions in FLSA Actions,” Georgetown Law
Center/ACL-ABA (2007); Author & Panelist, “Crucial Events in the ‘Life’ of an FLSA Collective
Action: Filing Considerations and the Two-step ‘Similarly-Situated’ Analysis,” National
Employment Lawyers Association, Annual Convention (2006); Author & Panelist, “Time is
Money, Except When It’s Not: Compensable Time and the FLSA,” National Employment
Lawyers Association, Impact Litigation Conference (2005); Panelist, “Electronic Discovery,”
Federal Judicial Center & Institute of Judicial Administration, Workshop on Employment Law
for Federal Judges (2005); “Image-Based Discrimination and the BFOQ Defense,” EEO Today:
The Newsletter of the EEO Committee of the ABA’s Section of Labor and Employment Law,
Vol. 9, Issue 1 (2004); “Fair Labor Standards Act Overtime Exemptions: Proposed Regulatory
Changes,” New York State Bar Association Labor and Employment Newsletter (2004); Chair &
Panelist, “Current Topics in Fair Labor Standards Act Litigation,” Conference, Association of the
Bar of the City of New York (2003); Moderator, “Workforce Without Borders,” ABA Section of
Labor & Employment Law, EEOC Midwinter Meeting (2003). Member: American Bar
Association [Labor and Employment Law Section, Standing Committee on Equal Employment
Opportunity (Member, Past Employee Co-Chair, 2009-2011)]; Association of the Bar of the City
of New York; Certified Fraud Examiners, New York Chapter, Member; National Employment
Lawyers’ Association - New York Chapter (Chair of Amicus Committee, 2017; Board Member,
2005-2011); National Employment Lawyers’ Association – National; Public Justice Foundation;
Rutter Federal Employment Guide, Contributing Editor (2017-present); Taxpayers Against
Fraud Education Fund.

        BRENDAN P. GLACKIN, Admitted to practice in California, 1998; New York, 2000;
U.S. District Court, Northern, Central, Eastern and Southern Districts of California, 2001; U.S.
Court of Appeals for the Ninth Circuit, 2004; U.S. District Court, Southern District of New York,
2001; U.S. Court of Appeals for the Second Circuit, 2013; U.S. Court of Appeals for the Fourth
Circuit, 2016; U.S. Court of Appeals for the Ninth Circuit. Education: Harvard Law School
(J.D., cum laude, 1998); University of Chicago (A.B., Phi Beta Kappa, 1995). Prior
Employment: Contra Costa Public Defender, 2005-2007; Boies, Schiller & Flexner, 2000-2005;
Willkie Farr & Gallagher, 1999-2000; Law Clerk to Honorable William B. Shubb, U.S. District
Court, Eastern District of California, 1998-1999. Awards & Honors: “Lawdragon 500 Leading
Plaintiff Financial Lawyers in America,” Lawdragon, 2020; “Northern California Super Lawyer,”
Super Lawyers, 2013-2019; “California Lawyer Attorney of the Year,” California Lawyer, 2016.
Member: ABA, Vice-Chair, Global Private Litigation Committee (2020); BASF Antitrust Section,
Executive Committee; State Bar of California. Seminars: Ramifications of American Needle,
Inc. v. National Football League, 2010; Antitrust Institute 2011: Developments & Hot Topics,


2016824.1                                    - 114 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 126 of 149




2011; Antitrust Trials: The View From the Trenches, 2013; Applying Settlement Offsets to
Antitrust Judgments, ABA Spring Meetings, 2013; California Trial Advocacy, PLI, 2013;
Building Trial Skills, NITA, 2013, California Trial Advocacy, PLI, 2013, Applying Settlements
Offsets to Antiftust Judgments, ABA Spring Meetings, 2013, Antitrust Trials: The View From the
Trenches, 2013, Antitrust and Silicon Valley: New Themes and Direction in Competition Law
and Policy, Santa Clara University School of Law, March 2019.

        MARK P. CHALOS, Admitted to practice in Tennessee, 1998; U.S. Court of Appeals,
Sixth Circuit, 1998; U.S. Court of Appeals, Seventh Circuit, 2012; U.S. District Court, Middle
District of Tennessee, 2000; U.S. District Court, Western District of Tennessee, 2002; U.S.
District Court, Eastern District of Tennessee, 2006; U.S. District Court, Northern District of
Florida, 2006; U.S. District Court, Northern District of California, 2007; U.S. Supreme Court,
2012. Education: Emory University School of Law (J.D., 1998); Dean’s List; Award for Highest
Grade, Admiralty Law; Research Editor, Emory International Law Review; Phi Delta Phi Legal
Fraternity; Vanderbilt University (B.A., 1995). Honors & Awards: AV Peer Review Rated,
Martindale-Hubbell; Selected for inclusion by peers in The Best Lawyers in America in the field
of “Mass Tort Litigation/Class Actions – Plaintiffs,” 2012-2020; American Bar Foundation
Fellow, 2016; “Tennessee Litigation Star,” Benchmark Litigation, 2013-2015; “Best of the Bar,”
Nashville Business Journal, 2008-2010, 2015-2016; "Super Lawyer for Mid-South," Super
Lawyers, 2011 - 2018; “Tennessee Top 100,” Super Lawyers, 2015; "Rising Star for Mid-South,"
Super Lawyers, 2008 - 2010; “Top 40 Under 40,” The Tennessean, 2004. Publications &
Presentations: "Supreme Court Limits The Reach Of Alien Tort Statute In Kiobel," Legal
Solutions Blog, April 2013; “The Rise of Bellwether Trials,” Legal Solutions Blog, March 2013;
“Amgen: The Supreme Court Refuses to Erect New Class Action Bar,” Legal Solutions Blog,
March 2013; “Are International Wrongdoers Above the Law?,” The Trial Lawyer Magazine,
January 2013; “Kiobel v. Royal Dutch Petroleum: Supreme Court to Decide Role of US Courts
Abroad,” ABA Journal, January 2013. “Legislation Protects the Guilty [in Deadly Meningitis
Outbreak],” The Tennessean, December 2012; Litigating International Torts in United States
Courts, 2012 ed., Thomson Reuters/West (2012); “Successfully Suing Foreign Manufacturers,”
TRIAL Magazine, November 2008; “Washington Regulators Versus American Juries: The
United States Supreme Court Shifts the Balance in Riegel v. Medtronic,” Nashville Bar Journal,
2008; “Washington Bureaucrats Taking Over American Justice System,” The Tennessean
(December 2007); “The End of Meaningful Punitive Damages,” Nashville Bar Journal,
November 2001; “Is Civility Dead?” Nashville Bar Journal, October 2003; “The FCC: The
Constitution, Censorship, and a Celebrity Breast,” Nashville Bar Journal, April 2005. Member:
American Bar Foundation (Fellow, 2016); American Association for Justice (Chair, Public
Education Committee, 2015); American Bar Association (Past-Chair, YLD Criminal & Juvenile
Justice Committee; Tort Trial and Insurance Practice Section Professionalism Committee); First
Center for the Visual Arts (Founding Member, Young Professionals Program); Harry Phillips
American Inn of Court; Kappa Chapter of Kappa Sigma Fraternity Alumni Association
(President); Metropolitan Nashville Arts Commission (Grant Review Panelist); Nashville Bar
Association (YLD Board of Directors; Nashville Bar Association YLD Continuing Legal
Education and Professional Development Director); Nashville Bar Journal (Editorial Board);
Tennessee Association for Justice (Board of Directors, 2008-2011; Legislative Committee);
Tennessee Bar Association (Continuing Legal Education Committee); Tennessee Trial Lawyers
Association (Board of Directors; Vice-President, 2018-2020; Treasurer & Secretary, 2017-2018);


2016824.1                                   - 115 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 127 of 149




Historic Belcourt Theatre (Past Board Chair; Board of Directors); Nashville Cares (Board of
Directors).

        PAULINA do AMARAL, Admitted to practice in New York, 1997; California, 1998;
U.S. Court of Appeals, Ninth Circuit, 1999; U.S. District Court, Southern District of New York,
2004; U.S. District Court, Western District of Michigan, 2004; U.S. District Court, Eastern
District of Michigan, 2007. Education: University of California Hastings College of Law (J.D.,
1996); Executive Editor, Hastings Constitutional Law Quarterly; National Moot Court
Competition Team, 1995; Moot Court Executive Board; University of Rochester (B.A., 1988).
Employment: Law Clerk to Chief Judge Richard Alan Enslen, U.S. District Court, Western
District of Michigan, 1996-98. Publications & Presentations: Co-Chair, HarrisMartin Opioid
Litigation Conference, San Francisco, 2018; “Rapid Response: Opioid Litigation,” American
Association for Justice Seminar, September 2017; Co-Author, “Class Action Fairness Act of
2005,” California Litigation, Vol. 18, No. 3, 2005. Awards & Honors: Selected for inclusion by
peers in The Best Lawyers in America in the field of “Mass Tort Litigation/Class Actions –
Plaintiffs,” 2017-2020; Legal 500 recommended lawyer, LegalEase, 2013. Member: American
Association for Justice; UC Hastings College of the Law, Board of Trustees; Association of the
Bar of the City of New York, (2007-2010, Committee on the Judiciary); American Bar
Association; State Bar of New York; State Bar of California; Bar Association of San Francisco;
American Trial Lawyers Association; New York State Trial Lawyers Association.

        KENNETH S. BYRD, Admitted to practice in Tennessee, 2004; U.S. District Court of
Appeals, 6th Circuit, 2009; U.S. District Court, Western District of Tennessee, 2007; U.S.
District Court, Eastern District of Tennessee, 2006; U.S. District Court, Middle District of
Tennessee, 2005. Education: Boston College Law School (J.D., cum laude, 2004), Law Student
Association (President, 2003-2004), National Moot Court Team (Regional Champion, 2003-
2004), American Constitution Society (Secretary, 2002-2003), Judicial Process Clinic (2003),
Criminal Justice Clinic (2003-2004); Samford University (B.S., cum laude, in Mathematics with
Honors, minor in Journalism, 1995). Prior Employment: Harwell Howard Hyne Gabbert &
Manner, P.C., 2004-2010; Summer Associate, Harwell Howard Hyne Gabbert & Manner, P.C.,
2003; Summer Associate, Edward, Angell, Palmer, Dodger, LLP, 2003. Awards: Selected for
inclusion by peers in The Best Lawyers in America in fields of Consumer Protection Law,
Personal Injury Litigation-Plaintiffs, and Product Liability Litigation-Plaintiffs, 2018-2020;
“Paladin Award,” Tennessee Association for Justice, 2015; “Rising Star for Mid-South,” Super
Lawyers, 2014. Member: American Bar Association; American Constitution Society, Nashville
Chapter (Member & Chair of 2008 Supreme Court Preview Event); Tennessee Trial Lawyers
Association (Board of Governors, 2018-2020); Camp Ridgecrest Alumni & Friends (Board
Member); Harry Phillips American Inn of Court, Nashville Chapter (Associate Member, 2008-
2010; Barrister, 2010-2014); Historic Edgefield, Inc. (President, 2009-2011); Nashville Bar
Association; Tennessee Bar Association.

        LIN Y. CHAN, Admitted to practice in California, 2008; U.S. District Court, Northern
District of California, 2008; U.S. District Court, Central District of California, 2010; U.S. Court
of Appeals for the Fifth Circuit, 2011; U.S. Court of Appeals for the Ninth Circuit, 2011; U.S.
Court of Appeals for the Tenth Circuit, 2010. Education: Wellesley College (B.A. summa cum
laude 2001); Stanford Law School (J.D. 2007); Editor-in-Chief, Stanford Journal of Civil Rights


2016824.1                                     - 116 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 128 of 149




and Civil Liberties; Fundraising Chair, Shaking the Foundations Progressive Lawyering
Conference. Prior Employment: Associate, Goldstein, Borgen, Dardarian & Ho (formerly
Goldstein, Demchak Baller Borgen & Dardarian), 2008-2013; Law Clerk to Judge Damon J.
Keith, Sixth Circuit Court of Appeals, 2007-2008; Clinic Student, Stanford Immigrants’ Rights
Clinic, 2006-2007; Union Organizer, SEIU and SEIU Local 250, 2002-2004; Wellesley-
Yenching Teaching Fellow, Chinese University of Hong Kong, 2001-2002. Awards & Honors:
“Lawdragon 500 Leading Plaintiff Financial Lawyers in America,” Lawdragon, 2020; “Super
Lawyer for Northern California,” Super Lawyers, 2019; “Rising Star for Northern California,”
Super Lawyers, 2015-2018; “40 and Under Hot List,” Benchmark Litigation, 2018”;
“Outstanding Antitrust Litigation Achievement by a Young Lawyer,” American Antitrust
Institute, 2017; “Outstanding Private Practice Antitrust Achievement,” American Antitrust
Institute, 2017. Presentations & Publications: Panelist, “Class Certification – The Evolving
Relationship Between Damages and Predominance,” ABA Sixth Annual Class Actions and Mass
Torts Regional CLE Program; Moderator, “Antitrust for HR: No-Poach and Wage Fixing
Agreements,” Bar Association of San Francisco (January 2018); Moderator, “Challenging Non-
Price Restraints,” American Antitrust Institute 11th Annual Private Antitrust Enforcement
Conference (November 2017); Panelist, “Settlement Ethics: Negotiating Class Action
Settlements the Right Way,” Impact Fund Annual Class Action Conference (February 2016);
Author, “Do Federal Associated General Contractors Standing Requirements Apply to State
Illinois Brick Repealer Statutes?,” Business Torts & Rico News, Winter 2015; Panelist, “Federal
and State Whistleblower Laws: What You Need to Know,” Asian American Bar Association
(November 2014); Author, "California Supreme Court Clarifies State Class Certification
Standards in Brinker,” American Bar Association Labor & Employment Law Newsletter (April
2013); Presenter, “Rule 23 Basics in Employment Cases,” Impact Fund’s 11th Annual
Employment Discrimination Class Action Conference (February 2013); Chapter Author, The
Class Action Fairness Act: Law and Strategies; Co-Author, “Clash of the Titans: Iqbal and Wage
and Hour Class/Collective Actions,” BNA, Daily Labor Report, 80 DLR L-1 (April 2010);
Chapter Co-Chair, Lindemann & Grossman, Employment Discrimination Law Treatise, Fifth
Edition; Chapter Monitor, Lindemann & Grossman, Employment Discrimination Law Treatise
2010 Cumulative Supplement. Member: American Antitrust Institute, Advisory Board, 2018;
Asian Americans Advancing Justice - Asian Law Caucus, Board Member and Board Secretary,
2013 – 2018; Asian American Bar Association, Board of Directors and Board Secretary, 2017 –
Present; American Bar Association, Fair and Impartial Courts Committee Co-Chair, 2017 –
2019; Bar Association of San Francisco Antitrust and Business Regulation Section, Chair, 2018-
2019; Committee to Support the Antitrust Laws, Treasurer, 2019; Public Justice; State Bar of
California.

        DANIEL P. CHIPLOCK, Admitted to practice in New York, 2001; U.S. District Court,
Southern District of New York, 2001; U.S. District Court, Eastern District of New York, 2001;
U.S. District Court, District of Colorado, 2006; U.S. Court of Appeals for the Second Circuit,
2009; U.S. Court of Appeals for the Third Circuit, 2016; U.S. Court of Appeals for the Sixth
Circuit, 2011; U.S. Supreme Court, 2011. Education: Stanford Law School (J.D., 2000); Article
Review Board, Stanford Environmental Law Journal; Recipient, Keck Award for Public Service;
Columbia University (B.A., summa cum laude, 1994); Phi Beta Kappa. Awards & Honors:
“Super Lawyer for New York Metro,” Super Lawyers, 2016-2017; “Keck Award for Public
Service,” Stanford Law School, 2000. Member: State Bar of New York; American Association


2016824.1                                    - 117 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 129 of 149




for Justice; Fight for Justice Campaign; Public Justice; National Association of Shareholder and
Consumer Attorneys (Executive Committee/Secretary); American Constitution Society for Law
and Policy (Advocate’s Circle). Classes/Seminars: “Fraud on the Market,” Federal Bar Council,
Feb. 25, 2014 (CLE panel participant).

        DOUGLAS CUTHBERTSON, Admitted to practice in New York, 2008; U.S. Court of
Appeals for the Eleventh Circuit, 2017; U.S. Court of Appeals for the Second Circuit, 2016; U.S.
Court of Appeals for the Seventh Circuit, 2015; U.S. District Court, District of Connecticut, 2017;
U.S. District Court, Northern District of New York, 2018; U.S. District Court, Eastern District of
New York, 2008; U.S. District Court, Southern District of New York, 2008; U.S. District Court,
District of Colorado, 2013; U.S. District Court, Eastern District of Wisconsin, 2013; U.S. District
Court, Western District of Wisconsin, 2014; U.S. District Court, Northern District of Illinois,
2014. Education: Fordham University School of Law (J.D. cum laude 2007); President,
Fordham Law School Chapter of Just Democracy; Senior Articles Editor, Fordham Urban Law
Journal; Fordham University School of Law Legal Writing Award, 2004-2005; Legal Writing
Teaching Assistant, 2005-2006; Dean’s List, 2004-2007; Alpha Sigma Nu Jesuit Honor Society.
Bowdoin College (B.A. summa cum laude, 1999), Sarah and James Bowdoin Scholar for
Academic Excellence (1995-1999). Prior Employment: Associate, Debevoise & Plimpton, LLP,
2009-2012; Law Clerk to Honorable Magistrate Judge Andrew J. Peck, U.S. District Court,
Southern District of New York, 2007-2009. Awards & Honors: “Rising Star for New York
Metro,” Super Lawyers, 2013-2017. Member: Federal Bar Council; New York Civil Liberties
Union, Board of Directors; New York State Bar Association.

        NIMISH R. DESAI, Admitted to practice in Texas, 2017; Admitted to practice in
California, 2006; U.S. Court of Appeals, Ninth Circuit, 2009; US District Court, Northern
District of California, 2007; Texas, 2017; US District Court, Central District of California, 2008;
US District Court, Northern District of Florida, 2009; US District Court, Eastern District of
Texas, 2017; US District Court, Southern District of Texas, 2019. Education: University of
California, Berkeley, School of Law (Berkeley Law) (J.D., 2006), Finalist and Best Brief,
McBaine Moot Court Competition (2006), Moot Court Best Brief Award (2004); University of
Texas, Austin, (B.S. & B.A., High Honors, 2002). Prior Employment: Extern, Sierra Club
Environmental Law Program, 2004; Researcher, Public Citizen, 2003; Center for Energy and
Environmental Resources, 2001-2002. Awards & Honors: Selected for inclusion by peers in The
Best Lawyers in America in field of “Qui Tam Law,” 2016-2020; “Northern California Super
Lawyer,” Super Lawyers, 2013-2019; “Consumer Attorney of the Year Finalist,” Consumer
Attorneys of California, 2014; “Rising Star for Northern California,” Super Lawyers, 2012.
Publications & Presentations: “BP, Exxon Valdez, and Class-Wide Punitive Damages,” 21 Class
Action and Derivative Suit Committee Newsletter (Fall 2010); “American Chemistry Council v.
Johnson: Community Right to Know, But About What? D.C. Circuit Takes Restrictive View of
EPCRA,” 33 Ecology L.Q. 583 (Winter 2006); “Lessons Learned and Unlearned: A Case Study of
Medical Malpractice Award Caps in Texas,” The Subcontinental, (Winter 2004, Vol. 1, Issue 4,
pp. 81-87); “Separation of Fine Particulate Matter Emitted from Gasoline and Diesel Vehicles
Using Chemical Mass Balancing Techniques,” Environmental Science Technology, (2003;
37(17) pp. 3904-3909); “Analysis of Motor Vehicle Emissions in a Houston Tunnel during Texas
Air Quality Study 2000,” Atmospheric Environment, 38, 3363-3372 (2004). Member: State Bar
of California; Bar Association of San Francisco; Consumer Attorneys of California; American Bar


2016824.1                                     - 118 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 130 of 149




Association; American Constitution Society; East Bay Community Law Center (Board Member,
2010-present); South Asian Bar Association (Board Member, 2010-present). Languages:
Gujarati (conversational).

        NICHOLAS DIAMAND, Admitted to practice in England & Wales, 1999; New York,
2003; U.S. District Court, Southern District of New York, 2003; U.S. District Court, Eastern
District of New York, 2003; U.S. Court of Appeals, Seventh Circuit, 2006; U.S. District Court,
Western District of New York, 2006; U.S. District Court for the District of Colorado, 2007; U.S.
Supreme Court, 2013; U.S. Court of Appeals, Ninth Circuit, 2016; U.S. Court of Appeals, Second
Circuit, 2016. Education: Columbia University School of Law (LL.M., Stone Scholar, 2002);
College of Law, London, England (C.P.E.; L.P.C.; Commendation, 1997); Columbia University
(B.A., magna cum laude, 1992). Awards & Honors: “Super Lawyer for New York Metro,” Super
Lawyers, 2013-2019; “Super Lawyers Business Edition” (Securities Edition), Super Lawyers,
2016; “Rising Star for New York Metro,” Super Lawyers, 2012. Prior Employment: Solicitor,
Herbert Smith, London (1999-2001); Law Clerk to the Honorable Edward R. Korman, Chief
Judge, U.S. District Court, Eastern District of New York (2002-03). Publications &
Presentations: Panelist, Federal Bar Council: Webinar on Amendment to Fed R. Civ. P. 23:
Impact on Securities, Antitrust, Consumer & Date Breach Class Action Practice, December 2018;
“Spokeo Still Standing: No Sign of a Circuit Split” (with Andrew Kaufman), Law360, 2016;
“Spotlight on Spokeo: A Win for Consumers” (with Andrew Kaufman), Law360, 2016; “U.S.
Securities Litigation & Enforcement Action,” Corporate Disputes magazine, April-June 2015;
Speaker, Strafford CLE webinar “Ethical Risks in Class Litigation,” 2015; Speaker, International
Corporate Governance Network Conference, 2014; “Fraud on the Market in a Post-Amgen
World” (with M. Miarmi), Trial Magazine, November 2013; Contributing Author, California
Class Actions Practice and Procedure (Elizabeth J. Cabraser, Editor-in-Chief), 2006; Panelist,
Federal Bar Council: Webinar on Amendment to Fed R. Civ. P. 23: Impact on Securities,
Antitrust, Consumer & Date Breach Class Action Practice, December 2018; Speaker, Strafford
CLE webinar “Ethical Risks in Class Litigation,” 2015 Speaker, International Corporate
Governance Network Conference, 2014; Panelist, “Obstacles to Access to Justice in
Pharmaceutical Cases,” Pharmaceutical Regulation and Product Liability, British Institute of
International and Comparative Law, April 21, 2006; Panelist, “Pre-Trial Discovery in the United
States,” Union Internationale des Avocats, Winter Seminar, February 2006. Member: American
Association for Justice (Chair, Consumer Privacy/Data Breach Litigation Group, 2016-2018);
New York City Bar Association; New York State Bar Association; Public Justice Foundation;
Public Citizen; International Corporate Governance Network; Peer Articles Reviewer; Trial
magazine.

        DEAN M. HARVEY, Admitted to practice in California, 2007; U.S. District Court,
Northern District of California, 2007; U.S. District Court, Central District of California, 2007;
U.S. District Court, Eastern District of California, 2008; U.S. District Court, Southern District of
California, 2008; U.S. Court of Appeals for the Ninth Circuit, 2008; U.S. District Court, Eastern
District of Wisconsin, 2013; U.S. Court of Appeals for the Fourth Circuit, 2016; U.S. Supreme
Court, 2018; U.S Court of Appeals for the Sixth Circuit, 2019. Education: University of
California, Berkeley, School of Law (Berkeley Law) (J.D. 2006); Articles Editor, California Law
Review (2005-2006); Assistant Editor, Berkeley Journal of International Law (2004);
University of Minnesota, Twin Cities (B.A. summa cum laude, 2002). Prior Employment:


2016824.1                                      - 119 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 131 of 149




Partner, Lieff Cabraser Heimann & Bernstein, LLP (2013-Present); Associate, Lieff Cabraser
Heimann & Bernstein, LLP (2009-2013); Associate, Boies, Schiller & Flexner LLP (2007-2008);
Law Clerk, The Honorable James V. Selna, U.S. District Court for the Central District of
California (2006-2007); Law Clerk, U.S. Department of Justice, Antitrust Division, San
Francisco Field Office (2006); Summer Law Intern, U.S. Department of Justice (2005); Summer
Associate, Boies, Schiller & Flexner LLP (2005). Awards & Honors: “Lawdragon 500 Leading
Plaintiff Financial Lawyers in America,” Lawdragon, 2020; “Super Lawyer for Northern
California,” Super Lawyers, 2013-2019; “On the Rise – Top 40 Young Lawyers,” American Bar
Association, 2017; “Top 40 Under 40” Lawyer in California, Daily Journal, 2017; “Outstanding
Private Practice Antitrust Achievement,” American Antitrust Institute, 2017; “California Lawyer
Attorney of the Year (CLAY) Award,” California Lawyer, 2016; "Lawyers on the Fast Track,"
The Recorder, 2013; “Rising Star for Northern California,” Super Lawyers, 2010-2012; “William
E. Swope Antitrust Writing Prize,” 2006. Publications & Presentations: Co-Author, with Yaman
Salahi, Comments of the Antitrust Law Section of the ABA in Connection with the FTC
Workshop on "Non-Competes in the Workplace: Examining Antitrust and Consumer Protection
Issues," April 2020; Panelist, “No-Poach: Assessing Risk in Uncertain Seas,” ABA Antitrust Law
Section Virtual Spring Meeting, (April 2020); Panelist, “Competition in Labor Markets,” U.S.
Justice Department Antitrust Division Public Workshop, (November 2019); Commentator,
“When Rules Don’t Apply,” Spotlights Successful Antitrust Challenges to Illegal High-Tech
Labor Practices, (April 2019); Speaker, “Current and Future Antitrust and Labor Issues,”
National Association of Attorneys General, (April 2019); Panelist, “Competition Tort Claims
Around the Globe,” ABA Antitrust Section Spring Meeting, (March 2019); Speaker, “Antitrust
and Silicon Valley: New Themes and Direction in Competition Law and Policy,” Santa Clara
University School of Law, March 2019Speaker, “Antitrust Analysis in Two-Sided Markets,”
California Lawyers Association, (February 2019); Speaker, “Latest Developments in No-Poach
Agreements,” California Lawyers Association (January 2019); Panelist, “Antitrust and Workers
— Agreements, Mergers, and Monopsony,” American Antitrust Institute Conference (June
2018); Speaker, “Anticompetitive Practices in the Labor Market,” Unrigging the Market
Program, Harvard Law School (June 2018); Speaker, “Tech-Savvy and Talented: Competition in
Employment Practices,” American Bar Association (May 2018); Speaker, “Antitrust for HR: No-
Poach and Wage Fixing Agreements,” Bar Association of San Francisco (January 2018);
Moderator, “Competition Torts in the Trenches: Lessons From Recent High-Profile Cases,”
American Bar Association (November 2016); Speaker, “Are Computers About to Eat Your Lunch
(Or At Least Change the Way You Practice)?”, Association of Business Trial Lawyers Panel
(August 2016); Moderator, “The Law and Economics of Employee Non-Compete Agreements,”
American Bar Association Panel (June 2016); Speaker, “Lessons from the Headlines: In re:
High-Tech Employee Antitrust Litigation,” The Recorder and Corporate Counsel’s 13th Annual
General Counsel Conference West Coast (November 2015); Speaker, “The Future of Private
Antitrust Enforcement,” American Antitrust Institute Panel (November 2015); Moderator,
“From High-Tech Labor to Sandwich Artists: The Law and Economics of Employee Solicitation
and Hiring,” American Bar Association Panel (March 2015); Panelist, "Tech Sector 'No
Poaching' Case Update - What Antitrust Counselors and HR Departments Need to Know,"
American Bar Association (2015); Speaker, "Cases at the Intersection of Class Actions and
Employee Protection Regulations," Law Seminars International (2015); Speaker, Town Hall
Meeting, American Bar Association Section of Antitrust Law Business Torts & Civil RICO
Committee (December 2014); Panelist, "If You Don't Steal My Employees, I Won't Steal Yours:


2016824.1                                   - 120 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 132 of 149




The Antitrust Treatment of Non-Poaching and Non-Solicitation Agreements," American Bar
Association (2013); Panelist, "In the Wake of AT&T Mobility v. Concepcion: Perspectives on the
Future of Class Litigation," American Bar Association (2011);Co-Author, “Play Ball: Potential
Private Rights of Action Emerging From the FIFA Corruption Scandal,” 11 Business Torts &
RICO News 1 (Summer 2015); Contributing Author, The Class Action Fairness Act: Law and
Strategy, American Bar Association, 2013; Contributing Author, Concurrent Antitrust Criminal
and Civil Proceedings: Identifying Problems and Planning for Success, American Bar
Association (2013); Co-Editor, California Class Actions Practice and Procedures (2010-2013);
Articles Editor, Competition (the Journal of the Antitrust and Unfair Competition Law Section
of the State Bar of California) (2012); Contributing Author, ABA Annual Review of Antitrust
Law Developments (2011); New Guidance for Standard Setting Organizations: Broadcom
Corp. v. Qualcomm Inc. and In the Matter of Rambus, Inc., 5 ABA Sherman Act Section 1
Newsl. 35 (2008); Anticompetitive Social Norms as Antitrust Violations, 94 Calif. L. Rev. 769
(2006). Member: American Antitrust Institute, Advisory Board; American Bar Association
(Antitrust Section); Bar Association of San Francisco; San Francisco Trial Lawyers Association.

        LEXI J. HAZAM, Admitted to practice in California, 2003; U.S. Court of Appeals for
the Second Circuit, 2008; U.S. Court of Appeals for the Seventh Circuit, 2006; U.S. Court of
Appeals for the Eighth Circuit, 2008; U.S. District Court, Northern District of California, 2003;
U.S. District Court, Southern District of CA, 2013; U.S. District Court, Western District of
Michigan, 2017. Education: Stanford University (B.A., 1995, M.A., 1996), Phi Beta Kappa.
University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2001); California Law
Review and La Raza Law Journal (Articles Editor); Berkeley Law Foundation Summer Grant
for Public Service; Federal Practice Clinic; Hopi Appellate Clinic). Prior Employment: Law
Clerk, Mexican American Legal Defense and Education Fund, 1999; Law Clerk, Judge Henry H.
Kennedy, Jr., U.S. District Court for the District of Columbia, 2001-2002; Associate, Lieff
Cabraser Heimann & Bernstein, LLP, 2002-2006; Partner, Lieff Global LLP, 2006-2008.
Honors & Awards: Selected for inclusion by peers in The Best Lawyers in America in the field
of “Mass Tort Litigation/Class Actions – Plaintiffs” and “Qui Tam Law,” 2015-2020;
“Lawdragon 500 Leading Plaintiff Financial Lawyers in America,” Lawdragon, 2020; “Northern
California Super Lawyer,” Super Lawyers, 2015-2019; “Lawyer of the Year,” The Best Lawyers
in America, Mass Tort Litigation/Class Actions-Plaintiffs for San Francisco, 2017; “California
Litigation Star,” Benchmark Litigation, 2016; “California Future Star,” Benchmark Litigation,
2015; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2015; Legal
500 recommended lawyer, LegalEase, 2013; “Northern California Rising Stars,” Super
Lawyers, 2009-2011, 2013. Publications & Presentations: “Supreme Court Review of Escobar,”
Qui Tam Litigation Group and “Opioid Litigation: the Next Tobacco?” Litigation at Sunrise,
American Association for Justice Annual Convention, Boston, 2017; “Discovery Following the
2015 Federal Rules Amendments: What Does Proportionality Mean in the Class Action and
Mass Tort Contexts?” ABA 4th Annual Western Regional CLE on Class Actions & Mass Torts,
San Francisco, 2017; “Increasing the Number of Women & Minority Lawyers Appointed to
Leadership Positions in Class Actions & MDLs,” Duke Law Center for Judicial Studies
Conference, Atlanta, 2017; “2015 Rules Amendments,” “Search Methodology and Technology,”
“New Forms of Communications and Data Protection,” Innovation in eDiscovery Conference,
San Francisco, 2016; “Technology-Assisted Review: Advice for Requesting Parties,” Practical
Law, October/November 2016; “Technology-Assisted Review,” Sedona Conference Working


2016824.1                                    - 121 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 133 of 149




Group 1 Drafting Team, 2015; “The Benicar Litigation,” Mass Torts Made Perfect, Las Vegas,
2015; “The Benicar Litigation,” HarrisMartin’s MDL Conference, San Diego, 2015; “Now You
See Them, Now You Don’t: The Skill of Finding, Retaining, and Preparing Expert Witnesses For
Trial,” Women En Mass, Aspen; 2014. Member: American Association for Justice (Chair,
Section on Toxic, Environmental, and Pharmaceutical Torts, 2017); American Association for
Justice (Co-Secretary, Section on Qui Tam Litigation, 2016); Consumer Attorneys of California;
Board of Governors, Consumer Attorneys of California (2015); Bar Association of San Francisco;
San Francisco Trial Lawyers Association; State Bar of California.

        ROGER N. HELLER, Admitted to practice in California, 2001; U.S. District Court,
Northern District of California, 2001; U.S. District Court, Eastern District of California, 2017;
U.S. District Court, District of Colorado, 2015; U.S. Court of Appeals for the Second Circuit,
2017; U.S. Court of Appeals for the Ninth Circuit, 2001. Education: Columbia University School
of Law (J.D., 2001); Columbia Law Review, Senior Editor. Emory University (B.A., 1997). Prior
Employment: Extern, Honorable Michael Dolinger, U.S. District Court, Southern District of
New York, 1999; Associate, O’Melveny & Myers LLP, 2001-2005; Senior Staff Attorney,
Disability Rights Advocates, 2005-2008. Honors & Awards: “Northern California Super
Lawyer,” Super Lawyers, 2013-2019; “Partners Council Rising Star,” National Consumer Law
Center, 2015; “Rising Star,” Law 360, 2014-2015; “Finalist for Consumer Attorney of the Year,”
Consumer Attorneys of California, 2012-2013; “Trial Lawyer of the Year Finalist,” Public Justice,
2012; “Northern California Rising Star,” Super Lawyers, 2011-2012; Harlan Fiske Stone
Scholar, 1998-2001. Publications & Presentations: Co-author, Fighting For Troops on the
Homefront, Trial Magazine (September 2006). Member: American Bar Association; Bar
Association of San Francisco; Consumer Attorneys of California; State Bar of California;
Advisory Committee Member, Santa Venetia Community Plan.

        DANIEL M. HUTCHINSON, Admitted to practice in California, 2005; U.S. District
Court, Central District of California, 2012; U.S. District Court, Southern District of California,
2012; U.S. Court of Appeals for the Eleventh Circuit, 2018; U.S. Court of Appeals for the First
Circuit, 2012; U.S. Court of Appeals for the Ninth Circuit, 2006; U.S. District Court, Northern
District of California, 2006; U.S. Court of Appeals for the Fourth Circuit, 2008; U.S. District
Court Eastern District of Wisconsin, 2013; U.S. District, Northern District of Illinois, 2014.
Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2005),
Senior Articles Editor, African-American Law & Policy Report, Prosser Prizes in Constitutional
Law and Employment Law; University of California, Berkeley, School of Law (Berkeley Law)
Teaching & Curriculum Committee (2003-2004); University of California, Berkeley Extension
(Multiple Subject Teaching Credential, 2002); Brown University (B.A., 1999), Mellon Mays
Fellowship (1997-1999). Prior Employment: Judicial Extern to the Hon. Martin J. Jenkins, U.S.
District Court, Northern District of California, 2004; Law Clerk, Lewis & Feinberg, P.C., 2003-
2004; Teacher, Oakland Unified School District, 1999-2002. Honors & Awards: Selected for
inclusion by peers in The Best Lawyers in America in the field of “Employment Law—
Individuals,” 2020; “Northern California Super Lawyer,” Super Lawyers, 2013-2019; “Rising
Star,” Law360, 2014; Legal 500 recommended lawyer, LegalEase, 2013; “50 Lawyers on the
Fast Track,” The Recorder, 2012; “Northern California Rising Stars,” Super Lawyers, 2009-
2012. Publications & Presentations: Panelist, “Ascertainability isn’t a thing. Or is it?” Impact
Fund Class Action Conference, February 2019; Panelist, “Employment Discrimination Class


2016824.1                                    - 122 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 134 of 149




Actions Post-Dukes,” Consumer Attorneys of California 50th Annual Convention (2011); “Ten
Points from Dukes v. Wal-Mart Stores, Inc.,” 20(3) CADS Report 1 (Spring 2010); Panelist,
“Rethinking Pro Bono: Private Lawyers and Public Service in the 21st Century,” UCLA School of
Law (2008); Author and Panelist, “Pleading an Employment Discrimination Class Action” and
“EEO Litigation: From Complaint to the Courthouse Steps,” ABA Section of Labor and
Employment Law Second Annual CLE Conference (2008); Co-Presenter, “Rule 23 Basics in
Employment Cases,” Strategic Conference on Employment Discrimination Class Actions (2008).
Member: American Bar Association (Section of Labor & Employment Law Leadership
Development Program, 2009 - 2010); Association of Business Trial Lawyers (Leadership
Development Committee, 2008 - 2010); Bar Association of San Francisco (Vice Chair,
Cybersecurity and Privacy Law Section); Consumer Attorneys of California; Lawyer’s Committee
for Civil Rights of the San Francisco Bay Area (Board Chair, 2015; Chair-Elect, 2014; Board
Secretary, 2011 - 2013; Board of Directors, 2009 - Present); National Bar Association; National
Employment Lawyers Association; State Bar of California.

       SHARON M. LEE, Admitted to practice in New York, 2002; U.S. District Court,
Southern District of New York, 2003; U.S. District Court, Eastern District of New York, 2003;
Washington State, 2005; U.S. District Court, Western District of Washington, 2015. Education:
St. John’s University School of Law (J.D. 2001); New York International Law Review, Notes &
Comments Editor, 2000-2001; St. John’s University (M.A. 1998); St. John’s University (B.A.
1997). Awards and Honors: “Lawdragon 500 Leading Plaintiff Financial Lawyers in America,”
Lawdragon, 2020. Prior Employment: Milberg Weiss & Bershad, LLP, 2003-2007.
Publications & Presentations: Author, The Development of China’s Securities Regulatory
Framework and the Insider Trading Provisions of the New Securities Law, 14 N.Y. Int’l
L.Rev. 1 (2001); Co-author, Post-Tellabs Treatment of Confidential Witnesses in Federal
Securities Litigation, 2 J. Sec. Law, Reg. and Compliance 205 (3d ed. 2009). Member: American
Bar Association; Asian Bar Association of Washington; Washington State Bar Association;
Washington State Joint Asian Judicial Evaluation Committee.

        BRUCE W. LEPPLA, Admitted to practice in California, 1976; New York, 1978;
Colorado, 2006; U.S. Court of Appeals Ninth Circuit, 1976; U.S. District Court Central District of
California, 1976; U.S. District Court Eastern District of California, 1976; U.S. District Court
Northern District of California, 1976; U.S. District Court Southern District of New York, 2015.
Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D., M.G. Reade
Scholarship Award); University of California at Berkeley (M.S., Law and Economics,
Quantitative Economics); Yale University (B.A., magna cum laude, Highest Honors in
Economics). Prior Employment: California-licensed Real Estate Broker (2009-present); FINRA
and California-licensed Registered Investment Adviser (2008-present); Chairman, Leppla
Capital Management LLC (2008-present); Chairman, Susquehanna Corporation (2006-
present); Partner, Lieff Cabraser Heimann & Bernstein, LLP (2004-2008), Counsel (2002-
2003); CEO and President, California Bankers Insurance Services Inc., 1999-2001; CEO and
President, Redwood Bank (1985-1998), CFO and General Counsel (1981-1984); Brobeck,
Phleger & Harrison (1980); Davis Polk & Wardwell (1976-80). Publications: Author or co-
author of 11 different U.S. and International patents in electronic commerce and commercial
product design, including “A Method for Storing and Retrieving Digital Data Transmissions,”
United States Patent No. 5,659,746, issued August 19, 1997; “Stay in the Class or Opt-Out?


2016824.1                                    - 123 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 135 of 149




Institutional Investors Are Increasingly Opting-Out of Securities Class Litigation,” Securities
Litigation Report, Vol. 3, No. 8, September 2006, West LegalWorks; reprinted by permission of
the author in Wall Street Lawyer, October 2006, Vol. 10, No. 10, West LegalWorks; “Selected
Waiver: Recent Developments in the Ninth Circuit and California, Part 1;” Elizabeth J.
Cabraser, Joy A. Kruse and Bruce W. Leppla; Securities Litigation Report, May 2005, Vol. I,
No. 9, pp. 1, 3-7; “Selected Waiver: Recent Developments in the Ninth Circuit and California,
Part 2;” Elizabeth J. Cabraser, Joy A. Kruse and Bruce W. Leppla; Securities Litigation Report,
June 2005, Vol. I, No. 10, pp. 1, 3-9; Author, “Securities Powers for Community Banks,”
California Bankers Association Legislative Journal (Nov. 1987). Teaching Positions: Lecturer,
University of California at Berkeley, Haas School of Business, Real Estate Law and Finance
(1993-96); Lecturer, California Bankers Association General Counsel Seminars, Lending
Documentation, Financial Institutions Litigation and similar topics (1993-96). Panel
Presentations: Union Internationale des Avocats, Spring Meeting 2010, Frankfurt, Germany,
“Recent Developments in Cross-Border Litigation;” Union Internationale des Avocats, Winter
Meeting 2010, Park City, Utah, “Legal and Economic Aspects of Securities Class and Opt-out
Litigation;” EPI European Pension Fund Summit, Montreux, Switzerland, “Legal and Global
Economic Implications of the U.S. Subprime Lending Crisis,” May 2, 2008; Bar Association of
San Francisco, “Impact of Spitzer’s Litigation and Attempted Reforms on the Investment
Banking and Insurance Industries,” May 19, 2005; Opal Financial Conference, National Public
Fund System Legal Conference, Phoenix, AZ, “Basic Principles of Securities Litigation,”
January 14, 2005; American Enterprise Institute, “Betting on the Horse After the Race is Over—
In Defense of Mutual Fund Litigation Related to Undisclosed After Hours Order Submission,”
September 30, 2004. Member: American Association for Justice; Bar Association of San
Francisco, Barrister’s Club, California Bankers Association, Director, 1993 – 1999, California
State Small Business Development Board, 1989 – 1997, Community Reinvestment Institute,
Founding Director, 1989 – 1990, National Association of Public Pension Attorneys, New York
State Bar Association, San Francisco Chamber of Commerce, Leadership Council, 1990 – 1992,
State Bar of California, Union Internationale des Avocats, Winter Corporate Governance
Seminar, Seminar Chairman, 2012; University of California at Berkeley, University of California,
Berkeley, School of Law (Berkeley Law) Alumni, Board of Directors, 1993 – 1996, Wall Street
Lawyer, Member, Editorial Board, Yale University Alumni Board of Directors, Director, 2001 -
2005.

        JASON L. LICHTMAN, Admitted to practice in Illinois, 2006; New Jersey, 2011; New
York, 2011; U.S. Supreme Court, 2012; District of Columbia, 2007; U.S. Court of Appeals,
Second Circuit, 2016; U.S. Court of Appeals, Third Circuit, 2012; U.S. Court of Appeals, Fifth
Circuit, 2016; U.S. Court of Appeals, Sixth Circuit, 2010; U.S. Court of Appeals, Seventh Circuit,
2011; U.S. Court of Appeals, Ninth Circuit, 2012; U.S. Court of Appeals, Tenth Circuit, 2014;
U.S. Court of Appeals, Eleventh Circuit, 2013; U.S. District Court, Northern District of Illinois,
2006; U.S. District Court, New Jersey, 2011; U.S. District Court, Northern District of Ohio,
2010; U.S. District Court, Eastern District of New York, 2012, U.S. District Court, Southern
District of New York, 2012; U.S. Court of Appeals Federal Circuit, 2015; U.S. District Court,
Eastern District of Wisconsin, 2014; U.S. District Court, Eastern District of Texas, 2016.
Education: University of Michigan Law School (J.D., cum laude, 2006), Campbell Moot Court
Executive Board; Clarence T. Darrow Scholar; Northwestern University (B.A. in Economics,
2000). Prior Employment: Judicial Law Clerk to Honorable Kathleen M. O’Malley, United


2016824.1                                     - 124 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 136 of 149




States District Court, Northern District of Ohio, 2008-2010; Litigation Associate, Howrey LLP,
2006-2008; Summer Associate, Howrey LLP, 2005; Summer Associate, Reed Smith LLP, 2004.
Awards & Honors: “Rising Star,” Consumer Protection, Law360, 2017; “Super Lawyer for New
York Metro,” Super Lawyers, 2017-2018; “Rising Star for New York Metro,” Super Lawyers,
2013-2016. Member: American Association for Justice; Public Justice; Chair, Class Action
Committee, Public Justice; Sedona Conference. Publications and Presentations: Contributing
Author, “Ninth Circuit Reshapes California Consumer-Protection Law,” American Bar
Association (July 2012).

        SARAH R. LONDON, Admitted to practice in California, 2009; U.S. District Court,
Northern District of California, 2009; U.S. Court of Appeals for the Ninth Circuit, 2009; U.S.
District Court, Central District of California, 2010; U.S. Court of Appeals for the Eleventh
Circuit, 2012. Education: National Institute for Trial Advocacy, Building Trial Skills: Boston
(Winter 2013); University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2009),
Order of the Coif, National Runner-Up Constance Baker Motley Moot Court Competition;
Northwestern University (B.A., cum laude, 2002). Prior Employment: Public Policy Manager,
Planned Parenthood of Kansas and Mid-Missouri (2004-2006). Publications & Presentations:
“Reproductive Justice: Developing a Lawyering Model,” Berkeley Journal of African-American
Law & Policy (Volume 13, Numbers 1 & 2, 2011); “Building the Case for Closing Argument: Mass
Torts,” Presentation at Consumer Attorneys of California Annual Conference (Fall
2014). Awards & Honors: Selected for inclusion by peers in The Best Lawyers in America in the
fields of “Mass Tort Litigation/Class Actions - Plaintiffs,” 2017-2020; "Rising Star for Northern
California," Super Lawyers, 2012-2019; “Street Fighter of the Year Award Finalist,” Consumer
Attorneys of California,”2015; Coro Fellow in Public Affairs (St. Louis, 2002-2003). Member:
American Association for Justice (Executive Committee Member, Section on Toxic,
Environmental, and Pharmaceutical Torts, 2016); The Bar Association of San Francisco;
Consumer Attorneys of California (Board of Governors 2012-2013); San Francisco Trial Lawyers
Association; State Bar of California; Bar Association San Francisco; American Association for
Justice; YWCA San Francisco and Marin County (Board of Directors 2014-2016).

        ANNIKA K. MARTIN, Admitted to practice in New York, 2005; U.S. District Court,
Southern District of New York, 2005; U.S. District Court Eastern District of New York, 2005.
Education: Law Center, University of Southern California (J.D., 2004); Review of Law &
Women’s Studies; Jessup Moot Court; Medill School of Journalism, Northwestern University
(B.S.J., 2001); Stockholm University (Political Science, 1999). Publications & Presentations:
Faculty Member, “Mass Tort MDL Certificate Program,” Duke Law School Bolch Judicial
Institute, March 2019; Speaker, “Certifying a Class on Women’s Issues – Pay Equity, Sexual
Assault, and More,” Women’s Issues in Litigation Conference, Santa Monica, CA, October 25,
2018; Co-founder and Producer, “Complex Litigation E-Discovery Forum; Speaker,
“Proportionality: What’s Happened since the Amendments,” Minneapolis, MN, September 28,
2018; Producer & Speaker, “Getting the Most Out of Your Team,” AAJ Class Action Litigation
Group CLE, Denver, CO, July 18, 2018; Speaker, “Careful What You Wish For: Protecting Data
Security in Discovery,” ABA 12th Annual National Institute on E-Discovery, Chicago, IL, May 18,
2018; Speaker, “Class Certification,” HB Class Action Mastery Conference, New York, NY, May
9, 2018; Producer & Faculty Member, AAJ Effective Legal Writing Workshop, New York, NY,
April 12-13, 2018; Co-Editor-in-Chief, “The Sedona Conference Federal Rule of Civil Procedure


2016824.1                                    - 125 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 137 of 149




34 Primer,” 19 Sedona Conf. J. 447, March 2018; Speaker, “Lawyers as Managers,” Emory Law’s
Institute for Complex Litigation & Mass Claims Leadership Conference - Atlanta, GA, January
19, 2018; Speaker, “From Terabytes to Binders: Fusing Discovery and Advocacy Strategies,”
Georgetown Law’s 14th Annual Advanced eDiscovery Institute - Washington DC, November 17,
2017; Co-Editor-in-Chief & Steering Committee Liaison, “The Sedona Conference Federal Rule
of Civil Procedure 34 Primer,” The Sedona Conference Working Group Series, September 2017;
Drafting Team Member, “The Sedona Conference Commentary on Proportionality in Electronic
Discovery,” The Sedona Conference Journal, Volume 18, May 2017; Producer & Moderator, “The
Future of Class Actions,” AAJ Class Action Litigation Group seminar – Nashville, TN, May 11,
2017; Producer & Speaker, “Examining Amended Rule 34,” The Sedona Conference Working
Group 1 Mid-Year Meeting – Minneapolis, MN, May 4-5, 2017; Speaker, “The Economic
Influence and Role of the Class Representative – Ethical and Policy Issues,” Class Action Money
& Ethics Conference – New York, NY, May 1, 2017; Producer & Speaker, “Diversity in Law: The
Challenges and How to Overcome Them,” AAJ Education webinar, March 27, 2017; Co-chair,
“Staying Ahead of the eDiscovery Curve: Retooling Your Practice Under the New Federal Rules,”
10th Annual Sedona Conference Institute Program on eDiscovery, March 2-3, 2017; Faculty
Member, “The Sedona Conference eDiscovery Negotiation Training: Practical Cooperative
Strategies,” Miami, FL, February 8-9, 2017; Speaker, “Proportionality: What’s Happened since
the Amendments,” Western Trial Lawyers Association CLE, Steamboat Springs, CO, February
2017; “Quality In, Quality Out,” Trial Magazine, January 2017; Testified before the Federal
Rules Advisory Committee concerning proposed amendments to Federal Rule 23, Phoenix, AZ,
January 4, 2017; Profiled in “Women of Legal Tech: From Journalism to Law”, LegalTech News
– December 8, 2016; Speaker, "Closure Mechanisms,” Federal Judicial Center / Judicial Panel
on Multidistrict Litigation Conference, Atlanta, GA, December 15, 2016; Speaker, “Getting
Selected for Leadership – What Decisionmakers Look For and How to Overcome Common
Barriers,” Emory Law Insitute for Complex Litigation & Mass Claims, Atlanta, GA, December 14,
2016; Producer & Speaker, “Mitigating Explicit and Implicit Bias in Associate Recruitment and
Retention,” AAJ Hot Topics: Diversity in the Law, Charlotte, NC, November 30, 2016; Speaker,
“The New Rules x 1 Year: Sanctions,” Georgetown Law Advanced E-Discovery Institute,
Washington DC, November 10-11, 2016; Faculty Member, AAJ Effective Legal Writing
Workshop, Washington DC, November 3-4, 2016; Speaker, “Proportionality under the Amended
FRCP 26”, Complex Litigation E-Discovery Forum, Minneapolis, MN, September 25, 2016;
Speaker, “Proportionality: What’s Happened since the Amendments,” Complex Litigation E-
Discovery Forum, Minneapolis, MN, September 23, 2016; Moderator, “Who Will Write Your
Rules—Your State Court or the Federal Judiciary?,” Pound Civil Justice Institute Forum for
State Appellate Court Judges, Los Angeles, CA, July 23, 2016; Producer, Moderator & Speaker,
“Dissecting the U.S. Supreme Court Decision in Spokeo, Inc. v. Robins,” American Association
for Justice webinar, May 26, 2016; Moderator & Speaker, “Consumer Class Actions,” HB
Litigation Conference, San Juan, PR, May 4, 2016; Faculty Member, The Sedona Conference
eDiscovery Negotiation Training: Practical Cooperative Strategies, Washington, DC, March 1-2,
2016; Producer & Speaker, “The 2015 Amendments to the Federal Rules of Civil Procedure,”
New York, NY, February 9, 2016; “How to Stop Worrying and Love Predictive Coding,” Trial
Magazine, January 2016; Speaker, “How Will New Rule 26(b)(1) on Proportionality Impact
Search and the Use of Search Technology?,” Innovation in E-Discovery Conference, New York,
NY, December 9, 2015; Speaker, “New Forms of Communication,” Innovation in E-Discovery
Conference, New York, NY, December 9, 2015; Speaker, “2015 Amendments to Federal Civil


2016824.1                                   - 126 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 138 of 149




Rules,” Tennessee Bar Association CLE, Nashville, TN, December 2, 2015; “Discovery
Proportionality Guidelines and Practices,” 99 Judicature, no. 3, Winter 2015, at 47–60
(Complex Litigation Drafting Team Leader); Speaker, “Check Your Sources: Understanding the
Technical Aspects of Data Collection”, Georgetown Advanced E-Discovery Institute,
Washington, DC, November 19, 2015; Speaker, “The Contentious Battle over Search Protocols in
e-Discovery”, Association of Certified E-Discovery Specialists webinar, October 8, 2015;
Speaker, “Proportionality in Preservation and Discovery,” The Sedona Conference Working
Group 1 Mid-Year Meeting, Dallas, TX, April 30, 2015; Speaker, “Ethical Challenges in
eDiscovery: Representing Clients Responsibly,” The Sedona Conference Institute, Nashville, TN,
March 20, 2015; Speaker, “Issue Classes under Rule 23,” Western Trial Lawyers Association
CLE, Squaw Valley, NV, February 2015; Speaker, “Issue Classes under Rule 23,” American
Association for Justice Winter Convention, Palm Desert, CA, February 24, 2015; “An
Introduction to Issue Classes under Rule 23(c)(4),” American Association for Justice Winter
Convention published materials, February 2015; Speaker, “Shifting and Sharing the Costs of
Preservation and Discovery: How, When, and Why,” Bloomberg BNA webinar, November 18,
2014; Speaker, “Application of Proportionality in Preservation and Discovery,” The Sedona
Conference All Voices Meeting, New Orleans, LA, November 5, 2014; Speaker, “A Tour of TAR
(Technology-Assisted Review),” The Sedona Conference All Voices Meeting, New Orleans, LA,
November 7, 2014; Speaker, “Data Privacy and Security Are Front and Center in Litigation News
– Substantive Claims and eDiscovery Issues Abound,” Georgetown Advanced E-Discovery
Institute, Tysons Corner, VA, November 21, 2014; Interviewed re class action litigation
regarding defective products on China Central Television for China’s national “Consumer
Protection Week” feature programming – CCTV, March 15, 2014; Organizer & Speaker,
“Introduction to TAR,” Lieff Cabraser Heimann & Bernstein CLE, New York, NY, August 18,
2014; Speaker, “Motions to Strike Class Allegations Using ‘Predominance’,” Strafford webinar,
August 6, 2014; “Wit and Wisdom,” Trial Magazine, Volume 49, No. 12, December
2013;Speaker, “Status of Subsistence Claims in BP Oil Spill Settlement,” American Association
for Justice Annual Convention, San Francisco, CA, July 2013; “Stick a Toothbrush Down Your
Throat: An Analysis of the Potential Liability of Pro-Eating Disorder Websites,” Texas Journal of
Women & the Law, Volume 14 Issue 2, Spring 2005; “The Gift of Legal Vision,” USC Law, Spring
2003; “Welcome to Law School,” monthly column on www.vault.com, 2001 - 2004. Awards
and Honors: “Lawdragon 500 Leading Plaintiff Financial Lawyers in America,” Lawdragon,
2020; “Super Lawyer for New York Metro,” Super Lawyers, 2018-2019; “40 and Under Hot List,
Benchmark Litigation, 2018; “Rising Star for Class Action Law, Law360, 2018; Certificate of
Recognition, American Association for Justice, 2018; “Leaders in the Field - Litigation: E-
Discovery,” Chambers USA, 2017; “Rising Star for New York Metro,” Super Lawyers, 2013-
2015; Wiley W. Manuel Award for Pro Bono Legal Services awarded by the State Bar of
California for voluntary provision of legal services to the poor, 2005. Member: American
Association for Justice (Co-Chair, Class Action Litigation Group, 2016); American Association
for Justice (Steering Committee of the Public Education Committee); Barrister of the New York
American Inn of Court; Emory University Law School Institute for Complex Litigation & Mass
Claims (Next Generation Advisory Board Member); Georgetown Law Advanced E-Discovery
Institute (Advisory Board and Planning Committee); New York City Bar Association; New York
County Lawyer’s Association; New York State Bar Association; Swedish American Bar
Association; The Sedona Conference Working Group 1 (Steering Committee Member).



2016824.1                                    - 127 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 139 of 149




Languages: Swedish (fluent); French (DFA1-certified in Business French); Spanish
(conversational).

        MICHAEL J. MIARMI, Admitted to practice New York, 2006; U.S. District Court,
Eastern District of New York, 2012; U.S. District Court, Southern District of New York, 2012;
U.S. Court of Appeals for the Second Circuit, 2011; U.S. Court of Appeals for the Third Circuit,
2007; U.S. Court of Appeals for the Sixth Circuit; U.S. Court of Appeals for the Eighth Circuit,
2007; U.S. Supreme Court, 2011. Education: Fordham Law School (J.D., 2005); Yale University
(B.A., cum laude, 2000). Prior Employment: Milberg Weiss LLP, Associate, 2005-2007.
Awards & Honors: “Rising Star for New York Metro,” Super Lawyers, 2013-2017.
Publications & Presentations: Co-Author with Steven E. Fineman, “The Basics of Obtaining
Class Certification in Securities Fraud Cases: U.S. Supreme Court Clarifies Standard, Rejecting
Fifth Circuit’s ‘Loss Causation’ Requirement,” Bloomberg Law Reports (July 5, 2011). Member:
State Bar of New York; New York State Trial Lawyers Association; Public Justice Foundation;
American Bar Association; New York State Bar Association.

        DAVID RUDOLPH, Admitted to practice in California, 2004; U.S. District Court,
Northern District of California, 2008; U.S. District Court, Southern District of California, 2008;
U.S. Court of Appeals for the Ninth Circuit, 2009; U.S. Court of Appeals for the Federal Circuit,
2012. Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D. 2004);
Moot Court Board; Appellate Advocacy Student Advisor; Berkeley Technology Law Journal;
Berkeley Journal of International Law; Rutgers University (Ph.D. Program, 1999-2001);
University of California, Berkeley (B.A. 1998). Awards & Honors: “Lawdragon 500 Leading
Plaintiff Financial Lawyers in America,” Lawdragon, 2020; “Outstanding Private Practice
Antitrust Achievement,” American Antitrust Institute, 2017. Prior Employment: Associate,
Quinn Emanuel Urquhart & Sullivan, LLP, 2008-2012; Law Clerk to the Honorable Saundra
Brown Armstrong, U.S. District Court for the Northern District of California, 2007-2008.

        DANIEL E. SELTZ, Admitted to practice in New York, 2004; U.S. District Court,
Southern District of New York, 2005; U.S. District Court, Eastern District of New York, 2011;
U.S. Court of Appeals for the First Circuit, 2011; U.S. Court of Appeals for the Fourth Circuit,
2013; U.S. Court of Appeals for the Ninth Circuit, 2011. Education: New York University School
of Law (J.D., 2003); Review of Law and Social Change, Managing Editor; Hiroshima University
(Fulbright Fellow, 1997-98); Brown University (B.A., magna cum laude, Phi Beta Kappa, 1997).
Awards & Honors: “Lawdragon 500 Leading Plaintiff Financial Lawyers in America,”
Lawdragon, 2020; Super Lawyers, 2016-2018. Prior Employment: Law Clerk to Honorable
John T. Nixon, U.S. District Court, Middle District of Tennessee, 2003-04. Publications &
Presentations: Co-Author with Jordan Elias, “The Limited Scope of the Ascertainability
Requirement,” American Bar Association, Section of Litigation, March 2013; Panelist, “Taking
and Defending Depositions,” New York City Bar, May 20, 2009; Contributing Author, California
Class Actions Practice & Procedures (Elizabeth J. Cabraser, Editor-in-Chief, 2008);
“Remembering the War and the Atomic Bombs: New Museums, New Approaches,” in Memory
and the Impact of Political Transformation in Public Space (Duke University Press, 2004),
originally published in Radical History Review, Vol. 75 (1998); “Issue Advocacy in the 1998
Congressional Elections,” with Jonathan S. Krasno (Urban Institute, 2001); Buying Time:
Television Advertising in the 1998 Congressional Elections, with Jonathan S. Krasno (Brennan


2016824.1                                     - 128 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 140 of 149




Center for Justice, 2000); “Going Negative,” in Playing Hardball, with Kenneth Goldstein,
Jonathan S. Krasno and Lee Bradford (Prentice-Hall, 2000). Member: American Association
for Justice; State Bar of New York.

        ANNE B. SHAVER, Admitted to practice in California, 2008; Colorado, 2008; U.S.
District Court, Northern District of California, 2009; U.S. Court of Appeals for the Second
Circuit, 2012; U.S. Supreme Court, 2013; U.S. Court of Appeals of the Ninth Circuit, 2009.
Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2007), Order
of the Coif; University of California, Santa Cruz (B.A. cum laude, 2003), Phi Beta Kappa.
Awards & Honors: “Top Labor & Employment Lawyers," Daily Journal, 2018-2020; “Rising
Star for Northern California,” Super Lawyers, 2013-2019; “Outstanding Private Practice
Antitrust Achievement,” American Antitrust Institute, 2019; “40 & Under Hot List," Benchmark
Litigation, 2018; “Plaintiff Employment Lawyers," Lawdragon 500, 2018. Prior Employment:
Law Clerk to Honorable Betty Fletcher, U.S. Court of Appeals for the Ninth Circuit, 2008-2009;
Davis, Graham & Stubbs, LLP, Litigation Associate, 2008; Public Defender’s Office of Contra
Costa County, 2007; Davis, Cowell & Bowe, LLP, Summer Law Clerk, 2006; Centro Legal de la
Raza, Student Director, Workers’ Rights Clinic, 2005-2006; Human Rights Watch, Legal Intern,
2005. Publications: “Winning Your Class Certification Motion Post-Brinker,” Consumer
Attorneys of California, November 2013 (panelist); “Counseling HR on National Origin &
Language Issues in the Workplace,” ABA Labor & Employment Section, November 2012
(moderator); “U.S. v. Fort and the Future of Work-Product in Criminal Discovery,” 44 Cal. W. L.
Rev. 127, 12293 (Fall 2007); “Rule 23 Basics,” Impact Fund Class Action Training Institute, May
2011; “A Place At The Table? Recent Developments in LBGT Rights,” ABA Labor & Employment
Section Conference, April 2012 (moderator); “Transgender Workplace Issues After the EEOC’s
Landmark Macy Ruling,” Bar Association of San Francisco, September 2012 (moderator);
CAOC, “Latest Developments in Employment and Wage and Hour Law,” February 25, 2014
(speaker). Member: Bar Association of San Francisco; Consumer Attorneys of California;
National Employment Lawyers Association; American Bar Association Equal Employment
Opportunity Committee (Co-Chair); Programs Committee.

        KATHERINE LUBIN BENSON, Admitted to practice in California, 2008; Ninth
Circuit Court of Appeals; U.S. District Court, Northern District of California; U.S. District Court,
Southern District of California; U.S. District Court, Central District of California. Education:
University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2008); University of
California, Berkeley, School of Law (Berkeley Law) Mock Trial Team, 2006-2008; First Place,
San Francisco Lawyer’s Mock Trial Competition. University of California Los Angeles (B.A.,
Political Science, minor in Spanish, cum laude); Phi Beta Kappa; UCLA Honors Program;
Political Science Departmental Honors; Universidad de Sevilla (2003). Awards & Honors:
“Rising Star for Northern California,” Super Lawyers, 2016-2019; “40 and Under Hot List,”
Benchmark Litigation, 2018, 2019. Prior Employment: Associate, Orrick, Herrington & Sutcliff,
LLP, 2008-2013; Summer Associate, Orrick, Herrington & Sutcliff, LLP, 2007; Judicial Extern
to Honorable Dean D. Pregerson, 2006. Member: American Bar Association; State Bar of
California; Board of Directors, Northern District Court Practice Program; Board of Directors,
East Bay Community Law Center.




2016824.1                                     - 129 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 141 of 149




         KEVIN R. BUDNER, Admitted to practice in California; U.S. Court of Appeals,
Seventh Circuit, 2016; U.S. Court of Appeals, Ninth Circuit, 2016; U.S. District Court, Northern
District of California, 2014; U.S. District Court, Central District of California, 2014; U.S. District
Court of Colorado, February 25, 2014. Education: University of California, Berkeley, School of
Law (Berkeley Law) (J.D. 2012); American Jurisprudence Award in Advanced Legal Research
(first in class); Prosser Prize in Negotiation (second in class); Edwin A. Heafey, Jr. Trial
Fellowship Recipient; Board of Advocates Trial Team Member; American Association of Justice
Trial Competition, 2012 National Semi-finalist, 2011 Regional Finalist; Berkeley Journal of
International Law, Senior Editor. University of California Hastings College of the Law (2009-
2010); CALI and Witkins Awards (first in class); Wesleyan University (B.A., Political Science,
2005). Honors & Awards: “Trial Lawyer of the Year,” Public Justice, 2019; “Trial Lawyer
Excellence Award,” Law Bulletin, 2019; “Rising Star for Northern California,” Super Lawyers,
2019; “California Lawyer of the Year,” California Daily Journal, 2018; “Consumer Attorney of
the Year Finalist,” Consumer Attorneys of California, 2017; “40 and Under Hot List”,
Benchmark Litigation, 2018. Prior Employment: Judicial Clerk to U.S. District Judge Barbara
M.G. Lynn, 2012-2013; Certified Student Counsel, East Bay Community Law Center, 2011-2012;
Research Assistant, Duckworth Peters Lebowitz Olivier, LLP, 2011-2012; Summer Associate,
Lieff Cabraser Heimann & Bernstein, LLP , 2011-2012; Judicial Extern to U.S. District Judge
Phyllis J. Hamilton, 2010; Homeless Policy Assistant, Office of Mayor Gavin Newsom, 2009;
Project Manager, Augustyn & Co. 2007-2009; Visiting Professor, University of Liberal Arts
Bangladesh, 2006-2007; Researcher, Rockridge Institute, 2005, 2006. Languages: Spanish
(proficient), Portuguese (proficient), Bengali (basic). Publications: Co-Author, “Play Ball:
Potential Private Rights of Action Emerging From the FIFA Corruption Scandal,” 11 Business
Torts & RICO News 1 (Summer 2015). Member: American Association for Justice, Bar
Association of San Francisco, Consumer Attorneys of California, State Bar of California, San
Francisco Trial Lawyers Association.

        PHONG-CHAU G. NGUYEN, Admitted to practice in California, 2012; U.S. District
Court, Northern District of California, 2013; U.S. District Court, Central District of California,
2013; U.S. Court of Appeals for the Ninth Circuit, 2013. Education: University of San Francisco
School of Law (J.D. 2012); Development Director, USF Moot Court Board; Merit Scholar; Zief
Scholarship Recipient; University of California, Berkeley (B.A., Highest Honors; Distinction in
General Scholarship, 2008). Honors & Awards: “Rising Star for Northern California,” Super
Lawyers, 2018-2019; “40 and Under Hot List,” Benchmark Litigation, 2018, 2019; “California
Lawyer of the Year,” California Daily Journal, 2018; “Outstanding Volunteer for Pro Bono
Work,” Justice & Diversity Center of the Bar Association of San Francisco, 2018; “Consumer
Attorney of the Year Finalist,” Consumer Attorneys of California, 2017. Prior Employment:
Attorney, Minami Tamaki, 2013; Post-Bar Law Clerk, Velton Zegelman PC, 2012; Law Clerk,
Minami Tamaki, 2011-2012; Housing and Economic Rights Advocates, 2011; Greenlining
Institute, 2008-2009, 2012. Member: State Bar of California; Asian American Bar Association
for the Greater Bay Area; Barristers Club of the San Francisco Bar Association, Board of
Directors; San Francisco Trial Lawyers Association.

        MELISSA GARDNER, Admitted to practice in California, 2013; New York, 2013; U.S.
District Court, Northern District of California, 2013; Central District of California, 2019.
Education: Harvard Law School (J.D. 2011); Student Attorney, Harvard Prison Legal Assistance


2016824.1                                      - 130 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 142 of 149




Project and South Brooklyn Legal Services; Semi-Finalist, Harvard Ames Moot Court
Competition; Harvard International Law Journal. Western Washington University (B.A.
magna cum laude, 2005). Awards & Honors: “Rising Star for Northern California,” Super
Lawyers, 2017-2019. Prior Employment: Associate, Emery Celli Brinckherhoff & Abady (2012);
Law Clerk, South Brooklyn Legal Services (2011-2012); Peace Corps Volunteer, China (2005-
2008). Publications: Co-Author, “Play Ball: Potential Private Rights of Action Emerging From
the FIFA Corruption Scandal,” 11 Business Torts & RICO News 1 (Summer 2015). Member:
American Association for Justice; American Bar Association; Bar Association of San Francisco;
California Women Lawyers; Consumer Attorneys of California; Ms. JD; State Bar of New York;
State Bar of California.

        ANDREW KAUFMAN, Admitted to practice in New York, 2013; Tennessee, 2015; U.S.
District Court, Middle District of Tennessee, 2015. Education: Harvard Law School (J.D. cum
laude, 2012); Executive Editor, Harvard Law and Policy Review; Dean’s Scholar Prizes in
Federal Courts, Civil Procedure, and Legislation & Regulation. Carleton College (B.A. magna
cum laude, Political Science, 2007). Professional Associations & Memberships: Member,
Nashville Bar Foundation Leadership Forum, 2017 – 2018, Publications: “Spokeo Still
Standing: No Sign of a Circuit Split” (with Nicholas Diamand), Law360, 2016; “Spotlight on
Spokeo: A Win for Consumers” (with Nicholas Diamand), Law360, 2016; “Lochner for the
Executive Branch: The Torture Memo as Anticanon,” 7 Harv. L. & Pol’y Rev. 199 (2013);
“American Foreign Policy Opinion in 2004: Exploring Underlying Beliefs,” 27 Am. Rev. of Pol.
295 (2007). Prior Employment: Law clerk to the Honorable Martha Craig Daughtrey, U.S.
Court of Appeals, Sixth Circuit (2014-15); Law Clerk to the Honorable Stephen Glickman, D.C.
Court of Appeals (2013-14); Fellow, Public Citizen Litigation Group (2012-13).

        KELLY MCNABB, Admitted to practice in Minnesota, 2012; New York, 2015; U.S.
District Court, District of Minnesota, 2012. Education: University of Minnesota Law School
(J.D. cum laude 2012); Managing/Research Editor, Minnesota Law Review, 2010-2012;
University of Minnesota Twin Cities College of Liberal Arts (B.A. 2008). Honors & Awards:
“Rising Star for NY Metro,” Super Lawyers, 2016-2017; Attorney of the Year – Pritzker Trial
Team, Minnesota Lawyer, 2014. Publications: “The Relevant Scope of General Causation:
Internal Company Documents and Communications,” American Association for Justice
Newsletter, 2018 ; “What ‘Being a Watchdog’ Really Means: Removing the Attorney General
from the Supervision of Charitable Trusts,” Minnesota Law Review, 2012. Prior Employment:
Pritzker Olsen, P.A., Attorney, 2012-2014. Member: American Association for Justice,
Minnesota Association for Justice, Minnesota Women Lawyers.

       JOHN T. NICOLAOU, Admitted to practice in New York, 2013. Education: Columbia
Law School (J.D., 2012), James Kent Scholar (2011, 2012), Harlan Fiske Stone Scholar (2010);
Northwestern University (M.A., 2009); Vanderbilt University (B.A. summa cum laude, 2008).
Publications: Note, Whistle While You Work: How the False Claims Act Amendments Protect
Internal Whistleblowers, 2011 Colum. Bus. L. Rev. 531 (2011). Prior Employment: Boies Schiller
Flexner, LLP. Member: State Bar of New York.

        YAMAN SALAHI, Admitted to practice in California, 2013; U.S. District Court, Central
District of California, 2013; U.S. District Court, Northern District of California, 2014; U.S. Court


2016824.1                                      - 131 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 143 of 149




of Appeals, Ninth Circuit, 2013. Education: Yale Law School (J.D. 2012); University of
California, Berkeley (B.A. 2009). Prior Employment: Judicial Clerk to Judge Edward M. Chen
in the U.S. District Court for the Northern District of California; Arthur Liman Fellow, American
Civil Liberties Union of Southern California; National Security and Civil Rights program,
Advancing Justice-Asian Law Caucus. Awards & Honors: Kathi Pugh Award for Exceptional
Mentorship, U.C. Berkeley School of Law; American Antitrust Institute’s 2017 Antitrust
Enforcement Award for Outstanding Antitrust Litigation Achievement in Private Law Practice in
In re Cipro Cases I & II and in 2019 for Seaman v. Duke University. Publications: Co-Author,
with Dean M. Harvey, Comments of the Antitrust Law Section of the ABA in Connection with
the FTC Workshop on "Non-Competes in the Workplace: Examining Antitrust and Consumer
Protection Issues," April 2020. Member: State Bar of California.

        TISEME ZEGEYE, Admitted to practice in California, 2018; New York, 2013; U.S.
Court of Appeals for the 2nd Circuit, 2014; U.S. Court of Appeals for the Ninth Circuit, 2014;
U.S. Supreme Court, 2016. Education: New York University School of Law (J.D. 2011), BLAPA
Kim Barry ’98 Memorial Graduation Prize for Academic Excellence and Commitment to
International and Human Rights Work; Dean’s Scholarship. The College of William and Mary
(B.A. cum laude, 2008). Prior Employment: Staff Attorney, Center for Reproductive Rights,
New York; Legal Fellow, American Civil Liberties Union Women’s Rights Project. Member:
American Bar Association, Labor & Employment Law Section (Employee-side Chair of the
Member Services Committee); American Constitution Society Bay Area Lawyer Chapter (Board
Member); The Lawyering Project (Advisory Board Member).

     DR. KATHARINA KOLB, Admitted to practice in Germany, 2010. Education: Second
German State Exam, Munich, Germany, 2010; Ludwig-Maximilians-University, Munich,
Germany, Dissertation, 2008; First German State Exam, Munich, Germany, 2007.

        OF COUNSEL

        ROBERT L. LIEFF, Admitted to practice in California, 1966; U.S. District Court,
Northern District of California and U.S. Court of Appeals, Ninth Circuit, 1969; U.S. Supreme
Court, 1969; U.S. Court of Appeals, Seventh Circuit, 1972; U.S. Tax Court, 1974; U.S. District
Court, District of Hawaii, 1986. Education: Columbia University (M.B.A., 1962; J.D., 1962);
Cornell University; University of Bridgeport (B.A., 1958). Member, Columbia Law School
Dean’s Council; Member, Columbia Law School Board of Visitors (1992-2006); Member,
Columbia Law School Center on Corporate Governance Advisory Board (2004). Awards &
Honors: AV Preeminent Peer Review Rated, Martindale-Hubbell; Selected for inclusion by
peers in The Best Lawyers in America in fields of “Mass Tort Litigation/Class Actions –
Plaintiffs,” 2015-2020; “Super Lawyer for Northern California,” Super Lawyers, 2005-2009,
“Lawdragon Finalist,” Lawdragon, 2005. Member: Bar Association of San Francisco; State Bar
of California (Member: Committee on Rules of Court, 1971-74; Special Committee on Multiple
Litigation and Class Actions, 1972-73); American Bar Association (Section on Corporation,
Banking and Business Law); Lawyers Club of San Francisco; San Francisco Trial Lawyers
Association; California Trial Lawyers Association; Consumer Attorneys of California; Fight for
Justice Campaign.




2016824.1                                    - 132 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 144 of 149




        WILLIAM BERNSTEIN, Admitted to practice in California, 1975; U.S. Court of
Appeals, Ninth Circuit, 1987; U.S. District Court, Northern District of California, 1975; New York
and U.S. Supreme Court, 1985; U.S. District Court, Central and Eastern Districts of California,
1991; U.S. District Court, Southern District of California, 1992; U.S. Court of Appeals, Third
Circuit, 2008. Education: University of San Francisco (J.D., 1975); San Francisco Law Review,
1974-75; University of Pennsylvania (B.A., general honors, 1972). Community Service: Adjunct
Professor of Law, University of San Francisco, Settlement Law, 2006-present; Judge Pro Tem
for San Francisco Superior Court, 2000-present; Marin Municipal Court, 1984; Discovery
Referee for the Marin Superior Court, 1984-89; Arbitrator for the Superior Court of Marin,
1984-1990. Awards & Honors: AV Preeminent Peer Review Rated, Martindale-Hubbell;
“California Litigation Star,” Benchmark Plaintiff (ranked as one of California’s leading litigators
in antitrust law); Selected for inclusion by peers in The Best Lawyers in America in field of
“Litigation - Antitrust,” 2013-2020; “Northern California Super Lawyer,” Super Lawyers, 2004-
2019; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2014;
“Lawdragon Finalist,” Lawdragon, 2009-2011; “Top Attorneys In Antitrust Law,” Super
Lawyers Corporate Counsel Edition, 2010, 2012; Princeton Premier Registry, Business Leaders
and Professionals, 2008-2009; “Top 100 Trial Lawyers in California,” American Trial Lawyers
Association, 2008; Who’s Who Legal, 2007; Unsung Hero Award, Appleseed, 2006.
Publications & Presentations: “The Rise and Fall of Enron’s One-To-Many Trading Platform,”
American Bar Association Antitrust Law Section, Annual Spring Meeting (2005); Co-Author
with Donald C. Arbitblit, “Effective Use of Class Action Procedures in California Toxic Tort
Litigation,” Hastings West-Northwest Journal of Environmental and Toxic Torts Law and
Policy, No. 3 (Spring 1996). Member: Board of Governors, Association of Business Trial
Lawyers; Bar Association of San Francisco; Marin County Bar Association (Admin. of Justice
Committee, 1988); State Bar of California.

        LYDIA LEE, Admitted to practice in Oklahoma 1983; U.S. District Court, Western and
Eastern Districts of Oklahoma; U.S. Court of Appeals, 10th Circuit. Education: Oklahoma City
University, School of Law (J.D., 1983); University of Central Oklahoma (B.A., 1980). Prior
Employment: Partner, Law Office of Lydia Lee (2005-2008); Partner, Oklahoma Public
Employees Retirement System (1985-2005); Associate, law firm of Howell & Webber (1983-
1985). Publications & Presentations: “QDROs for Oklahoma’s Public Pension Plans,” Oklahoma
Family Law Journal, Vol. 13, September, 1998; Co-Author, “Special Problems in Dividing
Retirement for Employees of the State of Oklahoma,” OBA/FLS Practice Manual, Chapter 27.3,
2002; Featured Guest Speaker, Saturday Night Law, KTOK Radio; Contributor and Editor,
INFRE Course Books for CRA program. Member: Ruth Bader Ginsberg Inn of Court (2015-
present), Outstanding Master of the Bench (2016-2017); Edmond Neighborhood Alliance Board
of Directors (2005-Present), President (2012-2013, 2006-2007); Oklahoma Bar Association,
Member (1983-present); OBA Women in Law Committee (2007-2013); Bench and Bar
Committee (2013-present); National Association of Public Pension Attorneys (1988-Present),
President (2002-2004), Vice-President (2001-2002), Executive Board member (1998-2004),
Chair of Benefits Section, Emeritus Board member (2004); Edmond Planning Commission
(2008-2010); Central Edmond Urban Development Board (2006-2008); Midwest City Regional
Hospital, Board of Governors, Served on Physician/Hospital Organization Board, Pension and
Insurance Trust Committees, and Chairman of Woman’s Health Committee (1992-1996); City of
Midwest City, Planning Commission (1984-1998), Chairman (1990-1995), Vice-Chairman


2016824.1                                     - 133 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 145 of 149




(1987-1990), Served on Capital Improvement Committee, Airport Zoning Commission (Tinker
AFB), and Parkland Review Board, served on Midwest City Legislative Reapportionment
Committee (1991).

        ASSOCIATES

        PATRICK I. ANDREWS, Admitted to practice in New York, 2017; U.S. District Court,
Southern District of New York, 2018; U.S. District Court, Northern District of New York, 2019;
U.S. District Court, Western District of New York, 2019. Education: University of California,
Hastings College of the Law (J.D., Magna cum laude, 2016); West-Northwest Journal of
Environmental Law and Policy, Managing Editor; Inaugural Sack Teaching Fellow; Andrew G.
Pavlovsky Memorial Scholarship; CALI Award; Witkin Award; University of California (B.A.
2011). Prior Employment: Associate attorney, Levy Konigsberg, LLP; judicial intern for U.S.
District Judge Edgardo Ramos of the Southern District of New York. Member: New York State
Bar Association.

        EVAN J. BALLAN, Admitted to practice in California, 2017; U.S. Court of Appeals,
Fourth Circuit, 2018; U.S. District Court, Northern District of California, 2018. Education:
University of Michigan Law School (J.D. Magna cum laude, Order of the Coif, 2017); Articles
Editor, Michigan Law Review; McGill University (B.A., 2010). Publications: Protecting
Whistleblowing (and Not Just Whistleblowers), Note, 116 Mich. L. Rev. 475 (2017). Prior
Employment: Clerk to the Honorable Albert Diaz of the U.S. Court of Appeals for the Fourth
Circuit. Member: State Bar of California.

         JALLÉ DAFA, Admitted to practice in California, 2013. Education: University of
California, Berkeley School of Law (J.D., 2011); Co-Founder, Women of Color Collective; New
clinic formation, Community Economic Justice Clinic; Housing & Eviction Defense Clinic, East
Bay Community Law Center; Social Justice Chair, Law Students of African Descent; Baker &
McKenzie Diversity Scholar, 2009. Brown University (B.A., 2007), Co-President, The
Organization of United African Peoples; Peer Counselor, Third World Center; Co-Founder,
Coalition for Police Accountability and Institutional Transparency. Prior Employment: Law
Clerk to the Hon. Jacqueline S. Corley, U.S. District Court for the Northern District of
California; Law Clerk to the Hon. Mary M. Schroeder, Ninth Circuit Court of Appeals; Associate
Attorney, Siegel, Yee, Brunner, & Mehta. Member: State Bar of California.

        WILSON M. DUNLAVEY, Admitted to practice in California, 2015; U.S. Court of
Appeals, Ninth Circuit, 2016; U.S. District Court, Central District of California, 2016; U.S.
District Court, Northern District of California, 2016; U.S. District Court, Middle District of
North Carolina, 2016. Education: University of California, Berkeley, School of Law (Berkeley
Law) (J.D., 2015); Berkeley Technology Law Journal, Associate Editor; University of California,
Berkeley, School of Law (Berkeley Law) Queer Caucus, Co-Chair; Board of Advocates Moot
Court Team. Humboldt University in Berlin (Ph.D., cum laude, Modern History, 2015; Dual
M.A., Magister Artium, History and Philosophy, 2015); Friedrich-Naumann Foundation;
Master's and Ph.D. Fellow; Queer Initiative, Director; Student Government, Executive Counsel.
St. John's College (B.A., History of Math and Science, Philosophy, 2003); Faculty Toast Prize;
Delegate Council. Honors & Awards: "Rising Star for Northern California," Super Lawyers,
2019; “California Lawyer of the Year,” California Daily Journal, 2018; “Consumer Attorney of

2016824.1                                   - 134 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 146 of 149




the Year Finalist,” Consumer Attorneys of California, 2017; “Outstanding Private Practice
Antitrust Achievement,” American Antitrust Institute, 2017. Prior Employment: Summer
Associate, McDermott Will & Emery (2014); Law Clerk, Transgender Law Center (2014); Legal
Research and Writing Teaching Assistant, First Year Skills Program, UC Berkeley School of Law
(2013-2014); Judicial Extern to the Honorable William A. Alsup, U.S. District Court for the
Northern District of California (2013); Legal Counselor, Berkeley Workers' Rights Clinic (2012-
2013). Member: State Bar of California.

        ADAM GITLIN, Admitted to practice in California, 2017; New York, 2009; U.S. District
Court, Central District of California, 2018; U.S. District Court, Southern District of California,
2018. Education: University of Michigan Law School (J.D., 2007), Executive Editor and
Editorial Board Member, University of Michigan Law Review. Princeton University (A.B.,
2003). Honors & Awards: "Rising Star for Northern California," Super Lawyers, 2019.
Publications & Presentations: The Justice Department’s Voter Fraud Scandal: Lessons (with
Wendy Weiser), New York: Brennan Center for Justice (January 2017); Lecturer, “Voter
Intimidation and Discrimination in the 2016 Election: Rhetoric and Reality,” U.S. Presidential
Election of 2016 Conference on Domestic & International Aspects, Inter-Disciplinary Center,
Herzliya, Israel (January 2017); Lecturer, “Modernizing Elections,” Washington House of
Representatives State Government Committee (January 2017); Dangers of “Ballot Security”
Operations: Preventing Intimidation, Discrimination, and Disruption (with Wendy Weiser),
New York: Brennan Center for Justice (August 2016); Automatic Motor-Voter Registration Now
Law in Four States, BillMoyers.com (May 2016); Lecturer, “Nonpartisan Voter Education
Workshop,” Nassau County, NY (October 2016); Lecturer, “Voting in 2016: The Good, the Bad,
and the Potentially Very Ugly,” Westchester Women’s Bar Association, White Plains, NY
(September 2016); Witness, Voting Rights Town Hall Meeting: “Setting the Democracy Agenda,”
Hon. John Conyers & Hon. Brenda Lawrence, U.S. House of Representatives, Detroit, MI (June
2016); Witness, Congressional Forum: “Fragile at fifty: The urgent need to strengthen and
restore the Voting Rights Act,” Hon. Nydia Velazquez, Hon. Hakeem Jeffries, and Hon. Grace
Meng, U.S. House of Representatives Democratic Outreach and Engagement Task Force, New
York, NY (May 2016); Witness, Hearing on SB 350 [automatic voter registration bill], Senate
Education, Health, and Environmental Affairs Committee, Maryland Senate (February 2016);
Christie Misses a Golden Opportunity for the Garden State, The Huffington Post (November
2015); Panelist, “Voting Rights Panel,” SiX National Legislator Conference, Washington, DC
(October 2015). Prior Employment: Counsel, Brennan Center for Justice at NYU School of Law
(2015-2017); Trial Attorney, U.S. Department of Justice Antitrust Division, Litigation I Section
(2008-2015); Law Clerk to Judge Noël A. Kramer, District of Columbia Court of Appeals (2007-
2008).

        AVERY S. HALFON, Admitted to practice in New York, 2016; District of Columbia,
2017; U.S. Court of Appeals for the Sixth Circuit, 2017; U.S. Court of Appeals for the Second
Circuit, 2017; U.S. District Court, Eastern District of New York, 2018. Education: Harvard Law
School (J.D. cum laude, 2015); Editor-in-Chief, Harvard Law & Policy Review; Dean’s Scholar
Prizes in Law and the Political Process, Transnational Corruption, and Environmental Law.
Stanford University (B.A., 2010). Prior employment: Law Clerk to the Honorable Jane B.
Stranch of the U.S. Court of Appeals for the Sixth Circuit (2016-2017); Fellow, Cohen Milstein



2016824.1                                    - 135 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 147 of 149




Sellers & Toll, PLLC (2015-2016). Member: American Association of Justice; New York State
Academy of Trial Lawyers.

        MICHELLE LAMY, Admitted to practice in California, 2015; U.S. Court of Appeals for
the Ninth Circuit, 2017; U.S. District Court, Northern District of California, 2017; U.S. District
Court, Western District of Wisconsin, 2016. Education: Stanford Law School (J.D., 2015);
Gerald Gunther Prize for Outstanding Performance in Research and Legal Writing; Gerald
Gunther Prize for Outstanding Performance in Statutory Interpretation; Executive Board,
Stanford Journal of Civil Rights & Civil Liberties. College of Arts & Sciences, Boston College
(B.A. summa cum laude, 2009); Phi Beta Kappa; Dean’s List First Honors, Dean’s Scholar -
Economics; Rev. Robert Cheney Economics Scholar. Prior Employment: Law Clerk to the
Honorable Thelton E. Henderson, U.S. District Court for the Northern District of California.
Member: American Bar Association; State Bar of California. Honors & Awards: "Rising Star for
Northern California," Super Lawyers, 2019.

       DANIEL R. LEATHERS, Admitted to practice in New Jersey, 2010; New York, 2010;
Pennsylvania, 2009; U.S. Court of Appeals, 3rd Circuit, 2012; U.S. District Court, District of
New Jersey, 2010; U.S. District Court, Eastern District of New York, 2012; U.S. District Court,
Southern District of New York, 2012; U.S. District Court, Eastern District of Wisconsin, 2013.
Education: Case Western Reserve University Law School, Cleveland, Ohio (J.D. cum laude,
2009), Case Western Reserve Journal of International Law, Executive Articles Editor;
Pennsylvania State University (B.A., History & Journalism, 2005). Professional Associations:
American Association of Justice; American Bar Association; New Jersey Association of Justice.
Honors & Awards: “Rising Star for New York Metro Area in Class Action/Mass Torts,” Super
Lawyers, 2013, 2014, 2015, 2016, 2017; “Rising Star for New Jersey in Class Action/Mass Torts,”
Super Lawyers, 2019; Federal Bar Association Award for Excellence in Constitutional Law,
2009; International Academy of Trial Lawyers Award for Overall Trial Advocacy Excellence,
2009; CALI Excellence for the Future Awards: Trial Tactics, 2009; Constitutional Law II, 2007.
Prior Employment: Clerk to the Honorable Carol Higbee, New Jersey Superior Court Civil
Division Presiding Judge (deceased). Member: New Jersey State Bar Association; New York
State Bar Association; Pennsylvania State Bar Association.

        MICHAEL LEVIN-GESUNDHEIT, Admitted to practice in California, 2013; U.S.
District Court, District of New Mexico, 2017; U.S. District Court, Northern District of California,
2015; U.S. Court of Appeals for the Second Circuit, 2019; U.S. Court of Appeals for the Ninth
Circuit, 2018. Education: Stanford Law School (J.D., 2013), Managing Editor, Stanford Law &
Policy Review; Gerald Gunther Prize for Outstanding Performance in Intellectual Property.
Harvard University (A.B. magna cum laude, 2008). Professional Associations: American Bar
Association, Equal Employment Opportunity Committee; Bar Association of San Francisco;
Consumer Attorneys of California. Prior Employment: Law Clerk to the Honorable Jacqueline
Nguyen, Ninth Circuit Court of Appeals (2014-2015); Law Clerk to the Honorable Garland
Burrell, Jr., U.S. District Court, Sacramento, California (2013-2014).

       RHEA GHOSH, Admitted to practice in New York, 2017. Education: University of
Pennsylvania Law School (J.D., 2016), Moot Court Board, Bench Memorandum Committee
Chair; University of Pennsylvania Journal of Constitutional Law, Senior Editor; Extraordinary


2016824.1                                     - 136 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 148 of 149




Service Award; Dean’s Merit Scholarship; Wharton Certificate in Management; South Asian Law
Student Association, Executive Board; Prisoner’s Education and Advocacy Project, Co-Director;
University of Pennsylvania Student Animal Legal Defense Fund, Co-Director; Federal Appellate
Litigation Extern; Amherst College (B.A., 2010), Five-College International Relations
Certificate; Horizons for Homeless Children, Campus Director. Prior Employment: Judicial
Clerk to the Hon. Charles S. Haight, Jr., of the Southern District of New York; Associate
Attorney, Kirkland & Ellis LLP. Member: State Bar of New York.

       MADELINE M. GOMEZ, Admitted to practice in New York, 2016; U.S. District Court,
Southern District of New York, 2016; U.S. Supreme Court, 2019. Education: Columbia Law
School (J.D. 2015); Harlan Fiske Stone Scholar; Pauline Berman Heller Prize, 2015; Myra
Bradwell Award, 2015; Executive Editor, Journal of Gender and Law, 2014-2015; Notes Editor,
2013-2014; New York University (B.A. cum laude 2008). Publications: Advocacy in Practice:
Women of Color and Our Allies, 36 Colum. J. Gender & L. 8 (2018) (with Paulette Brown, Jin
Hee Lee, and Amreeta Mathai); More than Mileage: The Preconditions of Travel and the Real
Burdens of H.B. 2, 33 Colum. J. Gender & L. 49 (2016); Intersections at the Border:
Immigration Enforcement, Reproductive Oppression, and the Policing of Latina Bodies in the
Rio Grande Valley, 30 Colum. J. Gender & L. 84 (2015). Prior Employment: Law Clerk to the
Honorable Martha Craig Daughtrey of the U.S. Court of Appeals for the Sixth Circuit; Legal
Fellow, U.S. Litigation Program at the Center for Reproductive Rights; If/When/How Federal
Reproductive Justice Fellow at the National Latina Institute for Reproductive Health. Member:
State Bar of New York.

        KARTIK S. MADIRAJU, Admitted to practice in New York, 2017; U.S. District Court,
Southern District of New York, 2019. Education: New York University School of Law (J.D.,
2017), Root-Tilden-Kern Scholar, Member, Moot Court Board; McGill University (M.Sc., 2013);
McGill University (B. Eng., 2012). Publications: “Contemplating a Domestic Regulatory and
Enforcement Framework for Deep Seabed Mining,” American Bar Association Journal of
Natural Resources & Environment (2019); An Opportunity for Clarity on Assignor Estoppel,
Malaney, K.J. and Madiraju, K.S., National Law Review (May 2018); Whatever Happened to
the Green Factors?, N.Y.U. Review of Law & Social Change Harbinger, Vol. 41 (2018);
Religious Freedom Isn’t Just for Hobby Lobby, It’s For Indigenous Rights, Too, Salon (June
2017); Generation of electropotential using bacterial culture, Sheppard, J.D. and Madiraju, K.,
US Patent No. US7749727 B1, Filed Jul. 13, 2007 (Issued: July 2010); Mincing Words: From
Padilla to Practice, Madiraju, K.S., 1 N.Y.U. Moot Ct. Proc. ____ (2016); “Part 3: Chapter 2:
Civil Society in the Anthropocene” in Power, Justice and Citizenship, Madiraju, K.S., Brown,
P.G., 2014, Interdisciplinary Press, Oxford, UK; “Chapter 11: The Canadian Context: Energy” in
Global Sustainable Communities Design Handbook, 2014, Elsevier Press, Oxford, UK; Carbon
neutral electricity production by Synechocystis sp. PCC6803 in a microbial fuel cell, Madiraju,
K.S., Lyew, D., Kok, R., Raghavan, V., 114 Biores. Tech. 214 (2011). Prior Employment:
Associate, Foley & Lardner, LLP; Henry L. Diamond B&D Clerk, Environmental Law Institute;
Fellow, Insight Collaborative and Insight Partners. Member: State Bar of New York.

       KATHERINE MCBRIDE, Admitted to practice in New York, 2016. Education:
Stanford Law School (J.D. pro bono distinction, 2015) (Levin Center Public Interest Fellow;
Stanford Law Association; Stanford Journal of International Law; Iraqi Legal Education


2016824.1                                   - 137 -
        Case 3:20-cv-05309-CRB Document 9 Filed 08/04/20 Page 149 of 149




Initiative Rule of Law Project; Policy Director, Iraqi Refugee Assistance Project; Student Leader,
DACA Pro Bono Project). Boston College (B.A. summa cum laude, 2011) (Phi Beta Kappa, Alpha
Sigma Nu). Prior employment: Judicial Clerk to Judge I. Leo Glasser of the U.S. District Court
for the Eastern District of New York; Ford Foundation Public Interest Fellow, Human Rights
First. Member: State Bar of New York.

        SEAN A. PETTERSON, Admitted to practice in New York, 2016; U.S. District Court,
Eastern District of New York, 2017; U.S. District Court, Southern District of New York, 2017.
Education: New York University School of Law (J.D., 2015); Senior Quorum Editor, Journal of
Legislation and Public Policy; Robert McKay Scholar; Brandeis University (B.A., Summa Cum
Laude 2011). Prior Employment: Civil Litigation Extern, U.S. District Court for the Southern
District of New York; Boies Schiller Flexner, LLP. Member: State Bar of New York.

       VERA SCHEDEL, Admitted to practice in Germany, 2019. Education: Second German
State Exam, Berlin, Germany, 2019; First German State Exam, University of Berlin, Germany,
2015; Novosibirsk State Teacher Training University, Novosibirsk, Russia, M.A., French &
English Teacher, 2008.

        MIKE SHEEN, Admitted to practice in California, 2012; U.S. District Court, Northern
District of California, 2013; U.S. District Court, Southern District of California, 2013; U.S. Court
of Appeals, Ninth Circuit, 2018; U.S. Court of Appeals, Federal Circuit, 2015. Education:
University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2012); Articles Editor
(2010-2012), Executive Editor (2011-2012), Berkeley Technology Law Journal; Senior Articles
Editor, Asian American Law Journal; Student Member, Berkeley Law Admissions Committee;
Funding Officer, U.C. Berkeley Graduate Assembly. University of California, Berkeley (B.A.,
2004). Prior Employment: Judicial Clerk to Judge Dale A. Drozd of the U.S. District Court for
the Eastern District of California; Milbank, Tweed, Hadley & McCloy LLP. Member: State Bar of
California.

     DR. MARTHA SZABÓ, Admitted to practice in Germany, 2020. Education: Second
German State Exam, Göttingen, Germany, 2020; Georg-August-University, Göttingen,
Germany, Dissertation, 2018; First German State Exam, Göttingen, Germany, 2014.


Notice on the Firm’s AV Rating: AV is a registered certification mark of Reed Elsevier
Properties, Inc., used in accordance with the Martindale-Hubbell certification procedures,
standards and policies. Martindale-Hubbell is the facilitator of a peer review process that rates
lawyers. Ratings reflect the confidential opinions of members of the Bar and the Judiciary.
Martindale-Hubbell Ratings fall into two categories—legal ability and general ethical standards.




2016824.1                                      - 138 -
